     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 1 of 439 Page ID
                                      #:5597


 1   Shayla Myers (SBN 264054)
     Mallory Andrews (312209)
 2   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 3   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 4   Email:smyers@lafla.org
     mbandrews@lafla.org
 5
     Attorneys for Gladys Zepeda, Miriam Zamora,
 6   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
 7
     Additional Attorneys on Next Page
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     JANET GARCIA, ET AL,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
12                                           )
                 Plaintiffs,                 )   DISCOVERY MATTER
13                                           )
          v.                                 )   JOINT STIPULATION
14                                           )   REGARDING PLAINTIFF’S
   CITY OF LOS ANGELES,                      )   MOTION TO COMPEL
15 A MUNICIPAL ENTITY,                       )
                                             )   DEFENDANT CITY OF LOS
16               Defendants.                 )   ANGELES’S RESPONSES TO
                                             )   PLAINTIFF ALI EL BEY’S
17                                           )   REQUEST FOR PRODUCTION
                                             )   OF DOCUMENTS (SET ONE)
18                                           )
                                             )   Hearing Date:        April 28, 2021
19                                           )
                                             )   Time:                10:00 a.m.
20                                           )
                                             )
21                                           )   Complaint Filed:     July 18, 2019
                                             )   Discovery Cut-off:   July 26, 2021
22                                           )   Pretrial Conf.:      Feb. 14, 2022
                                             )   Trial:               March 15, 2022
23                                           )
                                             )
24                                           )
25
26
27
28

       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 2 of 439 Page ID
                                      #:5598



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   SCHONBRUN SEPLOW HARRIS
     & HOFFMAN LLP
 3   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 4   Telephone: (310) 396-0731
     Email:csweetser@sshhlaw.com
 5   kharootun@sshhlaw.com
 6   Attorneys for Plaintiffs
 7   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
 8   KIRKLAND & ELLIS LLP
     555 South Flower Street
 9   Los Angeles, CA 90071
     Telephone: (213) 680 8400
10   Email:benjamin.herbert@kirkland.com
     william.smith@kirkland.com
11
     Michael Onufer (SBN 300903)
12   KIRKLAND & ELLIS LLP
     2049 Century Park East
13   Los Angeles, CA 90067
     Telephone: (310) 552-4200
14   Email: michael.onufer@kirkland.com
15   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
16   Association for Responsible and Equitable Public
     Spending
17
18   MICHAEL N. FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Deputy City Attorney
19   SCOTT MARCUS, Senior Assistant City Attorney
     GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
20   FELIX LEBRON, Deputy City Atty (SBN 232984)
     A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
21   200 N. Main Street, City Hall East, Room 675
     Los Angeles, CA 90012
22   Telephone (213) 978-7569
     Facsimile (213) 978-7011
23   Felix.Lebron@lacity.org
     Patricia.Ursea@lacity.org
24
     Attorneys for Defendant, CITY OF LOS ANGELES
25
26
27
28

       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 3 of 439 Page ID
                                      #:5599


 1                                           TABLE OF CONTENTS
 2                                                                                                                  Page
 3   I.       INTRODUCTORY STATEMENT .............................................................. 1
 4            a.      Plaintiffs’ Introductory Statement .............................................. 1
              b.      Defendant’s Introductory Statement ........................................... 4
 5
     II.      MEET AND CONFER EFFORTS .............................................................. 7
 6
              a.      Plaintiffs’ Summary of Meet and Confer Efforts ....................... 7
 7            b.      Defendant’s Summary of Meet And Confer Efforts................. 17
 8   III.     SPECIFIC REQUESTS ..............................................................................17
 9            REQUEST FOR PRODUCTION NO. 1: ......................................................17
              RESPONSE TO REQUEST FOR PRODUCTION NO. 1: ..........................17
10            AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO.
11                     1: ................................................................................................18
              PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                     NO. 1: ........................................................................................20
13            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                       NO. 1: ........................................................................................29
14            REQUEST FOR PRODUCTION NO. 2: ......................................................33
15            RESPONSE TO REQUEST FOR PRODUCTION NO. 2: ..........................34
              AMENDED RESPONSE TO REQUEST FOR PRODUCTION
16                     NO. 2: ........................................................................................37
17            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                       NO. 2: ........................................................................................40
18            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
19                     NO. 2: ........................................................................................61
              REQUEST FOR PRODUCTION NO. 11:....................................................78
20            RESPONSE TO REQUEST FOR PRODUCTION NO. 11: ........................79
21            AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                       NO. 11: ......................................................................................79
22            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23                     NO. 11: ......................................................................................80
              DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24                     NO. 11: ......................................................................................91
25            REQUEST FOR PRODUCTION NO. 12:....................................................94
              RESPONSE TO REQUEST FOR PRODUCTION NO. 12: ........................94
26            AMENDED RESPONSE TO REQUEST FOR PRODUCTION
27                     NO. 12: ......................................................................................94
28

                                                                i
          JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                            REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 4 of 439 Page ID
                                      #:5600



 1         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 12: ......................................................................................95
 2         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 3                  NO. 12: ....................................................................................100
           REQUEST FOR PRODUCTION NO. 13:..................................................102
 4         RESPONSE TO REQUEST FOR PRODUCTION NO. 13: ......................102
 5         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 13: ....................................................................................102
 6         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7                  NO. 13: ....................................................................................103
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8                  NO. 13: ....................................................................................108
 9         REQUEST FOR PRODUCTION NO. 14:..................................................111
           RESPONSE TO REQUEST FOR PRODUCTION NO. 14: ......................111
10         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
11                  NO. 14: ....................................................................................112
           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                  NO. 14: ....................................................................................112
13         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 14: ....................................................................................117
14         REQUEST FOR PRODUCTION NO. 15:..................................................118
15         RESPONSE TO REQUEST FOR PRODUCTION NO. 15: ......................118
           AMENDED RESPONSE TO REQUEST FOR PRODUCTION
16                  NO. 15: ....................................................................................119
17         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 15: ....................................................................................119
18         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
19                  NO. 15: ....................................................................................124
           REQUEST FOR PRODUCTION NO. 16:..................................................125
20         RESPONSE TO REQUEST FOR PRODUCTION NO. 16: ......................126
21         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 16: ....................................................................................129
22         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23                  NO. 16: ....................................................................................133
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24                  NO. 16: ....................................................................................145
25         REQUEST FOR PRODUCTION NO. 17:..................................................149
           RESPONSE TO REQUEST FOR PRODUCTION NO. 17: ......................149
26         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
27                  NO. 17: ....................................................................................153
28
                                                          ii
       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 5 of 439 Page ID
                                      #:5601



 1         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 17: ....................................................................................157
 2         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 3                  NO. 17: ....................................................................................159
           REQUEST FOR PRODUCTION NO. 18:..................................................161
 4         RESPONSE TO REQUEST FOR PRODUCTION NO. 18: ......................161
 5         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 18: ....................................................................................165
 6         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7                  NO. 18: ....................................................................................169
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8                  NO. 18: ....................................................................................172
 9         REQUEST FOR PRODUCTION NO. 19:..................................................173
           RESPONSE TO REQUEST FOR PRODUCTION NO. 19: ......................174
10         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
11                  NO. 19: ....................................................................................177
           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                  NO. 19: ....................................................................................181
13         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 19: ....................................................................................184
14         REQUEST FOR PRODUCTION NO. 23:..................................................186
15         RESPONSE TO REQUEST FOR PRODUCTION NO. 23: ......................186
           AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO.
16                  23:............................................................................................190
17         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 23: ....................................................................................193
18         DEFENDANT’S ARGUMENT RE REQUEST FOR PRODUCTION
19                  NO. 23: ....................................................................................200
           REQUEST FOR PRODUCTION NO. 26:..................................................205
20         RESPONSE TO REQUEST FOR PRODUCTION NO. 26: ......................205
21         AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO.
                    26:............................................................................................208
22         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23                  NO. 26: ....................................................................................212
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24                  NO. 26: ....................................................................................218
25         REQUEST FOR PRODUCTION NO. 29:..................................................219
           RESPONSE TO REQUEST FOR PRODUCTION NO. 29: ......................219
26         AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO.
27                  29:............................................................................................224
28
                                                          iii
       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 6 of 439 Page ID
                                      #:5602



 1         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 29: ....................................................................................228
 2         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 3                  NO. 29: ....................................................................................233
           REQUEST FOR PRODUCTION NO. 30:..................................................234
 4         RESPONSE TO REQUEST FOR PRODUCTION NO. 30: ......................234
 5         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 30: ....................................................................................237
 6         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7                  NO. 30: ....................................................................................240
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8                  NO. 30: ....................................................................................248
 9         REQUEST FOR PRODUCTION NO. 33:..................................................254
           RESPONSE TO REQUEST FOR PRODUCTION NO. 33: ......................254
10         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
11                  NO. 33: ....................................................................................257
           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                  NO. 33: ....................................................................................260
13         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 33: ....................................................................................269
14         REQUEST FOR PRODUCTION NO. 34:..................................................275
15         RESPONSE TO REQUEST FOR PRODUCTION NO. 34: ......................275
           AMENDED RESPONSE TO REQUEST FOR PRODUCTION
16                  NO. 34: ....................................................................................278
17         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 34: ....................................................................................282
18         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
19                  NO. 34: ....................................................................................282
           REQUEST FOR PRODUCTION NO. 35:..................................................282
20         RESPONSE TO REQUEST FOR PRODUCTION NO. 35: ......................282
21         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 35: ....................................................................................285
22         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23                  NO. 35: ....................................................................................289
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24                  NO. 35: ....................................................................................295
25         REQUEST FOR PRODUCTION NO. 36:..................................................296
           RESPONSE TO REQUEST FOR PRODUCTION NO. 36: ......................296
26         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
27                  NO. 36: ....................................................................................299
28
                                                         iv
       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 7 of 439 Page ID
                                      #:5603



 1         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 36: ....................................................................................303
 2         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 3                  NO. 36: ....................................................................................308
           REQUEST FOR PRODUCTION NO. 38:..................................................309
 4         RESPONSE TO REQUEST FOR PRODUCTION NO. 38: ......................309
 5         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 38: ....................................................................................311
 6         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7                  NO. 38: ....................................................................................313
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8                  NO. 38: ....................................................................................321
 9         REQUEST FOR PRODUCTION NO. 39:..................................................324
           RESPONSE TO REQUEST FOR PRODUCTION NO. 39: ......................324
10         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
11                  NO. 39: ....................................................................................327
           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                  NO. 39: ....................................................................................330
13         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 39: ....................................................................................338
14         REQUEST FOR PRODUCTION NO. 43:..................................................341
15         RESPONSE TO REQUEST FOR PRODUCTION NO. 43: ......................341
           AMENDED RESPONSE TO REQUEST FOR PRODUCTION
16                  NO. 43: ....................................................................................344
17         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 43: ....................................................................................348
18         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
19                  NO. 43: ....................................................................................355
           REQUEST FOR PRODUCTION NO. 44:..................................................357
20         RESPONSE TO REQUEST FOR PRODUCTION NO. 44: ......................357
21         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 44: ....................................................................................361
22         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23                  NO. 44: ....................................................................................364
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24                  NO. 44: ....................................................................................371
25         REQUEST FOR PRODUCTION NO. 45:..................................................372
           RESPONSE TO REQUEST FOR PRODUCTION NO. 45: ......................372
26         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
27                  NO. 45: ....................................................................................373
28
                                                          v
       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 8 of 439 Page ID
                                      #:5604



 1         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 45: ....................................................................................375
 2         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 3                  NO. 45: ....................................................................................381
           REQUEST FOR PRODUCTION NO. 47:..................................................381
 4         RESPONSE TO REQUEST FOR PRODUCTION NO. 47: ......................381
 5         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
                    NO. 47: ....................................................................................383
 6         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7                  NO. 47: ....................................................................................384
           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8                  NO. 47: ....................................................................................389
 9         REQUEST FOR PRODUCTION NO. 48:..................................................389
           RESPONSE TO REQUEST FOR PRODUCTION NO. 48: ......................389
10         AMENDED RESPONSE TO REQUEST FOR PRODUCTION
11                  NO. 48: ....................................................................................390
           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
12                  NO. 48: ....................................................................................392
13         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 48: ....................................................................................397
14         REQUEST FOR PRODUCTION NO. 49:..................................................398
15         RESPONSE TO REQUEST FOR PRODUCTION NO. 49: ......................398
           AMENDED RESPONSE TO REQUEST FOR PRODUCTION
16                  NO. 49: ....................................................................................399
17         PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
                    NO. 49: ....................................................................................401
18         DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
19                  NO. 49: ....................................................................................404
20   IV.   PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES ........................405
           a.       Plaintiffs’ Position on Attorneys’ Fees ...................................405
21
           b.       Defendant’s Position on Attorneys’ Fees ...............................407
22
23
24
25
26
27
28
                                                         vi
       JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                         REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 9 of 439 Page ID
                                      #:5605



 1   I.       INTRODUCTORY STATEMENT
 2            a.    Plaintiffs’ Introductory Statement
 3            Plaintiffs, seven unhoused residents from neighborhoods throughout Los
 4   Angeles, and two organizations, brought this case in July 2019 to put a stop to the
 5   City’s customs, policies, and practices of unconstitutionally seizing and destroying
 6   unhoused people’s belongings, which Plaintiffs allege violate their rights under the
 7   Fourth and Fourteenth Amendments to the U.S. Constitution and Article 1,
 8   Sections 7 and 13 of the California Constitution. They challenge the
 9   constitutionality of Los Angeles Municipal Code Section 56.11 (“LAMC 56.11”),
10   which the City amended in 2016 to allow it to impound and often immediately
11   destroy unhoused people’s property. And they challenge the City’s policies,
12   customs, and practices related to the enforcement of that ordinance, which is done
13   primarily through two types of encampment cleanups: comprehensive cleanups
14   which are noticed and require individuals to vacate the area during the cleanups,
15   and rapid response enforcement actions, which are not noticed. These allegations
16   are spelled out in a lengthy Second Amended Complaint (“SAC”), Dkt. 43, which
17   describes not only the ordinance and written policies, but also unconstitutional
18   customs and practices (which are necessarily unwritten). See e.g. SAC ¶¶ 65-123.
19            The Plaintiffs seek prospective relief under both 42 U.S.C. Section 1983 and
20   the Declaratory Judgments Act, 28 U.S.C. §§ 2201, 2202. Although the individual
21   Plaintiffs each bring damages claims, the District Court noted that “the allegations
22   of the Supplemental FAC make clear that [the individual plaintiffs’] claims for
23   injunctive and declaratory relief are significant and potentially more consequential
24   than their request for damages.” See Order Granting in Part and Denying in Part
25   Defendant’s Motion to Dismiss (Dkt. 36), Declaration of Shayla Myers (“Myers
26   Decl.”), Exh. I (“February Order”) at n. 20. And Plaintiff Ktown for All (KFA),
27   including on behalf of its members, seeks only prospective relief related to the
28
                                                  1
          JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                            REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 10 of 439 Page ID
                                       #:5606



 1    City’s customs, practices, and policies. See Order granting in Part and Dismissing
 2    in Part Defendant’s Motion to Dismiss (Dkt. 65), Myers Decl., Exh. L (“June
 3    Order”) at 8.
 4           With that relief in mind, Plaintiffs propounded 49 RFPs to Defendant in
 5    October 2019, which were deemed served in July 2020. Each of the RFPs is time-
 6    limited and seeks discovery on a discrete topic germane to this case1:
 7           • Documentation of/about cleanups specifically enumerated in the SAC
               (“the Specific Incidents,”) and other cleanups Plaintiffs experienced or
 8             that occurred in locations where they have lived (RFP 2);
             • Documents showing organizational structure of relevant City
 9             departments (RFPs 3-10);
             • Written policies and procedures related to encampment cleanups, LAMC
10             56.11 enforcement, and other discrete, related topics (RFPs 11-15);
             • Trainings about the same topics (RFPs 16-20);
11           • Exemplars and instructions related to forms and notices used in the
               commission of cleanups and enforcement of LAMC 56.11 (RFPs 20-29);
12           • Documentary evidence of the City’s customs, practices, and application
               of polices, including documentation of cleanups and disposition of
13             property (30-34, 37, 42-45); summaries, reports, analysis and data
               compilations (35-36, 47-49); and complaints (38-41).
14
15           Consistent with the mandate of proportionality under Rule 26, the amount of
16    documentary evidence Plaintiffs seek to prove customs and practices is calculated
17    to balance Plaintiffs’ need to establish the existence of unconstitutional customs,
18    practices, and policies, with the City’s purported burden. To that end, they seek 1)
19    all documentation for cleanups that impacted or likely impacted Plaintiffs, going
20    back only to January 1, 2018; 2) only discrete types of documents for other
21    cleanups conducted the year before the Specific Incidents and to the present; and 3)
22    data captured in the City’s databases, which is easily and frequently exported, for
23    cleanups from April 2016 to the present.
24           The City has objected since the beginning of this case that almost none of
25    this documentation is even relevant to Plaintiffs’ claims. It ignores the significant
26
27
         1
           In fact, many requests seek a only a specific type of document. See e.g.,
      RFPs 3-8 (job descriptions, organizational charts); RFPs 30-34 (specific forms);
28    RFPs 35-36 (reports, statistics, and analysis).
                                                 2
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 11 of 439 Page ID
                                       #:5607



 1    constitutional issues at stake and frames this case as a low dollar damages case.
 2    The City has done its level best to limit the case—filing multiple Motions to
 3    Dismiss and then a Motion for Judgment on the Pleadings. But each Court ruling
 4    has confirmed and even clarified that this case aims to end the City’s widespread
 5    and longstanding unconstitutional customs, practices, and policies.
 6           Even after all of these Court rulings and a City-wide Preliminary Injunction
 7    enjoining parts of LAMC 56.11 on its face, see Dkt. 58, the City continues to
 8    contend this case is just about the Specific Incidents.2 It has barely budged on its
 9    relevance objections. Because it maintains this discovery is not relevant, any
10    burden required to produce discovery is not proportionate to the needs of the case.
11           The City’s untenable yet unwavering position has infected every aspect of its
12    participation in discovery, even when the City has agreed to produce documents.
13    As described in detail below, Plaintiffs have identified countless documents the
14    City has withheld, including whole categories of documents and most egregiously,
15    documents related to the Plaintiffs’ Specific Incidents. The City has refused to
16    provide written responses that comply with Rule 34, so Plaintiffs have no way of
17    knowing whether the failure to produce responsive documents is because of the
18    pages of impermissible and vague objections, its failure to conduct reasonable
19    searches, its indefinite, interminable, and impermissible “rolling production,” or
20    for some other reason.
21           Plaintiffs are entitled and in fact need this discovery to prove its case. The
22    City cannot meet its burden of demonstrating otherwise, and its conduct to date has
23    demonstrated that Plaintiffs need an Order from this Court to obtain it.
24
25       2
              Even if the case were solely about the Specific Incidents, Plaintiffs would
26    still be required to prove the violations were the result of widespread and
      longstanding policies, customs or practices to establish Monell liability, for which
27    the requested discovery, would be both relevant and proportional. See e.g., Pitkin
      v. Corizon Health, Inc., No. 3:16-cv-02235-AA, 2017 WL 6496565, at *2 (D. Or.
28    Dec. 18, 2017).
                                                 3
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 12 of 439 Page ID
                                       #:5608



 1          b.     Defendant’s Introductory Statement
 2          The Parties fundamentally disagree about the scope of the discovery needed
 3    for this case. The SAC alleges that in 2019, the City unlawfully seized and/or
 4    destroyed Plaintiffs’ property during several encampment cleanups. As discussed
 5    below, there is no dispute that the City conducted such cleanups pursuant to an
 6    ordinance it adopted, codified in LAMC 56.11, which authorizes removal and/or
 7    disposal of items stored in the public right of way. Yet, Plaintiffs insist that the
 8    case is about “whether the City has a widespread practice and custom of destroying
 9    people’s belongings in violation of the Fourth and Fourteenth Amendment.”
10    Plaintiffs seek all documents dating back 2016 to the present on a vast array of
11    topics wholly unrelated to the specific incidents that form the basis of their
12    complaint. These include, for example, records relating to arrests, though no
13    Plaintiffs alleges they were arrested, all documents related to over 40,000
14    encampment cleanups conducted since 2016; and all documents (including
15    presenters’ notes, calendar invitations, and communications) related to all trainings
16    conducted since 2016 on a variety of topics, including ones that are peripheral to
17    encampment cleanups such as storage and illegal dumping.
18          Plaintiffs argue that this broad discovery is relevant to Monell liability and
19    their claim for declaratory relief. Both arguments fail. First, Plaintiffs do not need
20    discovery to establish the existence of some unwritten policy or practice. The SAC
21    unambiguously alleges that: “LAMC 56.11 codifies the City’s longstanding policy
22    of seizing and destroying homeless people’s belongings.” See Declaration of Felix
23    Lebron (“Lebron Decl.”) ¶2, Ex. 27 (SAC) at ¶58. Moreover, the facts relevant to
24    Monell are not in dispute. In its Answer, the City has conceded that it: (1)
25    promulgated LAMC 56.11 and related Protocols; (2) conducts encampment
26    cleanups pursuant to LAMC 56.11, during which it removes and/or discards items
27    on the public right of way, including items that may belong to homeless persons;
28
                                                 4
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 13 of 439 Page ID
                                       #:5609



 1    (3) does not obtain a warrant before removing and/or discarding items pursuant to
 2    LAMC 56.11; (4) provides notice (or not) in connection with removing and/or
 3    discarding items, as specified in LAMC 56.11; and (5) has enforced LAMC 56.11
 4    since 2016 and continues to enforce it to this day. See Lebron Decl. ¶3, Ex. 28
 5    (Answer to SAC) at ¶¶16, 20, 21, 56, 68, 102, 114. In fact, the City has offered to
 6    stipulate to Monell liability to streamline discovery and trial—an offer that
 7    Plaintiffs refused. Declaration of A. Patricia Ursea (“Ursea Decl.”) at ¶¶2-4, Exh.
 8    1, 2. Against this background, Plaintiffs’ contention that the documents are needed
 9    to show Monell liability is simply false. See Gonzalez v. City of Schenectady, No.
10    1:09-CV-1434, 2011 U.S. Dist. LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011)
11    (“discovery related to strip searches is unnecessary as it is undisputed that the
12    search was conducted pursuant to the City’s written policy, which had been in
13    effect since 1999”).
14          Plaintiffs’ argument that they need all documents showing what the City has
15    done with respect to encampment cleanups from 2016 forward to prove entitlement
16    to declaratory relief likewise fails. A declaratory judgment provides prospective
17    relief to address future or continuing violations, not past harms. Thus, Plaintiffs’
18    request for prospective relief depends on the City’s existing policies and
19    practices—which are not in dispute and in any event could not be proven by
20    historical documents.
21          The only discovery relevant to proving an issue in this case relates to the
22    circumstances under which Plaintiffs allege their property was seized and/or
23    destroyed by the City. Specifically, the parties are entitled to discovery relevant to
24    show: (1) whether Plaintiffs’ property was in fact seized and/or destroyed by the
25    City; (2) whether any such seizure and/or destruction was unreasonable under the
26    Fourth Amendment; (3) whether Plaintiffs received notice and opportunity to be
27
28
                                                 5
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 14 of 439 Page ID
                                       #:5610



 1    heard sufficient to satisfy due process; and (4) whether any destroyed property was
 2    the type that should have been stored under California Civil Code § 2080 et seq.
 3          Even if Plaintiffs could establish some marginal relevance for their fishing
 4    expeditions, Plaintiffs’ demand that the City find, collect, review and produce “all”
 5    documents responsive to each request is not proportional to the needs of the case.
 6    As described below, the requests are overbroad by any standard—each seeks
 7    documents dating back several years on topics that have little or nothing to do with
 8    Plaintiffs’ claims. Nevertheless, the City has reasonably compromised on
 9    Plaintiffs’ requests, including producing database information about tens of
10    thousands of cleanups spanning three years and collecting emails from 30
11    custodians, in several City departments, using the search terms proposed by
12    Plaintiffs. As a result of these compromises, to date, the City has produced 26,271
13    documents (totaling 92,000 pages) directly responsive to each and every one of
14    Plaintiffs’ overbroad requests. The productions reflect what the City has
15    repeatedly told Plaintiffs—that while it will not agree to undertake a massive
16    expedition for historical documents that may or may not exist, nor find each and
17    every flyer for every training conducted since 2016, to the extent it identifies non-
18    privileged responsive documents in its reasonable investigation and the agreed-
19    upon email review, it will not withhold them.
20          The City collected over 500,000 emails using the Plaintiffs’ requested
21    custodians and search terms. The City’s e-discovery vendor recently loaded a data
22    set of 475,000 emails. While the parties had initially agreed to meet and confer
23    regarding this data set, Plaintiffs served this stipulation while the City was in the
24    process of producing documents from the first 70,000 emails. Ursea Decl. ¶¶37-42.
25    The discovery Plaintiffs seek to compel is unnecessary to resolve the issues in this
26    case and the burden imposed on the City far outweighs Plaintiffs’ unsubstantiated
27
28
                                                 6
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 15 of 439 Page ID
                                       #:5611



 1    need for such discovery. Plaintiffs’ demand that the City produce all documents,
 2    within 21 days, is an abuse of the discovery process. The motion should be denied.
 3    II.   MEET AND CONFER EFFORTS
 4          a.     Plaintiffs’ Summary of Meet and Confer Efforts
 5          As summarized below and documented more thoroughly in the attached
 6    declaration, Plaintiffs have attempted since October 2019 to work with Defendant
 7    City of Los Angeles to obtain highly relevant discovery in this case, largely
 8    without success. Although quantitatively, the City has produced approximately
 9    11,000 documents in the course of discovery, the City still refuses to produce the
10    vast majority of highly relevant documents sought by Plaintiffs in response to these
11    requests. It continues to assert relevance and proportionality objections to nearly
12    every single one of Plaintiffs’ requests. The City also refuses to provide written
13    responses to the requests that comply with Rule 34 of the Federal Rules of Civil
14    Procedure or even provide a date certain when the City will complete production of
15    responsive documents.
16          Plaintiffs first sought to begin discovery and provided the Requests for
17    Production of Documents to Defendant, City of Los Angeles – Set One (“RFP
18    Request – Set One”) at issue here on October 16, 2019, three months after the case
19    was filed, in an attempt to work with Defendants to obtain discovery in an efficient
20    manner, knowing that the City continued to engage in unconstitutional practices
21    against unhoused residents of the City, including the Plaintiffs.
22          Defendants declined to begin discovery, but after Plaintiffs indicated their
23    intention to move for an order compelling early discovery, Defendant stated that
24    they were “willing to now provide you with documents relating to all 2019
25    incidents alleged in the Supplemental Complaint” (hereinafter “Specific
26    Incidents”). See Myers Decl., ¶ 4, Exh. D. On November 9, 2019 and December
27    10, 2019, the City produced some of the City’s documentation related to some of
28
                                                7
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 16 of 439 Page ID
                                       #:5612



 1    the Specific Incidents alleged in the complaint. Although counsel for the City had
 2    represented that the documents were related to “all 2019 incidents” enumerated in
 3    the Complaint, the City failed to provide any documentation related to Plaintiff
 4    James Haugabrooks’ specific incidents or the incidents enumerated by Plaintiffs
 5    Miriam Zamora and Gladys Zepeda on March 21 and June 11, 2019. 3 Id. ¶ 8.
 6           On November 26, Plaintiffs raised to the City the issue of a lack of
 7    documentation related to the cleanups impacting Mr. Haugabrook. Id. ¶ 9. In
 8    response, counsel for the City stated unequivocally that the City had no records
 9    related to Mr. Haugabrook’s allegations, that the cleanup “either did not occur or,
10    if it did, the incident occurred at a different location, on a different date, or both.”
11    Counsel indicated that the City was assessing “what appears to be a failure to
12    investigate the basis of Mr. Haugabrook’s claims before filing suit.” Id. ¶ 11, Exh.
13    F at 3. Counsel stated their intention to produce “the reports of all cleanups
14    conducted in South LA in March 2019 for the purposes of expediting
15    Haugabrook’s dismissal.” Id. On January 10, 2020, the City produced records of
16    22 cleanups, which the City represented took place in “South Los Angeles” during
17    March 2019. Id. ¶ 16.
18           On January 15, 2020, Plaintiffs filed a Motion for Expedited Discovery,
19    which this Court denied on January 29. See Myers Decl. ¶ 15, Exh. H. In its
20    portion of the Joint Stipulation, counsel for the City represented, both in the motion
21    and in the corresponding declaration under penalty of perjury that the City had
22    produced “all records for all cleanups in South Los Angeles in March 2019.” Id.,
23    Exh H at 27; see also Declaration of Patricia Ursea, Myers Decl., Exh. H.
24
25       3
             The City produced documentation for a number of cleanups around where
26    Ms. Zamora and Ms. Zepeda were living on July 11, 2019, the City failed to
      produce any documentation related to the cleanup at their specific location. With
27    regards to the March 21, 2019 cleanup, the City produced documentation for a
      cleanup the next block over, but not where Ms. Zepeda and Ms. Zamora were
28    residing at the time. Myers Decl., ¶ 8.
                                                  8
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 17 of 439 Page ID
                                       #:5613



 1          On February 15, 2020, the District Court ruled on the motions to dismiss,
 2    denying the Rule 12(b)(6) claims as to nearly all Plaintiffs’ claims. Myers Decl.,
 3    Exh. I., February Order. The Court granted in part the City’s 12(b)(1) motion as to
 4    AREPS and ordered Plaintiffs to amend to clarify Ktown for All’s claims for relief.
 5    The Court also denied the City’s Rule 8 motion against Mr. Haugabrook, finding
 6    that his allegations regarding numerous cleanups over three months were sufficient
 7    to put Defendant on notice about his claims. Id. Thereafter, Plaintiffs filed an
 8    amended complaint making only minor amendments to the remedies section, as
 9    ordered by the Court.
10          On February 26, 2020, Plaintiffs filed a motion for a preliminary injunction,
11    to enjoin the enforcement of two provisions of LAMC 56.11, which the District
12    Court granted. See Plaintiffs’ Motion for a Preliminary Injunction, Dkt. 38; Order
13    Granting Motion for Preliminary Injunction, Dkt. 58. As a result, these provisions
14    were enjoined City-wide. The City filed another motion to dismiss, this time
15    challenging Ktown for All’s standing to bring Section 1983 claims and again
16    challenging AREPS’ standing. See Defendant’s Motion to Dismiss, Dkt 57. The
17    motion was denied as to Ktown for All and granted as to AREPS on June 2, 2020.
18    Myers Decl., Exh. L, June Order. The Court issued a scheduling order for August
19    3, 2020. On the last day to meet and confer before the scheduling conference, the
20    City finally agreed to conduct the Rule 26 conference, and Plaintiffs’ RFPs were
21    deemed served on July 13, 2020. Myers Decl., ¶ 2.
22          At the Rule 26 conference of counsel, Plaintiffs attempted to address the
23    City’s concerns about burden and proportionality, but with no success. Id., ¶ 25-26.
24    After the parties submitted their Rule 26 report, Plaintiffs again sought to meet and
25    confer with the City regarding the discovery plan and issues Plaintiffs had raised
26    and about which the parties had not reached agreement. Id., ¶¶ 27-28 & Exh. N.
27
28
                                                9
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 18 of 439 Page ID
                                       #:5614



 1    The City refused to meet until after the City submitted its responses to Plaintiffs’
 2    discovery responses. Id., Exh. O.
 3          On July 30, 2020, after further discussions between the parties related to the
 4    City’s intended Motion for Judgment on the Pleadings, which the City intended to
 5    file to attack Plaintiff Ktown for All’s Section 1983 claims, Plaintiffs sent a letter
 6    specifically outlining Plaintiffs’ claims for prospective relief, including addressing
 7    a proposal by the City to bifurcate the trial (and discovery) to first address the
 8    Specific Incidents and then address remedies, if necessary. Id., ¶¶ 26, 29 & Exh. P.
 9    Plaintiffs once again reiterated that focusing only on the Specific Incidents ignored
10    Ktown for All’s claims entirely, and all of the Plaintiffs’ claims under the
11    Declaratory Judgments Act, which were not based on the Specific Incidents, but
12    instead, were based on allegations that the City has customs, practices and policies
13    that violate the Constitution. Plaintiffs offered to meet and confer about this issue.
14    The City did not respond to the letter. Id., ¶ 29. The City filed a Motion for
15    Judgment on the Pleadings to dismiss Ktown for All’s Section 1983 claims, which
16    the Court denied on September 15, 2020. See Order Denying Defendant’s Motion
17    for Judgment on the Pleadings (Dkt. 103).
18          The City responded to Plaintiffs’ RFPs on August 12, 2020. See Myers
19    Decl., ¶30 & Exh. B. The City objected to almost every single request on
20    relevance and proportionality grounds, suggesting that discovery was relevant only
21    as to the facts that occurred in the Specific Incidents. Defendant refused to
22    produce any documents responsive to 14 of Plaintiffs’ requests and severely
23    limited the documents it would produce in response to at least 21 other requests.
24    See id., ¶32 & Exh. Q. The City produced documents along with the written
25    responses; as with all past productions, the documents were produced as massive
26    PDFs, without delineation of the individual documents and without any metadata.
27
28
                                                 10
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 19 of 439 Page ID
                                       #:5615



 1          Plaintiffs sent a request to meet and confer with the City regarding its
 2    responses, as required by Local Rule 37. See id. In response, Counsel for the City
 3    indicated his intention to seek a protective order and likewise requested a
 4    corresponding Rule 37 meeting. The parties exchanged letters in advance of the
 5    meeting, with the hopes of making the discussion as productive as possible. Id., ¶¶
 6    32-33 & Exhs. Q, R.
 7          On August 25, 2020 the parties met and conferred to discuss the City’s
 8    responses to Plaintiffs’ requests. Id. ¶ 34. Over the course of two and a half hours,
 9    Plaintiffs’ counsel articulated the relevance of each and every discovery request;
10    after doing so, the City refused to concede that any of the requests were relevant.
11    Id. Plaintiffs reiterated their request for further information about the City’s
12    purported burden in producing responsive documents, in order to address their
13    proportionality concerns, but the City was unwilling or unable to do so. Id.
14          Although the parties disagreed as to relevance, Plaintiffs suggested a number
15    of compromises to reduce the purported burdens to the City and thereby eliminate
16    its objections: 1) eliminate parameters on the production of different types of
17    documents, so that the City does not have to conduct extensive searches and
18    instead can simply produce all documents in certain categories – doing so would
19    shift any potential burden of overproduction and review to the Plaintiffs; 2)
20    conduct queries and sampling, to limit the number of documents that had to be
21    reviewed; 3) to the extent that documents were not stored together, such that
22    volume of documents is largely irrelevant to burden, Plaintiffs agreed to limit the
23    timeframe for requests to January 1, 2018 to the present, and 4) discuss any other
24    proposals the City had to reduce the burden of production. Myers Decl. ¶35 &
25    Exh. S. Plaintiffs also identified significant documents the City had failed to
26    produce, including most importantly, a large number of job descriptions and
27    organizational charts, which Plaintiffs needed to identify custodians. Id. The City
28
                                                 11
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 20 of 439 Page ID
                                       #:5616



 1    agreed to produce additional documents and to consider some of these proposals
 2    and would get back to Plaintiffs, id. ¶36; however, the City did not do so, id. ¶43.
 3          On September 15, 2020, the District Court denied Defendant’s latest attempt
 4    to dismiss Ktown for All from the litigation. See Dkt. 203.
 5          On September 25, Defendant responded to Plaintiffs’ September 14, 2020
 6    letter. Myers Decl. ¶38 & Exh. U. Although the City had repeatedly asserted that a
 7    ruling on Ktown for All’s standing would affect the scope of discovery in this case,
 8    the City did not concede that the Court’s denial of the City’s Motion for Judgment
 9    on the Pleadings had any effect on discovery whatsoever, and instead, indicated
10    that it was not willing to make any concessions. Id. The City largely stood by its
11    broad objections to Plaintiffs’ RFP Request – Set One on the ground that the
12    information sought was not relevant nor proportionate to the City’s articulated
13    view of the case. See id. With regards to the deficient written responses,
14    Defendant responded that “[t]he City is still in the process of producing documents
15    responsive to the RFPs and will revisit the issue of providing amended responses
16    and objections after the City completes its document production.” Id.
17          Defendant served Defendant City of Los Angeles’ Amended Responses and
18    Objections to Plaintiffs’ Requests for Production of Documents – Set One
19    (“Amended Written Responses”) on October 9, 2020. Myers Decl. ¶ 40 & Exh. C.
20    The City did not address any of the deficiencies identified by Plaintiffs and largely
21    reiterated its existing objections, including those that Plaintiffs had attempted to
22    address during the meet and confer process. See Myers Decl. ¶ 46 & Exh. Z.
23          In November, the parties met and conferred further about the City’s
24    amended responses. See Myers Decl. ¶¶ 42-45. Although the City explicitly
25    refused to concede that any of the requested information was relevant or
26    proportionate to the needs of the case, Defendant now agreed to produce some
27    additional documents responsive to Plaintiffs’ requests. Defense counsel informed
28
                                                12
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 21 of 439 Page ID
                                       #:5617



 1    Plaintiffs for the first time that the City was now discussing the feasibility of
 2    exporting and producing all responsive raw data from databases the City identified
 3    that are used by LA Sanitation to store data related to encampment cleanups:
 4    WPIMS, AMS, and MyLA (311 requests). Id. Counsel indicated that they did not
 5    have enough information yet to commit to the production, but expected to provide
 6    an update by November 19, 2020. Id.
 7          On November 19, the City agreed to export data from the three databases it
 8    had identified as containing LA Sanitation data related to cleanups and agreed to
 9    produce date from January 1, 2018 to the present by December 18, 2020. Id. ¶ 47
10    & Exh. AA. The City also committed to looking into a number of other issues and
11    indicated it would follow up on these issues. Id.
12          Three weeks later, after not receiving any further updates, Plaintiffs sent the
13    City a follow up letter regarding a number of the outstanding issues related to the
14    production of documents, including the need for a privilege log and written
15    responses that complied with Rule 34. Myers Decl. ¶ 52 & Exh. AF. Plaintiffs
16    reiterated the request for a date certain for the completion of the City’s production
17    and responses that complied with Rule 34. Id. The next day, December 11, the
18    City provided an update regarding some of outstanding issues, but again refused to
19    provide a date certain for the completion of any of the outstanding tasks, instead
20    stating only that “we continue to work on these and the handful of other issues
21    identified in your letter and will update you on a rolling basis as we learn
22    additional information.” Myers Decl. ¶ 54 & Exh. AH.
23          On December 16 and 18, the City produced a total of 693 additional
24    documents—the vast majority of which (more than 550, totaling more than 4000
25    pages) consisted of black and white PDFs of weekly reports to the Mayor and City
26    Council related to LA Sanitation metrics, including aggregate “tonnage reports”
27    and some statistics related to homeless encampments. Myers Decl. ¶ 55. The City
28
                                                 13
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 22 of 439 Page ID
                                       #:5618



 1    produced data from 2018 and 2019 on December 18, and after Plaintiffs raised the
 2    issue of the City’s failure to provide 2020 data, produced that data on December
 3    29. Id. ¶ 55.
 4          On December 29, 2020, Counsel for the City provided a substantive
 5    response to some of the issues raised by Plaintiffs on December 9, but left a
 6    number of issues outstanding, stating only that “we are still working on the other
 7    categories of documents Plaintiffs requested, including police complaints, RFCs,
 8    and email communications, and will get back to you on these as soon as we can.”
 9    Myers Decl. ¶ 56 & Exh. AJ.
10          This was the last correspondence from the City related to any of these issues,
11    with the exception of emails, which is discussed below.
12                         i.   Plaintiffs’ efforts to meet and confer regarding the
13                              production of emails responsive to these requests
14          The City objected initially to the production of any emails responsive to any
15    of Plaintiffs’ requests. Consistent with Rule 26, Plaintiffs attempted for months to
16    engage with the City to identify a reasonable process of obtaining emails
17    responsive to Plaintiffs’ requests, including through the Rule 26 conference and the
18    Rule 37 meet and confer process. The City agreed only to review a list of search
19    terms and custodians provided by the Plaintiffs, but because the City objected that
20    any email production was not proportionate to the needs of the case, the City did
21    not identify any custodians or appropriate search terms. The City also failed to
22    provide any technical information about the City’s search capabilities, agree to any
23    process for obtaining responsive emails such as sampling or producing initial hit
24    reports, or even provide Plaintiffs with any time frame for the production of
25    responsive emails.
26          Unaided by the City, Plaintiffs provided the City with a list of initial search
27    terms and custodians in November 2020, along with a proposed method for
28
                                                14
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 23 of 439 Page ID
                                       #:5619



 1    obtaining responsive documents, an offer to meet and confer about the terms, a
 2    request of the City to supplement with any missing terms and custodians, including
 3    Council District staff who were unknown to Plaintiffs at that time, and a request to
 4    provide Plaintiffs with a timeline for obtaining results of the searches. Myers Decl.
 5    ¶¶ 45, 48 & Exh. AB.
 6          The City responded ten days later, stating only that it would run the search
 7    terms provided by Plaintiffs and would address the issues in the letter separately.
 8    Id. ¶¶ 45, 47 & Exh. AB. Three days later, the City responded with technical
 9    concerns about two of Plaintiffs’ search terms. Id. ¶ 47 & Exh. AC. The City
10    offered to run a search of the original terms and proposed limited terms, in order to
11    address the technical issue, to which Plaintiffs agreed. Id. ¶ 50 Exh. AD at 2-3.
12    Plaintiffs immediately provided alternative terms and offered to meet and confer
13    about those terms. Id. Plaintiffs also expressed concern about the length of time it
14    was taking to move the discovery forward and yet again, requested an estimated
15    timeline from the City regarding the responses to the search terms. Id. ¶ 50, Exh.
16    AD at 2.
17          In response, counsel for the City indicated that, contrary to her earlier email,
18    she had actually intended to meet and confer about the proposed search terms. But
19    because of Plaintiffs’ “allegations of delay,” she was no longer willing to do so,
20    and instead would simply run the search terms as requested and then meet and
21    confer later. Id. She also identified a number of additional issues with the
22    proposed custodians, to which Plaintiffs offered to meet and confer. Id. Thereafter,
23    the City simply did not respond.
24          On December 11, the City indicated that it had received responsive emails
25    from the LAPD and stated that “once we get a better understanding of the
26    document numbers and hit rate, we will let you know to what extent we believe the
27    universe of documents for review should be limited.” The City again refused to
28
                                                15
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 24 of 439 Page ID
                                       #:5620



 1    provide any update regarding the production of City emails, stating only that “we
 2    have put in the request to IT for LASAN and UHRC documents but do not have an
 3    estimated time of completion yet.” The City also stated that “we have made some
 4    progress identifying Council District staff but we do not have a list of staff
 5    members that might be appropriate custodians. We are diligently working on this
 6    and will get back to you in the next week or so with an update.” Myers Decl., ¶ 54,
 7    Exh. AH.
 8          Almost three weeks later, on December 29, 2020, within a broader update on
 9    the outstanding discovery, the City responded only that “we are still working on
10    the other categories of documents Plaintiffs requested, including . . . email
11    communications, and will get back to you on these as soon as we can.” Myers
12    Decl., Exh. AJ. This was the last communication from the City on this issue for
13    over 45 days. The City never provided Plaintiffs with the hit reports regarding the
14    alternative search terms Plaintiffs had agreed to, nor did the City follow up to
15    address any the concerns it identified in its earlier emails.
16          On February 16, Plaintiffs requested the City provide an update on the email
17    production, including the custodians the City used to search for City Council
18    emails, and indicated their concern that the production was taking too long. Myers
19    Decl., ¶ 57, Exh. AK. Fourteen days later, counsel for the City responded, stating
20    that it was in the process of reviewing the LAPD emails and would be “producing
21    responsive emails over the next few weeks as quickly as possible.” Id., ¶ 58, Exh.
22    AL. The City did not address the parties’ prior agreement to run alternative
23    searches to reduce the number of false hits. The next day, the City produced
24    approximately 1748 LAPD emails, the vast majority of which are mass emails that
25    are sent daily to various members of the LAPD and City staff. Id., ¶ 59. The City
26    has not produced any additional emails since then.
27
28
                                                 16
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 25 of 439 Page ID
                                       #:5621



 1           With regards to the City emails, the City informed Plaintiffs that the results
 2    of the initial search was completed on February 18, but because of technical issues,
 3    the City was still not yet able to provide further information. The City also did not
 4    address which council staff it had identified as custodians. 4 Myers Decl., ¶ 58,
 5    Exh. AL.
 6           Most problematic, the City yet again failed to provide any timeline for the
 7    completion of even this initial step, let alone the production of responsive
 8    documents. Instead, the Counsel for the City stated only that the parties would still
 9    need to meet and confer about ways to make the review manageable and
10    proportional to the needs of the case.
11           b.      Defendant’s Summary of Meet And Confer Efforts
12           The City objects to, and requests that the Court strike, Plaintiffs’ ten-page
13    “Summary of Meet and Confer Efforts” on the ground that it violates L.R. 37-2.1,
14    which limits the parties to an introductory statement of no more than three pages.
15    The City refers the Court to the declarations of A. Patricia Ursea and Felix Lebron
16    for a summary of the Parties’ meet-and-confer history.
17    III.   SPECIFIC REQUESTS
18           REQUEST FOR PRODUCTION NO. 1:
19           All DOCUMENTS that refer to or relate to any of the individual plaintiffs in
20    this action.
21           RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
22           Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request seeks documents that are not relevant to
24    Plaintiff El-Bey’s specific claims alleged in the Second Amended Complaint
25
26       4
             Because the City failed to respond to Plaintiffs’ inquiry, it is unclear
27    whether the City has simply chosen to run searches for emails based on its own list
      of City Council staff custodians, or whether it simply has not yet even begun to
28    search for emails.
                                                17
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 26 of 439 Page ID
                                       #:5622



 1    (Dkt. No. 42, “SAC”) for incidents occurring on or around January 10, 2019 at
 2    6th Street and Alexandria and on or around June 4, 2019 at Oakwood and Western
 3    insofar as the Request seeks documents relating to other individual plaintiffs.
 4    Defendant objects that the Request is overbroad to the extent that it seeks
 5    documents relating to any individual plaintiff other than Plaintiff El-Bey.
 6    Defendant objects to the Request to the extent it calls for production of confidential
 7    information, such as criminal records, referencing third parties or involving other
 8    individual plaintiffs. Defendant objects to the Request to the extent the Request
 9    seeks information protected from disclosure by the attorney-client privilege and or
10    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
11    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
12    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
13    15-17 (C.D. Cal. Sep. 9, 2013. Defendant objects that the Request is not
14    proportional to the needs of the case, insofar as the burden or expense of searching
15    for and producing any such proposed discovery outweighs the benefit of such
16    information for Plaintiff El Bey’s specific claims alleged in the SAC. Subject to
17    and without waiving these objections, Defendant responds as follows: Defendant
18    previously produced non-privileged documents responsive to this Request and will
19    produce additional non-privileged, responsive documents, if any, relating to
20    Plaintiff El-Bey in Defendant’s possession, custody or control.
21          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request seeks documents that are not relevant to
24    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
25    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
26    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
27    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
28
                                                18
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 27 of 439 Page ID
                                       #:5623



 1    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 2    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
 3    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 4    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 5    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 6    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 7    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 8    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
 9    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
10    occurring on or around May 21, 2019 at Lomita and McCoy. Defendant objects to
11    the Request to the extent it calls for production of confidential information, such as
12    criminal records, referencing third parties or involving other individual plaintiffs.
13    Defendant objects to the Request to the extent the Request seeks information
14    protected from disclosure by the attorney-client privilege and or attorney work
15    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
16    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
17    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
18    Sep. 9, 2013). Defendant objects that the Request is not proportional to the needs
19    of the case, insofar as the burden or expense of searching for and producing any
20    such proposed discovery outweighs the benefit of such information for individual
21    Plaintiffs’ specific claims alleged in the SAC. Subject to and without waiving these
22    objections, Defendant responds as follows: Defendant previously produced non-
23    privileged documents responsive to this Request and will produce additional non-
24    privileged, responsive documents, if any, relating to individual Plaintiffs in
25    Defendant’s possession, custody or control.
26
27
28
                                                19
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 28 of 439 Page ID
                                       #:5624



 1          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 2          NO. 1:
 3          Plaintiffs seek documents in the City’s possession, custody, or control that
 4    relate to the individual Plaintiffs in this case. The City has produced some
 5    documents responsive to this request, including documents submitted by Plaintiffs
 6    as part of this litigation (e.g., Government Tort Claims filed by Plaintiffs) and
 7    some police records related to Plaintiffs. Despite its myriad of general and specific
 8    documents, Defendant states it “will produce additional non-privileged, responsive
 9    documents, if any, relating to individual Plaintiffs in Defendant’s possession,
10    custody or control.” Plaintiffs interpret this response to mean the City is
11    withholding documents only on the basis of privilege and intends to otherwise
12    produce any other documents in its possession, custody or control. However as
13    discussed below, Defendant’s written response is still insufficient, and Plaintiffs
14    have identified documents the City has inexplicably failed to produce.
15          a.     Legal Standard
16          Under the Federal Rules of Civil Procedure, “[p]arties may obtain discovery
17    regarding any nonprivileged matter that is relevant to any party’s claim or defense
18    and proportional to the needs of the case, considering the importance of the issues
19    at stake in the action, the amount in controversy, the parties’ relative access to
20    relevant information, the parties’ resources, the importance of the discovery in
21    resolving the issues, and whether the burden or expense of the proposed discovery
22    outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). If a party fails to provide
23    discovery materials covered by the broad scope of Rule 26, the party requesting
24    those materials may move under Rule 37 “for an order compelling [their]
25    disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). “Upon a motion to compel
26    discovery, the movant has the initial burden of demonstrating relevance.” United
27    States v. McGraw–Hill Cos., No. CV 13-779-DOC (JCGx), 2014 WL 1647385, at
28
                                                20
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 29 of 439 Page ID
                                       #:5625



 1    *8 (C.D. Cal. Apr. 15, 2014) (citations and internal quotation marks omitted).
 2    “Once the minimal showing or relevance is made, ‘[t]he party who resists
 3    discovery has the burden to show that discovery should not be allowed, and has the
 4    burden of clarifying, explaining, and supporting its objections.’” Christian v. Cnty.
 5    of Los Angeles, No. 2:18-cv-05792-CJC (JDEx), 2020 WL 4820006, at *2 (C.D.
 6    Cal. Jan. 28, 2020) quoting DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D.
 7    Cal. 2002); see also Pitkin, 2017 WL 6496565, at *2 (citing Blankenship v. Hearst
 8    Corp., 519 F.2d 418, 429 (9th Cir. 1975)).
 9          b.     Relevance of Plaintiffs’ Request
10          Discovery pursuant to Rule 26 “encompass[es] any matter that bears on, or
11    that reasonably could lead to other matter[s] that could bear on, any issue that is or
12    may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351
13    (1978). See also Pitkin, 2017 WL 6496565, at *2. Rule 26 is “meant to be broadly
14    construed” and relevance to be liberally applied. Id. Accord In re: Am. Med. Sys.,
15    Inc., MDL No. 2325, 2016 WL 3077904, at *4 (S.D. W.Va. May 31, 2016) (“it
16    remains true that relevancy in discovery is broader than relevancy for purposes of
17    admissibility at trial,” and, “notwithstanding Rule 26(b)(1)’s recent amendment
18    placing an emphasis on the proportionality of discovery, the discovery rules,
19    including Rule 26, are still to be accorded broad and liberal construction”).
20    Therefore, evidence that is relevant to any party’s claim or defense is discoverable,
21    unless it is unreasonably cumulative or duplicative, burdensome, or expensive.
22    Fed. R. Civ. P. 26(b)(2)(C)(i).
23          Here, Plaintiffs seek documents the City has related to the individual
24    Plaintiffs, which includes, for example, Plaintiffs’ interactions with Defendant.
25    This includes interactions with LA Sanitation and LAPD related to the
26    enforcement of LAMC 56.11. As such, documents responsive to this request would
27    include Field Investigation (FI) cards, citation or arrest records, and
28
                                                21
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 30 of 439 Page ID
                                       #:5626



 1    communications about or related to the individual Plaintiff. It would also include,
 2    for example, communications within City Council offices responsible for
 3    scheduling encampment cleanups, if those offices have knowledge of or discussed
 4    the individual Plaintiffs prior to conducting cleanups. Those discussions would be
 5    relevant to the City’s decision to conduct specific cleanups. Moreover,
 6    Defendant’s interactions with Plaintiffs are relevant to Plaintiffs’ claims and
 7    Defendant’s defenses, including for example, its defense of “unclean hands.”
 8    Def’s Answer to Plaintiffs SAC at p. 58.
 9          c.     Defendant’s Written Response is Insufficient
10          Rule 34 requires that “[f]or each item or category, the response must either
11    state that inspection and related activities will be permitted as requested or state
12    with specificity the grounds for objecting to the request, including the reasons.”
13    Fed. R. Civ. P. 34(b)(2)(B). “An objection must state whether any responsive
14    materials are being withheld on the basis of that objection,” and “[a]n objection to
15    part of a request must specify the part and permit inspection of the rest.” Fed. R.
16    Civ. P. 34(b)(2)(C); Olmos v. Ryan, No. CV-17-3665-PHX-GMS (JFM), 2020
17    U.S. Dist. LEXIS 67701 at 38 (D. Ariz. Apr. 17, 2020); Rivera v. Solofill LLC (In
18    re Rivera), No. CV 16-4676 JAK (SSx), 2017 U.S. Dist. LEXIS 229538, at *8
19    (C.D. Cal. Apr. 14, 2017) (stating that a motion to compel may be granted where
20    plaintiff can identify a specific document that has been withheld). “An evasive or
21    incomplete disclosure, answer, or response must be treated as a failure to disclose,
22    answer, or respond.” See Fed. R. Civ. Pro. 34, 37; Louen v. Twedt, 236 F.R.D. 502,
23    505 (E.D. Cal. 2006); Advanced Visual Image Design, LLC v. Exist, Inc., No. 14-
24    2525-JGB (KKx), 2015 WL 4934178, at *3 (C.D. Cal. Aug. 18, 2015); see also
25    Duran v. Cisco Systems, Inc., 258 F.R.D. 375, 379-80 (C.D. Cal. 2009); Fulfillium,
26    Inc. v. Reshape Medical Inc., No. CV 17-8419-RGH (PLAx), 2018 WL 6118433 at
27    *3 (C.D. Cal. May 24, 2018) (noting that a party’s failure to comply with Rule 34
28
                                                 22
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 31 of 439 Page ID
                                       #:5627



 1    requirements in its written response is a sufficient basis to grant a motion to
 2    compel).
 3          The City’s written response fails to comply with Rule 34 for a number of
 4    reasons. First, in its amended responses, the City states that “Defendant previously
 5    produced non-privileged documents responsive to this Request and will produce
 6    addition non-privileged, responsive documents, if any, relating to individual
 7    Plaintiffs in Defendant’s possession, custody or control.” While the “if any”
 8    language added to the response could be interpreted as an unequivocal statement of
 9    its intention to produce all responsive documents in its possession, custody, or
10    control, the City has in fact not produced all such documents. Below are examples
11    of documents Plaintiffs have been able to identify, which are relevant to this case
12    and responsive to this RFP but inexplicably have not been produced by Defendant:
13          • Documents related to arrests of at least two Plaintiffs (Janet Garcia and
14               Pete Diocson) for violations of LAMC 56.11 in 2017 and 2018. In
15               December 2020, the City produced a spreadsheet of arrests for violations
16               of LAMC 56.11 which included the names of the individuals who were
17               arrested. A simple search of the spreadsheet revealed that Janet Garcia
18               was arrested for violations of LAMC 56.11 in 2017. Likewise, Pete
19               Diocson was arrested for a violation of LAMC 56.11 in 2018. Myers
20               Decl. ¶ 75. The City failed to produce any documents related to to these
21               arrests, including, for example, the Notices to Appear issued to the
22               Plaintiffs or other documents related to the arrests, even though these
23               documents are both highly relevant and of the same type of document
24               produced by the City in response to this request.
25          • Field Investigation Cards for Marquis Ashley related to 56.11
26               enforcement in May 2018. When the LAPD conducts field interviews
27               with individuals, the officer routinely fills out an FI card, which includes
28
                                                 23
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 32 of 439 Page ID
                                       #:5628



 1              details about the individual. On March 5, 2021, Defendant produced a
 2              spreadsheet capturing the interactions of HOPE team officers from the
 3              Harbor Division with unhoused individuals in 2018. Mr. Ashley is listed
 4              twice on the spreadsheet, and the document indicates that the LAPD
 5              officers filled out an FI card in both instances. Neither FI card has been
 6              produced, even though the City produced other LAPD documents and a
 7              simple search of a spreadsheet indicates that these documents exist.5
 8              Myers Decl. ¶ 77.
 9           The City’s failure to produce these documents or even identify their
10    existence to Plaintiffs is untenable, especially because the documents are similar to
11    the documents produced by Defendant in this case and are directly related to the
12    City’s enforcement of LAMC 56.11, and it is another sufficient basis to grant this
13    motion to compel. See In re: Rivera, 2017 U.S. Dist. LEXIS 229538, at *8
14    (motion to compel may be granted where plaintiff can identify a specific document
15    that has been withheld).
16           Because the City failed to provide a compliant written response, it is
17    impossible for Plaintiffs to know why the City has failed to produce these
18    documents. DeSilva v. Allergan USA, Inc., No. 8:19-cv-01606-JLS (JDEx), 2020
19    WL 5947827, at *7 (C.D. Cal. Sep 01, 2020) (compelling production of documents
20    and responses compliant with Rule 34 and noting that vague responses that “leave
21    [the propounding party] in the dark” . . . is precisely the situation Rule 34(b)(2) is
22    designed to prevent.”); see also 2015 Amendment Adv. Comm. Note to Fed. R.
23    Civ. P. 34. (amendment to Rule 34(b)(2)(C) was added to “end the confusion that
24    frequently arises when a producing party states several objections and still
25    produces information.”).
26
27
         5
             The City did not produce similar spreadsheets for the other LAPD divisions
      where many of the other Plaintiffs reside; as such, Plaintiffs cannot search to see if
28    the other plaintiffs are also listed.
                                                24
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 33 of 439 Page ID
                                       #:5629



 1          Even after the parties met and conferred about the sufficiency of the City’s
 2    written responses, the City produced amended responses which again failed to
 3    “state[s] whether any responsive materials are being withheld on the basis of” any
 4    of the City’s objections. See Fed. R. Civ. P. 34(b)(2)(B) – (C). In doing so, the City
 5    fails to provide sufficient information to “alert other parties to the fact that
 6    documents have been withheld and thereby facilitate an informed discussion of the
 7    objection.” 2015 Amendment Adv. Comm. Note to Fed. R. Civ. P. 34. D.C. v. Cty.
 8    Of San Diego, No. 3:15-cv-01868-MMA(NLS), 2016 U.S. Dist. LEXIS 197240, at
 9    *5. (S.D. Cal. Oct. 07, 2016).
10          The City has also failed to identify whether it limited its search for
11    responsive documents in any way based on the objections, for example, to specific
12    City departments, custodians, etc. See Advanced Visual Image Design, LLC, 2015
13    WL 4934178, at *3 (finding that a party responding to a request for production
14    “has a duty to make a reasonable inquiry to locate responsive documents and then
15    to provide a complete, explicit response”).
16          Finally, the City has failed to provide Plaintiffs a reasonable date certain by
17    which it will complete its production of documents. In fact, it has refused to
18    provide any timeline at all. This is not allowed under Rule 34(b)(2)(B), which
19    requires the City to specifically identify a “reasonable time” it will produce
20    responsive documents. Fed. R. Civ. Pro. 34(b)(2)(B); see also 2015 Amendment
21    Adv. Comm. Note to Fed. R. Civ. P. 34 (“the production must be completed either
22    by the time for inspection specified in the request or by another reasonable time
23    specifically identified in the response. When it is necessary to make the
24    production in stages the response should specify the beginning and end dates of the
25    production.”). Plaintiffs have repeatedly requested a date certain under Rule 34 for
26    the completion of production, in an attempt to avoid this motion practice, but
27    Defendant has simply ignored this request. Instead, the City continues to engage in
28
                                                 25
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 34 of 439 Page ID
                                       #:5630



 1    an interminable rolling production of documents, even though the requests were
 2    propounded in July 2020 (and provided to Defendant in October 2019). This is
 3    unacceptable under Rule 34. Maiorano v. Home Depot USA, Inc., No. 16cv2862-
 4    BEN-MDD, 2017 WL 4792380, at *2 (S.D. Cal. Oct. 24, 2017) (granting request
 5    to compel production of responsive documents within 21 days, based on the
 6    responding party’s failure to provide any more detail other than a statement that it
 7    would produce “additional responsive documents”); Fischer v. Forrest, 14 Civ.
 8    1304 (PAE) (AJP), 14 Civ. 1307 (PAE)(AJP), 2017 WL 773694, at *3 (S.D.N.Y.
 9    Feb. 28, 2017) (responses were deficient because they did not indicate when
10    documents and ESI that defendants are producing will be produced). At this point,
11    the City’s delay in producing documents responsive to this request is inexplicable,
12    especially since Defendant had this request since October 2019.
13          Despite repeated requests since July 2020 and an opportunity to amend its
14    responses following a lengthy meet and confer process, the City utterly failed to
15    provide responses that comply with Rule 34. “For this basis alone, [Plaintiffs’]
16    motion to compel further responses should be granted.” Fulfillium, 2018 WL
17    6118433, at *3. See also Louen, 236 F.R.D. at 505.
18          d.     None of the City’s other Objections Have Merit
19                       i.     Claims of privilege
20          The City indicates in its response that it intends to produce “non-privileged”
21    documents, but here too, the City has utterly failed to provide any further details of
22    whether and to what extent it is withholding documents on the basis of privilege.
23          Parties withholding documents under a claim of privilege must identify and
24    describe the documents in sufficient detail to “enable other parties to assess the
25    claim.” Fed. R. Civ. P. 26(b)(5). See also DeSilva, 2020 WL 5947827, at *7. The
26    most common way of satisfying this requirement is to serve a privilege log that
27    numbers and describes each document or communication (or categories of such)
28
                                                26
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 35 of 439 Page ID
                                       #:5631



 1    and clarifies which privilege is claimed on what basis. See 2015 Amendment Adv.
 2    Comm. Note to Fed. R. Civ. P. 26(b); Friends of Hope Valley v. Frederick Co.,
 3    268 F.R.D. 643, 650-651 (E.D. Cal. 2010) (“The requisite detail for inclusion in a
 4    privilege log consists of [1] a description of responsive material withheld, [2] the
 5    identity and position of its author, [3] the date it was written, [4] the identity and
 6    position of all addressees and recipients, [5] the material’s present location, [6] and
 7    specific reasons for its being withheld, including the privilege invoked and the
 8    grounds thereof”).
 9          Defendant has failed to comply with its obligations under Rule 26(b) and
10    34(b)(2)(c). Other than asserting that the request calls for confidential or
11    privileged documents, Defendant provides no additional information about whether
12    and to what extent it is withholding documents on the basis of any claim of
13    privilege. “Boilerplate objections or blanket refusals inserted into a response to a
14    Rule 34 request for production of documents are insufficient to assert a privilege.”
15    Burlington Northern & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408
16    F.3d 1142, 1149 (9th Cir. 2005); see also DeSilva, 2020 WL 5947827, at *2
17    (citing Sanchez v. Cty. of Sacramento Sheriff’s Dep’t, No. 2:19-cv-01545 MCE
18    AC, 2020 WL 3542328, at *2 (E.D. Cal. June 30, 2020); Loop AI Labs Inc.
19    v. Gatti, No. 15-cv-00798-HSG(DMR), 2016 WL 2908415, at *3 (N.D. Cal. May
20    13, 2016)).
21          Defendant objected to this request on the basis of privilege six months ago
22    and provided amended responses four months ago. At no time has the City
23    provided any further details about what documents, if any, it is withholding on the
24    basis of privilege, despite numerous and repeated requests from Plaintiffs to do so.
25    The City has simply ignored this request. This leaves Plaintiffs unable to assess
26    even whether the City is withholding any documents on the basis of privilege, let
27    alone the legitimacy of such a claim. Under Burlington Northern & Santa Fe Ry.
28
                                                 27
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 36 of 439 Page ID
                                       #:5632



 1    Co., 48 F.3d at 1149, the City has long since waived these objections and should be
 2    compelled to produce all documents responsive to this request.
 3                        ii.   General objections
 4          In addition to objecting on the basis of privilege, the City objects on the
 5    basis of proportionality and incorporates by reference three pages of boilerplate
 6    general objections. The City inserts these general objections into every single one
 7    of its responses, without providing any basis for the specific objection or even an
 8    assessment of whether the objection specifically applies to the request. The use of
 9    boilerplate objections in this way is inappropriate and an abuse of the discovery
10    process. Polaris Innovations, Ltd. v. Kingston Tech. Co., No. CV 16-00300 CJC
11    (RAOx), 2017 U.S. Dist. LEXIS 222261, at *14-17 (C.D. Cal. Feb. 14, 2017). See
12    also United States v. Eisenhower Med. Ctr., No. EDCV 18-2667-RGK (KKx),
13    2020 U.S. Dist. LEXIS 218716, at *9 (C.D. Cal. Nov. 20, 2020) (citing A. Farber
14    & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006) (faulting
15    defendant for making “boilerplate objections to almost every single request for
16    production, including broad relevancy objections, objections of ‘overly
17    burdensome and harassing,’ ‘assumes facts not in evidence,’ privacy, and attorney-
18    client privilege/work product protection”)).
19          In fact, the City’s boilerplate objections do not apply to this specific Request
20    for Production (and further illustrate the extent to which this request is narrow and
21    tailored to the needs of this case). General objections include, for example,
22    objections “insofar as it seeks identification of all persons having knowledge of the
23    information requested in the demand or the facts referred to in the response” and
24    “insofar as it seeks identification of all writings which support the facts provided in
25    responses to that demand.” In fact, some of the objections do not even apply to
26    this litigation. One of the general objections states that “Defendant has made
27    available for inspection and copying, the project files relating to the contract which
28
                                                28
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 37 of 439 Page ID
                                       #:5633



 1    is the subject of this litigation.” Of course, this litigation is not a contract dispute
 2    and there are no project files to be made available to Plaintiffs.
 3           And even if they did apply, the City’s failure to identify which objection
 4    applies to this request, let alone the facts necessary to support its application,
 5    waives the objection. “Most of defendants’ objections are too general to merit
 6    consideration and are therefore waived.” Ramirez v. County of Los Angeles, 231
 7    F.R.D. 407, 409 (C.D. Cal. 2005). See also, Bosley v. Valasco, No. 1:14-cv-
 8    00049-MJS (PC), 2016 WL 1704159, at *5, n. 3 (E.D. Cal. April 28, 2016)
 9    (Defendant waived blanket objections by failing to provide details of the objections
10    as required by Rule 34(b)(2)(B)).
11           e.     Relief Requested
12           Plaintiffs are entitled to an order compelling the City to produce all
13    documents responsive to RFP No. 1 within 21 days. Plaintiffs also request the City
14    provide a sworn affidavit attesting to the extent to which the City has searched for
15    responsive documents and a complete, explicit response as to the finality of their
16    production.
17           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
18           NO. 1:
19           The City produced documents in response to this Request, including
20    Government Claims (CTY004316-4358) and LAPD criminal records, arrest
21    reports, booking and identification records, Automated Field Data Reports, and
22    printouts of search results conducted by first and last name (CTY006828-6962).
23    Lebron Decl. ¶¶ 17, 21. Plaintiffs identify two RFC citations for violation issued
24    in 2017 and 2018 and to Plaintiffs Garcia and Diocson and a 2018 Field
25    Investigation Card for Plaintiff Ashley. Plaintiffs raised these documents for the
26    first time in this Stipulation. Lebron Decl. ¶ 27. The City will collect and produce
27    these documents before the hearing.
28
                                                  29
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 38 of 439 Page ID
                                       #:5634



 1          Plaintiffs’ contention that these documents are relevant and warrant a motion
 2    to compel is misplaced. No Plaintiff alleges that they were arrested or cited for
 3    violations of LAMC 56.11. Lebron Decl. ¶ 2, Ex. 27, SAC ¶¶ 173-231. Nor did
 4    Plaintiffs identify any such instances in response to interrogatories propounded by
 5    the City. Ursea Decl. ¶ 6-7, Exs. 5-6 (Pltfs’ Interrogatory Responses). Plaintiffs
 6    are in the best position to identify their own arrests and citations. Moreover,
 7    Plaintiffs have not explained how these documents are relevant to their alleged
 8    claims. Lebron Decl.¶ 2, Ex. 27, SAC ¶¶ 173-231; Carrera v. First Am. Home
 9    Buyers Prot. Co., Case No. 13cv1585 H (WMc), 2014 U.S. Dist. LEXIS 190451,
10    at *7-8 (S.D. Cal. Jan. 29, 2014) (the purpose behind Rule 26(b)(1), which limits
11    the scope of discoverable information to those matters relevant to a “claim or
12    defense”, is to “signal[] to the parties that they have no entitlement to discovery to
13    develop new claims or defenses that are not already identified in the pleadings.”).
14          Plaintiffs also contend that the City’s response to RFP. No. 1 is deficient
15    because the City has not stated whether it produced all responsive documents or
16    produced a privilege log. During the meet-and-confer process, the City informed
17    Plaintiffs that the City was still producing documents in response to the RFPs and
18    would amend its responses after it completed its production to confirm whether all
19    documents had been produced and whether any were withheld based on privilege.
20    Lebron Decl. ¶ 12, Ex. 37 (City’s 9/25/20 M&C Letter) at p.11. This response was
21    necessary because Plaintiffs demanded that the City’s document production
22    include any City emails that referenced any of the individual Plaintiffs’ names. Id.
23    The City objected to this request, but agreed to meet and confer with Plaintiffs
24    regarding document custodians and search terms. Id.
25          The City first agreed to meet and confer with Plaintiffs on custodians and
26    search terms for emails during the Parties Rule 26(f) conference conducted on July
27    13, 2020. Lebron Decl. ¶ 16. On July 27, 2020, the Parties filed their Rule 26
28
                                                30
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 39 of 439 Page ID
                                       #:5635



 1    Joint Report, in which the City stated “Defendant has agreed to meet-and-confer
 2    regarding custodians and search terms regarding email communications, subject to
 3    Defendant’s objections regarding the scope, relevance, proportionality of
 4    Plaintiffs’ request and Defendant’s undue burden of production for such requested
 5    email communications.” Lebron Decl. ¶ 6, Ex. 31, (Rule 26(f) Joint Report, Dkt.
 6    No. 76) at p.14. On August 25, 2020, the Parties conducted a meet-and-confer call
 7    regarding the Plaintiffs’ RFPs and the City’s anticipated motion for a protective
 8    order. Lebron Decl. ¶ 19. During that call, the City agreed, again, to meet and
 9    confer with Plaintiffs regarding their proposed list of custodians and search terms,
10    notwithstanding the City’s relevance, proportionality and burden objections
11    addressed in detail in the City’s August 24, 2020 Meet-and-Confer Letter. Id.,
12    Lebron Decl. ¶ 11; Ex. 36 (City’s 8/24/20 M&C Letter). On September 25, 2020,
13    the City produced additional documents and organization charts (CTY006828-
14    7472), including additional organization charts that Plaintiffs claimed they needed
15    for their proposed custodian list. Lebron Decl. ¶ 12; Ex. 37 (City’s 9/25/20 M&C
16    Letter) at p.10-11.
17          On November 24, 2020, Plaintiffs sent their proposed custodian and search
18    terms to the City. Ursea Decl. ¶ 13. The Parties conducted additional meet-and-
19    confer discussions regarding Plaintiffs’ requested search terms. See Ursea Decl. ¶¶
20    14-19. For example, Plaintiffs proposed search terms like “hope” and “care” that
21    are common in emails (e.g., “I hope you are well” or “take care”). Id. The City’s
22    email searches conducted using Plaintiffs’ requested search terms and custodian
23    list resulted in the collection of approximately 282 GB of raw data. Ursea Decl. ¶¶
24    32, 34. This resulted in a total of over 500,000 emails/documents (approximately
25    70,000 from LAPD custodians and 475,000 from non-LAPD custodians) after
26    deduplication. Ursea Decl. ¶¶ 42-43. The City’s e-discovery vendor uploaded
27
28
                                               31
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 40 of 439 Page ID
                                       #:5636



 1    approximately 475,000 non-LAPD custodian/search results on March 30, 2021.
 2    Ursea Decl. ¶ 43.
 3          The City asserted objections based on attorney-client privilege to preserve
 4    its rights relating to these documents because, until the search was conducted and
 5    documents reviewed, the City would not know whether or not the search results
 6    yielded any responsive or privileged communications. The City has not withheld
 7    any documents on the basis of privilege for the documents responsive to RFP No.
 8    1, which includes Government Claims and LAPD criminal records. Plaintiffs’
 9    argument that the City waived attorney-client privilege because it did not produce
10    a privilege log on over half a million documents that that the City has not reviewed
11    (and were just recently uploaded by the City’s e-discovery vendor) is unreasonable
12    given the volume of documents and meet-and-confer history discussed above.
13    Moreover, during meet-and-confer discussions with Plaintiffs’ counsel regarding
14    Plaintiffs’ discovery responses to the City, the Parties discussed producing
15    privilege logs after document productions concluded. Ursea Decl. ¶ 6.
16          Similarly, the City cannot provide amended responses confirming whether
17    all documents have been produced or if any were withheld when Plaintiffs
18    continue to demand such overly broad discovery. For this reason, the City
19    informed Plaintiffs that the City would revisit amending the City’s objections and
20    responses after it completed its document production. Lebron Decl. ¶ 12, Ex. 37,
21    at p.11 (City’s 9/25/20 M&C Letter).
22          Nor are Plaintiffs entitled to a declaration regarding the City’s search efforts.
23    Travelers Indem. Co. v. Trumpet, Inc., Case No. 8:19-cv-01036-PSG (JDEx), 2020
24    U.S. Dist. LEXIS 166187, at *45 (C.D. Cal. May 8, 2020) (denying plaintiffs’
25    motion to compel defendant “to explain what it did to respond to these discovery
26    requests” because “[n]either Rule 33 nor Rule 34 requires a party explain the steps
27
28
                                                32
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 41 of 439 Page ID
                                       #:5637



 1    it took to search for or inquire about relevant, responsive documents or
 2    information.”).
 3           [Plaintiffs’ demand for email communications is not proportionate to the
 4    discovery needs of this case. Plaintiffs contend that there might be an email from
 5    City Council offices responsible for scheduling cleanups that discuss the individual
 6    Plaintiffs. Plaintiffs fail to explain how such an email (even if it existed) is
 7    relevant to the Plaintiffs’ alleged claims. Moreover, the burden and expense
 8    imposed on the City by this discovery demand significantly outweighs the benefit
 9    of such information in resolving the alleged claims and vastly exceeds Plaintiffs’
10    alleged damages. See Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-
11    FMO (ASx), 2016 U.S. Dist. LEXIS 123515 * (C.D. Cal. Jan. 5, 2016). Plaintiffs’
12    Rule 26(a)(1) Initial Disclosures state that the individual Plaintiffs claim $10,000
13    in damages and Plaintiff El-Bey seeks statutory damages. Lebron Decl. ¶ 8, Ex. 33
14    (Pltf’s Rule 26(a) Initial Disclosures). See Welch v. Stratton, Case No. 2:17-cv-
15    0517 MCE KJN P, 2018 U.S. Dist. LEXIS 109389, at *11-12 (E.D. Cal. June 28,
16    2018) (“Plaintiff may not use discovery requests to engage in a fishing expedition
17    in the hopes that he may turn up some relevant or useful information.”) (citing
18    Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004). The Court should
19    deny the motion to compel further responses to this request.
20
21          REQUEST FOR PRODUCTION NO. 2:
22          All DOCUMENTS that refer or relate to ENCAMPMENT CLEANUPS
23    conducted in the following areas between January 1, 2018 and the present:
24          (a)    Between 8th St. and 5th St. to the North and South, and Mariposa and
25                 Hobart, to the East and West;
26          (b)    Aetna St., between Van Nuys Blvd. and Hazeltine Ave.;
27          (c)    Between Aetna and Delano St. to the North and South, and Kester
28
                                                 33
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 42 of 439 Page ID
                                       #:5638



 1                 Ave., and Van Nuys Blvd to the East and West;
 2          (d)    Figueroa, between 51st and 55th St.;
 3          (e)    Lomita Blvd. between Figueroa and Vermont, and McCoy S
 4          RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
 5          Defendant incorporates the General Objections as though fully set forth here.
 6    Defendant objects that the Request seeks documents that are not relevant to
 7    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
 8    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
 9    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
10    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
11    SAC. The Court struck Plaintiff Ktown for All’s (“KFA”) claims seeking any
12    declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
13    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
14    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
15    and practices are unconstitutional and not that each past application of those
16    policies and practices to its members was unconstitutional.”). Defendant also
17    objects that the proposed discovery is not relevant to establishing Monell liability
18    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
19    that “it need only raise a single incident … to hold the City liable under Monell.”).
20    Defendant objects that the Request is overbroad and burdensome in seeking
21    documents regarding encampment cleanups dating back two years and eight
22    months that are unrelated, and not relevant, to Plaintiff El Bey’s specific claims
23    alleged in the SAC. Defendant also objects to the Request to the extent the Request
24    seeks information protected from disclosure by the attorney-client privilege and or
25    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
26    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
27
28
                                                34
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 43 of 439 Page ID
                                       #:5639



 1    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 2    15-17 (C.D. Cal. Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing any such proposed discovery outweighs the benefit of such information
 6    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
 7    search and producing documents greatly exceeds the amount in controversy for
 8    Plaintiff’s alleged damages.
 9          Specifically, in order to search for and obtain documents responsive to the
10    Request, Defendant would need to search the City’s Bureau of Sanitation
11    (“LASAN”) Watershed Protection Information Management System (“WPIMS”)
12    to identify all incidents constituting “encampment cleanups” as defined in the
13    Request. Defendant identified 32,730 incidents within WPIMS constituting
14    “encampment cleanups” as defined in the Request for the period from January 1,
15    2018 to July 31, 2020. Defendant would have to conduct a query and search
16    parameters within WPIMS to generate a report identifying all 32,730 incidents by
17    the address listed for the encampment cleanup, date, and incident/case number.
18    Defendant would then have to manually review the addresses identified within the
19    report to confirm which addresses fall within the location areas identified in
20    subsections (a)-(e) of the Request. Defendant would then need to identify each
21    incident/case number falling within these geographical locations to collect
22    documents relating to each identified encampment cleanup. For each identified
23    incident number, Defendant would need to generate reports within WPIMS for the
24    encampment cleanup, and collect associated health hazard checklists. Defendant
25    would then have to conduct additional searches for encampment cleanup pictures
26    and media files by incident number that are not stored on WPIMS. The number of
27    pictures associated with an encampment cleanup could exceed over 700 pictures
28
                                                35
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 44 of 439 Page ID
                                       #:5640



 1    for one incident report. Defendant would also have to manually search for, collect,
 2    and assemble related documents by incident number, including any posting
 3    surveys, hazardous-waste disposal records, non-hazardous waste disposal records,
 4    and cleanup authorizations maintained in LASAN’s Authorization Management
 5    System (“AMS”). In addition, upon identifying specified incident/case numbers for
 6    responsive encampment cleanups, Defendant would then have to conduct searches
 7    for potentially responsive LAPD records for any incidents involving LAPD HOPE
 8    officers by corresponding date, location, and LAPD Bureau, including searches for
 9    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
10    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
11    addition, Defendant would have to search for LAPD body worn video that may
12    exist for identified incidents involving LAPD HOPE Officers and review such
13    video for responsiveness to the Request. Defendant previously conducted a search
14    for and produced such incident-specific documents for the named individual
15    plaintiffs’ specific incidents at CITY00001-2677.
16          Defendant would also need to search for potentially responsive documents
17    or information for encampment cleanups as defined in the Request that may be
18    maintained within LASAN’s Customer Service Group’s MyLA database for
19    service requests. Defendant would have to conduct a search parameter for service
20    requests relating to encampment cleanups as defined in the Request for the period
21    from January 1, 2018 to the present and generate a report identifying service
22    requests for defined encampment cleanups by location address and date range.
23    Defendant would then need an analyst to manually review MyLA data and cross-
24    reference incident/case numbers, addresses, and dates identified by Defendant’s
25    WPIMS query to determine potentially corresponding service requests for
26    identified encampment cleanups. Defendant would then have to prepare a separate
27    report containing identified service requests within the MyLA database
28
                                               36
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 45 of 439 Page ID
                                       #:5641



 1    corresponding to identified WPIMS incident/case numbers for encampment
 2    cleanups. In addition, for cleanups occurring after October 2019, Defendant would
 3    have to conduct searches for potentially responsive documents within the City’s
 4    daily schedules issued for CARE and CARE+ operations by reviewing schedules
 5    and cross referencing the schedules with identified incident/case numbers, dates,
 6    and locations. Defendant objects that the Request seeks documents that are not
 7    reasonably accessible based on the undue burden and costs associated with
 8    searching for and producing documents responsive to this Request for the reasons
 9    described above. Without waiving any, and based on these, objections, no
10    documents will be produced in response to this Request.
11          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
12          Defendant incorporates the General Objections as though fully set forth here.
13    Defendant objects that the Request seeks documents that are not relevant to
14    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
15    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
16    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
17    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
18    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
19    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
20    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
21    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
22    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
23    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
24    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
25    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
26    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
27    occurring on or around May 21, 2019 at Lomita and McCoy. Defendant further
28
                                               37
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 46 of 439 Page ID
                                       #:5642



 1    objects that the Request seeks documents that are not relevant to any named-
 2    plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff Ktown for All’s
 3    (“KFA”) claims seeking any declaration that the City unconstitutionally applied
 4    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
 5    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
 6    ruling that the City’s policies and practices are unconstitutional and not that each
 7    past application of those policies and practices to its members was
 8    unconstitutional.”). Defendant also objects that the proposed discovery is not
 9    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
10    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
11    to hold the City liable under Monell.”). Defendant objects that the Request is
12    overbroad and burdensome in seeking documents regarding encampment cleanups
13    dating back two years and eight months that are unrelated, and not relevant, to
14    Plaintiffs’ specific claims alleged in the SAC. Defendant also objects to the
15    Request to the extent the Request seeks information protected from disclosure by
16    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
17    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
18    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
19    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
20          Specifically, in order to search for and obtain documents responsive to the
21    Request, Defendant would need to search the City’s Bureau of Sanitation
22    (“LASAN”) Watershed Protection Information Management System (“WPIMS”)
23    to identify all incidents constituting “encampment cleanups” as defined in the
24    Request. Defendant identified 32,730 incidents within WPIMS constituting
25    “encampment cleanups” as defined in the Request for the period from January 1,
26    2018 to July 31, 2020. Defendant would have to conduct a query and search
27    parameters within WPIMS to generate a report identifying all 32,730 incidents by
28
                                                38
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 47 of 439 Page ID
                                       #:5643



 1    the address listed for the encampment cleanup, date, and incident/case number.
 2    Defendant would then have to manually review the addresses identified within the
 3    report to confirm which addresses fall within the location areas identified in
 4    subsections (a)-(e) of the Request. Defendant would then need to identify each
 5    incident/case number falling within these geographical locations to collect
 6    documents relating to each identified encampment cleanup. For each identified
 7    incident number, Defendant would need to generate reports within WPIMS for the
 8    encampment cleanup, and collect associated health hazard checklists. Defendant
 9    would then have to conduct additional searches for encampment cleanup pictures
10    and media files by incident number that are not stored on WPIMS. The number of
11    pictures associated with an encampment cleanup could exceed over 700 pictures
12    for one incident report. Defendant would also have to manually search for, collect,
13    and assemble related documents by incident number, including any posting
14    surveys, hazardous-waste disposal records, non-hazardous waste disposal records,
15    and cleanup authorizations maintained in LASAN’s Authorization Management
16    System (“AMS”). In addition, upon identifying specified incident/case numbers for
17    responsive encampment cleanups, Defendant would then have to conduct searches
18    for potentially responsive LAPD records for any incidents involving LAPD HOPE
19    officers by corresponding date, location, and LAPD Bureau, including searches for
20    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
21    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
22    addition, Defendant would have to search for LAPD body worn video that may
23    exist for identified incidents involving LAPD HOPE Officers and review such
24    video for responsiveness to the Request. Defendant previously conducted a search
25    for and produced such incident-specific documents for the named individual
26    plaintiffs’ specific incidents at CITY00001-2677.
27
28
                                                39
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 48 of 439 Page ID
                                       #:5644



 1          Defendant would also need to search for potentially responsive documents
 2    or information for encampment cleanups as defined in the Request that may be
 3    maintained within LASAN’s Customer Service Group’s MyLA database for
 4    service requests. Defendant would have to conduct a search parameter for service
 5    requests relating to encampment cleanups as defined in the Request for the period
 6    from January 1, 2018 to the present and generate a report identifying service
 7    requests for defined encampment cleanups by location address and date range.
 8    Defendant would then need an analyst to manually review MyLA data and cross-
 9    reference incident/case numbers, addresses, and dates identified by Defendant’s
10    WPIMS query to determine potentially corresponding service requests for
11    identified encampment cleanups. Defendant would then have to prepare a separate
12    report containing identified service requests within the MyLA database
13    corresponding to identified WPIMS incident/case numbers for encampment
14    cleanups. In addition, for cleanups occurring after October 2019, Defendant would
15    have to conduct searches for potentially responsive documents within the City’s
16    daily schedules issued for CARE and CARE+ operations by reviewing schedules
17    and cross referencing the schedules with identified incident/case numbers, dates,
18    and locations. Defendant objects that the Request seeks documents that are not
19    reasonably accessible based on the undue burden and costs associated with
20    searching for and producing documents responsive to this Request for the reasons
21    described above. Without waiving any, and based on these, objections, no
22    documents will be produced in response to this Request.
23          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
24          NO. 2:
25          Plaintiffs seek documents related to Encampment Cleanups conducted in the
26    specific areas where the individual Plaintiffs were living, beginning just one year
27    prior to the Specific Incidents, and continuing through to the present. This request
28
                                               40
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 49 of 439 Page ID
                                       #:5645



 1    includes both documents related to the Specific Incidents, as well as other cleanups
 2    that occurred where Plaintiffs were living. 6 Because the City does not track
 3    Cleanups or even the impounding of property by the names of the individuals
 4    whose belongings are seized and/or destroyed, the only way to obtain evidence of
 5    the other cleanups Plaintiffs have experienced is by location of the cleanup.
 6           Although the City has agreed that documents related to the Specific
 7    Incidents must be produced, the City has put forth a convoluted set of objections
 8    and a misleading written response to this request. It has also withheld critically
 9    important documents, even after representing to Plaintiffs and this Court that the
10    documents had been produced. The City’s misrepresentations and failure to
11    produce even these basic documents is untenable.
12           a.    The Documents Sought Are Highly Relevant To This Case
13           Plaintiffs seek documentation of the cleanups that have occurred at the
14    specific locations where the individual Plaintiffs have been residing. This includes
15    all documents related to the Specific Incidents enumerated and described in the
16    complaint, as well as other cleanups that occurred at the locations where Plaintiffs
17    resided. These documents are both highly relevant to establish that Plaintiffs’
18    constitutional rights were violated as well as to establish the existence of customs,
19    practices, and policies for Monell liability and for prospective relief.
20           First, the individual plaintiffs in this case allege they were each subjected to
21    cleanup that resulted in the violation of their constitutional rights on numerous
22    occasions. This includes both the Specific Incidents enumerated in the complaint
23
24       6
             Documents Plaintiffs seek include 1) health hazard assessment reports and
25    checklists; 2) photographs; 3) posting surveys, which document when notices were
      posted related to these cleanups as well as how the encampments looked prior to
26    the cleanups; 4) Encampment Online Authorization forms for scheduled
      Comprehensive Cleanups; 6) communications regarding the cleanups; and 7)
27    LAPD documents related to the cleanups. All of these documents are created by
      Defendant for each of the cleanups it conducts and each contains highly relevant
28    evidence of what occurs during an encampment cleanup.
                                                 41
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 50 of 439 Page ID
                                       #:5646



 1    as well as other occasions. See, e.g., SAC ¶¶ 28, 30, 32, 42, 147, 184 (Dkt. 43).
 2    Plaintiffs are seeking discovery to help identify the dates of those other incidents.
 3    Plaintiffs also allege that the cleanups are ongoing and the City continues to
 4    enforce LAMC 56.11, which as a result, continues to result in the deprivation of
 5    their constitutional rights. To the extent they and in the case of Ktown for All,
 6    their members, remain subject to these cleanups, they remain an imminent threat of
 7    further harm. This is spelled out explicitly in the complaint. These allegations
 8    form the basis for Plaintiffs’ request for prospective relief and support its Monell
 9    claims. The allegation of other past cleanups and the prospect of future cleanups
10    also support the individual Plaintiffs’ claims for damages.
11          Second, as discussed above, documentary evidence of other cleanups is
12    unquestionably relevant to the issue of whether the City has customs, policies, and
13    practices that violate the U.S. and California Constitution, which is necessary both
14    for Plaintiffs’ claims for prospective relief under the Declaratory Judgments Act
15    and to establish a custom, pattern, or practice, for purposes of Monell liability. See
16    e.g., Pitkin v. Corizon Health, Inc., 2017 U.S. Dist. LEXIS 208058, *14-15. See
17    also Myers Decl., Exh. L, June Order at 8 (Ktown for All may rely on other
18    cleanups as evidence of the City’s customs, practices, and policies).
19          Even though evidence of other constitutional violations is exactly the type of
20    evidence frequently relied on to establish a widespread and longstanding custom or
21    practice, Defendant has steadfastly maintained a legally indefensible position that
22    “the proposed discovery is not relevant to establishing Monell liability for the
23    claims alleged in the SAC.” To defend this indefensible position, Defendant takes
24    wholly out of context a single statement in which Plaintiff KFA states matter-of-
25    factly that “a lawsuit raising a single incident may be used to hold the City liable
26    under Monell if the incident is part of an official pattern, practice or policy.”
27    Myers Decl., Exh. K. This is unquestionably true—most claims under Section
28
                                                 42
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 51 of 439 Page ID
                                       #:5647



 1    1983 arise from only a single incident experienced by the Plaintiff. But this says
 2    nothing about the use of other instances of similar violations as evidence to prove
 3    the existence of that “pattern, practice or policy,” which is what Plaintiffs seek
 4    here. In fact, the next paragraph of Plaintiffs’ brief makes that exact point: “The
 5    City’s argument regarding the necessity of Ktown for All members’ participation
 6    conflates their role as parties and the role of some members as evidentiary
 7    witnesses.” Id. (citing e.g., Ass’n of Am. Physicians & Surgeons, Inc. v. Texas
 8    Med. Bd., 627 F.3d 547, 552 (5th Cir. 2010) (organization had standing to bring
 9    claim on behalf of members, even though complaint alleged individual abuses,
10    since, if practiced systemically, they could establish constitutional violation and
11    noting that “proof of misdeeds could establish a pattern with evidence from the
12    Board’s witnesses and files and from a small but significant sample of
13    physicians”); Nebraska Beef Producers Committee v. Nebraska Brand Committee,
14    287 F.Supp.3d 740, 750 (D. Neb. 2018) (“Were this case to proceed, it might be
15    necessary for individual members of the Beef Producers to participate as witnesses,
16    but it would not be necessary for them to participate as parties—and that is all that
17    associational standing requires”)). And this point is also made by the District
18    Court, which notes that “KFA may permissibly rely on participation of some
19    members to establish the existence of a certain policy or practice without running
20    afoul of the third Hunt prong.” Myers Dec., Exh. L, June Order at 8; 5 (citing
21    Hospital Council of W. Pennsylvania v. City of Pittsburgh, 949 F.2d 83, 89-90).
22          Finally, evidence of other cleanups is relevant for impeachment purposes.
23    Estate of Ernesto Flores v. Cty. Of San Bernardino, No. EDCV 15-2202-
24    GW(KKx), WL 3297507, at *6 (C.D. Cal. Aug. 2, 2017) (granting plaintiff’s
25    motion to compel because the production of the documents could lead to
26    admissible impeachment evidence); Paulsen v. Case Corp., 168 F.R.D. 285, 289
27    (C.D. Cal. 1996) (“Apart from whether the documents may be admissible at trial as
28
                                                43
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 52 of 439 Page ID
                                       #:5648



 1    part of the plaintiff’s case-in-chief, they certainly may be used for impeachment
 2    purposes . . . . [T]here is no merit to defendant corporation’s relevancy objection.”)
 3          b.     The City Continues to Withhold Documentation Related To The
                   Specific Incidents
 4
            Despite the City’s blanket objection and stated refusal to produce documents
 5
      responsive to this request, the City has long agreed to produce documents related
 6
      to the Specific Incidents. In fact, the City agreed to produce these documents
 7
      months before the start of formal discovery. These documents were purportedly
 8
      produced by the City in October 2019, and in February 2020, Defendant
 9
      represented to Plaintiffs and this Court that it had produced documentation related
10
      to all of the Specific Incidents.
11
            In fact, as described below, the City has withheld a significant number of
12
      documents related to the Specific Incidents, including documents the City
13
      explicitly informed this Court it had produced. The City’s incomplete production
14
      evidences a total disregard for the City’s obligation to search for and produce
15
      unquestionably relevant documents. See In re Citimortgage, Inc. Home Affordable
16
      Modification Program Litigation, No. MDL 11-2274-DSF (PLAx), 2012 WL
17
      10450139 at *4 (C.D. Cal. June 07, 2012) (outlining what generally constitutes a
18
      “reasonable inquiry”).
19
                          i.     Documents related to Mr. Haugabrook’s Specific
20                               Incidents
21          Plaintiff James Haugabrook alleges that his property was taken in violation
22    of his constitutional rights on at least four occasions in 2019, including in March
23    and April 2019. See SAC ¶¶ 192-208 (Dkt. 43). See also Myers Decl., Exh. L,
24    February Order at 31 (finding that Mr. Haugabrook alleged “[t]hat the four
25    cleanups occurred over a three-month period in a specific area provides sufficient
26    notice for the City to investigate the allegations.”). He also alleges that his
27    neighbor’s property was taken in June 2019 as a result of the City’s practices.
28
                                                 44
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 53 of 439 Page ID
                                       #:5649



 1    SAC, Dkt. 58 at ¶ 207. Yet the City has not produced any documentation related
 2    to Mr. Haugabrook’s claims. Instead, the City represented to this Court that no
 3    such documents exist. As outlined below, the City’s own records show that this is
 4    false.
 5             In October 2019, the City produced documents related to the other Specific
 6    Incidents but failed to produce any documents related to Mr. Haugabrook. Instead,
 7    the City moved to dismiss Mr. Haughabrook’s claims under Rule 8. When
 8    Plaintiffs raised the City’s failure to produce responsive documents related to Mr.
 9    Haugabrook’s allegations, Counsel for Defendant responded that there were no
10    records that the cleanups occurred and went so far as to suggest that “the City is
11    assessing this absence of evidence and what appears to be a failure to investigate
12    the basis of Mr. Haugabrook’s claims before filing suit.”
13             Shortly thereafter, the City produced documents for 22 cleanups, which
14    counsel for the City represented were reports for every cleanup that occurred in
15    “South Los Angeles” in March 2019. Myers Decl., Exh. F. According to the City,
16    these documents were produced “so Plaintiffs can reassess Haugabrook’s claim,
17    which the City has moved to dismiss” and that the documents were produced to
18    “expedite Mr. Haughabrook’s dismissal.” Id. The City provided no explanation
19    why it was focusing only on March 2019 instead of the other dates in the
20    complaint, and it failed to identify what it considered “South Los Angeles” or how
21    it identified these specific cleanups. The documents it produced covered a roughly
22    30 square mile area of the City (excluding two of the cleanups which did not occur
23    anywhere near any area of the City that could be considered South LA at all). See
24    Myers Decl. ¶ 66, Exh. AP. None of the reports were for cleanups that occurred
25    even remotely close to Mr. Haugabrook. The closest location was almost a mile
26    away; the furthest was nearly 10 miles away. Id., ¶ 67.
27
28
                                                45
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 54 of 439 Page ID
                                       #:5650



 1           In January 2020, Plaintiffs moved to compel early discovery. In opposition
 2    to the motion, Defendant represented to this Court that the reports it had produced
 3    constituted “reports by the Sanitation Bureau for all cleanups conducted in South
 4    LA in March 2019.” Myers Decl., Exh. G; see also Declaration of Patricia Ursea,
 5    Id. According to the City, it produced these documents because “it was unable to
 6    locate any incident specific documents corresponding to Plaintiff Haugabrook’s
 7    vague allegation that his belongings were seized and destroyed in ‘March 2019’ at
 8    or around ‘Figueroa St., between 53rd St. and 52nd Place.’” Id. (quoting Dkt. 20 at
 9    44:1-2-3; 10-11.) According to Defense Counsel, these 22 reports constituted “all
10    reports for all cleanups in the surrounding area (South Los Angeles).” Id.
11    (emphasis added).
12           This is patently untrue. In fact, according to the City’s own documentation,
13    which it finally produced to Plaintiffs in December 2020, after months of delay,
14    there were actually more than 50 cleanups conducted in March 2019 in Council
15    District 9, 7 which the City failed to identify, let alone produce responsive
16    documents. See Myers Decl. ¶ 69.
17           And most troubling, despite the City’s representation to Plaintiffs that “the
18    incident [alleged by Mr. Haugabrook] either did not occur or, if it did, the incident
19    occurred at a different location, on a different date, or both,” Myers Decl. ¶11,
20    Exh. F, the City’s own evidence shows that the City did in fact conduct cleanups in
21    March 2019 at the precise location where Mr. Haugabrook stated the cleanups
22    occurred. See Myers Decl., ¶ 70. According to data the the City had for months
23    refused to produce, 8 there were 30 cleanups at this location in March 2019. Id. This
24
25       7
             The 22 reports produced by the City in October 2019 included reports from
26    five council districts: Districts 8, 9, 10 14, and 15.
27
         8
            Plaintiffs requested this data as part of this set of RFPs. Defendant initially
      refused to produce this data on the ground that it was not relevant to Plaintiffs’
28    claims and was too burdensome to produce. The City inexplicably agreed to
                                                46
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 55 of 439 Page ID
                                       #:5651



 1    was confirmed by the City in its amended response to Plaintiffs’ Interrogatories, in
 2    which the City admitted that cleanups occurred at 52nd Place on March 21, 2019, as
 3    alleged by Mr. Haugabrook. See Myers Decl., ¶ 61, Exh. AN.
 4          Not a single one of these reports has been produced to Plaintiffs, and none
 5    were produced to Plaintiffs before attorneys for the City represented to this Court
 6    in a sworn declaration that they had produced “all reports for all cleanups in the
 7    surrounding area (South Los Angeles).” Myers Decl., Exh. H. In fact, even after
 8    the City identified the March 21, 2019 cleanups at 52nd Place in response to
 9    Plaintiffs’ interrogatories, Set One, the City has failed to produce these documents.
10          And this is only with regards to one of Mr. Haugabrook’s specific
11    allegations. The City has inexplicably limited its production of documents to
12    March 2019, even though Mr. Haugabrook clearly alleged that his property was
13    taken on other occasions after March 2019. See e.g., SAC ¶¶ 195, 199, 203, and
14    207 (Dkt. 43). In fact, the District Court specifically noted that “Haugabrook
15    alleges that he was subject to cleanups ‘[o]n or about March 2019,’ ’[a]bout a
16    month later,’ ‘[o]n yet another occasion,’ and ‘[o]n or about June 24, 2019.’”
17    Myers Decl., Exh. I, February Order at 31. The Court therefore ruled “[t]hat the
18    four cleanups occurred over a three-month period in a specific area provides
19    sufficient notice for the City to investigate the allegations.” Id. Despite this ruling
20    from the District Court, the City has still refused to produce any further documents
21    related to Mr. Haugabrook’s allegations.
22          There is simply no excuse for the City’s material misrepresentations to this
23    Court and to Plaintiffs and the withholding of documentation for more than fifteen
24    months. The City has denied the existence of that documentation, and even went
25    so far as to suggest Plaintiffs’ counsel had committed a sanctionable offense, in an
26    attempt to force Mr. Haugabrook to dismiss his claims. Yet all the while, the City
27
      produce this data in November 2020 and finally produced a spreadsheet on
28    December 18, 2020.
                                                 47
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 56 of 439 Page ID
                                       #:5652



 1    has been withholding evidence that specifically shows that cleanups occurred
 2    exactly when and where Mr. Haugabrook said they occurred.
 3                        ii.   Documents related to Miriam Zamora and Gladys
                                Zepeda’s Specific Incidents
 4
            This conduct is not limited to Mr. Haugabrook’s allegations. Plaintiffs Jane
 5
      Zepeda and Miriam Zamora allege that their property was taken on numerous
 6
      occasions, including on March 21, 2019 and June 11, 2019 from their locations
 7
      first at 6th and Ardmore and then at 5th and Harvard in the Koreatown
 8
      neighborhood of Los Angeles.
 9
            In October 2019, when the City produced documentation for other Specific
10
      Incidents, the City produced documentation for a number of discrete cleanups that
11
      occurred on June 11, 2019 in the vicinity of Fifth and Harvard. Yet they did not
12
      produce a single document for a cleanup that corresponded to the one alleged in
13
      the complaint. Likewise, the City produced documentation for a cleanup that
14
      occurred at 6th and Kingsley on March 21, 2019, but none for a cleanup that
15
      corresponded to Plaintiffs’ allegations. Again, they represented to this Court and
16
      to Plaintiffs that they were producing documentation of all of the Specific
17
      Incidents alleged in the complaint. See Myers Decl., ¶ 7 & Exh. D; ¶ 17 & Exh. H.
18
            In December 2020, Defendants finally produced data from the City’s
19
      databases, which shows that the City has records of a cleanup occurring on June
20
      11, 2019, exactly as Plaintiffs alleged.
21
            Then, in February 2021, eighteen months after the case was filed and sixteen
22
      months after representing to this Court that the City had produced all documents
23
      for all Specific Incidents alleged in the complaint, the City simply produced,
24
      without comment, a Health Hazard Assessment form and more than 100 photos of
25
      the cleanup on June 11, 2019 at the location alleged in the complaint. The City has
26
      provided no explanation for its failure to produce these documents earlier. And the
27
28
                                                 48
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 57 of 439 Page ID
                                       #:5653



 1    City still has not produced, for example, LAPD documents related to this specific
 2    cleanup.
 3                        iii.   Missing categories of documents for all cleanups
 4           The City has also failed to identify, let alone produce, whole categories of
 5    documents the City creates for each cleanup. The City creates Encampment Online
 6    Authorization forms for noticed cleanups. See Riskin Decl. ¶ 5, Exh. A. The
 7    documentation includes crucial information, including the names of the City
 8    officials who authorized the cleanup and when, the “polygon” of the cleanup
 9    (which is the area covered by the cleanup), and before photos of the area.
10           Despite the relevance and the responsiveness of this document, the City has
11    failed to produce the documents for any of the Specific Incidents. In fact, the City
12    failed to even identify the existence of this document in response to Plaintiffs’
13    request for an exemplar of each of the forms used by the City related to
14    encampment cleanups. See RFP 21 (requesting one copy of each form used by the
15    CITY or any of its contractors or subcontractors, including Chrysalis, LAHSA, and
16    Clean Harbors, related to ENCAMPMENT CLEANUPS). This document is of the
17    same kind as other documents the City did produce, both as exemplars and as
18    documents specifically related to the individual incidents. Yet the City failed to
19    identify its existence, let alone produce the discrete forms for each of the cleanups.
20    In fact, Plaintiffs are aware this document exists only because the City produced it
21    to a third party in response to a Public Records Act request.9 Plaintiffs have
22
23
         9
             The City also withheld “Operations/Daily Assignment sheets” for the
      Specific Incidents until December 2020. This document contains highly relevant
24    information about the cleanups, but the City failed to disclose them along with the
      rest of the forms and reports it produced, either as an exemplar in response to RFPs
25    23 along with the documents produced related to the Specific Incident documents.
      Myers Decl. ¶ 73. Plaintiffs were able to identify the existence of this document
26    only because the City produced the document along with the documentation of the
      South LA cleanups. Id. When Plaintiffs alerted Defendant that they were aware
27    this document existed and raised concerns that it had not been produced for even
      the Specific Incidents, the City refused to provide any explanation why it produced
28    the document for the South LA cleanups but not the Specific Incidents, or why it
                                                49
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 58 of 439 Page ID
                                       #:5654



 1    repeatedly asked about these documents, but the City has simply failed to produce
 2    them. Myers Decl., ¶ 43.
 3          Although Plaintiffs have repeatedly informed the City of its failure to
 4    produce these documents, the City has simply not responded to Plaintiffs’ inquiries
 5    about these responsive documents.
 6          The City has also produced only a handful of scheduling documents for the
 7    Specific Incidents. At the time these incidents occurred, the City created daily
 8    “Rapid Response” schedules for each day, as well as HE/ID (“Homeless
 9    encampment/Illegally Dumping”) confirmation sheets. These documents contain
10    valuable information about the cleanups, including the other encampment cleanups
11    that were conducted on the same day, the projected length of each cleanup, an
12    assessment of the cleanup, and the status of authorizations for each cleanup.
13    Again, the City has not disclosed the existence of these documents, let alone
14    produced the documents related to all of the Specific Incidents. As with the Online
15    Authorization documents, the City has produced these documents to a third party
16    pursuant to the California Public Records Act, Cal. Gov’t Code § 6250 et seq.
17    (“CPRA”); see Riskin Decl. ¶ 5, Exh. A, and now because the City has begun
18    producing the documents as part of its production of LAPD emails.
19          c.     Plaintiffs’ Request for All Documents Related to Additional
                   Cleanups in These Specific Locations is Proportional to the Needs
20                 of the Case
21          The City objects that producing documents related to cleanups that were
22    conducted where Plaintiffs were residing but are not specifically enumerated in the
23    complaint is burdensome and not proportional to the needs of this case. There is
24
      failed to provide this document along with the other forms responsive to RFPs 23.
25    Myers Decl. ¶ 43. Instead, in December 2020 the City simply produced the
      documents for the dates of eight of the nine Specific Incidents, as well as produced
26    duplicates of the eight copies the City had already produced for the South LA
      Cleanups. Myers Decl. ¶ 73. Had the City not produced these documents as part of
27    its South LA Cleanup production, Plaintiffs would have had no way of knowing
      the documents even existed, which raises serious questions about the City’s
28    production of responsive documents. See Maiorano, 2017 WL 4792380, at *2.
                                               50
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 59 of 439 Page ID
                                       #:5655



 1    no merit to this objection. While discovery must be proportional, “considering the
 2    importance of the issues at stake in the action, the amount in controversy, the
 3    parties’ relative access to relevant information, the parties’ resources, the
 4    importance of the discovery in resolving the issues, and whether the burden or
 5    expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. Pro.
 6    26(b)(1), this request is both temporally and geographically limited and tailored to
 7    the needs of the case. As such, the factors weigh heavily in favor of Plaintiffs.
 8                        i.     Importance of the issues at stake in the action
 9          Plaintiffs brought this civil rights lawsuit to put an end to the City’s
10    longstanding and widespread practice of seizing and destroying the belongings that
11    unhoused people use to survive on the streets, in violation of their fundamental
12    rights under the United States and California Constitutions. Plaintiffs allege that
13    these violations are part of a widespread and longstanding practice of the City of
14    Los Angeles to violate unhoused people’s constitutional rights. By the City’s own
15    admission, the activities Plaintiffs allege violate the Constitution continue to occur
16    numerous times every day.
17          To diminish the impact of this case (and therefore, its potential discovery
18    obligations), the City has consistently and willfully misrepresented the issues at
19    stake in this case as well as the importance of those issues. The City attempts to
20    relegate this case to a low dollar damages case based on past harms. First, to the
21    extent the individual Plaintiffs do bring damages claims based on past incidents,
22    the City underestimates the significance of Plaintiffs’ allegations and of those
23    harms to Plaintiffs. This case is not simply about the loss of property, but instead,
24    about the violation of Plaintiffs’ constitutional rights. “Subversion of the
25    protections afforded citizens by the Constitution is always an important issue and
26    should never be taken lightly.” Hoffman v. Cnty. Of L.A., No. CV 15-03724-FMO
27    (ASx), 2016 U.S. Dist. LEXIS 123515, *15 (C.D. Cal. Jan. 5, 2016) (in balancing
28
                                                 51
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 60 of 439 Page ID
                                       #:5656



 1    proportionality factors, the court found that the importance of the issues at stake in
 2    the litigation weighed in favor of Plaintiff who was suing the county for an illegal
 3    arrest).
 4           Moreover, Plaintiffs’ case is not solely about the Specific Incidents outlined
 5    in this case. As spelled out explicitly in the SAC, Plaintiffs allege that the City
 6    continues to violate Plaintiffs’ constitutional rights and that these practices are
 7    widespread, longstanding, and ongoing. Plaintiffs allege not only that the City has
 8    violated the constitutional rights of the seven individual plaintiffs on numerous
 9    specific occasions outlined in the complaint—a matter of significant importance on
10    its own—but also that the City has ongoing policies and practices that continue to
11    violate their constitutional rights. They bring this case to obtain prospective relief
12    from the City’s unconstitutional practices which Plaintiffs seek to show are
13    widespread, longstanding, and ongoing. See SAC at 60. In addition, Plaintiff KFA
14    also brings this case on behalf of its members only to obtain declaratory and
15    injunctive relief regarding the City’s ongoing customs and practices. See Myers
16    Decl., Exh. L at 8 (KFA is seeking a ruling that “the policies and practices are
17    unconstitutional); see also SAC at 60. Collectively, Plaintiffs are challenging
18    Defendant’s customs, practices, and policies under the Fourth Amendment’s
19    prohibition against illegal seizures and as a violation of due process rights under
20    the Fourteenth Amendment and the California Constitution.
21           Notwithstanding the City’s unwavering insistence on framing this as a
22    straightforward damages case involving discrete incidents, the scope of this
23    litigation and the issues at stake here are not hypothetical, nor are they up for
24    debate. Repeated attempts by the City to limit the scope of this litigation have been
25    unsuccessful; the Second Amended Complaint is explicit, and the District Court
26    has affirmed Plaintiffs’ legal position repeatedly. See Myers Decl., Exh. I at 22, n.
27    20 (noting that the allegations of the Supplemental FAC make clear that their
28
                                                 52
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 61 of 439 Page ID
                                       #:5657



 1    claims for injunctive and declaratory relief are significant and potentially more
 2    consequential than their request for damages). The District Court has already
 3    issued a Preliminary Injunction, enjoining the enforcement of two provisions of
 4    LAMC 56.11 city-wide, on the ground that it was unconstitutional on its face. See
 5    Order Granting Plaintiffs’ Motion for Preliminary Injunction (Dkt. 58). As the
 6    Court noted, vindicating Plaintiffs’ rights will not only affect them, but would
 7    vindicate the constitutional rights of all other unhoused people who are subjected
 8    to these policies. See Dkt 58 at 27. And in August 2020, the Court found the City
 9    in Contempt for violating the Preliminary Injunction on numerous occasions city-
10    wide. See Order Granting in Part Plaintiffs’ Motion for Order to Show Cause re:
11    Civil Contempt and Sanctions, Dkt. 106.
12          Viewing this as a damages-only case based on past incidents completely
13    ignores Plaintiff KFA’s claims, which do not seek money damages at all, but
14    instead seek prospective relief to put a stop to the City’s practices. It ignores all of
15    the Plaintiffs’ claims under the Declaratory Judgements Act, which is not based on
16    past harms, but rather, based on ongoing violations and provides only for
17    prospective relief to stop Defendant’s constitutional violations City-wide. All of
18    these issues are of constitutional proportions, and as such, this factor weighs
19    heavily in favor of Plaintiffs. See Dao v. Liberty Life Assurance Co., No. 14-cv-
20    04749-SI (EDL), 2016 U.S. Dist. LEXIS 28268 *13-14 (N.D. Cal. Feb. 23, 2016)
21    (factor more heavily favors cases raising public rights on a broad scale, like in a
22    civil rights or First Amendment claim, as opposed to a simple damages claim).
23                        ii.    Amount in controversy
24          The amount of damages sought in this case is relatively small (although not
25    to the individual Plaintiffs, who are extremely low income and homeless, many of
26    whom lost all of their belongings as a result of these practices). As discussed
27    above, Plaintiffs also seek injunctive relief which would prevent future damages,
28
                                                 53
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 62 of 439 Page ID
                                       #:5658



 1    not only for Plaintiffs, but also for Ktown for All members and for any other
 2    unhoused person that would otherwise be subject to the City’s unconstitutional
 3    practices. The amount of future damages that would be prevented would therefore
 4    be significant.
 5          But as noted above, Plaintiffs do not bring this case primarily for
 6    compensatory damages. Instead, as the District Court noted in its order denying
 7    Defendant’s motion to dismiss, the Complaint “make[s] clear that [Plaintiffs’]
 8    claims for injunctive and declaratory relief are significant and potentially more
 9    consequential than their request for damages.” See Myers Decl., Exh. I at n. 20. In
10    fact, Ktown for All seeks only declaratory and injunctive relief, and prospective
11    relief is the only remedy available to all of the Plaintiffs for their claims under the
12    Declaratory Judgments Act. Since this case is primarily about prospective relief,
13    the question of the amount in controversy is largely irrelevant.
14                        iii.   The parties’ resources
15          The City of Los Angeles is the second largest city in the United States with
16    an operating budget of more than ten billion dollars. It spends more than $30
17    million dollars per year alone conducting the cleanups and enforcing the laws that
18    are challenged in this litigation and also devote significant resources to
19    documenting these Encampment Cleanups. On the other hand, the individuals in
20    this case are all extremely low income and have very few financial resources or
21    even physical possessions. Similarly, Ktown for All is an all-volunteer
22    organization whose resources are committed to replacing items seized and
23    destroyed by the City of Los Angeles. The balance of the parties’ resources
24    weighs heavily in Plaintiffs’ favor.
25                        iv.    The parties’ relative access to relevant information
26          Defendant should comply with discovery requests where Plaintiff has no
27    alternative source for critical information. Lamon v. Adams, No. 1:09-cv-00205-
28
                                                 54
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 63 of 439 Page ID
                                       #:5659



 1    LJO-SKO PC, 2010 U.S. Dist. LEXIS 122479, *7-8 (E.D. Cal. Nov. 1, 2010)
 2    (compelling production of documents, despite burden to Defendant because
 3    Plaintiff has no other source of this information). In this case, there is nearly
 4    complete asymmetry of access to information. Defendant has multiple
 5    departments that document, track, and analyze every Encampment Cleanup it
 6    conducts, from the date of a request for a cleanup through to the completion of the
 7    cleanup. The City maintains photos, videos, narrative descriptions, and qualitative
 8    metrics about each of the cleanups and keeps specific “before and after”
 9    documentation that it can use as it sees fit. All of that documentation, planning,
10    and processing is, however, kept internal to the City. The only public information
11    about when Encampment Cleanups are conducted are the use of physical notices
12    that are posted in advance of noticed cleanups (although as discussed below,
13    cleanups frequently do not occur at the times the notices are posted). For Rapid
14    Response enforcement actions taken by the City, there is not even the paper notice
15    provided.
16          On the other hand, Plaintiffs are unhoused individuals and a volunteer
17    organization with unhoused members, who allege that they are frequently and
18    consistently subject to constitutional violations that result in the loss of all of their
19    belongings. They have very little access to bathrooms, running water, and
20    electricity, let alone working phones, the internet, or even paper to keep track of
21    the dates and times of those violations. And of course, the constitutional violations
22    they allege actually make it even harder for them to track, for example, the dates
23    and times they were subjected to those violations because the Encampment
24    Cleanups frequently result in the loss of the tools necessary to keep track of that
25    information (like phones and written documentation).
26          Finally, the City does not collect or track the names of people whose
27    encampments are cleaned up, even when individuals’ belongings are impounded
28
                                                  55
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 64 of 439 Page ID
                                       #:5660



 1    (or even when, for example, a person is present with their belongings when they
 2    are seized or destroyed).Plaintiffs have no way, other than by location, of
 3    requesting information about cleanups they were subjected to.
 4                        v.     Importance of the discovery in resolving the issues
 5          These specific documents relate directly to Plaintiffs’ claims. This request
 6    focuses on documentation of cleanups that occurred specifically where the
 7    Plaintiffs in this case have resided. As noted above, there is no other way to
 8    request documentation about cleanups that affected Plaintiffs, other than by
 9    requesting cleanup information related to the locations where Plaintiffs are living,
10    which is what they have done here. The documents requested here are related to
11    allegations in the complaint, including, for example, documentation related to Mr.
12    Haugabrook’s Specific Incidents, which still have not been produced by
13    Defendant. The importance of those documents is unquestionable: these specific
14    documents bear on the ultimate issues in the case, from the individual damages
15    claims to liability under Section 1983 itself, as well as Monell liability and
16    Plaintiffs’ claims for prospective relief.
17                        vi.    Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
18
            As discussed above, the benefit of these documents is significant. On the
19
      other hand, the City has not shown that there is any significant burden or expense
20
      to the production of these documents, other than the ordinary burden or expense of
21
      discovery. See In re: Citimortgage Inc., 2012 WL 10450139, at *4) (“the mere
22
      fact that responding to a discovery request will require the objecting party to
23
      expend considerable time, effort and expense consulting, reviewing and analyzing
24
      huge volumes of documents and information is an insufficient basis to object to a
25
      relevant discovery request”). In fact, here, the volume of documents sought is not
26
      overwhelming, and by the City’s own account, the burden of production is not
27
      significant.
28
                                                   56
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 65 of 439 Page ID
                                       #:5661



 1            Plaintiffs seek documents that are readily identifiable and easily obtainable.
 2    The City keeps detailed records of its cleanups in databases that are still in use.
 3    The City represented that it would be extremely burdensome to identify cleanups
 4    based on the locations provided by Plaintiffs, yet it represented it did so for “all of
 5    South LA.” As the City itself recognized in its response to an interrogatory, the
 6    City routinely runs searches in response to CPRAs for “all requests of a particular
 7    nature made on a particular day or in a particular geographical location.” Myers
 8    Decl., ¶ 61, Exh. AN, Interrogatory 14. Nor is there any merit to the City’s
 9    objection that producing these specific documents would be particularly
10    burdensome. The very documents Plaintiffs seek here are routinely produced by
11    the City in response to public records act requests. See Myers Decl., ¶¶ 79-82.
12    Because Plaintiffs are seeking a discrete set of documents, the only burden is the
13    effort it takes to collect those documents from known locations. See Sung Gon
14    Kang v. Credit Bureau Connection, Inc., No. 1:18-cv-01359-AWI-SKO, 2020 WL
15    1689708, at *5 (E.D. Cal. April 07, 2020) (finding that requested documents were
16    reasonably accessible and not burdensome where “accessing the [documents] and
17    their content is easily achievable but compiling the [documents] may prove
18    somewhat time consuming”); In re: Citimortgage, 2012 WL 10450139, at *4.
19            And to the extent there is a burden associated with identifying responsive
20    documents by location, Plaintiffs offered to shoulder that burden by receiving
21    documents from all cleanups conducted City-wide during the relevant time period,
22    which the City declined. 10
23            On the other hand, as discussed above, because Defendant does not keep
24    track of cleanups by the names of individuals whose belongings are taken (even if,
25
26
         10
            In fact, the City declined all offers of Plaintiffs to meet and confer to identify
      ways to mitigate the City’s alleged burden. See Myers Decl., ¶ 38, Exh. U at p. 7
27    (“The City acknowledges that Plaintiffs offered” various proposals including
      queries and samples”). Instead, it simply refused to produce any additional
28    responsive documents.
                                                 57
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 66 of 439 Page ID
                                       #:5662



 1    for example, the person is present when their belongings are taken), Plaintiffs have
 2    no other way to obtain documents related to cleanups that impacted Plaintiffs,
 3    other than to seek documents by location. And because these cleanups directly
 4    impact Plaintiffs and therefore, go directly to the issue of liability and damages,
 5    Plaintiffs seek more documents about these cleanups at these specific locations
 6    than, for example, cleanups conducted elsewhere around the City. Compare RFP 2
 7    (seeking all documents related to cleanups conducted where Plaintiffs have been
 8    residing) and RFPs 30, 33, and 34 (seeking specific, easily accessible documents
 9    related to a broader subset of Encampment Cleanups). Doing so properly balances
10    the burden to Defendant to retrieve these documents with the needs of the case.
11          d.     The Requested Information is Reasonably Accessible
12          Defendant objects that the documents sought are not “reasonable accessible,
13    based on the undue burden and costs associated with searching for and producing
14    documents and electronically stored information responsive to this Request.” To
15    the extent the City intends this objection to refer to the special limitation for ESI
16    under Rule 26(b)(2)(B), the objection misses the mark.
17          Under Rule 26(b)(2)(B), “A party need not provide discovery of
18    electronically stored information from sources that the party identifies as not
19    reasonably accessible because of undue burden or cost.” Fed. Rule Civ. Pro.
20    26(b)(2)(B). The burden for demonstrating that ESI is stored in sources that are
21    not “reasonably accessible” rests on the party objecting to the discovery, and then
22    the burden shifts to the party seeking discovery to demonstrate good cause. Id.
23    Defendant cannot meet the burden here. As an initial matter, the Rule 26(b)(2)(B)
24    applies only to ESI, not to other forms of documents. Even with ESI, the City’s
25    own explanation of the process for obtaining responsive documents proves why the
26    documents are in fact “readily accessible” under Rule 26(b)(2)(B).
27
28
                                                 58
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 67 of 439 Page ID
                                       #:5663



 1          In U.S. ex rel. Carter v. Bridgepoint Educ., Inc., 305 F.R.D. 225, 240 (S.D.
 2    Cal. 2015), the Court articulated the well-established distinction between “readily
 3    accessible” documents which are subject to the standard Rule 34 analysis and
 4    “inaccessible” ESI, which is subject to the Rule 26 limitation. In general,
 5    inaccessible ESI “is not readily useable and must be restored to an accessible state
 6    before the data is usable,” such as archival backup tapes or backups of data stored
 7    for emergency restoration. Id. But see U.S. Exh. Rel. Guardiola v. Renown Health,
 8    No. 3:12-cv-00295-LRH-VPC, 2015 WL 5056726, at *3-4 (D. Nev. Aug. 25,
 9    2015) (even some backup documents may be deemed readily accessible if the
10    backups can be restored and finding the $136,000 cost of restoration reasonable);
11    Sung Gon Kang, 2020 WL 1689708, at *5 (even sources of documents that are
12    encrypted and not searchable were still “readily accessibly” under Rule
13    26(b)(2)(B)). On the other hand, “[a]ctive ESI sources—e.g., active computer files
14    or e-mail records—proceeds in the same manner as would discovery from paper
15    sources.... No special request must be made, and no special standards apply.”
16    Tyler v. City of San Diego, No. 14-cv-01179-GPC-JLB, 2015 WL 1955049, at *1
17    (S.D. Cal. April 29, 2015) (citation omitted).
18          The documents Plaintiffs seek come from precisely these kinds of “active
19    ESI.” As the City’s objection spelling out the process for obtaining the documents
20    indicates, the relevant records are included in active databases and servers or
21    potentially in paper copy. No restoration of any kind is necessary. The only step
22    the City identifies as burdensome is downloading the data from the cloud, but
23    “[m]oving active and easily accessible ESI from one storage medium to another
24    does not, by itself, render it inaccessible.” Al Otro Lado, Inc., v. Nielsen, 328
25    F.R.D. 408, 421 (S.D.Cal. 2018). Any burden the City identifies is not in
26    accessing the documents, but instead in compiling them for production. That does
27    not make the documents “inaccessible” under Rule 26(b)(2)(B). See Sung Gon
28
                                                 59
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 68 of 439 Page ID
                                       #:5664



 1    Kang, 2020 WL 1689708, at *5 (finding that requested documents were reasonably
 2    accessible and not burdensome where “accessing the [documents][and their content
 3    is easily achievable but compiling the [documents] may prove somewhat time
 4    consuming”).
 5           e.    The City Has Waived its Other Objections
 6                        i.     Claims of privilege
 7           The City objects that “to the extent the Request seeks information protected
 8    from disclosure by the attorney-client privilege and or attorney work product
 9    doctrines;” however, the City has failed to provide any additional information
10    about what, if anything it is withholding on the basis of this objection or a privilege
11    log. Defendant has waived any objections it might have had that these documents
12    were privileged by failing to provide any additional information regarding these
13    claims. DeSilva, 2020 WL 5947827, at *7 (citing Sanchez, 2020 WL 3542328, at
14    *2).
15                        ii.    Other boilerplate general objections
16           As with all of its requests, the City incorporates three pages of boilerplate
17    objections but failed to provide any basis for the specific objection or even an
18    assessment of whether the objection specifically applies to the request. The use of
19    boilerplate objections here is also inappropriate and an abuse of the discovery
20    process. Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17. See also Eisenhower
21    Med. Ctr., 2020 U.S. Dist. LEXIS 218716, at *9.
22           The City’s boilerplate objections do not apply to this specific Request for
23    Production. The City refused to clarify which of the objections (if any) applied to
24    this request, let alone the facts necessary to support its application, even after
25    months of requests by Plaintiffs for the City to do so as required by Rule 34. The
26    City has therefore waived the objection. See e.g., Bosley, 2016 WL 1704159, at
27
28
                                                 60
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 69 of 439 Page ID
                                       #:5665



 1    *5(Defendant waived blanket objections by failing to provide details of the
 2    objections as required by Rule 34(b)(2)(B)).
 3          f.     Plaintiffs’ Request for Relief
 4          Plaintiffs are entitled to an order compelling the City to produce all
 5          documents responsive to RFP No. 2 within 21 days. Plaintiffs also request
 6    the City provide a sworn affidavit attesting to the extent to which the City has
 7    searched for responsive documents and a complete, explicit response as to the
 8    finality of their production.
 9          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
10          NO. 2:
11          Plaintiffs’ arguments conflate two separate issues. First, Plaintiffs challenge
12    the City’s production of incident-specific documents for the individual Plaintiffs’
13    specific alleged claims in the SAC. Second, Plaintiffs seek to compel production
14    of all documents relating to other encampment cleanups at various locations dating
15    back to January 1, 2018, none of which are alleged in the SAC. These issues must
16    be addressed separately. The City produced incident-specific discovery and agrees
17    that this discovery is relevant, but objects to producing all documents relating to
18    unalleged encampment cleanups. RFP No. 2 is subset of Plaintiffs’ substantially
19    broader requests at issue in RFP Nos. 30 and 33-34, which requests all documents
20    relating to over 41,000 encampment cleanups, including posting surveys,
21    encampment cleanup reports, and health hazard reports and documentations for all
22    encampment cleanups conducted Citywide dating back to April 2016. The City’s
23    arguments opposing production of all documents regarding unalleged encampment
24    cleanup dating back to January 1, 2018 apply to the City’s arguments raised in
25    response to RFP No. 30 and 33-34, except that the City’s burdens and costs are
26    significant higher. See Declaration of Howard Wong (“Wong Decl.”) ¶¶ 16-29.
27          A. City’s Production of Incident-Specific Documents
28
                                                61
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 70 of 439 Page ID
                                       #:5666



 1          In response to Plaintiffs’ demands for early discovery, the City produced
 2    documents relating to the individual Plaintiffs’ specific alleged incidents and
 3    included, among other documents, encampment cleanup reports, Health Hazard
 4    Checklists, posting surveys (for posted comprehensive cleanups); incident/case
 5    pictures during cleanups, and hazardous and non-hazardous waste records from the
 6    City’s Bureau of Sanitation (“LASAN”). The incident-specific documents
 7    included LAPD reports, including Watch Commander Reports, Sergeant’s Daily
 8    Reports, Daily Field Activity Reports, and Computer Aided Dispatch Reports.
 9    These documents were produced on November 9, 2019 on (CITY00001-2212) and
10    December 10, 2019 (CTY002213-2677). Lebron Decl. ¶15. On January 10, 2020,
11    the City produced reports for encampment cleanups conducted in March 2019 in
12    South Los Angeles (CTY003240-4085). Id.
13          As an initial matter, Plaintiffs do not challenge the sufficiency of the City
14    production incident-specific information for Plaintiff Garcia’s three alleged
15    incidents (SAC ¶¶ 124-150), El-Bey’s two alleged incidents (SAC ¶¶173-191),
16    Diocson’s one alleged incident (SAC ¶¶ 210-218), or Ashley’s one-alleged
17    incident (SAC 219-231). Plaintiffs’ dispute concerns only the City’s incident-
18    specific document production for the two Zamora and Zepeda alleged incidents
19    (SAC ¶¶ 151-172) and the Haugabrook incidents (SAC ¶¶ 151-172).
20          During the Parties Rule 26(f) conference conducted on July 13, 2020, the
21    Parties agreed that the City would produce LAPD body-worn video (“BWV”) on a
22    hard drive supplied by Plaintiffs, which the Parties addressed in their Rule 26(f)
23    Joint Report. Lebron Decl. ¶¶ 6, 16, Ex. 31 (Rule 26(f) Joint Report, Dkt. No. 76)
24    at p.14. The City also addressed its production of documents in PDF format in the
25    Joint Report. Id.
26          On July 27, 2020, the City served its Rule 26(a)(i) Initial Disclosures, which
27    identified the City’s production of incident-specific documents, including by bates
28
                                                62
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 71 of 439 Page ID
                                       #:5667



 1    numbers, dates, incident/case number of the report, and corresponding Plaintiff.
 2    Lebron Decl. ¶ 7, Ex. 32 (City’s Rule 26(a)(i) Initial Disclosures).
 3          On August 25, 2020, the Parties conducted a meet-and-confer call regarding
 4    the Plaintiffs’ RFPs and the City’s anticipated motion for a protective order.
 5    Lebron Decl. ¶¶ 11, 18-19; Ex. 36 (City’s 8/24/20 M&C Letter). During that call,
 6    the Parties discussed the City’s production of documents in PDF format and
 7    Plaintiffs’ demands for production of documents in Tiff format with metadata.
 8    Lebron Decl. ¶ 19. The City explained during the call that it did not have the
 9    software or capability to produce documents in native format and the City
10    produced documents in the form the documents are kept in the normal course. Id.
11    In response to Plaintiffs’ concerns that the City did not several large PDFs of the
12    document production, rather than individual PDFs for each file, the City agreed to
13    provide an index of its past document productions, produce future document
14    productions in individual PDF files, and inquire into the possibility to use an e-
15    discovery vendor. Id.
16          On September 25, 2020, the City sent a meet-and-confer letter to Plaintiffs
17    containing the document index, including references to incident-specific
18    documents by bates number and Plaintiff, and informing Plaintiffs in response to
19    RFP No. 2 that the City remained willing to meet-and-confer regarding other
20    specific incident reports, including if Plaintiffs had any additional information
21    regarding the incidents. Lebron Decl. ¶¶ 12, 20, Ex. 37 (City’s 9/25/20 M&C
22    Letter) at p.7-9, 11. On September 25, 2020, the City also produced additional
23    documents (CTY006828-7472) including requested organization charts, notices,
24    LSD forms, job descriptions, and other documents. Lebron Decl. ¶ 21. The City
25    also informed Plaintiffs that the City obtained access to an e-discovery vendor for
26    future document productions, and was producing individual PDF files for
27    documents produced that day as CTY006828-7472. Lebron Decl. ¶¶ 20-21.
28
                                                63
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 72 of 439 Page ID
                                       #:5668



 1          On September 30, 2020, the Plaintiffs provided hard drives to the City for
 2    the production of BWV and, on October 8, 2020, the City produced the incident-
 3    specific BWV. Lebron Decl. ¶ 22.
 4          On November 19, 2020, in an effort to address Plaintiffs’ discovery
 5    demands, the City agreed to produce certain electronically exportable information
 6    from WPIMS, AMS, and the LASAN’s MYLA311 database. Ursea Decl. ¶ 12.
 7    The City produced electronically exportable information from LASAN’s
 8    Watershed Protection Information Management (“WPIMS”) for encampment
 9    cleanups conducted in 2018 and 2019 (CTY020222) on December 18, 2020 and
10    for cleanups conducted in 2020 (CTY020331) on December 29, 2020. Ursea Decl.
11    ¶ 27, Ex. 19 (Exemplar screenshots of WPIMS spreadsheet). The City’s verified
12    Interrogatory Responses explains that the WPIMS database contains basic
13    information about encampment cleanups, including the dates and addresses of
14    cleanups, names of LASAN responders, resolution codes, and some Council
15    District information. Lebron Decl. ¶ 14, Ex. 39 (City’s Amended Rog Responses),
16    Response 13(c). The City’s Amended Responses to Zamora Interrogatory No.
17    13(b) addresses the WPIMS excel sheet and explains that the excel contains basic
18    data about encampment cleanups, including WPIMS incident/case numbers, dates
19    and addresses of cleanups, LASAN responders, resolution codes, and some
20    information on Council Districts.
21          On January 21, 2021, Plaintiffs sent the City a meet-and-confer letter
22    regarding the City’s responses to the Zamora interrogatories in which Plaintiffs
23    raised for the first time that the City had not produced incident-specific reports for
24    Zamora and Zepeda. Lebron Decl. ¶ 24. Documents were produced in November
25    2019 – over a year earlier – and identified in reference to bates and Plaintiff several
26    times as discussed above. Lebron Decl. ¶¶ 7, 12, 15, 20, Ex. 32 (City’s Rule
27    26(a)(i) Initial Disclosures); Ex. 37 (City’s 9/25/20 M&C Letter).
28
                                                64
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 73 of 439 Page ID
                                       #:5669



 1          On February 3, 2021, the Parties conducted a meet-and-confer regarding the
 2    City’s responses to the Zamora interrogatories. Lebron Decl. ¶ 25. During that
 3    call, the City raised the issue why Plaintiffs waited over a year to raise the issue
 4    and noted that the March 21, 2019 incident report (case no. 53162) occurred on the
 5    same date and time one 6th Street and Kingsley, one block from the SAC’s alleged
 6    location near the northeast corner of 6th Street and Ardmore. Id. Plaintiffs’
 7    counsel responded that it was clearly not the correct report because the SAC
 8    alleges Ardmore and not Kingsley. Id. Plaintiffs are in the best position to know
 9    whether or not pictures or BWV reflects their clients and raise any such issues with
10    the City.
11          On February 16, 2021, the City sent Plaintiffs a meet-and-confer letter
12    addressing the City’s production of an additional report for WPIMS Incident/Case
13    No. 53162 in the City’s document production (CTY020332-20441). Lebron Decl.
14    ¶ 13, 26, Ex. 38 (City 2/16/21 M&C Letter) at 9; Ursea Decl. ¶ 33. Plaintiffs state
15    in the Stipulation that this report reflects Zamora’s June 11, 2019 incident. The
16    City will request available BWV and meet-and-confer with Plaintiffs regarding the
17    production of BWV. The City’s verified amended Interrogatory Responses
18    identified cleanups conducted on March 21, 2019 in specified Council Districts
19    and referenced WPIMS incident/case numbers contained in WPIMS spreadsheet
20    CTY020222. Lebron Decl. ¶ 14, Ex. 39 (City’s Amended Rog Responses),
21    Response Nos. 6-9. To the extent that Plaintiffs believe additional information
22    reflects Zamora’s March 21, 2019 incident, the City will meet-and-confer
23    regarding WPIMS incident/case numbers and production of reports.
24          Similarly, for Plaintiff Haugabrook, Plaintiffs did not meet and confer or
25    raise the issue regarding additional encampment cleanups based on the WPIMS
26    excel spreadsheet or the City’s interrogatory responses. Lebron Decl. ¶ 27.
27    Haugabrook alleges incidents occurring sometime in March 2019 and about a
28
                                                 65
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 74 of 439 Page ID
                                       #:5670



 1    month later on Figueroa Street and 53rd Street and 52nd Place. SAC ¶¶ 192-209.
 2    Haugabrook’s Responses to the City’s Interrogatories provided little additional
 3    information and stated “on or about March 2019, the City of Los Angeles took and
 4    destroyed Plaintiff’s belongings, including his backpack and all of its contents,
 5    including a phone and chargers. On or about April 2019, LA Sanitation workers
 6    threw out other items, including Plaintiff’s plastic lawn chair and a dining room
 7    chair, each of which cost approximately $20 to $40. On yet another occasion, LA
 8    Sanitation threw out Plaintiff’s tent and other items necessary for survival,
 9    including a sleeping cot which Plaintiff estimates was worth approximately $50.”
10    Ursea Decl. ¶ 7, Ex. 5 (Haugabrook Responses to City’s Interrogatories) at p.9.
11          On December 11, 2020, the City sent a meet-and-confer email to Plaintiffs
12    addressing various discovery issues, including the City’s production of South LA
13    reports (CTY003240-4085). Ursea Decl. ¶ 22(a), Ex. 17 (City 12/11/20 M&C
14    Email). The City stated that “Plaintiffs have not informed us whether any of the
15    cleanups in [the South LA] production form the basis of Mr. Haugabrook’s claim.”
16    Id. Plaintiffs responded on December 18, 2020 stating “this is the first time that
17    you have inquired whether any of the documents produced by the City relate to
18    Haugabrook’s claims. From our perspective is it clear that the documents
19    produced by the City do not relate to his claims[.]” See Ursea Decl. ¶ 26, Ex. 18
20    (Pltf’s 12/18/20 M&C Email).
21          The City informed Plaintiffs during prior meet-and-confer discussions and
22    correspondence that the City would address incident-specific discovery if Plaintiffs
23    raised new issues or information. Lebron Decl. ¶¶ 12, 20, Ex. 37 (City’s 9/25/20
24    M&C Letter) at p.11. The parties have a collective responsibility to address
25    discovery disputes under Rule 26(b)(1). Plaintiffs state that they identified
26    additional incidents that they believe reflect Haugabrook’s claims based on the
27    WPIMS excel spreadsheet. If so, Plaintiffs have an obligation to raise the issue
28
                                                66
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 75 of 439 Page ID
                                       #:5671



 1    before moving to compel so that the City can meet and confer regarding Plaintiffs’
 2    identified WPIMS incident/case reports. Instead, Plaintiffs raise it for the first time
 3    in this Stipulation and then attempt to use that argument as a springboard to justify
 4    production of all reports dating back to January 1, 2018. See Moore v. Superway
 5    Logistics, Inc., No. 1:17-cv-01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at
 6    *10 (E.D. Cal. May 28, 2019) (“Counsel should strive to be cooperative, practical
 7    and sensible, and should seek judicial intervention only in extraordinary situations
 8    that implicate truly significant interests.”) Indeed, nearly all of Plaintiffs’ meet-
 9    and-confer communications focused entirely on production of information from
10    entire databases, emails, and requests for all encampment reports, forms, storage
11    records, complaints, and LAPD records dating back several years (discussed in
12    subsection 2 below).
13          Similar to RFP No. 1, the City raised privilege objections based on
14    Plaintiffs’ broad demand for all email communications relating to various topics.
15    The City has not withheld any documents on the basis of privilege for incident-
16    specific documents produced. The argument that the City waived privilege
17    because it did not produce a privilege log on over half a million documents that
18    that the City has not reviewed fails for the same reasons discussed in the City’s
19    Response to RFP No. 1. Nor are Plaintiffs entitled to a declaration regarding the
20    City’s search efforts. Travelers Indem. Co. v. Trumpet, Inc., Case No. 8:19-cv-
21    01036-PSG (JDEx), 2020 U.S. Dist. LEXIS 166187, at *45 (C.D. Cal. May 8,
22    2020) (denying plaintiffs’ motion to compel defendant “to explain what it did to
23    respond to these discovery requests” because “[n]either Rule 33 nor Rule 34
24    requires a party explain the steps it took to search for or inquire about relevant,
25    responsive documents or information.”).
26          B. Request for All Documents Re Unalleged Encampment Cleanups
27          1. Scope of Permissible Discovery.
28
                                                 67
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 76 of 439 Page ID
                                       #:5672



 1          Rule 26(b)(1) addresses the standard for the scope of discovery: “Parties
 2    may obtain discovery regarding any nonprivileged matter that is relevant to any
 3    party’s claim or defense and proportional to the needs of the case, considering the
 4    importance of the issues at stake in the action, the amount in controversy, the
 5    parties’ relative access to relevant information, the parties’ resources, the
 6    importance of the discovery in resolving the issues, and whether the burden or
 7    expense of the proposed discovery outweighs its likely benefit.” F.R.Civ.P.
 8    26(b)(1). Under the amended Rule 26, relevancy is no longer sufficient to obtain
 9    discovery; the request must also be proportional to the needs of the case. In re
10    Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562, 564 (D. Az. 2016).
11          Rule 26(b)(2) imposes further limitations on the scope of the discovery. A
12    court “must limit the frequency or extent of discovery allowed by these rules or by
13    local rule if it determines that: (i) the discovery sought is unreasonably cumulative
14    or duplicative, or can be obtained through some other source that is more
15    convenient, less burdensome, or less expensive; … (iii) the proposed discovery is
16    outside the scope permitted by Rule 26(b)(1).” F.R.Civ.P. 26(b)(2)(C). “Courts,
17    thus, have a duty to pare down overbroad discovery requests under Rule 26(b)(2).”
18    Caballero v. Bodega Latina Corp., Case No. 2:17cv-00236-JAD-VCF, 2017 U.S.
19    Dist. LEXIS 116869, at * 8 (D. Nev. Jul. 25, 2017).
20          2. Plaintiffs’ SAC and Alleged Claims
21          The operative SAC alleges claims on behalf of seven individual unhoused
22    individuals and organization Ktown for All (“KFA”). Lebron Decl. ¶ 2, Ex. 27
23    (SAC). The SAC unambiguously alleges that: “LAMC 56.11 codifies the City’s
24    longstanding policy of seizing and destroying homeless people’s belongings.”
25    SAC ¶ 58. Plaintiffs allege facial and as-applied claims for unreasonable seizures
26    in violation of the Fourth Amendment, Article I, § 13 of the California
27    Constitution, and destruction of personal property in violation of the Due Process
28
                                                 68
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 77 of 439 Page ID
                                       #:5673



 1    Clause and Article I, § 7, of the California Constitution. SAC ¶¶ 232-247, 255-
 2    265. Plaintiffs’ facial claims challenge the constitutionality of the “Bulky Item”
 3    provision under LAMC 56.11(3)(i) and 56.11(10)(d). SAC ¶¶ 232-238, 255-258.
 4    Plaintiffs’ as-applied claims allege that the City wrongfully seized and destroyed
 5    personal property without notice or due process during encampment cleanups
 6    conducted under LAMC 56.11. SAC ¶¶ 239-247, 259-265. The individual
 7    Plaintiffs also allege a claim for violation of a mandatory statutory duty under
 8    Government Code § 815.6 and California Civil Code § 2080 et seq. SAC ¶¶ 272-
 9    275. Plaintiff El-Bey only asserts a claim for violation of the Bane Act (California
10    Civil Code § 52.1. SAC ¶¶ 266-271.
11          Specifically, Plaintiff El-Bey alleges that his rights were violated during two
12    specific incidents that occurred on January 10, 2019 at an area near 6th Street and
13    Alexandria, and on June 4, 2019 at an area near Western Ave. and Oakwood. SAC
14    ¶¶ 173-191. Plaintiff Garcia alleges claims for three specific incidents occurring
15    on or around January 29, 2019 at Aetna Street and Tyrone Avenue, on or around
16    April 29, 2019 at Aetna Street and Van Nuys Boulevard, and on or around August
17    14, 2019 at Calvert and Bessemer. SAC ¶¶ 124-150. Plaintiffs Zamora and
18    Zepeda allege claims for two specific incidents occurring on or around March 21,
19    2019 at 6th Street and Ardmore, and on or around June 11, 2019 at 5th Street and
20    Harvard. SAC ¶¶ 151-172. Plaintiff Haugabrook alleges claims for incidents
21    occurring sometime in March 2019 and about a month later on Figueroa Street and
22    53rd Street and 52nd Place. SAC ¶¶ 192-209. Plaintiff Diocson alleges claims for
23    one specific incident occurring on or around April 24, 2019 at Lomita and McCoy.
24    SAC ¶¶ 210-218. Plaintiff Ashley alleges claims for one specific incident
25    occurring on or around May 21, 2019 at Lomita and McCoy. SAC ¶¶ 219-231.
26          Plaintiff KFA, in turn, alleges that is an “unincorporated membership
27    organization in the Koreatown neighborhood in Los Angeles” “founded in 2018 to
28
                                               69
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 78 of 439 Page ID
                                       #:5674



 1    form connections between housed and unhoused residents of Koreatown and to
 2    advocate for housing and shelters in Koreatown.” SAC ¶ 38. KFA alleges that it
 3    had to divert resources and its unhoused members have suffered harm as a result of
 4    the City’s enforcement of LAMC 56.11. SAC ¶¶ 40-43.
 5          On June 2, 2020, the Court issued an order granting in part and denying in
 6    part the City’s Motion to Dismiss. Lebron Decl. ¶ 4, Ex. 29 (6/2/20 Order
 7    Granting in Part and Denying in Part Def.’s MTD, Dkt. No. 65). The Court’s
 8    Order stated that KFA “asserts that it need only ‘rais[e] a single incident . . . to
 9    hold the City liable under Monell’… Accepting this clarification, the Court
10    interprets KFA’s claims in the SAC as seeking only to obtain a ruling that the
11    City’s policies and practices are unconstitutional and not that each past application
12    of those policies and practices to its members was unconstitutional.” Id. (Dkt. No.
13    65) at 7. The Court ruled that to “the extent KFA does seek a declaration that the
14    City has unconstitutionally applied the Ordinance or related policies or practices to
15    each of its members, the Court STRIKES that request.” Dkt. No. 65 at 7, n.4. On
16    June 29, 2020, Plaintiffs filed a notice electing not to file an amended complaint.
17    Lebron Decl. ¶ 5, Ex. 30 (Pltf’s Notice Electing Not to File an Amended
18    Complaint, Dkt. No. 72).
19          3. The Requested Discovery that Is Not Relevant to Plaintiffs’ Claims
20          As discussed above, Plaintiffs allege that their property was unlawfully
21    seized and destroyed during specific incidents. The parties are entitled to
22    discovery relevant to show: (1) whether Plaintiffs’ property was in fact seized
23    and/or destroyed by the City; (2) whether any such seizure and/or destruction was
24    unreasonable under the Fourth Amendment; (3) whether Plaintiffs received notice
25    and opportunity to be heard sufficient to satisfy due process; and (4) whether any
26    destroyed property was the type that should have been stored under California
27    Civil Code § 2080 et seq. The issue of whether the individual plaintiffs’ property
28
                                                 70
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 79 of 439 Page ID
                                       #:5675



 1    was unreasonable seized or destroyed without notice or due process is fact specific
 2    to their respective alleged incidents.
 3          Plaintiffs, however, demand that the City produce all documents and reports
 4    for all encampment cleanup conducted dating back to January 1, 2018 for various
 5    locations, all information contained in City databases, all communications
 6    regarding forms or notices, all complaints, grievances, and investigation files.
 7    Plaintiffs’ other Requests demand these documents for all encampment cleanups
 8    conducted Citywide dating back to April 1, 2016. These documents are not
 9    relevant on their face in establishing Plaintiffs’ specific alleged constitutional
10    violations or claims for relief. See Valenzuela v. City of Calexico, Case No. 14-cv-
11    481-BAS-PCL, 2015 U.S. Dist. LEXIS 26566, at * 9 (S.D. Cal. Mar. 4, 2015)
12    (“The fact that plaintiff alleged no constitutional violation occurred on May 23,
13    2014 makes that encounter significantly less relevant to a Monell claim.”).
14          Plaintiff acknowledge the cleanup reports do not identify individuals by
15    name, yet argue that they these reports are relevant so Plaintiffs’ counsel can figure
16    out if Plaintiffs’ rights were violated in the past. This argument is also flawed. See
17    Valenzuela v. City of Calexico, Case No. 14-cv-481-BAS-PCL, 2015 U.S. Dist.
18    LEXIS 26566, at * 3 (S.D. Cal. Mar. 4, 2015) (“[A] litigant may not file suit in
19    order to use discovery as the sole means of finding out whether [plaintiffs have] a
20    case.”) (quotations omitted); Carrera v. First Am. Home Buyers Prot. Co., Case
21    No. 13cv1585 H (WMc), 2014 U.S. Dist. LEXIS 190451, at *7-8 (S.D. Cal. Jan.
22    29, 2014) (the purpose behind Rule 26(b)(1) . . . is to “signal[] to the parties that
23    they have no entitlement to discovery to develop new claims or defenses that are
24    not already identified in the pleadings”).
25          (a) Monell Discovery
26          The facts relevant to Monell are not in dispute. In its Answer, the City has
27    conceded that it: (1) promulgated LAMC 56.11 and related Protocols; (2) conducts
28
                                                   71
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 80 of 439 Page ID
                                       #:5676



 1    encampment cleanups pursuant to LAMC 56.11, during which it removes and/or
 2    discards items on the public right of way, including items that may belong to
 3    homeless persons; (3) does not obtain a warrant before removing and/or discarding
 4    items pursuant to LAMC 56.11; (4) provides notice (or not) in connection with
 5    removing and/or discarding items, as specified in LAMC 56.11; and (5) has
 6    enforced LAMC 56.11 since 2016 and continues to enforce it to this day. See
 7    Lebron Decl.¶ 3, Ex. 28 (City’s Answer to SAC, Dkt. No. 75) at ¶¶ 16, 20, 21, 56,
 8    68, 102, 114. LAMC 56.11 designated LASAN as the administrative agency for
 9    promulgating rules, protocols, and procedures for implementing and enforcing the
10    ordinance. LAMC 56.11(11). LASAN adopted the “Los Angeles Municipal Code
11    56.11 Standard Operating Protocols (“SOPs”) addressing the procedures for
12    encampment cleanups and enforcement operations. Wong Decl. ¶ 8.
13          “A rule or regulation promulgated, adopted, or ratified by a local
14    governmental entity’s legislative body unquestionably satisfies Monell’s policy
15    requirements.” Thompson v. City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir.
16    1989) (emphasis added), overruled on other grounds by Bull v. City & Cty. of San
17    Francisco, 595 F.3d 964 (9th Cir. 2010) (emphasis added). In Monell, the
18    Supreme Court confirmed that the City may be liable for alleged actions of its
19    employees if the action alleged to be unconstitutional “implements or executes a
20    policy statement, ordinance, regulation, or decision officially adopted or
21    promulgated by that body's officers[.]” Monell v. Dep't of Soc. Servs., 436 U.S.
22    658, 690-691 (1978).
23          Here, the application of Monell liability is straightforward. The City even
24    offered to stipulate on Monell issues to streamline discovery. Ursea Decl. ¶ 4, Ex.
25    1 (City’s 07/17/20 Proposed Monell Stipulation). Plaintiffs rejected this
26    reasonable proposal. Ursea Decl. ¶ 5, Ex. 3 (Pltf’s 7/30/20 Letter); see also
27    Gonzalez v. City of Schenectady, Case No. 1:09-CV-1434, 2011 U.S. Dist. LEXIS
28
                                               72
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 81 of 439 Page ID
                                       #:5677



 1    137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to strip
 2    searches is unnecessary as it is undisputed that the search was conducted pursuant
 3    to the City's written policy, which had been in effect since 1999”).
 4          Moreover, Plaintiffs argued successfully to the Court that Plaintiffs “need
 5    only raise a single incident to hold the City liable under Monell” in response to the
 6    City’s motion to dismiss. Lebron Decl. ¶ 4, Ex. 29 (6/2/20 Order re City’s MTD),
 7    Dkt. No. 65 at 7. In contrast, Plaintiffs argue in discovery that all encampment
 8    cleanups, reports, forms, notices, storage data and other documents are necessary
 9    to establish Monell liability.
10          Plaintiffs also contend that expansive discovery is needed to establish
11    liability under Monell for unwritten policies and customs. The City requested
12    during the meet-and-confer process that Plaintiffs identify the specific unwritten
13    policies and customs necessitating such broad discovery. Lebron Decl. ¶¶ 12-13,
14    19-20 Ex. 37 (City’s 9/25/20 M&C Letter) at p.13; Ex. 38 (City’s 2/16/21 M&C
15    Letter) at p.6. The City noted that identifying the specific unwritten policies or
16    practices would enable the Parties to address their disputes regarding relevance and
17    proportionality or, alternatively, lead to a stipulation regarding the alleged
18    unwritten policies or customs. Id. Plaintiffs referred the City to the Plaintiffs’ 60-
19    page SAC, but did not identify the unwritten policies and customs. Id.
20          Even if Plaintiffs identified a specific unwritten policy, they still need to
21    allege that this unwritten policy subjected Plaintiffs to a deprivation of
22    constitutional rights under the Fourth Amendment and Due Process Clause. Bd. of
23    Cnty. Comm’rs v. Brown, 520 U.S. 397, 404-405 (1997); Oklahoma City v. Tuttle,
24    471 U.S. 808, 823 (1985) (“Monell must be taken to require . . . that a particular
25    violation was ‘caused’ by the municipal 'policy.’”). Here, the SAC contains no
26    such allegations for the Plaintiffs’ specific incidents. Lebron Decl. ¶ 2, Ex. 27
27    SAC ¶¶ 124-231; see also Centeno v. City of Fresno, Case No. 1:16-cv-00653-
28
                                                 73
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 82 of 439 Page ID
                                       #:5678



 1    DAD-SAB, 2016 U.S. Dist. LEXIS 180013, at * 23 (E.D. Cal. Dec. 29, 2016)
 2    ([T]he mere existence of a policy is not sufficient to trigger liability under Section
 3    1983, the policy of the department has to be the moving force behind the
 4    constitutional violation.”). The existence of an unwritten policy that caused no
 5    constitutional injury to the Plaintiffs is irrelevant. City of Los Angeles v. Heller,
 6    475 U.S. 796, 799 (1986) (“If a person has suffered no constitutional injury at the
 7    hands of the individual police officer, the fact that department regulations might
 8    have authorized the use of constitutionally excessive force is quite besides the
 9    point.”).
10          Plaintiffs alternatively argued that expansive discovery is needed to establish
11    Monell liability under a failure-to-train theory. Monell does not provide a separate
12    cause of action for the failure by the government to train its employees.”
13    Arrington v. Clark Cty. Dep’t of Family Servs., Case No. 2:13-cv-622-JAD-NJK,
14    2014 U.S. Dist. LEXIS 132629, at *8 (D. Nev. Sep. 22, 2014) (quoting Segal v.
15    City of N.Y., 459 F.3d 207, 219 (2d Cir. 2006)). Rather, Monell “extends liability
16    to a municipal organization where that organization’s failure to train, or the
17    policies or customs that it has sanctioned, led to an independent constitutional
18    violation.” Id. And Monell liability under a failure-to-train theory must also still
19    be related to a violation of Plaintiffs’ constitutional rights. Long v. City & Cnty. of
20    Honolulu, 511 F.3d 901, 907 (9th Cir. 2007). Plaintiffs allege no such claims.
21    Lebron Decl. ¶ 2, Ex. 27, SAC ¶¶ 151-172; see also Connick v. Thompson, 563
22    U.S. 51, 61-62 (2011) (addressing failure to train requirements under Monell).
23                        (b) Declaratory Judgment Act and Prospective Relief
24          Plaintiffs’ contention that expansive discovery is needed because Plaintiffs
25    seek prospective relief, including declaratory relief, is also misplaced. The
26    Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201(a), “does not create new
27    substantive rights, but merely expands the remedies available in federal courts.”
28
                                                 74
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 83 of 439 Page ID
                                       #:5679



 1    Shell Gulf of Mexico, Inc. v. Ctr. For Biological Diversity., Inc., 771 F.3d 632, 635
 2    (9th Cir. 2014). The DJA is a procedural statute that “merely offers an additional
 3    remedy to litigants.” Team Enterprises, LLC v. Western Inv. Real Estate Trust,
 4    721 F. Supp. 2d 898, 911 (E.D. Cal. 2010) (citations omitted). “A declaratory
 5    judgment is not a theory of recovery.” Id. Nor is a request for declaratory relief an
 6    independent cause of action, but rather a remedy that is derivative of the
 7    underlying claims. Gilliam v. Bank of Am., N.A., Case No. SA CV 17-1296-DOC
 8    (JPRx), 2018 U.S. Dist. LEXIS 227706, at *48 (C.D. Cal. June 22, 2018).
 9          Plaintiffs’ contention that substantial discovery regarding past, unrelated
10    cleanups is needed for declaratory relief ignores the fact that prospective relief
11    addresses the City’s existing – policies and practices. A declaratory judgment
12    provides prospective relief to address future or continuing violations. See Bayer v.
13    Nieman Marcus Group, Inc., 861 F.3d 853, 868 (9th Cir. 2017). Declaratory relief
14    is not available to adjudicate past constitutional violations. Id.; see also C.F.C. v.
15    Miami Dade Cnty., 349 F. Supp. 3d 1236, 1254 (S.D. Fla. 2018) (“A declaration
16    that that the challenged statute as applied in the past to these plaintiffs is
17    unconstitutional would be nothing more than a gratuitous comment without any
18    force or effect.”). Moreover, the Court previously ruled that Plaintiff KFA cannot
19    seek declaratory relief relating to alleged past constitutional violations of its
20    members. Lebron Decl. ¶ 4, Ex. 29 (6/2/20 Order re City’s MTD) at 7.
21          4. Plaintiffs’ Requests are not Proportional to the Case.
22          The “parties and the court have a collective responsibility to consider the
23    proportionality of all discovery and consider it in resolving discovery disputes.” In
24    re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562, 564 (D. Az. 2016).
25    Proportionality is determined by assessing the importance of the issues at stake in
26    the action, the amount in controversy, the parties’ relative access to relevant
27    information, the parties’ resources, the importance of the discovery in resolving the
28
                                                  75
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 84 of 439 Page ID
                                       #:5680



 1    issues, and whether the burden or expense of the proposed discovery outweighs its
 2    likely benefit. F.R.Civ.P. 26(b)(1).
 3          The Wong Declaration and the City’s Amended Interrogatory Responses
 4    support the City’s objections regarding the burdens imposed on the City in
 5    responding to Plaintiffs’ request. See Wong Decl. ¶¶ 16-29. In August 2020, the
 6    City identified approximately 41,734 incidents/cases constituting encampment
 7    cleanups as defined by Plaintiffs for the period from April 1, 2016 to July 31,
 8    2020, and approximately 32,730 incidents/cases for the period from January 1,
 9    2018 to July 31, 2020. Wong Decl. ¶ 24. Environmental compliance inspectors
10    (“ECIs”) in LASAN’s Livability Services Division (“LSD”) prepare reports and
11    metrics documenting encampment cleanups using WPIMS. Wong Decl. ¶ 16.
12          During the meet-and-confer process, the City agreed to produce additional
13    information extracted from WPIMS and other databases. Ursea Decl. ¶12.
14    WPIMS excel spreadsheet CTY020222 contains additional data regarding
15    encampment cleanups conducted in 2018 and 2019 and WPIMS spreadsheet
16    CTY020331 contains this information for 2020. Lebron Decl. ¶ 14, Ex. 39 (City’s
17    Amended Rog Responses), Response 13(c); Wong Decl. ¶ 25; Ursea Decl. ¶ 27,
18    Ex. 19 (Exemplar screenshots of WPIMS excel spreadsheet).
19          WPIMS is an older technology that provides access to forms used to
20    generate reports for various operations, including encampment cleanups and
21    stormwater pollution cases, among others. Wong Decl. ¶ 17. ECIs can attach
22    documents to the forms saved on WPIMS, such as Health Hazard Checklist,
23    posting surveys or waste manifests. Id. ¶ 19. ECIs take pictures during
24    encampment cleanups or compliance and a single incident/case could have
25    hundreds of pictures. Reports contained in WPIMS generally contain several or
26    more pictures of the cleanup, but WPIMS does not store all pictures associated
27    with an encampment cleanup. Id. ¶ 20.
28
                                               76
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 85 of 439 Page ID
                                       #:5681



 1          LSD uses the incident/case number to identify reports and documents saved
 2    on WPIMS. Wong Decl. ¶ 21. There is no automated method for exporting
 3    documents and reports saved on WPIMS. Wong Decl. ¶ 21; Lebron Decl. ¶ 14,
 4    Ex. 39 (City’s Amended Rog Responses), Response 13(c). In order to obtain a
 5    document or report saved on WPIMS, and ECI must manually download one
 6    document or report at a time. Id. Other documents not stored on WPIMS are also
 7    identified by the incident/case number and must also be collected. Wong Decl. ¶
 8    21. Other documents could include hazardous and non-hazardous waste disposal
 9    records maintained by LASAN’s Solids Division and authorizations for posted
10    comprehensive cleanups maintained in LASAN’s Authorization Management
11    System (“AMS”). Wong Decl. ¶ 21.
12          In order to search for and produce all of the requested documents regarding
13    encampment cleanups, an ECI would need to reference a spreadsheet identifying
14    all of incident/case numbers, the address listed for the encampment cleanup, the
15    date and type of cleanup (posted comprehensive cleanup or compliance action),
16    manually download reports and documents in WPIMS, conduct additional searches
17    by incident/case number for pictures and media files not saved on WPIMS, and
18    manually collect and assemble by incident/case number any waste disposal records
19    or cleanup authorizations. Wong Decl. ¶ 26. LSD is currently short staffed with
20    12 ECI positions currently vacant as a result of budget cuts or ECI’s promoting or
21    transferring to other positions. Wong Decl. ¶ 27. This process is extremely time-
22    consuming and expensive. See Wong Decl. ¶¶ 28-29.
23          The expense and burden imposed on the City significantly exceeds
24    Plaintiffs’ alleged damages, as disclosed in Plaintiffs’ Rule 26(a) Initial
25    Disclosures. Lebron Decl. ¶ 8, Ex. 33 (Pltf’s Rule 26(a)(1) Initial Disclosures).
26    Plaintiffs’ discovery demands are not proportional to the discovery the needs of
27    this case. See Goodwin v. City of Glendora, Case No. CV-17-3537-FMO (PLAx),
28
                                                77
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 86 of 439 Page ID
                                       #:5682



 1    2017 U.S. Dist. LEXIS 224122, * 15-16 (C.D. Cal. Dec. 13, 2017) (rejecting
 2    argument that discovery regarding every house in the City of Glendora that has
 3    been entered without a warrant in the past ten years … [was] relevant and
 4    proportional to plaintiff’s Monell claim where plaintiff alleged his house was
 5    entered without exigent circumstances or probable cause supporting a warrant.);
 6    Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO (ASx), 2016 U.S.
 7    Dist. LEXIS 123515 * (C.D. Cal. Jan. 5, 2016) (RFP requests for all arrest reports
 8    and records over a five period not relevant to plaintiff’s Monell claim for alleged
 9    Fourth Amendment violation and not proportional to needs of case; production in
10    response to request required “a considerable amount of time and manpower” and
11    imposed under burden and expense relative to the minimal relevance to Monell);
12    Saunders v. City of Chicago, Case No. 12-cv-9158, 2017 U.S. Dist. LEXIS 509, *
13    31-32 (N.D. Ill. Jan. 4, 2017) (seeking discovery of entire law enforcement
14    database is not proportional to plaintiff’s claims or discovery needs); Crawford v.
15    Cnty. of Orange, Case No. SA-CV-160503—DOC (DFMx), 2017 U.S. Dist.
16    LEXIS 224164 (C.D. Cal. Oct. 13, 2017) (interrogatory seeking Monell discovery
17    and information regarding resistance offenses over a 10-year period was not
18    proportional and relevance of the discovery was minimal). The motion to compel
19    production of all documents regarding these unalleged encampment cleanups
20    dating back to January 1, 2018 should be denied.
21
22          REQUEST FOR PRODUCTION NO. 11:
23          All policies, procedures, directives, manuals, bulletins, and special orders,
24    related to conducting ENCAMPMENT CLEANUPS, including but not limited to
25    the seizure or destruction of property belonging to homeless people.
26
27
28
                                               78
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 87 of 439 Page ID
                                       #:5683



 1          RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request is overbroad in seeking documents dating back
 4    to April 2016, three years before Plaintiff El-Bey’s specific incidents occurred as
 5    alleged in the SAC. Defendant objects that the Request is not proportional to the
 6    needs of the case, insofar as the burden or expense of searching for and producing
 7    documents dating back to April 2016, three years before the specific alleged
 8    incidents occurred, outweighs the benefit of such discovery to Plaintiff El Bey’s
 9    specific claims alleged in the SAC. Subject to and without waiving these
10    objections, Defendant responds as follows: Defendant previously produced
11    documents responsive to this Request and will produce additional responsive
12    documents in Defendant’s possession, custody or control.
13          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
14          Defendant incorporates the General Objections as though fully set forth here.
15    Defendant objects that the Request is overbroad in seeking documents dating back
16    to April 2016, three years before Plaintiffs’ specific incidents occurred as alleged
17    in the SAC. Defendant objects that the Request is not proportional to the needs of
18    the case, insofar as the burden or expense of searching for and producing
19    documents dating back to April 2016, three years before the specific alleged
20    incidents occurred, outweighs the benefit of such discovery to Plaintiffs’ specific
21    claims alleged in the SAC. Subject to and without waiving these objections,
22    Defendant responds as follows: Defendant previously produced documents
23    responsive to this Request and will produce additional responsive documents in
24    Defendant’s possession, custody or control.
25
26
27
28
                                                79
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 88 of 439 Page ID
                                       #:5684



 1          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 2          NO. 11:
 3          Plaintiffs seek the production of policies and procedures related to
 4    Encampment Cleanups. These documents are highly relevant to the central issue
 5    of this case and are relevant both for establishing Monell liability as well as
 6    establishing the City’s practices for purposes of prospective relief under the
 7    Declaratory Judgments Act. In both instances, Plaintiffs seek to show that the City
 8    has had a longstanding and persistent practice of depriving homeless individuals of
 9    their constitutional rights. Those violations have occurred not only because the
10    now-enjoined “bulky item provision” of LAMC 56.11 is unconstitutional on its
11    face, but also because the City has applied the ordinance in unconstitutional ways,
12    through the application of widespread and longstanding policies, customs and
13    practices. Plaintiffs therefore seek the written policies and procedures related to
14    Encampment Cleanups, which Plaintiffs allege is primarily the mechanism by
15    which the City enforces LAMC 56.11. See SAC ¶ 69.
16          Plaintiffs request documents going back to April 2016 (which is only three
17    years prior to the date this litigation was filed and only three and a half years prior
18    to the date Plaintiffs provided Defendant with these RFPs). The request
19    encompasses all policies and procedures currently in effect, any policies that were
20    in effect at the time of the Specific Incidents referenced in the SAC, and policies
21    that have been in effect since LAMC 56.11 was amended in April 2016. Current
22    policies are relevant for purposes of prospective relief; policies that were in place
23    at the time the discrete incidents in the complaint occurred are relevant for
24    purposes of establishing Monell liability; and policies that were in place prior to
25    the individual incidents show whether and to what extent the City amended its
26    policies in response to prior complaints, which is also relevant for Monell liability.
27    Henry v. Cty. of Shasta, 132 F.3d 512, 519 (9th Cir. 1997), opinion amended on
28
                                                 80
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 89 of 439 Page ID
                                       #:5685



 1    denial of reh’g, 137 F.3d 1372 (9th Cir. 1998) (Monell claim supported by “almost
 2    identical incident as that complained of” which put Defendant on notice as to
 3    future abuses); Los Angeles Cty. v. Humphries, 562 U.S. 29, 31(2010) (Monell
 4    requirement applies to prospective relief (both declaratory and injunctive) as well
 5    as damages claims).
 6          Defendant does not specifically object to the request on the basis of
 7    relevance, and nor can it; written policies and procedures are the type of discovery
 8    always requested and used in any Monell or prospective relief case against a
 9    government entity. See e.g., Medora v. City and Cnty of San Francisco, No. C 06-
10    0558 EDL, 2007 WL 9810901, at *8 (N.D. Cal. June 8, 2007) (granting Plaintiff’s
11    motion to compel the production of policies and procedures to prove Monell
12    liability, because “a 5-year time limitation adequately serves Plaintiff’s interests in
13    obtaining relevant documents while avoiding the imposition of undue burden and
14    expense on Defendants”).
15          Instead, the City objects that the request is overbroad and not proportionate
16    to the needs of the case. While maintaining its objections, Defendant has produced
17    a patchwork of internal policies, procedures, manuals, bulletins, and directives
18    since October 2019 and responded to the request by stating “Defendant previously
19    produced documents responsive to this Request and will produce additional
20    responsive documents in Defendant’s possession, custody or control.”
21          g.     Defendant’s Written Response Does Not Comply With Rule 34
22          The City’s Amended Response to this RFP also does not comply in any way
23    with Federal Rule of Civil Procedure Rule 34(b)(2). See DeSilva, 2020 WL
24    5947827, at *9 (compelling production of documents and responses compliant with
25    Rule 34 and noting that vague responses that “leave [the propounding party] in the
26    dark” . . . is precisely the situation Rule 34(b)(2) is designed to prevent.” See also
27    2015 Amendment Adv. Comm. Note to Fed. R. Civ. P. Rule 34(b)(2)(C)
28
                                                 81
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 90 of 439 Page ID
                                       #:5686



 1    (amendment was added to “end the confusion that frequently arises when a
 2    producing party states several objections and still produces information.”).11
 3            First, the City refuses to state that it is producing all documents in its
 4    possession, custody or control. Second, Defendant has maintained its objections,
 5    including myriad general objections, without identifying whether and to what
 6    extent it is withholding documents responsive to the request. Neither are allowable
 7    under Rule 34(b)(2). Even after the parties met and conferred about the
 8    sufficiency of the City’s written responses, the City produced amended responses
 9    which again failed to “state[s] whether any responsive materials are being withheld
10    on the basis of” any of the City’s objections. See Fed. R. Civ. P. 34(b)(2)(B) – (C).
11    In doing so, the City fails to provide sufficient information to “alert other parties to
12    the fact that documents have been withheld and thereby facilitate an informed
13    discussion of the objection.” 2015 Amendment Adv. Comm. Note to Fed. R. Civ.
14    P. 34., D.C., 2016 U.S. Dist. LEXIS 197240, at *5. The City has also failed to
15    identify whether it limited its search for responsive documents in any way based on
16    the objections, for example, to specific City departments, custodians, etc. See
17    Advanced Visual Image Design, LLC., 2015 WL 4934178, at *3 (finding that a
18    party responding to a request for production “has a duty to make a reasonable
19    inquiry to locate responsive documents and then to provide a complete, explicit
20    response”).
21
22
23
         11
             The vagueness ambiguity of Defendant’s response to this RFP is clear when
      juxtaposed with its responses to other RFPs, for example, RFPs 21-22, 24-25, and
24    27-28. Those requests seek exemplars of forms and notices (RFPs 21, 24, and 27)
      and training and policy documents related to the use of those forms and notices
25    (RFPs 22, 25, and 28). In the Amended Responses to these RFPs, the City states
      explicitly that “Defendant previously produced [documents] and will produce
26    additional [documents] responsive to this Request, if any, in Defendant’s
      possession, custody or control.” (emphasis added). Plaintiffs interpret the inclusion
27    of the phrase “if any” to indicate the City’s intention to produce all documents in
      its possession, custody, and control that are responsive to those requests. The City
28    does not include that language in this response.
                                                  82
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 91 of 439 Page ID
                                       #:5687



 1            The lack of specificity in its response makes it impossible for Plaintiffs to
 2    know what documents it is producing and whether or to what extent it is
 3    withholding responsive documents, which is exactly what the requirement of Rule
 4    34 aims to prevent. See DeSilva, 2020 WL 5947827, at *9. See also 2015
 5    Amendment Adv. Comm. Note to Fed. R. Civ. P. 34(b)(2)(C).
 6            As with other requests, Plaintiffs’ concern about the sufficiency of its
 7    written responses and Defendant’s production is not merely speculative. First,
 8    over a year ago, the City represented to Plaintiffs and this Court that it had
 9    produced “Policy Related Documents” including “policies, procedures, directives,
10    manuals, and special orders related to LAMC 56.11 and ENCAMPMENT
11    CLEANUPS, including but not limited to the seizure, storage or destruction of
12    people’s belongings pursuant to LAMC 56.11.” Myers Decl., ¶¶14-16. Similar to
13    the City’s refusal to state that it is producing all responsive documents, Defendant
14    stated only that it was producing “policy documents.” Plaintiffs requested the City
15    confirm it was producing all policy documents in its possession, custody or
16    control, and conditioned an extension of the City’s time to respond to the motion to
17    compel on the City’s agreement that it would do so. The City accepted the
18    extension and thereafter, produced policy documents that included: 1) the publicly-
19    available council file for LAMC 56.11, as well as ten other city council motions
20    the City cherry-picked based on undisclosed criteria on topics as diverse as the
21    passage of a new ordinance related to storage of property in parks, 12 the City’s
22    Administrative Citation Program, and an ordinance that severely restricted living in
23    vehicles; 2) LAPD policies and directives; and 3) a printout of the publicly
24    available version of Los Angeles Municipal Code Article 6, which includes LAMC
25
26       12
             Notably, the City did not produce the Standard Operating Protocols related
27    to the implementation of this ordinance at the time it produced the publicly-
      available council file for the ordinance. The City has since produced this
28    document, ostensibly in response to this RFP.
                                                 83
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 92 of 439 Page ID
                                       #:5688



 1    56.11. Id. The City did not produce any internal policies, procedures, manuals, or
 2    other policy documents from LA Sanitation. Id.
 3          Eight months later, after discovery formally commenced, the City produced
 4    a large number of LA Sanitation policies and procedures related to Encampment
 5    cleanups and the enforcement of LAMC 56.11 that it had previously not produced,
 6    making it clear that the City had not, in fact, produced all responsive documents in
 7    January 2020. Now, similar to its ambiguous statement in January, the City again
 8    refuses to state explicitly that it is producing all responsive documents in its
 9    possession, custody or control, or whether it is withholding any documents based
10    on its objections.
11          In fact, Plaintiffs are aware of at least some additional documents Defendant
12    has inexplicably still failed to produce. For example, in one of the trainings
13    conducted by LA Sanitation on LAMC 56.11, the ordinance at issue in this
14    litigation, the City identifies three laws/orders related to LAMC 56.11: the
15    Ordinance itself, the 56.11 protocols, and an Executive Directive #16, which
16    provides the “mandate for HOPE/PUBLIC Right-of-Way Enforcement
17    Teams.” See Myers Decl., ¶ 65, Exh. AO. [slides of trainings] While Defendant
18    has now produced multiple copies of the first two documents, it has not produced
19    any document that constitutes Executive Directive #16, even though by the City’s
20    admission, it is a “directive” related to Encampment Cleanups and therefore fits
21    squarely within the request. See also id. (additional training documents similarly
22    referencing Executive Directive #8). See In re: Rivera, 2017 U.S. Dist. LEXIS
23    229538, at *8 (motion to compel may be granted where plaintiff can identify a
24    specific document that has been withheld).
25          To the extent the City asserts that it has not finished its production of
26    responsive documents, this itself is a violation of Rule 34(b)(2)(B), which requires
27    the City to specifically identify a “reasonable time” it will produce responsive
28
                                                 84
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 93 of 439 Page ID
                                       #:5689



 1    documents. Fed. R. Civ. P. 34(b)(2)(B); see also 2015 Amendment Adv. Comm.
 2    Note to Fed. R. Civ. P. 34(b)(2)(B) (“the production must be completed either by
 3    the time for inspection specified in the request or by another reasonable time
 4    specifically identified in the response. When it is necessary to make the
 5    production in stages the response should specify the beginning and end dates of the
 6    production.”). Plaintiffs have repeatedly requested a date certain under Rule 34 for
 7    the completion of production, in an attempt to avoid this motion practice.
 8    Defendant has simply ignored this request and continues to engage in an
 9    interminable rolling production of documents. At this point, Defendant has far
10    exceeded a “reasonable time” to produce responsive documents, since the City first
11    produced policy documents in January 2020, these requests were formally
12    propounded in July 2020 (after being provided to Defendant in October 2019). See
13    Maiorano, 2017 WL 4792380, at *2.
14          h.     Plaintiffs’ Request is Not Overbroad
15          Although Defendant has not stated whether it is withholding documents on
16    the basis of objection, Defendant has maintained its objection that the request is
17    overbroad because it seeks documents going back to April 2016, when LAMC
18    56.11 was amended. Defendant bears the burden of showing that this request
19    should be denied on the basis of overbreadth, which it cannot do here. See Thomas
20    v. Cate, 715 F. Supp. 2d. 1012, 1032 (E.D. Cal. 2010). As described above, three
21    years of policy documents is more than reasonable for purposes of Monell
22    discovery. See Medora, 2007 WL 9810901 at *8 (granting five years of policy
23    documents as part of Monell discovery). This is especially true in the context of
24    this case, given that the violation of Plaintiffs’ constitutional rights is only the
25    latest in a long line of other claims against the City for similar violations. See SAC
26    at ¶¶ 17-19 (Dkt. 43) (describing the history of claims against the City for similar
27    violations to the ones raised by Plaintiffs). It is highly relevant whether and to what
28
                                                  85
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 94 of 439 Page ID
                                       #:5690



 1    extent the City amended its policies in response to those prior complaints. See
 2    Thomas, 715 F. Supp. 2d at 1032 (granting a request for information going back
 3    nearly thirty years, where “in the context of th[e] action,” the requested
 4    information was “necessary to conduct a comparative analysis of the operation” at
 5    issue in the litigation and such analysis was “clearly relevant to Petitioner’s
 6    claims”).
 7          i.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
 8
            To the extent Defendant is withholding any documents on the basis that the
 9
      request is not proportional to the needs of this case, Defendant’s objection and
10
      subsequent meet and confer efforts provided no information “clarifying,
11
      explaining, and supporting its objection” that the production of policy documents
12
      related to City activities was not proportional to the needs of the case, based on the
13
      factors outlined in Rule 26. Duran, 258 F.R.D. at 378.
14
            But even if the City had articulated a basis for asserting that the production
15
      of these documents was burdensome, the request would still be proportional to the
16
      needs of the case. As discussed in detail above, the issues at stake in this litigation
17
      are of constitutional significance; the amount of controversy is largely irrelevant
18
      given that Plaintiffs primarily seek prospective relief to put an end to the City’s
19
      unconstitutional practices; and the City of Los Angeles has far more resources than
20
      the seven unhoused individuals whose belongings were seized and the volunteer
21
      organization whose resources go to replacing those belongings. See supra,
22
      Plaintiffs’ Argument re: Request No. 2. The other factors also weigh heavily in
23
      Plaintiffs’ favor. See Fed. R. Civ. Pro. 26(b)(1).
24
                          i.     Parties’ relative access to relevant information
25
            Defendant should comply with discovery requests where Plaintiff has no
26
      alternative source for critical information. Lamon, 2010 U.S. Dist. LEXIS 122479,
27
      *7-8 (compelling production of documents, despite burden to Defendant because
28
                                                86
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 95 of 439 Page ID
                                       #:5691



 1    Plaintiff has no other source of this information). Here, the City is the custodian of
 2    its own internal policies and procedures. Without the City’s cooperation, Plaintiffs
 3    have no access to these documents to which they are entitled.13
 4                         ii.    Importance of the discovery in resolving the issues
 5            The documents requested go directly to the central issues in this case.
 6    Plaintiffs seek to enjoin the City’s unconstitutional customs, policies and practices
 7    related to practices of seizing and destroying people’s belongings, primarily during
 8    encampment cleanups. See Myers Decl., Exh. I, February Order. Therefore, the
 9    City’s written policies and procedures related to those cleanups could ultimately be
10    dispositive of one of the main issues in the case: whether the policies as written,
11    violate the Constitution. Similarly, the City’s written policies and procedures
12    around encampment cleanups could establish Monell liability, which is required for
13    Plaintiffs’ claims under Section 1983. Under Monell, a city can be held liable for
14    depriving individuals of their constitutional rights only if the deprivation occurred
15    pursuant to a governmental policy, practice or custom. 436 U.S. at 690-691. This
16    can be based on an official policy, practice or custom, or when a policy, practice or
17    custom is so widespread that it has been unofficially adopted. Id. As such, the
18    written policies and procedures go directly to this central issue in this case.
19                         iii.   Whether the burden or expense of the proposed
                                  discovery outweighs its likely benefit
20
              Defendant objects that the burden of producing documents responsive to
21
      Plaintiffs’ request is too high because the documents sought date back “three years
22
      before the specific alleged incidents occurred” and “outweighs the benefit of such
23
      discovery to” specific claims as alleged in the SAC. Yet it fails to provide any
24
25
26
         13
            Notably, in January 2020, nearly every policy document related to LA
      Sanitation that was produced by the City was publicly available through the City
27    Clerk’s website. See Myers Decl. The policy documents it withheld originally and
      produced only months later were the ones to which Plaintiffs had no other access.
28    Id.
                                                 87
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 96 of 439 Page ID
                                       #:5692



 1    explanation why the production of policy documents that dictate how the City
 2    conducts cleanups — which by the City’s own admission, it performs thousands of
 3    each year — is burdensome, let alone why the purported burden or expense
 4    outweighs the benefit of these critical documents. It should not be burdensome to
 5    produce all policies that dictate how those cleanups are currently conducted. Nor
 6    should it be burdensome to produce policy documents going back only three years
 7    prior to the date of the incident (and only three and a half years prior to the date
 8    Plaintiffs provided Defendant with RFPs requesting responsive documents). See In
 9    re Citimortgage, 2012 WL 10450139 at *4 (quoting Herring v. Clark, No. 1:05-cv-
10    0079-LJO-SMS-PC, 2011 WL 2433672, at *9 (E.D. Cal. June 14, 2011)) (“[L]arge
11    corporations and institutions are expected to have the means for locating
12    documents requested in legal matters.”). This is especially true here, since the City
13    has been involved in active litigation about these issues since 2011. In fact, the
14    City already produced some policy documents that were written in 2012 and even
15    the documents produced by the City in January 2020 included documents from
16    earlier than 2016.
17          The fact that discovery may be burdensome is not sufficient grounds for
18    objection when the information requested is essential to the case. See Gutierrez v.
19    Mora, No. CV 18-781-KS, 2019 WL 8060079, at *9 (C.D. Cal. Dec. 9, 2019)
20    (Benefit outweighs burden where the information sought regarding Defendant’s K-
21    9 policies and procedures is essential to Plaintiff’s Monell claims and Defendant
22    provides no evidence of burden or expense). The burdensome argument
23    additionally fails when each request is narrowly tailored with temporal limitations.
24    See Fulfillium, 2018 WL 6118433, at *5 (Defendant’s objections that requests
25    were overbroad and caused undue burden are overruled because each request “was
26    limited to a discrete, time-limited topic.”).
27
28
                                                 88
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 97 of 439 Page ID
                                       #:5693



 1          Moreover, Defendant offers nothing more than a boilerplate objection to
 2    Plaintiffs’ request, providing no substantial evidence of burden or expense.
 3    Boilerplate objections that discovery is burdensome are insufficient. Leibovitz v.
 4    City of N.Y., No. 15 Civ. 546 (LGS)(HBP), 2017 U.S. Dist. LEXIS 15662, at *4
 5    (S.D.N.Y. Feb. 3, 2017) (citing A. Farber & Partners, Inc, 234 F.R.D. at 188
 6    (“[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’
 7    are improper -- especially when a party fails to submit any evidentiary declarations
 8    supporting such objections.”); See also Paulsen, 168 F.R.D. at 289; Panola Land
 9    Buyers Ass’n v. Shuman, 762 F.2d 1550, 1559 (11th Cir. 1985) (conclusory
10    recitations of expense and burdensomeness are not sufficiently specific to
11    demonstrate why requested discovery is objectionable). As discussed above, these
12    basic documents are essential to Plaintiffs’ case and are therefore proportionate to
13    the needs of the case, irrespective of the City’s unsupported assertion of burden.
14          j.     There is No Merit to the City’s Other Objections
15                        i.    Claims of privilege
16          The City incorporates a general objection into the request “insofar as said
17    Request seeks the disclosure of communications or information protected by the
18    attorney-client privilege, the attorney work product doctrine, the official
19    information privilege, or any other privilege.” See page 2 of Amended Written
20    Responses. As discussed above, despite numerous requests Defendants have not
21    produced a privilege log. “Boilerplate objections or blanket refusals inserted into a
22    response to a Rule 34 request for production of documents are insufficient to assert
23    a privilege.” Burlington Northern & Santa Fe Ry. Co., 408 F.3d at 1149; see also
24    DeSilva, 2020 WL 5947827, at *2 (citing Sanchez, 2020 WL 3542328, at *2 ).
25    Defendant has therefore waived this objection. Burlington Northern & Santa Fe
26    Ry. Co., 408 F.3d at 1149.
27
28
                                                89
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 98 of 439 Page ID
                                       #:5694


                           ii.   Other boilerplate general objections
 1
            In addition to the specific objections to relevance and proportionality, the
 2
      City provides three pages of general boilerplate objections. The City simply
 3
      incorporates these objections by reference into each of the requests for production,
 4
      without providing any basis for the specific objection or even an assessment of
 5
      whether the objection specifically applies to the request. The use of boilerplate
 6
      objections in this way is inappropriate and an abuse of the discovery
 7
      process. Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17. See also Eisenhower
 8
      Med. Ctr., 2020 U.S. Dist. LEXIS 218716, at *9 (citing A. Farber & Partners,
 9
      Inc., 234 F.R.D. at 188 (faulting defendant for making “boilerplate objections to
10
      almost every single request for production, including broad relevancy objections,
11
      objections of ‘overly burdensome and harassing,’ ‘assumes facts not in evidence,’
12
      privacy, and attorney-client privilege/work product protection”). The City’s
13
      boilerplate general objections do not apply to this specific Request for
14
      Production (and further illustrate the extent to which this request is narrow and
15
      tailored to the needs of this case). And even if they did apply, the City refused to
16
      clarify which of the objections (if any) applied to this request, let alone the facts
17
      necessary to support its application, even after months of requests by Plaintiffs for
18
      the City to do so as required by Rule 34. The City has therefore waived
19
      the objection. See e.g., Bosley, 2016 WL 1704159, at *5, (Defendant waived
20
      blanket objections by failing to provide details of the objections as required by
21
      Rule 34(b)(2)(B)).
22
            k.     Plaintiffs’ Request for Relief
23
            Plaintiffs are entitled to an order compelling the City to produce
24
      all documents responsive to RFP No. 11 within 21 days or, if the City asserts it has
25
      produced all documents responsive to the request, compelling Defendant to
26
      provide a complete, explicit response as to the search conducted to identify and
27
28
                                                 90
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 99 of 439 Page ID
                                       #:5695



 1    produce responsive documents and to attest to the finality of their production, as
 2    required by Rule 34.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 11:
 5          RFP11 seeks: “All policies, procedures, directives, manuals, bulletins, and
 6    special orders, related to conducting ENCAMPMENT CLEANUPS, including but
 7    not limited to the seizure or destruction of property belonging to homeless people
 8    [from 2016 to present].” (Emphasis added). Plaintiffs argue that the documents
 9    are relevant both for establishing Monell liability as well as establishing the City’s
10    practices for purposes of prospective relief under the Declaratory Judgments Act.
11    Plaintiffs attempt to justify requesting documents from 2016 to the present on a
12    similar basis: “Current policies are relevant for purposes of prospective relief;
13    policies that were in place at the time the discrete incidents in the complaint
14    occurred are relevant for purposes of establishing Monell liability; and policies that
15    were in place prior to the individual incidents show whether and to what extent the
16    City amended its policies in response to prior complaints, which is also relevant for
17    Monell liability.”
18    Plaintiffs’ arguments fail. First, Monell cannot serve as the relevance theory
19    because the facts related to Monell are not in dispute and in fact, the City has
20    offered to stipulate to Monell liability. See Gonzalez v. City of Schenectady, No.
21    1:09-CV-1434, 2011 U.S. Dist. LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011)
22    (“additional discovery related to strip searches is unnecessary as it is undisputed
23    that the search was conducted pursuant to the City's written policy, which had been
24    in effect since 1999”); Ursea Decl. ¶¶2-4; Ex. 1, 2.
25                 Second, declaratory relief cannot serve as a valid relevance theory
26    because only current policies and practices are relevant for prospective relief—but
27    the current pratices are not in dispute and in any event, historical documents would
28
                                                91
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 100 of 439 Page ID
                                       #:5696



 1    not be probative of current policies and practices. See Bayer v. Nieman Marcus
 2    Group, Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as
 3    to relevance based on Monell and declaratory relief are equally applicable here,
 4    Defendant incorporates by reference its argument as to RFP 2.
 5          The documents are also not proportional to the needs of the case. To be
 6    clear, Plaintiffs are not contending that the City failed to produce documents
 7    responsive this request. As Plaintiffs concede, “the City produced a large number
 8    of LA Sanitation policies and procedures related to Encampment cleanups and the
 9    enforcement of LAMC 56.11...” In fact, the City has done far more than that in
10    response to this RFP. Not only did the City produce LASAN policies, it also
11    produced similar documents from other City departments, including LAPD. See
12    Ursea Decl. ¶42. In addition to conducting a reasonable investigation to find
13    responsive documents, the City agreed to collect email communications from
14    LAPD, LASAN, UHRC, and the City Attorney’s Office—using the 30 custodians
15    and broad search terms proposed by Plaintiffs. Ursea Decl. ¶¶19, 23, 32, 34, 37,
16    43. Furthermore, the City has repeatedly told Plaintiffs that it has not withheld
17    non-privileged responsive documents that were uncovered during its investigation,
18    even if the documents pre-dated the Plaintiffs’ incidents. Ursea Decl. ¶¶8, 21(d).
19    As Plaintiffs acknowledge: “[T]he City already produced some policy documents
20    that were written in 2012 and even the documents produced by the City in January
21    2020 included documents from earlier than 2016.”
22    Nevertheless, Plaintiffs move to compel on the basis that the City should
23    unequivocally state in its response to this RFP that it has produced “all” responsive
24    documents. But given that the relevance of policies and procedures other than
25    LAMC 56.11 and the Protocols is, at best, minimal, it is not proportional to the
26    needs of this case to require the City to identify each and every policy, manual etc.
27          The example of the “missing” policy document that Plaintiffs identify
28
                                                92
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 101 of 439 Page ID
                                       #:5697



 1    underscores the overbreadth of the request and from a proportionality perspective,
 2    and the unreasonableness of the demand that the City unequivocally state that it
 3    has produced “all” responsive documents. Specifically, Plaintiffs contend that the
 4    City failed to produce “Executive Directive No. 16,” which Plaintiffs saw
 5    referenced in a presentation produced by the City. Ursea Decl. ¶46; Ex. 26. But
 6    Executive Directive No. 16 is document from 2016 that does not even mention
 7    encampment cleanups, LAMC 56.11, or seizure or destruction of homeless
 8    persons’ belongings. It is entitled “Implementation of the Comprehensive
 9    Homeless Strategy” and discusses how the City plans to address homelessness. Id.
10    The majority of the document discusses a “housing first” approach and the City’s
11    desire to decriminalize homelessness. Id. Even under the most expansive and
12    charitable reading of RFP 11, the closest Executive Directive No. 16 comes to
13    arguably being “responsive” is one fleeting reference to the City’s desire to
14    “implement a street-based plan that protects public health and public safety along
15    with the civil rights of people experiencing homelessness.” Id. It appears that
16    Plaintiffs read this as being “related to” encampment cleanups—but that is
17    interpretation is speculative at best, and certainly far from obvious.
18           Because the law and analysis as to proportionality are equally applicable
19    here, Defendant incorporates by reference its argument as to RFP 2.
20                 Given the overbreadth of the RFP on its face, as well as Plaintiffs’
21    apparent—even broader—expectation of what constitutes a responsive document,
22    it would not be proportional to compel the City to locate, review, and produce “all”
23    responsive documents to this RFP. As to Plaintiffs’ argument that the City has
24    “waived” privilege, the City incorpates by reference its argument on that issue with
25    respect to RFP 1.
26
27
28
                                                93
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 102 of 439 Page ID
                                       #:5698



 1          REQUEST FOR PRODUCTION NO. 12:
 2          All policies, procedures, directives, manuals, bulletins, and special orders
 3    related to LAMC 56.11, including but not limited to the handling of people’s
 4    belongings pursuant to LAMC 56.11
 5          RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
 6          Defendant incorporates the General Objections as though fully set forth here.
 7    Defendant objects that the Request is overbroad in seeking documents dating back
 8    to April 2016, three years before Plaintiff El-Bey’s specific incidents occurred as
 9    alleged in the SAC. Defendant objects that the Request is not proportional to the
10    needs of the case, insofar as the burden or expense of searching for and producing
11    documents dating back to April 2016, three years before the specific alleged
12    incidents occurred, outweighs the benefit of such discovery to Plaintiff El Bey’s
13    specific claims alleged in the SAC. Subject to and without waiving these
14    objections, Defendant responds as follows: Defendant previously produced
15    documents responsive to this Request and will produce additional responsive
16    documents in Defendant’s possession, custody or control.
17          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
18          Defendant incorporates the General Objections as though fully set forth here.
19    Defendant objects that the Request is overbroad in seeking documents dating back
20    to April 2016, three years before Plaintiffs’ specific incidents occurred as alleged
21    in the SAC. Defendant objects that the Request is not proportional to the needs of
22    the case, insofar as the burden or expense of searching for and producing
23    documents dating back to April 2016, three years before the specific alleged
24    incidents occurred, outweighs the benefit of such discovery to Plaintiffs’ specific
25    claims alleged in the SAC. Subject to and without waiving these objections,
26    Defendant responds as follows: Defendant previously produced documents
27
28
                                                94
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 103 of 439 Page ID
                                       #:5699



 1    responsive to this Request and will produce additional responsive documents in
 2    Defendant’s possession, custody or control.
 3          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 12:
 5          Plaintiffs seek the production of policies and procedures related to Los
 6    Angeles Municipal Code 56.11. As with RFP 11, these documents are highly
 7    relevant to the central issue of this case and are relevant both for establishing
 8    Monell liability as well as establishing the City’s practices for purposes of
 9    prospective relief under the Declaratory Judgments Act. In both instances, in
10    addition to showing that the City’s seizure and destruction of property is
11    unconstitutional, Plaintiffs also challenge the constitutionality of LAMC 56.11.
12    Plaintiffs allege that the ordinance is unconstitutional, not only on its face, as with
13    the now-enjoined “bulky item provision,” but also that the ordinance is
14    unconstitutional, as applied. Plaintiffs therefore seek the written policies and
15    procedures related to the application of the ordinance.
16          Plaintiffs request documents going back to April 2016 when the current
17    version of the ordinance was passed. This is less than two years prior to the date
18    this litigation was filed and only three and a half years prior to the date Plaintiffs
19    provided Defendant with these RFPs. The request encompasses all policies and
20    procedures currently in effect, any policies that were in effect at the time of the
21    Specific Incidents referenced in the SAC, and policies that have been in effect
22    since LAMC 56.11 was amended. Current policies are relevant for purposes of
23    prospective relief; policies that were in place at the time the discrete incidents in
24    the complaint occurred are relevant for purposes of establishing Monell liability;
25    and policies that were in place prior to the individual incidents show whether and
26    to what extent the City amended its policies in response to prior complaints, which
27    is also relevant for Monell liability. Monell, 436 U.S. at 690-691; See also Henry,
28
                                                 95
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 104 of 439 Page ID
                                       #:5700



 1    132 F.3d at 519 (Monell claim supported by “almost identical incident as that
 2    complained of” which put Defendant on notice as to future abuses);Humphries,
 3    562 U.S. at 31 (Monell requirement applies to prospective relief (both declaratory
 4    and injunctive) as well as damages claims).
 5          Defendant does not specifically object to the request on the basis of
 6    relevance, nor can it; written policies and procedures are the type of discovery
 7    always requested and used in any Monell or prospective relief case against a
 8    government entity. See e.g., Medora, 2007 WL 9810901, at *8 (granting
 9    Plaintiff’s motion to compel the production of policies and procedures to prove
10    Monell liability, because “a 5-year time limitation adequately serves Plaintiff’s
11    interests in obtaining relevant documents while avoiding the imposition of undue
12    burden and expense on Defendants”).
13          Instead, the City objects that the request is overbroad and not proportionate
14    to the needs of the case. While maintaining its objections, Defendant has produced
15    a patchwork of internal policies, procedures, manuals, bulletins, and directives
16    since October 2019 and responded to the request by stating “Defendant previously
17    produced documents responsive to this Request and will produce additional
18    responsive documents in Defendant’s possession, custody or control.”
19          a.     Defendant’s Written Response Does Not Comply With Rule 34
20          As with RFP 11, this written response does not comply in any way with
21    Federal Rule of Civil Procedure Rule 34(b)(2). Defendant has maintained its
22    objections, including myriad general objections, without identifying whether and to
23    what extent it is withholding documents responsive to the request. It has also
24    refused to state that it will produce all documents in its possession, custody, and
25    control. Neither are allowable under Rule 34(b)(2). See DeSilva, 2020 WL
26    5947827, at *9. Finally, Defendant has also refused to state when it will complete
27    its production of documents, even though Rule 34(b)(2)(B) requires the City to
28
                                                96
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 105 of 439 Page ID
                                       #:5701



 1    specifically identify a “reasonable time” it will produce responsive documents.
 2    Fed. R. Civ. Pro. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380, at *2
 3    (granting request to compel production of responsive documents within 14 days,
 4    based on the responding party’s failure to provide any more detail other than a
 5    statement that it would produce “additional responsive documents”).
 6          Plaintiffs’ concern about the sufficiency of its written responses and
 7    Defendant’s production articulated in its arguments related to RFP 11 apply with
 8    equal force here. The documents identified by Plaintiffs responsive to RFP 11
 9    would also have been responsive to RFP 12. Because the City’s written responses
10    are deficient, Plaintiffs have no way of knowing whether other documents have
11    been withheld or have not yet been produced (or why these discrete policy
12    documents have not been produced). Despite repeated requests since July 2020
13    and an amendment to the written responses following a lengthy meet and confer
14    process, the City has failed to provide Plaintiffs with written responses that comply
15    with Rule 34. As such, the Court should order Defendants to produce the
16    documents and provide a statement, under penalty of perjury, attesting to the
17    completeness of the production.
18          b.     Plaintiffs’ Request is Not Overbroad
19          Although Defendant has not stated whether it is withholding documents on
20    the basis of this objection, Defendant has maintained its objection that the request
21    is overbroad because it seeks documents going back to April 2016, when LAMC
22    56.11 was amended. Defendant bears the burden of showing that this request
23    should be denied on the basis of overbreadth, which it cannot do here. See
24    Thomas, 715 F. Supp. 2d. at 1032. As described above, three years of policy
25    documents is more than reasonable for purposes of Monell discovery. See Medora,
26    2007 WL 9810901, at *8 (granting five years of policy documents as part of
27    Monell discovery). This is especially true in the context of this case, given that the
28
                                                97
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 106 of 439 Page ID
                                       #:5702



 1    violation of Plaintiffs’ constitutional rights is only the latest in a long line of other
 2    claims against the City for similar violations. See SAC at ¶¶ 17-19 (Dkt. 43)
 3    (describing the history of claims against the City for similar violations to the ones
 4    raised by Plaintiffs). It is highly relevant whether and to what extent the City
 5    amended its policies in response to those prior complaints. See Thomas, 715 F.
 6    Supp. 2d at 1032 (granting a request for information going back nearly thirty years,
 7    where “in the context of th[e] action,” the requested information was “necessary to
 8    conduct a comparative analysis of the operation” at issue in the litigation and such
 9    analysis was “clearly relevant to Petitioner’s claims”). This request is limited to
10    both a discrete subject and subject to significant temporal restrictions. Therefore,
11    it is not overbroad. See Fulfillium, 2018 WL 6118433, at *5 (Defendant’s
12    objections that requests were overbroad and caused undue burden are overruled
13    because each request “was limited in to a discrete, time-limited topic.”).
14          c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
15
            To the extent Defendant is withholding any documents on the basis that the
16
      request is not proportional to the needs of this case, Defendant’s objection and
17
      subsequent meet and confer efforts provided no information “clarifying,
18
      explaining, and supporting its objection” that the production of policy documents
19
      related to City activities was not proportional to the needs of the case, based on the
20
      factors outlined in Rule 26. Duran, 258 F.R.D. at 378. But even if the City had
21
      provided a basis for asserting that the production of these documents was
22
      burdensome, the request would still be proportional to the needs of the case. As
23
      discussed in detail above, the issues at stake in this litigation are of constitutional
24
      significance; the amount of controversy is largely irrelevant given that Plaintiffs
25
      primarily seek prospective relief to put an end to the City’s unconstitutional
26
      practices; the City of Los Angeles has far more resources than the seven unhoused
27
      individuals whose belongings were seized and the volunteer organization whose
28
                                                  98
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 107 of 439 Page ID
                                       #:5703



 1    resources go to replacing those belongings, and access to its own internal policies.
 2    See supra, Plaintiffs’ Argument re: Request No. 2. The other factors also weigh
 3    heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
 4                          i.    Importance of the discovery in resolving the issues
 5           The documents requested go directly to the central issues in this case.
 6    Plaintiffs bring an as-applied challenge to LAMC 56.11; therefore, the question of
 7    how it is applied, which may be answered in part by the City’s policies and
 8    procedures, is central to this case. The City’s written policies and procedures
 9    related to the enforcement of LAMC 56.11 could establish Monell liability, which
10    is required for Plaintiffs’ claims under Section 1983. Monell, 436 U.S. at 690-691.
11    As such, written policies and procedures may prove critical in resolving a central
12    issue in this case.
13                          ii.   Whether the burden or expense of the proposed
                                  discovery outweighs its likely benefit
14
             Defendant objects that the burden of producing documents responsive to
15
      Plaintiffs’ request is too high because the documents sought date back “three years
16
      before the specific alleged incidents occurred” and “outweighs the benefit of such
17
      discovery to” specific claims as alleged in the SAC. As explained more fully in
18
      response to RFP 11, boilerplate objections that discovery is burdensome are
19
      insufficient. Leibovitz, 2017 U.S. Dist. LEXIS 15662, at *4. And the fact that
20
      discovery may be burdensome is not sufficient grounds for objection when the
21
      information requested is essential to the case. Gutierrez, 2019 WL 8060079, at *9
22
      (Benefit outweighs burden where the information sought regarding Defendant’s K-
23
      9 policies and procedures is essential to Plaintiff’s Monell claims and Defendant
24
      provides no evidence of burden or expense). Moreover, Plaintiffs’ request is
25
      narrowly tailored to a discrete topic and with significant temporal limitations. See
26
      Fulfillium, 2018 WL 6118433, at *5. It is therefore proportionate to the needs of
27
      the case.
28
                                                99
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 108 of 439 Page ID
                                       #:5704


            d.     There is No Merit to the City’s Other Objections
 1
                          i.    Claims of privilege
 2
            The City incorporates a general objection into the request “insofar as said
 3
      Request seeks the disclosure of communications or information protected by the
 4
      attorney-client privilege, the attorney work product doctrine, the official
 5
      information privilege or any other privilege.” Myers Decl., ¶ 3, Exh. C. As
 6
      discussed above, despite numerous requests Defendants have not produced a
 7
      privilege log. Defendant has therefore waived this objection. Burlington
 8
      Northern & Santa Fe Ry. Co. at 1149. See also DeSilva, 2020 WL 5947827, at *2.
 9
                          ii.   Other boilerplate general objections
10
            In addition to the specific objections to relevance and proportionality, the
11
      City provides three pages of general boilerplate objections. The City simply
12
      incorporates these objections by reference into each of the requests for production,
13
      without providing any basis for the specific objection or even an assessment of
14
      whether the objection specifically applies to the request. To the extent any of them
15
      even applied to this RFP, Defendant therefore waived these objections. See
16
      e.g., Bosley, 2016 WL 1704159, at *5.
17
            e.     Plaintiffs’ Request for Relief
18
            Plaintiffs are entitled to an order compelling the City to produce
19
      all documents responsive to RFP No. 12 within 21 days or, if the City asserts it has
20
      produced all documents responsive to the request, compelling Defendant to
21
      provide a complete, explicit response as to the search conducted to identify and
22
      produce responsive documents and to attest to the finality of their production, as
23
      required by Rule 34.
24
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
25
            NO. 12:
26
            Similar to RFP 11, RFP 12 seeks “All policies, procedures, directives,
27
      manuals, bulletins, and special orders related to LAMC 56.11, including but not
28
                                               100
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 109 of 439 Page ID
                                       #:5705



 1    limited to the handling of people’s belongings pursuant to LAMC 56.11 [from
 2    2016 to the present].” (Emphasis added). Plaintiffs argue that the documents are
 3    relevant both for establishing Monell liability as well as establishing the City’s
 4    practices for purposes of prospective relief under the Declaratory Judgments Act.
 5    Plaintiffs’ arguments fail.
 6          First, Monell cannot serve as the relevance theory because the facts related
 7    to Monell are not in dispute and in fact, the City has offered to stipulate to Monell
 8    liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
 9    LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
10    strip searches is unnecessary as it is undisputed that the search was conducted
11    pursuant to the City's written policy, which had been in effect since 1999”); Ursea
12    Decl. ¶¶2-4; Ex. 1, 2.
13          Second, declaratory relief cannot serve as a relevance theory because only
14    current policies and practices are relevant for prospective relief—but the current
15    pratices are not in dispute and in any event, historical documents would not be
16    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
17    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
18    relevance based on Monell and declaratory relief are equally applicable here,
19    Defendant incorporates by reference its argument as to RFP 2.
20          The documents are also not proportional to the needs of the case for the
21    same reasons discussed in the City’s response to RFP 11. To be clear, Plaintiffs
22    are not contending that the City failed to produce documents responsive this
23    request. Rather, Plaintiffs argue that the City should unequivocally state in its
24    response to this RFP that it has produced “all” responsive documents. But given
25    that the relevance of policies and procedures other than LAMC 56.11 and the
26    Protocols is, at best, minimal, it is not proportional to the needs of this case to
27    require the City to identify each and every policy, manual etc. Because the law and
28
                                                 101
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 110 of 439 Page ID
                                       #:5706



 1    analysis as to relevance and proportionality are equally applicable here, Defendant
 2    incorporates by reference its argument as to RFPs 2 and 11. As to Plaintiffs’
 3    argument that the City has “waived” privilege, the City incorpates by reference its
 4    argument on that issue with respect to RFP 1.
 5
 6          REQUEST FOR PRODUCTION NO. 13:
 7          All policies, procedures, directives, manuals, bulletins, and special orders,
 8    related to storage of property pursuant to LAMC 56.11.
 9          RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
10          Defendant incorporates the General Objections as though fully set forth here.
11    Defendant objects that the Request is overbroad in seeking documents dating back
12    to April 2016, three years before Plaintiff El-Bey’s specific incidents occurred as
13    alleged in the SAC. Defendant objects that the Request is not proportional to the
14    needs of the case, insofar as the burden or expense of searching for and producing
15    documents dating back to April 2016, three years before the specific alleged
16    incidents occurred, outweighs the benefit of such discovery to Plaintiff El Bey’s
17    specific claims alleged in the SAC. Subject to and without waiving these
18    objections, Defendant responds as follows: Defendant previously produced
19    documents responsive to this Request and will produce additional responsive
20    documents in Defendant’s possession, custody or control.
21          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request is overbroad in seeking documents dating back
24    to April 2016, three years before Plaintiffs’ specific incidents occurred as alleged
25    in the SAC. Defendant objects that the Request is not proportional to the needs of
26    the case, insofar as the burden or expense of searching for and producing
27    documents dating back to April 2016, three years before the specific alleged
28
                                               102
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 111 of 439 Page ID
                                       #:5707



 1    incidents occurred, outweighs the benefit of such discovery to Plaintiffs’ specific
 2    claims alleged in the SAC. Subject to and without waiving these objections,
 3    Defendant responds as follows: Defendant previously produced documents
 4    responsive to this Request and will produce additional responsive documents in
 5    Defendant’s possession, custody or control.
 6          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 7          NO. 13:
 8          Plaintiffs seek the production of policies and procedures related to the
 9    storage of property seized pursuant to LAMC 56.11. Like the rest of the RFPs
10    related to policy documents (i.e., RFPs 11-15), the documents sought are relevant
11    both for establishing Monell liability as well as establishing the City’s practices for
12    purposes of prospective relief under the Declaratory Judgments Act. The City’s
13    procedures related to the storage of property is relevant to the issues of: whether
14    the City provides sufficient due process when it seizes property; the extent to
15    which the City could provide more process; the City’s assertion that storing
16    property, particularly bulky items, is too burdensome; and the City’s compliance
17    with the State’s impound statute, Civil Code Section 2080.1. Finally, some of the
18    plaintiffs specifically allege that they had difficulty obtaining property that was
19    impounded pursuant to LAMC 56.11. As with all the policy requests, the requested
20    time period is relevant to the individual claims, Plaintiffs’ burden under Monell,
21    and Plaintiffs’ claims for prospective relief. Monell, 436 U.S. at 690-691.
22          Defendant again does not specifically object to the request on the basis of
23    relevance, nor can it; written policies and procedures about issues germane to the
24    underlying allegations are the type of discovery always requested and used in any
25    Monell or prospective relief case against a government entity. See e.g., Medora,
26    2007 WL 9810901 at *8. Instead, the City objects that the request is overbroad
27    and not proportionate to the needs of the case. While maintaining its objections,
28
                                                103
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 112 of 439 Page ID
                                       #:5708



 1    Defendant has produced a patchwork of internal policies, procedures, manuals,
 2    bulletins, and directives since October 2019 and responded to the request by stating
 3    “Defendant previously produced documents responsive to this Request and will
 4    produce additional responsive documents in Defendant’s possession, custody or
 5    control.”
 6          a.     Defendant’s Written Response Does Not Comply With Rule 34
 7          As with the other Policy RFPs, this written response also does not comply in
 8    any way with Federal Rule of Civil Procedure Rule 34(b)(2). Defendant has
 9    maintained its objections, including myriad general objections, without identifying
10    whether and to what extent it is withholding documents responsive to the request.
11    It has also refused to state that it will produce all documents in its possession,
12    custody, and control. Neither are allowable under Rule 34(b)(2). See DeSilva,
13    2020 WL 5947827, at *9. Finally, Defendant has also refused to state when it will
14    complete its production of documents, even though Rule 34(b)(2)(B) requires the
15    City to specifically identify a “reasonable time” it will produce responsive
16    documents. Fed. R. Civ. Pro. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380,
17    at *2 (granting request to compel production of responsive documents within 14
18    days, based on the responding party’s failure to provide any more detail other than
19    a statement that it would produce “additional responsive documents”).
20          Because the City’s written responses are deficient, Plaintiffs have no way of
21    knowing whether other documents have been withheld or have not yet been
22    produced (or why these discrete policy documents have not been
23    produced). Despite repeated requests since July 2020 and an amendment to the
24    written responses following a lengthy meet and confer process, the City has failed
25    to provide Plaintiffs with written responses that comply with Rule 34. As such, the
26    Court should order Defendants to produce the documents and provide a statement,
27    under penalty of perjury, attesting to the completeness of the production.
28
                                                104
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 113 of 439 Page ID
                                       #:5709


            b.     Plaintiffs’ Request is Not Overbroad
 1
            As with the rest of the policy requests, the request is “limited to a discrete,
 2
      time-limited topic” that is germane to critical issues in this case. Fulfillium, 2018
 3
      WL 6118433, at *5. Five years of policy documents is not overbroad for a case in
 4
      which Plaintiffs are required to establish Monell liability, see e.g., Medora, 2007
 5
      WL 9810901 at *8) and particularly here, given that the violation of Plaintiffs’
 6
      constitutional rights is only the latest in a long line of other claims against the City
 7
      for similar violations. See SAC at ¶¶ 17-19 (Dkt. 43) (describing the history of
 8
      claims against the City for similar violations to the ones raised by Plaintiffs)).
 9
            c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
10                 Case
11          To the extent Defendant is withholding any documents on the basis that the
12    request is not proportional to the needs of this case, Defendant’s objection and
13    subsequent meet and confer efforts provided no information “clarifying,
14    explaining, and supporting its objection” that the production of policy documents
15    related to City activities was not proportional to the needs of the case, based on the
16    factors outlined in Rule 26. Duran, 258 F.R.D. at 378. But even if the City had
17    provided a basis for asserting that the production of these documents was
18    burdensome, the request would still be proportional to the needs of the case. As
19    discussed in detail above, the issues at stake in this litigation are of constitutional
20    significance; the amount of controversy is largely irrelevant given that Plaintiffs
21    primarily seek prospective relief to put an end to the City’s unconstitutional
22    practices; and the City of Los Angeles has far more resources than the seven
23    unhoused individuals whose belongings were seized and the volunteer organization
24    whose resources go to replacing those belongings. See s See supra, Plaintiffs’
25    Argument re: Request No. 2. The other factors also weigh heavily in Plaintiffs’
26    favor. See Fed. R. Civ. P. 26(b)(1).
27
28
                                                 105
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 114 of 439 Page ID
                                       #:5710


                            i.     Parties’ relative access to relevant information
 1
             Defendant should comply with discovery requests where Plaintiff has no
 2
      alternative source for critical information. Lamon, 2010 U.S. Dist. LEXIS 122479,
 3
      *7-8 (compelling production of documents, despite burden to Defendant because
 4
      Plaintiff has no other source of this information). Here, the City is the custodian of
 5
      its own internal policies and procedures. Without the City’s cooperation, Plaintiffs
 6
      have no access to these documents to which they are entitled. To the extent the
 7
      City asserts that Plaintiffs have sought these records from Chrysalis, which is
 8
      contracted to provide storage, this is irrelevant. First, the City may have additional
 9
      policies and procedures that dictate its practices, including when it turns property
10
      over to Chrysalis. Likewise, the fact that a third party may have documents does
11
      not absolve the City of its obligation to produce the same documents in its
12
      possession and control.
13
                            ii.    Importance of the discovery in resolving the issues
14
             The documents requested go directly to the central issues in this case.
15
      Plaintiffs bring an as-applied challenge to LAMC 56.11; therefore, the question of
16
      how it is applied, which may be answered in part by the City’s policies and
17
      procedures, is central to this case. The City’s written policies and procedures
18
      related to the enforcement of LAMC 56.11 could establish Monell liability, which
19
      is required for Plaintiffs’ claims under Section 1983. Monell, 436 U.S. at 690-691.
20
      As such, written policies and procedures may prove critical in resolving a central
21
      issue in this case.
22
                            iii.   Whether the burden or expense of the proposed
23                                 discovery outweighs its likely benefit
24           Defendant objects that the burden of producing documents responsive to
25    Plaintiffs’ request is too high because the documents sought date back “three years
26    before the specific alleged incidents occurred” and “outweighs the benefit of such
27    discovery to” specific claims as alleged in the SAC. As explained more fully in
28
                                                 106
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 115 of 439 Page ID
                                       #:5711



 1    response to RFP 11, boilerplate objections that discovery is burdensome are
 2    insufficient. Leibovitz, 2017 U.S. Dist. LEXIS 15662, at *4. And the fact that
 3    discovery may be burdensome is not sufficient grounds for objection when the
 4    information requested is essential to the case. Gutierrez, 2019 WL 8060079, at *9
 5    (Benefit outweighs burden where the information sought regarding Defendant’s K-
 6    9 policies and procedures is essential to Plaintiff’s Monell claims and Defendant
 7    provides no evidence of burden or expense). Moreover, Plaintiffs’ request is
 8    narrowly tailored to a discrete topic and with significant temporal limitations. See
 9    Fulfillium, 2018 WL 6118433, at *5. It is therefore proportionate to the needs of
10    the case.
11          d.     There is No Merit to the City’s Other Objections
12                        i.    Claims of Privilege
13          The City incorporates a general objection into the request “insofar as said
14    Request seeks the disclosure of communications or information protected by the
15    attorney-client privilege, the attorney work product doctrine, the official
16    information privilege or any other privilege.” See page 2 of Amended Written
17    Responses. As discussed above, despite numerous requests Defendants have not
18    produced a privilege log. Defendant has therefore waived this objection.
19    Burlington Northern & Santa Fe Ry. Co. at 1149. See also DeSilva, 2020 WL
20    5947827, at *2.
21                        ii.   Other boilerplate general objections
22          In addition to the specific objections to relevance and proportionality, the
23    City provides three pages of general boilerplate objections. The City simply
24    incorporates these objections by reference into each of the requests for production,
25    without providing any basis for the specific objection or even an assessment of
26    whether the objection specifically applies to the request. To the extent any of them
27
28
                                               107
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 116 of 439 Page ID
                                       #:5712



 1    even applied to this RFP, Defendant therefore waived these objections. See
 2    e.g., Bosley, 2016 WL 1704159, at *5.
 3          e.     Plaintiffs’ Request for Relief
 4          Plaintiffs are entitled to an order compelling the City to produce
 5    all documents responsive to RFP No. 13 within 21 days or, if the City asserts it has
 6    produced all documents responsive to the request, compelling Defendant to
 7    provide a complete, explicit response as to the search conducted to identify and
 8    produce responsive documents and to attest to the finality of their production, as
 9    required by Rule 34.
10          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
11          NO. 13:
12          RFP 13 seeks “All policies, procedures, directives, manuals, bulletins, and
13    special orders, related to storage of property pursuant to LAMC 56.11 [since
14    2016].” (Emphasis added).
15          Plaintiffs argue that the documents are relevant both for establishing Monell
16    liability as well as establishing the City’s practices for purposes of prospective
17    relief under the Declaratory Judgments Act. Plaintiffs’ arguments fail.
18          First, Monell cannot serve as the relevance theory because the facts related
19    to Monell are not in dispute and in fact, the City has offered to stipulate to Monell
20    liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
21    LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
22    strip searches is unnecessary as it is undisputed that the search was conducted
23    pursuant to the City's written policy, which had been in effect since 1999”); Ursea
24    Decl. ¶¶2-4; Ex. 1, 2.
25    Second, declaratory relief cannot serve as a relevance theory because only current
26    policies and practices are relevant for prospective relief—but the current pratices
27    are not in dispute and in any event, historical documents would not be probative of
28
                                                108
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 117 of 439 Page ID
                                       #:5713



 1    current policies and practices. See Bayer v. Nieman Marcus Group, Inc., 861 F.3d
 2    853, 868 (9th Cir. 2017). Because the law and analysis as to relevance based on
 3    Monell and declaratory relief are equally applicable here, Defendant incorporates
 4    by reference its argument as to RFP 2.
 5          Beyond Monell and declaratory relief, Plaintiffs advance five additional
 6    relevance theories. All fail.
 7          First, Plaintiffs argue that the documents are relevant to show “whether the
 8    City provides sufficient due process when it seizes property.” But Plaintiffs do not
 9    explain how policies related to storage of property, particularly policies that
10    predate Plaintiffs’ alleged incidents by three years, will help the trier of fact
11    determine whether Plaintiffs received sufficient due process when their items were
12    seized during the specific incidents alleged in 2019.
13          Second, Plaintiffs argue that the documents are relevant to show “the extent
14    to which the City could provide more process.” Again, Plaintiffs do not explain
15    this conclusory statement. And again, it is far from obvious how policies related to
16    storage of property, particularly policies that predate Plaintiffs’ alleged incidents
17    by three years, will help the trier of fact determine whether the City could have
18    provided more process to Plaintiffs when their items were seized during the
19    specific incidents alleged in 2019.
20          Third, Plaintiffs argue that the documents are relevant to “the City’s
21    assertion that storing property, particularly bulky items, is too burdensome.” This
22    again is a bald conclusory statement, not an explanation of relevance.
23    Furthermore, while it is true that the City has argued that it does not have the
24    ability to store all the bulky items it routinely collects from public rights of way,
25    the Court has concluded that the City’s storage capacity is—as a matter of law—
26    not relevant to determining the constitutionality of LAMC 56.11. Lebron Decl. ¶9,
27    Ex. 34 (Dkt. No. 36) at p.11; ¶10, Ex. 35 (Dkt. No. 58) at p. 21.
28
                                                 109
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 118 of 439 Page ID
                                       #:5714



 1    Fourth, Plaintiffs argue that the documents are relevant to “the City’s compliance
 2    with the State’s impound statute, Civil Code Section 2080.1.” But again, Plaintiffs
 3    fail to explain how policies regarding storage, particularly ones that predate
 4    Plaintiffs’ alleged incidents, has any bearing on whether the belongings Plaintiffs
 5    allege were destroyed in 2019 should have been stored.
 6          Fifth, Plaintiffs note that the “some of the plaintiffs specifically allege that
 7    they had difficulty obtaining property that was impounded pursuant to LAMC
 8    56.11.” It is unclear what claim or defense this allegation is intended to support
 9    and Plaintiff does not explain how policies, manuals, bulletins, etc., particularly
10    ones from 2016 forward, have any bearing on whether Plaintiffs’ property was
11    seized in violation of the Fourth Amendment and/or procedural due process.
12          Even if Plaintiffs had articulated a valid relevance theory, this request is not
13    properly directed toward the City and not proportional to the needs of the case.
14    Because the law and analysis as to proportionality are equally applicable here,
15    Defendant incorporates by reference its argument as to RFP 2. The primary
16    facility at which items removed during cleanups are stored is the Bin. The Bin is
17    operated by Chrysalis, an independent contractor that provides involuntary and
18    voluntary storage for homeless individuals under an agreement with LAHSA.
19    Wong Decl. at ¶14. ECIs deliver non-hazardous property to storage and complete
20    a chain of custody form transferring custody of property at the storage facility to
21    Chrysalis. Id. Following the transfer, Chrysalis handles the storage, return and
22    disposition of the property and maintains its own storage records. Id. LSD does
23    not track that information following the transfer of custody at the storage facility.
24    Id.
25          On December 8, 2020, Plaintiffs served a subpoena on Chrysalis requesting
26    similar information requested by this RFP. Ursea Decl. ¶44, Ex. 24. Chrysalis
27    responded and produced documents on February 15, 2021. Ursea Decl. ¶45, Ex.
28
                                                110
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 119 of 439 Page ID
                                       #:5715



 1    26. See Fed. R. Civ. Proc. 26(b)(2) (A court “must limit the frequency or extent of
 2    discovery allowed by these rules or by local rule if it determines that: (i) the
 3    discovery sought is unreasonably cumulative or duplicative, or can be obtained
 4    through some other source that is more convenient, less burdensome, or less
 5    expensive; …); Caballero v. Bodega Latina Corp., Case No. 2:17cv-00236-JAD-
 6    VCF, 2017 U.S. Dist. LEXIS 116869, at * 8 (D. Nev. Jul. 25, 2017) (“Courts, thus,
 7    have a duty to pare down overbroad discovery requests under Rule 26(b)(2).”). In
 8    light of these facts, there is no valid basis on which to compel the City to search for
 9    and produce any and all policies from 2016 that “relate to” storage.
10          Because the law and analysis as to relevance and proportionality are equally
11    applicable here, Defendant incorporates by reference its argument as to RFPs 2 and
12    11. As to Plaintiffs’ argument that the City has “waived” privilege, the City
13    incorpates by reference its argument on that issue with respect to RFP 1.
14          REQUEST FOR PRODUCTION NO. 14:
15          All policies, procedures, directives, manuals, bulletins, and special orders,
16    related to HOPE Teams.
17          RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
18          Defendant incorporates the General Objections as though fully set forth here.
19    Defendant objects that the Request is overbroad in seeking documents dating back
20    to April 2016, three years before Plaintiff El-Bey’s specific incidents occurred as
21    alleged in the SAC. Defendant objects that the Request is not proportional to the
22    needs of the case, insofar as the burden or expense of searching for and producing
23    documents dating back to April 2016, three years before the specific alleged
24    incidents occurred, outweighs the benefit of such discovery to Plaintiff El Bey’s
25    specific claims alleged in the SAC. Subject to and without waiving these
26    objections, Defendant responds as follows: Defendant previously produced
27
28
                                                111
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 120 of 439 Page ID
                                       #:5716



 1    documents responsive to this Request and will produce additional responsive
 2    documents in Defendant’s possession, custody or control.
 3          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
 4          Defendant incorporates the General Objections as though fully set forth here.
 5    Defendant objects that the Request is overbroad in seeking documents dating back
 6    to April 2016, three years before Plaintiffs’ specific incidents occurred as alleged
 7    in the SAC. Defendant objects that the Request is not proportional to the needs of
 8    the case, insofar as the burden or expense of searching for and producing
 9    documents dating back to April 2016, three years before the specific alleged
10    incidents occurred, outweighs the benefit of such discovery to Plaintiffs’ specific
11    claims alleged in the SAC. Subject to and without waiving these objections,
12    Defendant responds as follows: Defendant previously produced documents
13    responsive to this Request and will produce additional responsive documents in
14    Defendant’s possession, custody or control.
15          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
16          NO. 14:
17          Plaintiffs seek the production of policies and procedures related to HOPE
18    Teams. Like the rest of the RFPs related to policy documents (i.e., RFPs 11-15),
19    the documents sought are relevant both for establishing Monell liability as well as
20    establishing the City’s practices for purposes of prospective relief under the
21    Declaratory Judgments Act. The HOPE Teams are a specialized detail made up of
22    LAPD officers and LA Sanitation employees specifically tasked with enforcement
23    of LAMC 56.11 in “rapid response” actions during which property is seized and
24    destroyed.. It is clear that HOPE teams are present at the clean ups, but it is not
25    transparent which HOPE teams are tasked with what jurisdiction, or how the
26    HOPE teams are trained or instructed to carry out their work. In addition to the
27    fact that these are central issues of the case, these documents would be extremely
28
                                                112
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 121 of 439 Page ID
                                       #:5717



 1    helpful to Plaintiffs in figuring out who to depose Plaintiffs need these documents
 2    in order to effectively question these witnesses. Therefore, as with all the policy
 3    requests, the requested time period is relevant to the individual claims, Plaintiffs’
 4    burden under Monell, and Plaintiffs’ claims for prospective relief. Monell, 436
 5    U.S. at 690-691.
 6          Defendant again does not specifically object to the request on the basis of
 7    relevance, and nor can it; written policies and procedures about issues germane to
 8    the underlying allegations are the type of discovery always requested and used in
 9    any Monell or prospective relief case against a government entity. See e.g.,
10    Medora, 2007 WL 9810901, at *8. Instead, the City objects that the request is
11    overbroad and not proportionate to the needs of the case. While maintaining its
12    objections, Defendant has produced a patchwork of internal policies, procedures,
13    manuals, bulletins, and directives since October 2019 and responded to the request
14    by stating “Defendant previously produced documents responsive to this Request
15    and will produce additional responsive documents in Defendant’s possession,
16    custody or control.”
17          a.     Defendant’s Written Response Does Not Comply With Rule 34
18          As with the other Policy RFPs, this written response also does not comply in
19    any way with Federal Rule of Civil Procedure Rule 34(b)(2). Defendant has
20    maintained its objections, including myriad general objections, without identifying
21    whether and to what extent it is withholding documents responsive to the request.
22    It has also refused to state that it will produce all documents in its possession,
23    custody, and control. Neither are allowable under Rule 34(b)(2). See DeSilva,
24    2020 WL 5947827, at *9. Finally, Defendant has also refused to state when it will
25    complete its production of documents, even though Rule 34(b)(2)(B) requires the
26    City to specifically identify a “reasonable time” it will produce responsive
27    documents. Fed. R. Civ. Pro. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380,
28
                                                113
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 122 of 439 Page ID
                                       #:5718



 1    at *2(granting request to compel production of responsive documents within 14
 2    days, based on the responding party’s failure to provide any more detail other than
 3    a statement that it would produce “additional responsive documents”).
 4          Because the City’s written responses are deficient, Plaintiffs have no way of
 5    knowing whether other documents have been withheld or have not yet been
 6    produced (or why these discrete policy documents have not been
 7    produced). Despite repeated requests since July 2020 and an amendment to the
 8    written responses following a lengthy meet and confer process, the City has failed
 9    to provide Plaintiffs with written responses that comply with Rule 34. As such, the
10    Court should order Defendants to produce the documents and provide a statement,
11    under penalty of perjury, attesting to the completeness of the production.
12          b.     Plaintiffs’ Request is Not Overbroad
13          As with the rest of the policy requests, the request is “limited to a discrete,
14    time-limited topic” that is germane to critical issues in this case. Fulfillium, 2018
15    WL 6118433, at *5. Five years of policy documents is not overbroad for a case in
16    which Plaintiffs are required to establish Monell liability, see e.g., Medora, 2007
17    WL 9810901 at *8. This is particularly true here, since the HOPE teams were
18    created in 2016, largely to enforce the ordinance at the center of this case.
19          c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
20
            To the extent Defendant is withholding any documents on the basis that the
21
      request is not proportional to the needs of this case, Defendant’s objection and
22
      subsequent meet and confer efforts provided no information “clarifying,
23
      explaining, and supporting its objection” that the production of policy documents
24
      related to City activities was not proportional to the needs of the case, based on the
25
      factors outlined in Rule 26. Duran v. Cisco Sys., Inc., 258 F.R.D. 375, 378 (C.D.
26
      Cal. 2009).But even if the City had provided a basis for asserting that the
27
      production of these documents were burdensome, the request would still be
28
                                                114
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 123 of 439 Page ID
                                       #:5719



 1    proportional to the needs of the case. As discussed in detail above, the issues at
 2    stake in this litigation are of constitutional significance; the amount of controversy
 3    is largely irrelevant given that Plaintiffs primarily seek prospective relief to put an
 4    end to the City’s unconstitutional practices; and the City of Los Angeles has far
 5    more resources than the seven unhoused individuals whose belongings were seized
 6    and the volunteer organization whose resources go to replacing those belongings.;
 7    and Plaintiffs have no access to the City’s internal policies and procedures, while
 8    the City has complete access to that information. See supra, Plaintiffs’ Argument
 9    re: Request No. 2. The other factors also weigh heavily in Plaintiffs’ favor. See
10    F.R.C.P. 26(b)(1).
11                         i.    Importance of the discovery in resolving the issues
12          The documents requested go directly to the central issues in this case.
13    Plaintiffs bring an as-applied challenge to LAMC 56.11; therefore, the question of
14    how the team tasked with enforcing the ordinance is central to the case. Moreover,
15    the policies and procedures related to the teams that enforced the ordinance against
16    the Plaintiffs in this case could establish Monell liability, which is required for
17    Plaintiffs’ claims under Section 1983. See Gutierrez, 2019 WL 8060079, at
18    *9(ordering production of policies and procedures related to the K-9 unit, which is
19    the unit alleged to have violated Plaintiff’s constitutional rights).
20                         ii.   Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
21
            Defendant objects that the burden of producing documents responsive to
22
      Plaintiffs’ request is too high because the documents sought date back “three years
23
      before the specific alleged incidents occurred” and “outweighs the benefit of such
24
      discovery to” specific claims as alleged in the SAC. As explained more fully in
25
      response to RFP 11, boilerplate objections that discovery is burdensome are
26
      insufficient. Leibovitz, U.S. Dist. LEXIS 15662, at *4. And the fact that discovery
27
      may be burdensome is not sufficient grounds for objection when the information
28
                                                 115
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 124 of 439 Page ID
                                       #:5720



 1    requested is essential to the case. Gutierrez, 2019 WL 8060079, at *9(Benefit
 2    outweighs burden where the information sought regarding Defendant’s K-9
 3    policies and procedures is essential to Plaintiff’s Monell claims and Defendant
 4    provides no evidence of burden or expense). Moreover, Plaintiffs’ request is
 5    narrowly tailored to a discrete topic and with significant temporal locations.
 6    Additionally, Defendant’s objection fails when each request is narrowly tailored
 7    with temporal limitations. See Fulfillium, 2018 WL 6118433, at *5. It is therefore
 8    proportionate to the needs of the case.
 9          d.     There is No Merit to the City’s Other Objections
10                        i.    Claims of Privilege
11          The City incorporates a general objection into the request “insofar as said
12    Request seeks the disclosure of communications or information protected by the
13    attorney-client privilege, the attorney work product doctrine, the official
14    information privilege or any other privilege.” See page 2 of Amended Written
15    Responses. As discussed above, despite numerous requests Defendants have not
16    produced a privilege log. Defendant has therefore waived this objection.
17    Burlington Northern & Santa Fe Ry. Co. at 1149. See also DeSilva, 2020 WL
18    5947827, at *2.
19                        ii.   Other boilerplate general objections
20          In addition to the specific objections to relevance and proportionality, the
21    City provides three pages of general boilerplate objections. The City simply
22    incorporates these objections by reference into each of the requests for production,
23    without providing any basis for the specific objection or even an assessment of
24    whether the objection specifically applies to the request. To the extent any of them
25    even applied to this RFP, Defendant therefore waived these objections. See
26    e.g., Bosley, 2016 WL 1704159, at *5.
27
28
                                                116
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 125 of 439 Page ID
                                       #:5721


            e.     Plaintiffs’ Request for Relief
 1
            Plaintiffs are entitled to an order compelling the City to produce
 2
      all documents responsive to RFP No. 14 within 21 days or, if the City asserts it has
 3
      produced all documents responsive to the request, compelling Defendant to
 4
      provide a complete, explicit response as to the search conducted to identify and
 5
      produce responsive documents and to attest to the finality of their production, as
 6
      required by Rule 34.
 7
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 8
            NO. 14:
 9
            RFP 14 seeks “All policies, procedures, directives, manuals, bulletins, and
10
      special orders, related to HOPE Teams (2016 to the present). (Emphasis added).
11
            Plaintiffs argue that the documents are relevant both for establishing Monell
12
      liability as well as establishing the City’s practices for purposes of prospective
13
      relief under the Declaratory Judgments Act. Plaintiffs’ arguments fail.
14
            First, Monell cannot serve as the relevance theory because the facts related
15
      to Monell are not in dispute and in fact, the City has offered to stipulate to Monell
16
      liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
17
      LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
18
      strip searches is unnecessary as it is undisputed that the search was conducted
19
      pursuant to the City's written policy, which had been in effect since 1999”); Ursea
20
      Decl. ¶¶2-4; Ex. 1, 2.
21
            Second, declaratory relief cannot serve as a relevance theory because only
22
      current policies and practices are relevant for prospective relief—but the current
23
      pratices are not in dispute and in any event, historical documents would not be
24
      probative of current policies and practices. See Bayer v. Nieman Marcus Group,
25
      Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
26
      relevance based on Monell and declaratory relief are equally applicable here,
27
      Defendant incorporates by reference its argument as to RFP 2.
28
                                                117
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 126 of 439 Page ID
                                       #:5722



 1          Plaintiff also contends that “[i]t is clear that HOPE teams are present at the
 2    clean ups, but it is not transparent which HOPE teams are tasked with what
 3    jurisdiction, or how the HOPE teams are trained or instructed to carry out their
 4    work.” According to Plaintiffs, “these are central issues in the case.” But
 5    Plaintiffs do not explain why the jurisdiction of HOPE teams, or their training or
 6    instruction, particularly in the abstract and wholly untethered to Plaintiffs’ alleged
 7    incidents, from 2016 forward, are “central” issues to the case.
 8          Even if Plaintiffs had articulated a valid relevance theory, this request is not
 9    proportional to the needs of the case. Because the law and analysis as to relevance
10    and proportionality are equally applicable here, Defendant incorporates by
11    reference its argument as to RFPs 2 and 11. As to Plaintiffs’ argument that the
12    City has “waived” privilege, the City incorpates by reference its argument on that
13    issue with respect to RFP 1.
14
15          REQUEST FOR PRODUCTION NO. 15:
16          All policies, procedures, directives, manuals, bulletins, and special orders,
17    related to the seizure or destruction of property because it constitutes an
18    “immediate threat to the health and safety of the public.”
19          RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
20          Defendant incorporates the General Objections as though fully set forth here.
21    Defendant objects that the Request is overbroad in seeking documents dating back
22    to April 2016, three years before Plaintiff El-Bey’s specific incidents occurred as
23    alleged in the SAC. Defendant objects that the Request is not proportional to the
24    needs of the case, insofar as the burden or expense of searching for and producing
25    documents dating back to April 2016, three years before the specific alleged
26    incidents occurred, outweighs the benefit of such discovery to Plaintiff El Bey’s
27    specific claims alleged in the SAC. Subject to and without waiving these
28
                                                118
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 127 of 439 Page ID
                                       #:5723



 1    objections, Defendant responds as follows: Defendant previously produced
 2    documents responsive to this Request and will produce additional responsive
 3    documents in Defendant’s possession, custody or control.
 4          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
 5          Defendant incorporates the General Objections as though fully set forth here.
 6    Defendant objects that the Request is overbroad in seeking documents dating back
 7    to April 2016, three years before Plaintiffs’ specific incidents occurred as alleged
 8    in the SAC. Defendant objects that the Request is not proportional to the needs of
 9    the case, insofar as the burden or expense of searching for and producing
10    documents dating back to April 2016, three years before the specific alleged
11    incidents occurred, outweighs the benefit of such discovery to Plaintiffs’ specific
12    claims alleged in the SAC. Subject to and without waiving these objections,
13    Defendant responds as follows: Defendant previously produced documents
14    responsive to this Request and will produce additional responsive documents in
15    Defendant’s possession, custody or control.
16          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
17          NO. 15:
18          Policy documents related to the destruction of property that constitutes an
19    immediate threat to public health and safety is relevant to the central issue in this
20    case, namely whether and to what extent the City destroys property that is, in fact,
21    an immediate threat to health and safety. This request seeks documents not just
22    related to the enforcement of LAMC 56.11(g), which purports to allow the City to
23    seize property from unhoused people that constitutes an immediate threat to public
24    health and safety, see LAMC 56.11(g), but also any policies that apply more
25    generally outside the context of LAMC 56.11. These documents are directly
26    relevant to the issue of when and to what extent the City seizes and destroys
27
28
                                                119
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 128 of 439 Page ID
                                       #:5724



 1    property and whether the destruction of property is in fact done because it is an
 2    immediate threat to public health and safety.
 3          Defendant again does not specifically object to the request on the basis of
 4    relevance, and nor can it; written policies and procedures about issues germane to
 5    the underlying allegations are the type of discovery always requested and used in
 6    any Monell or prospective relief case against a government entity. See e.g.,
 7    Medora, 2007 WL 9810901, at *8. Instead, the City objects that the request is
 8    overbroad and not proportionate to the needs of the case. While maintaining its
 9    objections, Defendant has produced a patchwork of internal policies, procedures,
10    manuals, bulletins, and directives since October 2019 and responded to the request
11    by stating “Defendant previously produced documents responsive to this Request
12    and will produce additional responsive documents in Defendant’s possession,
13    custody or control.”
14          a.     Defendant’s Written Response Does Not Comply With Rule 34
15          As with the other Policy RFPs, this written response also does not comply in
16    any way with Federal Rule of Civil Procedure Rule 34(b)(2). Defendant has
17    maintained its objections, including myriad general objections, without identifying
18    whether and to what extent it is withholding documents responsive to the request.
19    It has also refused to state that it will produce all documents in its possession,
20    custody, and control. Neither are allowable under Rule 34(b)(2). See DeSilva,
21    2020 WL 5947827, at *9. Finally, Defendant has also refused to state when it will
22    complete its production of documents, even though Rule 34(b)(2)(B) requires the
23    City to specifically identify a “reasonable time” it will produce responsive
24    documents. Fed. R. Civ. Pro. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380,
25    at *2 (granting request to compel production of responsive documents within 14
26    days, based on the responding party’s failure to provide any more detail other than
27    a statement that it would produce “additional responsive documents”).
28
                                                120
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 129 of 439 Page ID
                                       #:5725



 1          Because the City’s written responses are deficient, Plaintiffs have no way of
 2    knowing whether other documents have been withheld or have not yet been
 3    produced (or why these discrete policy documents have not been
 4    produced). Despite repeated requests since July 2020 and an amendment to the
 5    written responses following a lengthy meet and confer process, the City has failed
 6    to provide Plaintiffs with written responses that comply with Rule 34. As such, the
 7    Court should order Defendants to produce the documents and provide a statement,
 8    under penalty of perjury, attesting to the completeness of the production.
 9          b.     Plaintiffs’ Request is Not Overbroad
10          As with the rest of the policy requests, the request is “limited to a discrete,
11    time-limited topic” that is germane to critical issues in this case. Fulfillium, 2018
12    WL 6118433, at *5. Five years of policy documents is not overbroad for a case in
13    which Plaintiffs are required to establish Monell liability, see e.g., Medora, 2007
14    WL 9810901, at *8. This is particularly true here, since the HOPE teams were
15    created in 2016, largely to enforce the ordinance at the center of this case.
16                        i.     Plaintiffs’ Narrow Request is Proportional to the
                                 Needs of the Case
17
            To the extent Defendant is withholding any documents on the basis that the
18
      request is not proportional to the needs of this case, Defendant’s objection and
19
      subsequent meet and confer efforts provided no information “clarifying,
20
      explaining, and supporting its objection” that the production of policy documents
21
      related to City activities was not proportional to the needs of the case, based on the
22
      factors outlined in Rule 26. Duran, 258 F.R.D. at 378. But even if the City had
23
      provided a basis for asserting that the production of these documents was
24
      burdensome, the request would still be proportional to the needs of the case. As
25
      discussed in detail above, the issues at stake in this litigation are of constitutional
26
      significance; the amount in controversy is largely irrelevant given that Plaintiffs
27
      primarily seek prospective relief to put an end to the City’s unconstitutional
28
                                                 121
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 130 of 439 Page ID
                                       #:5726



 1    practices; and the City of Los Angeles has far more resources than the seven
 2    unhoused individuals whose belongings were seized and the volunteer organization
 3    whose resources go to replacing those belongings.; and Plaintiffs have no access to
 4    the City’s internal policies and procedures, while the City has complete access to
 5    that information. See supra, Plaintiffs’ Argument re: Request No. 2. The other
 6    factors also weigh heavily in Plaintiffs’ favor. See F.R.C.P. 26(b)(1).
 7                        ii.    Importance of the discovery in resolving the issues
 8          The documents requested go directly to the central issues in this case—
 9    whether the City has a widespread practice and custom of destroying people’s
10    belongings in violation of the Fourth and Fourteenth Amendment. The City
11    concedes that it destroys property that constitutes an immediate threat to public
12    health and safety. The question of how that practice is carried out is at the center
13    of Plaintiffs’ allegations. Documents spelling out in more detail the City’s
14    practices, both related to homeless encampment cleanups and more generally,
15    could be dispositive in this case.
16                        iii.   Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
17
            Defendant objects that the burden of producing documents responsive to
18
      Plaintiffs’ request is too high because the documents sought date back “three years
19
      before the specific alleged incidents occurred” and “outweighs the benefit of such
20
      discovery to” specific claims as alleged in the SAC. As explained more fully in
21
      response to RFP 11, boilerplate objections that discovery is burdensome are
22
      insufficient. Leibovitz, 2017 U.S. Dist. LEXIS 15662, at *4. And the fact that
23
      discovery may be burdensome is not sufficient grounds for objection when the
24
      information requested is essential to the case. Gutierrez, 2019 WL 8060079, at *9
25
      (Benefit outweighs burden where the information sought regarding Defendant’s K-
26
      9 policies and procedures is essential to Plaintiff’s Monell claims and Defendant
27
      provides no evidence of burden or expense). Moreover, Plaintiffs’ request is
28
                                               122
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 131 of 439 Page ID
                                       #:5727



 1    narrowly tailored to a discrete topic and with significant temporal limitations. See
 2    Fulfillium, 2018 WL 6118433, at *5. It is therefore proportionate to the needs of
 3    the case.
 4          c.     There is No Merit to the City’s Other Objections
 5                        i.    Claims of privilege
 6          The City incorporates a general objection into the request “insofar as said
 7    Request seeks the disclosure of communications or information protected by the
 8    attorney-client privilege, the attorney work product doctrine, the official
 9    information privilege, or any other privilege.” See page 2 of Amended Written
10    Responses. As discussed above, despite numerous requests Defendants have not
11    produced a privilege log. Defendant has therefore waived this objection.
12    Burlington Northern & Santa Fe Ry. Co. at 1149. See also DeSilva, 2020 WL
13    5947827, at *2.
14                        ii.   Other boilerplate general objections
15          In addition to the specific objections to relevance and proportionality, the
16    City provides three pages of general boilerplate objections. The City simply
17    incorporates these objections by reference into each of the requests for production,
18    without providing any basis for the specific objection or even an assessment of
19    whether the objection specifically applies to the request. To the extent any of them
20    even applied to this RFP, Defendant therefore waived these objections. See
21    e.g., Bosley, 2016 WL 1704159, at *5.
22          d.     Plaintiffs’ Request for Relief
23          Plaintiffs are entitled to an order compelling the City to produce
24    all documents responsive to RFP No. 15 within 14 days or, if the City asserts it has
25    produced all documents responsive to the request, compelling Defendant to
26    provide a complete, explicit response as to the search conducted to identify and
27
28
                                               123
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 132 of 439 Page ID
                                       #:5728



 1    produce responsive documents and to attest to the finality of their production, as
 2    required by Rule 34.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 15:
 5          RFP 15 seeks: “All policies, procedures, directives, manuals, bulletins, and
 6    special orders, related to the seizure or destruction of property because it
 7    constitutes an “immediate threat to the health and safety of the public [2016 to the
 8    present].” (Emphasis added).
 9           Plaintiffs argue that the documents are relevant both for establishing Monell
10    liability as well as establishing the City’s practices for purposes of prospective
11    relief under the Declaratory Judgments Act. Plaintiffs’ arguments fail.
12    First, Monell cannot serve as the relevance theory because the facts related to
13    Monell are not in dispute and in fact, the City has offered to stipulate to Monell
14    liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
15    LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
16    strip searches is unnecessary as it is undisputed that the search was conducted
17    pursuant to the City's written policy, which had been in effect since 1999”); Ursea
18    Decl. ¶¶2-4; Ex. 1, 2.
19          Second, declaratory relief cannot serve as a relevance theory because only
20    current policies and practices are relevant for prospective relief—but the current
21    pratices are not in dispute and in any event, historical documents would not be
22    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
23    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
24    relevance based on Monell and declaratory relief are equally applicable here,
25    Defendant incorporates by reference its argument as to RFP 2.
26          Plaintiffs also contend that “[p]olicy documents related to the destruction of
27    property that constitutes an immediate threat to public health and safety is relevant
28
                                                124
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 133 of 439 Page ID
                                       #:5729



 1    to the central issue in this case, namely whether and to what extent the City
 2    destroys property that is, in fact, an immediate threat to health and safety.” But the
 3    City does not dispute that LAMC 56.11 permits it to remove and discard such
 4    health and safety hazards without notice. Likewise, the City does not dispute that
 5    it removes and discards such hazards without notice, including during encampment
 6    cleanups. Thus, the relevant issue is not whether the City had such a policy but
 7    whether the items it allegedly destroyed in 2019 were in fact health and safety
 8    hazards. Plaintiffs fail to explain how policies and manuals, particularly those
 9    dating back to 2016, would have any bearing on whether the allegedly destroyed
10    property in fact posed an immediate threat to health and safety.
11          Even if Plaintiffs had articulated a valid relevance theory, this request is not
12    proportional to the needs of the case. As Plaintiffs readily concede, the City has
13    produced many documents responsive to this request. And the City has repeatedly
14    stated that it will not withhold any such document it identifies in its investigation
15    or agreed upon email review except on the basis of privilege. There is no valid
16    basis Plaintiff’s motion to compel. Because the law and analysis as to relevance
17    and proportionality are equally applicable here, Defendant incorporates by
18    reference its argument as to RFPs 2 and 11. As to Plaintiffs’ argument that the
19    City has “waived” privilege, the City incorpates by reference its argument on that
20    issue with respect to RFP 1.
21          REQUEST FOR PRODUCTION NO. 16:
22          All DOCUMENTS related to trainings conducted by or for CITY
23    employees, agents, or contractors regarding LAMC 56.11, including but not
24    limited to the seizure, destruction, or storage of property pursuant to LAMC 56.11.
25    Requested materials include but are not limited to any flyers, email
26    communications promoting, announcing or otherwise describing the trainings;
27    calendar invitations for any trainings; attendance or sign-in sheets for any and all
28
                                                125
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 134 of 439 Page ID
                                       #:5730



 1    trainings; training materials, including but not limited to presentations, handouts,
 2    and manuals; presenter’s notes; and notes taken by participants.
 3          RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
 4          Defendant incorporates the General Objections as though fully set forth here.
 5    Defendant objects that the Request is overbroad and burdensome in seeking all
 6    documents regarding trainings, including all email communications, calendar
 7    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
 8    relating to training dating back to April 2016, three years before Plaintiff El-Bey’s
 9    specific incidents occurred as alleged in the SAC. Defendant objects that the
10    Request seeks documents that are not relevant to Plaintiff El-Bey’s specific claims
11    alleged in the SAC relating to incidents occurring on or around January 10, 2019 at
12    6th Street and Alexandria and on or around June 4, 2019 at Oakwood and Western.
13    Defendant further objects that the Request seeks documents that are not relevant to
14    any named-plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff
15    KFA’s claims seeking any declaration that the City unconstitutionally applied
16    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
17    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
18    ruling that the City’s policies and practices are unconstitutional and not that each
19    past application of those policies and practices to its members was
20    unconstitutional.”). Defendant also objects that the proposed discovery is not
21    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt.
22    No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a single
23    incident … to hold the City liable under Monell.”). Defendant also objects to the
24    Request to the extent the Request seeks information protected from disclosure by
25    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
26    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
27
28
                                                126
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 135 of 439 Page ID
                                       #:5731



 1    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
 2    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing all documents regarding trainings, including all email communications,
 6    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
 7    flyers relating to training dating back to April 2016 outweighs the benefit of such
 8    information for Plaintiff El Bey’s claims, and Defendant’s costs or expense in
 9    conducting the search and producing documents greatly exceeds the amount in
10    controversy for Plaintiff’s alleged damages.
11          Specifically, in order to search for and obtain documents responsive to the
12    Request, Defendant would have to first search for all trainings and determine when
13    such trainings occurred over a four-year period. Defendant would then have to
14    investigate the identity of the instructor for each training and whether such training
15    included a sign-in sheet, a list of participants, the identify of participants and
16    instructor(s) for each training to conduct follow up searches regarding available
17    notes and materials, and conduct searches for calendar invites and promotional
18    emails or flyers for each training.
19          Defendant uses an email system known as CityMail that is based on an
20    implementation of Google Apps Premier Edition and is used by nearly every City
21    entity, including 40 different departments. Defendant’s CityMail system uses the
22    Google Vault system for archiving emails. Google Vault is a cloud-based data
23    storage system; rather than being stored on locally managed servers, the archived
24    email data is stored on remote servers that are managed by Google, Inc. and are
25    only accessible to Defendant’s office via the internet. In order to search the email
26    archives, Defendant’s Information Technology Agency (“ITA”) must formulate a
27    search query utilizing the search terms and restrictions provided by the requester.
28
                                                 127
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 136 of 439 Page ID
                                       #:5732



 1    Depending on the number and complexity of search terms, the number of email
 2    accounts or document custodians, and the breadth of the search, ITA may need to
 3    formulate more than one search query and scan the stored data multiple times.
 4    When the search completes, Google Vault provides preliminary information
 5    regarding the email data gathered by the search. In order to access the actual
 6    emails, however, the entire store of data must first be exported from the cloud-
 7    servers to a different “download” server to which ITA can connect via the internet
 8    and from which we can then download the data. Depending on the size of the data,
 9    the download process the most time-consuming part of gathering the email data.
10    Even when ITA allocates multiple personnel to conduct search queries in order to
11    speed up the archived email search and collection process, ITA is still limited by
12    the speeds at which the data can be transferred from the download server to
13    Defendant’s local data storage devices. As downloads of batches of data become
14    available, ITA begins the process of identifying the email addresses that
15    accompany the data against the list of individuals identified in the data request and
16    thereafter segregates the email stores of matching individuals. ITA would also
17    identify and screen emails of City Attorneys begin the process of identifying and
18    screening-out the emails of city attorneys and may need to conduct subsequent
19    queries to screen out attorneys for purposes of compiling a list of excluded emails
20    for a privilege log.
21          In addition, Defendant would need to determine whether a City department
22    utilizes systems-based network servers that may include network folders used to
23    store or maintain documents within a particular division or department section. In
24    order to retrieve systems-based server folders for review, Defendant would require
25    a technology professional who has administrator privileges to make a copy of the
26    drive(s), which can range in size by terabytes of data. In order to search certain
27    folders on system-based network drives, a technology professional who has
28
                                               128
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 137 of 439 Page ID
                                       #:5733



 1    administrator privileges, would use the Microsoft Windows File Explorer search
 2    function, the limited search function available by default on Windows. The limited
 3    search capabilities of the Windows File Explorer search tool may not be able to
 4    accommodate full searches within documents or Boolean searches. The resulting
 5    hits might include systems files, applications, downloads, or media which may or
 6    may not be viewable. After Defendant has conducted searches for electronically
 7    stored information, Defendant would require the use of an e-discovery software
 8    and platform for Defendant’s counsel to review, search, and tag documents and
 9    electronically stored information for responsiveness or privilege.
10          Defendant objects that the Request seeks documents that are not reasonably
11    accessible based on the undue burden and costs associated with searching for and
12    producing documents and electronically stored information responsive to this
13    Request for the reasons described above. Defendant also objects that discovery
14    regarding the training of particular individuals involved in Plaintiff El-Bey’s
15    specific incidents can be obtained through other means that are less burdensome,
16    less costly, and more convenient. Without waiving any, and based on these
17    objections, Defendant responds that it conducted a search for accessible documents
18    in response to this Request and will produce non-privileged LAMC 56.11
19    documents relating to training materials in the form maintained in the Defendant’s
20    ordinary course.
21          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request is overbroad and burdensome in seeking all
24    documents regarding trainings, including all email communications, calendar
25    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
26    relating to training dating back to April 2016, three years before Plaintiffs’ specific
27    incidents occurred as alleged in the SAC. Defendant objects that the Request seeks
28
                                                129
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 138 of 439 Page ID
                                       #:5734



 1    documents that are not relevant to Plaintiffs’ specific claims alleged in the Second
 2    Amended Complaint (Dkt. No. 42, “SAC”). Plaintiff El-Bey alleges claims for
 3    specific incidents occurring on or around January 10, 2019 at 6th Street and
 4    Alexandria and on or around June 4, 2019 at Oakwood and Western; Plaintiff
 5    Garcia alleges claims for specific incidents occurring on or around January 29,
 6    2019 at Aetna Street and Tyrone Avenue, on or around April 29, 2019 at Aetna
 7    Street and Van Nuys Boulevard, and on or around August 14, 2019 at Calvert and
 8    Bessemer; Plaintiffs Zamora and Zepeda allege claims for specific incidents
 9    occurring on or around March 21, 2019 at 6th Street and Ardmore and on or
10    around June 11, 2019 at 5th Street and Harvard; Plaintiff Haugabrook alleges
11    claims for incidents occurring sometime in March 2019 and a month later by
12    Figueroa Street and 53rd Street and 52nd Place; Plaintiff Diocson alleges claims
13    for a specific incident on or around April 24, 2019 at Lomita and McCoy; and
14    Plaintiff Ashley alleges claims for a specific incident occurring on or around May
15    21, 2019 at Lomita and McCoy. The Court struck Plaintiff KFA’s claims seeking
16    any declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
17    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
18    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
19    and practices are unconstitutional and not that each past application of those
20    policies and practices to its members was unconstitutional.”). Defendant also
21    objects that the proposed discovery is not relevant to establishing Monell liability
22    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
23    that “it need only raise a single incident … to hold the City liable under Monell.”).
24    Defendant also objects to the Request to the extent the Request seeks information
25    protected from disclosure by the attorney-client privilege and or attorney work
26    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
27    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
28
                                               130
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 139 of 439 Page ID
                                       #:5735



 1    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 2    Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing all documents regarding trainings, including all email communications,
 6    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
 7    flyers relating to training dating back to April 2016 outweighs the benefit of such
 8    information for Plaintiffs’ claims, and Defendant’s costs or expense in conducting
 9    the search and producing documents greatly exceeds the amount in controversy for
10    Plaintiffs’ alleged damages.
11          Specifically, in order to search for and obtain documents responsive to the
12    Request, Defendant would have to first search for all trainings and determine when
13    such trainings occurred over a four-year period. Defendant would then have to
14    investigate the identity of the instructor for each training and whether such training
15    included a sign-in sheet, a list of participants, the identify of participants and
16    instructor(s) for each training to conduct follow up searches regarding available
17    notes and materials, and conduct searches for calendar invites and promotional
18    emails or flyers for each training.
19          Defendant uses an email system known as CityMail that is based on an
20    implementation of Google Apps Premier Edition and is used by nearly every City
21    entity, including 40 different departments. Defendant’s CityMail system uses the
22    Google Vault system for archiving emails. Google Vault is a cloud-based data
23    storage system; rather than being stored on locally managed servers, the archived
24    email data is stored on remote servers that are managed by Google, Inc. and are
25    only accessible to Defendant’s office via the internet. In order to search the email
26    archives, Defendant’s Information Technology Agency (“ITA”) must formulate a
27    search query utilizing the search terms and restrictions provided by the requester.
28
                                                 131
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 140 of 439 Page ID
                                       #:5736



 1    Depending on the number and complexity of search terms, the number of email
 2    accounts or document custodians, and the breadth of the search, ITA may need to
 3    formulate more than one search query and scan the stored data multiple times.
 4    When the search completes, Google Vault provides preliminary information
 5    regarding the email data gathered by the search. In order to access the actual
 6    emails, however, the entire store of data must first be exported from the cloud-
 7    servers to a different “download” server to which ITA can connect via the internet
 8    and from which we can then download the data. Depending on the size of the data,
 9    the download process the most time-consuming part of gathering the email data.
10    Even when ITA allocates multiple personnel to conduct search queries in order to
11    speed up the archived email search and collection process, ITA is still limited by
12    the speeds at which the data can be transferred from the download server to
13    Defendant’s local data storage devices. As downloads of batches of data become
14    available, ITA begins the process of identifying the email addresses that
15    accompany the data against the list of individuals identified in the data request and
16    thereafter segregates the email stores of matching individuals. ITA would also
17    identify and screen emails of City Attorneys begin the process of identifying and
18    screening-out the emails of city attorneys and may need to conduct subsequent
19    queries to screen out attorneys for purposes of compiling a list of excluded emails
20    for a privilege log.
21          In addition, Defendant would need to determine whether a City department
22    utilizes systems-based network servers that may include network folders used to
23    store or maintain documents within a particular division or department section. In
24    order to retrieve systems-based server folders for review, Defendant would require
25    a technology professional who has administrator privileges to make a copy of the
26    drive(s), which can range in size by terabytes of data. In order to search certain
27    folders on system-based network drives, a technology professional who has
28
                                               132
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 141 of 439 Page ID
                                       #:5737



 1    administrator privileges, would use the Microsoft Windows File Explorer search
 2    function, the limited search function available by default on Windows. The limited
 3    search capabilities of the Windows File Explorer search tool may not be able to
 4    accommodate full searches within documents or Boolean searches. The resulting
 5    hits might include systems files, applications, downloads, or media which may or
 6    may not be viewable. After Defendant has conducted searches for electronically
 7    stored information, Defendant would require the use of an e-discovery software
 8    and platform for Defendant’s counsel to review, search, and tag documents and
 9    electronically stored information for responsiveness or privilege.
10          Defendant objects that the Request seeks documents that are not reasonably
11    accessible based on the undue burden and costs associated with searching for and
12    producing documents and electronically stored information responsive to this
13    Request for the reasons described above. Defendant also objects that discovery
14    regarding the training of particular individuals involved in Plaintiffs’ specific
15    incidents can be obtained through other means that are less burdensome, less
16    costly, and more convenient. Without waiving any, and based on these objections,
17    Defendant produced training documents relating to LAMC 56.11 and will produce
18    additional training documents on a rolling basis.
19          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
20          NO. 16:
21          Plaintiffs seek the production of training materials related to enforcement of
22    56.11. The City objects on the basis of relevance, proportionality, and privilege.
23    While maintaining its objections, Defendant has actually produced a patchwork of
24    presentation agendas, sign-in sheets and PowerPoint slides going back to 2012. It
25    has not (with some exceptions), provided presenter or participant notes, calendar
26    invitations and emails discussing the trainings. Defendant has also refused to
27    provide written responses that comply with Rule 34. As such, Plaintiffs have no
28
                                                133
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 142 of 439 Page ID
                                       #:5738



 1    way of knowing whether and to what extent the City is withholding responsive
 2    documents or even if it still has documents it intends to produce on a “rolling
 3    basis.”
 4            a.    The Documents are Relevant to Plaintiffs’ Claims
 5            Although Defendant has produced some responsive documents, it has
 6    steadfastly maintained its objection on the basis of relevance. There is no basis for
 7    this objection: documents related to trainings about the enforcement of LAMC
 8    56.11 are unquestionably relevant because they pertain to one of the most central
 9    issues in this case, namely the way in which various City agencies enforce LAMC
10    56.11. As discussed in detail above, Plaintiffs seek to show the City had a
11    longstanding and persistent practice of depriving homeless individuals of their
12    constitutional rights, not only through official policies like the now-enjoined
13    “bulky item provision,” but also through widespread customs and practices.
14    Documents that show how employees were trained to enforce LAMC 56.11 may
15    identify specific otherwise unwritten customs and practices that are not articulated
16    in, for example, the ordinance or even the Standard Operating Protocols
17    themselves. This includes, for example, what constitutes an “inoperable” bicycle
18    or how ECIs are trained to determine if any item is “bulky.”
19            Training documents are also of course relevant to establishing the City’s
20    liability under Monell based on its failure to train its ECIs, 14 and Defendant’s
21    objection to the contrary is nonsensical. 15 “If a concededly valid policy is
22
23
         14
             Although Defendant does not raise it here, in subsequent discussions about
      Plaintiffs’ interrogatories related to trainings, the City objected that Plaintiffs have
24    not sufficiently pled Monell lability based on a “failure to train” theory. To the
      extent Defendant is tempted to also raise it here, it has no merit because “discovery
25    is not limited to the issues raised by the pleadings” or “to the merits of the
      case.”U.S. ex rel. Carter, 305 F.R.D. at 236 (quoting Henderson v. Holiday CVS,
26    L.L.C., 269 F.R.D. 682, 685 (S.D. Fla.2010) and relying on Oppenheimer Fund,
      Inc., 437 U.S. at 352).
27       15
            Defendant raises the same objection to relevance based on Monell liability
28    here as it does in response to RFP 2. There is also no basis for the objection here,
                                                134
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 143 of 439 Page ID
                                       #:5739



 1    unconstitutionally applied by a municipal employee, the city is liable if the
 2    employee has not been adequately trained and the constitutional wrong has been
 3    caused by that failure to train.” City of Canton, Ohio v. Harris, 489 U.S. 378,
 4    387 (1989). Plaintiffs therefore seek LAMC 56.11-related training documents used
 5    by the City of Los Angeles, in order to determine whether the trainings given to the
 6    City employees across multiples agencies was adequate to prevent the
 7    constitutional harms alleged in this case. Training materials in use prior to the
 8    Specific Incidents are relevant to show how the trainings have changed over the
 9    course of implementing LAMC 56.11. This is relevant to the question of whether
10    and to what extent the City’s training and policies, customs and practices regarding
11    the enforcement of LAMC 56.11 changed in response to allegations that ECIs were
12    violating individuals’ constitutional rights. See Connick v. Thompson, 563 U.S. 51,
13    63 (2011). And of course, many of the ECIs, including the Chief ECI, Howard
14    Wong, have been in the position of enforcing LAMC 56.11 since long before April
15    2016, and therefore, trainings they received would be relevant to their current
16    conduct.
17          And finally, training documents may contain impeachment evidence. Estate
18    of Ernesto Flores, 2017 WL 3297507, at *6; Paulsen, 168 F.R.D. at 289.
19          b.     Defendant’s Written Response Does Not Comply With Rule 34
20          As with the Policy RFPs (11-15), Defendant’s written response here also
21    does not comply in any way with Rule 34(b)(2). In its initial response, Defendant
22    stated that it “conducted a search for accessible documents in response to this
23    Request and will produce non-privileged LAMC 56.11 documents related to
24    training materials in the form maintained in the Defendant’s ordinary course.” It
25
      and in fact, the objection makes even less sense, since in the failure to train
26    context, it is actually possible, although difficult, to assert a Monell claim based
      solely on evidence of a “single incident.” See e.g., Connick, 563 U.S. at 63
27    (explaining that hypothetically there could be a finding of liability based on
      evidence of a “single incident” but noting that this exception is “rare” and
28    “narrow”).
                                                135
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 144 of 439 Page ID
                                       #:5740



 1    then handed over a few documents responsive to this request. 16 In its amended
 2    response in October, Defendant continues to assert a number of objections but then
 3    agrees to “produce additional training documents on a rolling basis.”
 4            Months later, the City produced a very large number of additional
 5    documents directly responsive to this request and highly relevant to the case
 6    (including, for example, training documents stating the City’s enforcement posture
 7    related to LAMC 56.11). The City provided no explanation for its failure to
 8    produce these documents in its earlier production and still refused to state whether
 9    it is producing all documents in its possession, custody, and control. It has also
10    steadfastly maintained its objections to this request without identifying whether
11    and to what extent it is withholding documents responsive to the request. For
12    example, even though Defendant objects to producing documents “three years
13    before the alleged individual incidents occurred,” the City still produced
14    documents as far back as 2005. As a result, Plaintiffs have no way of verifying that
15    Defendant is producing all documents responsive to its requests, or simply cherry-
16    picking documents that support its claims, to the exclusion of other documents
17    responsive to this request.
18            And finally, although Defendant has had Plaintiffs’ requests for documents
19    since October 2019, it still refuses to state when it will complete its production of
20    documents responsive to this request. See Maiorano, 2017 WL 4792380, at *2.
21    None of this is allowed under Rule 34.
22            Because the written responses fail to provide the requisite information, the
23    Court should treat this as a “failure to disclose, answer, or respond.” See Fed. R.
24    Civ. Pro. 34; 37 (“[f]or purposes of this subdivision (a), an evasive or incomplete
25
26
         16
              Despite the City’s representation that it would produce the documents as
      kept in the ordinary course, the City produced the documents as a single combined
27    PDF, with no metadata. After months of refusing to produce the documents in the
      form in which the documents were kept, the City finally produced some, but not
28    all, of the documents as individual PowerPoint presentations.
                                                136
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 145 of 439 Page ID
                                       #:5741



 1    disclosure, answer, or response must be treated as a failure to disclose, answer, or
 2    respond”); Louen, 236 F.R.D. 502, at 505; Advanced Visual Image Design, LLC.,
 3    2015 WL 4934178, at *3; see also Duran, 258 F.R.D. at 379-80).
 4          c.     Plaintiffs’ Request is Not Overbroad
 5          Plaintiffs seek documents related to any training the City has conducted
 6    related to LAMC 56.11 since April 2016, when the City amended the ordinance
 7    and began enforcing it. Defendant objects to this request as overbroad because the
 8    documents date back two years and eight months before the Specific Incidents
 9    occurred. There is no merit to this objection. As described above, reviewing
10    training materials prior to the individual incidents is appropriate to assess, amongst
11    other issues: 1) the substance of the trainings and the customs, policies and
12    practices articulated in the trainings; 2) how the training materials may have
13    changed over the course of enforcing 56.11 and why they have or have not
14    changed; and 3) who has attended these trainings and thus may have subsequently
15    trained others. Importantly, this is just two years and eight months prior to the first
16    Specific Incident alleged in the complaint. In fact, given the history of allegations
17    related to the seizure and destruction of unhoused people’s belongings which
18    preceded this case, two years and eight months is a more than reasonable time
19    period to review training documents leading up to the first individual incident. As
20    with the rest of Plaintiffs’ requests, this request is “limited to a discrete, time-
21    limited topic” that is germane to critical issues in this case. Fulfillium, 2018 WL
22    6118433, at *5. Five years of training documents is not overbroad for a case in
23    which Plaintiffs are required to establish Monell liability. See, e.g., Medora, 2007
24    WL 9810901, at *8.
25          d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
26
            Because Defendant disagrees that these documents are relevant, let alone
27
      important to the case, Defendant likewise argues that any burden, even the routine
28
                                                 137
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 146 of 439 Page ID
                                       #:5742



 1    burden of discovery is not proportionate to the needs of the case. But this
 2    objection is without merit. As discussed in detail above, the issues at stake in this
 3    litigation are of constitutional significance, the amount in controversy is largely
 4    irrelevant given that Plaintiffs primarily seek prospective relief to put an end to the
 5    City’s unconstitutional practices, the City of Los Angeles has far more resources
 6    than the seven unhoused individuals whose belongings were seized and the
 7    volunteer organization whose resources go to replacing those belongings; and
 8    Plaintiffs have no access to the City’s internal policies and procedures, while the
 9    City has complete access to that information. See supra, Plaintiffs’ Argument re:
10    Request No. 2. The other factors also weigh heavily in Plaintiffs’ favor. See Fed.
11    R. Civ. P. 26(b)(1).
12                          i.   Importance of the discovery in resolving the issues
13          As with policy documents, training documents go directly to a central issue
14    in this litigation, namely the City’s policies and practices related to the
15    enforcement of LAMC 56.11. Evidence about how the individuals who enforce
16    LAMC 56.11 are trained may answer questions about the existence of
17    unconstitutional customs, policies, and practices and the question of whether those
18    customs, policies, and practices are widespread and longstanding. This issue is key
19    to both Monell liability and to the individual plaintiffs’ and KFA’s claims for
20    prospective relief.
21          Moreover, training documents are critical to the issue of Monell liability
22    under a failure to train theory of liability, which provides that Plaintiffs can show
23    the City acted with deliberate indifference towards the rights of its citizens, even
24    where written policies appear to be facially constitutional. Harris, 489 U.S. at 392.
25    Relevant factors include the adequacy of the training program(s), whether an
26    inadequate training program represents a city policy, and whether that deficiency is
27    related to Plaintiffs’ injuries. Id. at 389-390. To that end, training documents are
28
                                                138
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 147 of 439 Page ID
                                       #:5743



 1    critical to these issues, 17 and the documents sought (attendance lists, slides and
 2    training materials, and presenter notes) are necessary to fill in the types of details
 3    particularly relevant to this case. Absent recordings of the trainings, presenter and
 4    participant notes often provide clarification and instruction about unwritten
 5    policies and customs that do not appear on the slides themselves. Similarly,
 6    calendar invitations can provide details about why specific trainings are being
 7    conducted.
 8                         ii.   Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
 9
              Defendant argues that it would be too burdensome to produce documents
10
      responsive to this request. As an initial matter, the fact that discovery may be
11
      burdensome is not sufficient grounds for objection when the information requested
12
      is essential to the case. Gutierrez, 2019 WL 8060079, at *9 (benefit outweighs
13
      burden where the information sought regarding Defendant’s K-9 policies and
14
      procedures is essential to Plaintiff’s Monell claims and Defendant provides no
15
      evidence of burden or expense). It is especially insufficient where, as here,
16
      Plaintiffs’ request is narrowly tailored to a discrete topic with significant temporal
17
      limitations. See Fulfillium, 2018 WL 6118433, at *5.
18
              In fact, the burden articulated by the City is nothing more than the burden
19
      associated with responding to any discovery at all. The City spends nearly two
20
      pages laying out what are, in essence nothing more than the routine obligation of a
21
      party to identify responsive discovery: 1) identifying custodians; 2) formulating
22
      searches; 3) running those searches; 4) exporting data; and 5) screening for
23
24       17
             In subsequent discussions about Plaintiffs’ interrogatories related to
25    trainings, the City raises for the first time the objection that Plaintiffs have not pled
      “failure to train.” While Defendant did not make that objection related to these
26    RFPs, to the extent they raise it here, it has no merit. Plaintiffs have sufficiently
      pled Monell liability and more to the point, “[d]iscovery is not limited to the issues
27    raised by the pleadings” or “to the merits of the case.”U.S. ex rel. Carter, 305
      F.R.D. at 236 (quoting Henderson, 269 F.R.D. at 685 and relying on Oppenheimer
28    Fund, Inc., 437 U.S. at 352).
                                                 139
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 148 of 439 Page ID
                                       #:5744



 1    privilege. The burden articulated by the City applies only to ESI, not to paper
 2    documents the City may have that are responsive to these requests, but even as to
 3    ESI, including emails, the steps laid out by the City are “common in litigation,”
 4    Sung Gon Kang, 2020 WL 1689708, at *5.
 5            “[L]arge corporations and institutions are expected to have the means for
 6    locating documents requested in legal matters.” Id. (quoting Herring, 2011 WL
 7    2433672, at *9). Defendant is the City of Los Angeles, one of the largest cities in
 8    the world, which prides itself on having “world-class IT infrastructure and
 9    applications that provide our citizens, businesses, and visitors with the digital
10    services they expect from a leading global city.” 18 The City has a substantial
11    Information Technology Agency and is represented by the City Attorney’s office
12    in tens if not hundreds of pending cases. In fact, the City has been in active
13    litigation about these specific issues since 2011. It is untenable to suggest that it is
14    burdensome for Defendant to, for example, “determine whether a City department
15    utilizes systems-based network servers.” This information should be readily
16    available, as it would be implicated in every single discovery request ever made to
17    the City (to say nothing of the City’s obligation to produce documents responsive
18    to the CPRA). The same is true for the steps necessary to search for documents
19    responsive to such a discrete and time-limited request.
20            “A recipient that is a large or complex organization or that has received a
21    lengthy or complex document request should be able to demonstrate a procedure
22    for systemic compliance with the document request.” In re Citimortgage, 2012
23    WL 10450139, at *4 (quoting Meeks v. Parsons, No. 1:03-cv-6700-LJO-GSA,
24    2009 WL 3003718, at 4 (E.D. Cal. Sept 18, 2009) (describing the steps that would
25
26
27       18
            Information Technology Agency, City of Los Angeles, “About ITA,”
28    available at ita.lacity.org/about-ita.
                                                140
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 149 of 439 Page ID
                                       #:5745



 1    constitute a “reasonable inquiry” in response to routine discovery). Here, the City
 2    refuses to conduct even this “reasonable inquiry” to identify responsive documents.
 3          Finally, the City objects to the production of emails related to this request
 4    (and all requests) on the ground that it is too burdensome. There is simply no merit
 5    to this argument. There is nothing in Rule 34 that distinguishes responsive emails
 6    from any other type of data or that “requires a requesting party to identify
 7    custodians or search terms.” NuVasive, Inc. v. Alphatec Holdings, Inc., 2019 WL
 8    4934477, at *2 (S.D. Cal. 2019). Instead, “Plaintiff must request information,
 9    regardless of how or where it is maintained by Defendants, which Defendants must
10    address as required by Rule 34. That is discovery: a party requests information and
11    the burden is on the producing party to locate and produce it or object legitimately
12    to production.” Id. The City routinely produces emails responsive to CPRAs. See
13    Riskin Decl., ¶¶ 8-9. And the City has already produced some emails in response
14    to RFPs focusing on the City’s violation of the Preliminary Injunction. Myers
15    Decl., ¶ 42.
16          Plaintiffs attempted to address the City’s burden argument by providing
17    custodians and search terms, but while the City has agreed to search for emails,
18    Plaintiffs provided an initial list in November, and the City has failed to provide
19    even an estimated time when Plaintiffs will receive the documents, let alone the
20    vast majority of the documents themselves. Over 100 days has passed since
21    providing the City with that information. The City’s latest email, indicating the
22    City’s intention to meet and confer about the proportionality of the request at some
23    date in the future underscores the need for court intervention. Plaintiffs have
24    repeatedly offered to meet and confer about the production of emails, but
25    Defendant still refuses to concede that Plaintiffs are entitled to the production of
26    emails, based on its willful misrepresentation about the scope of this litigation and
27    its untenable position that the requested documents are not relevant. This is
28
                                                141
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 150 of 439 Page ID
                                       #:5746



 1    indefensible. The City is taking an unreasonable amount of time to produce
 2    responsive documents, which is causing significant delay.
 3          Plaintiffs’ request for documents related to trainings are relevant and
 4    proportional to the needs of the case, and there is no support for the City’s contrary
 5    position. The City cannot “show grounds for failing to provide the requested
 6    discovery,” which the City must do to prevail here. In re: Citimortgage, 2012 WL
 7    10450139, at *4.
 8          e.     The Documents are “Reasonably Accessible” under Rule
                   26(b)(2)(B)
 9
            Defendant objects that the documents sought are not “reasonably accessible,
10
      based on the undue burden and costs associated with searching for and producing
11
      documents responsive to this Request. . . .” To the extent the City intends this
12
      objection to refer to the special limitation for ESI under Rule 26(b)(2)(B), the
13
      objection misses the mark.
14
            Under Rule 26(b)(2)(B), “A party need not provide discovery of
15
      electronically stored information from sources that the party identifies as not
16
      reasonably accessible because of undue burden or cost.” Fed. Rule Civ. Pro. 26
17
      (b)(2)(B). The burden for demonstrating that ESI is stored in sources that are not
18
      “reasonably accessible” rests on the party objecting to the discovery, and then the
19
      burden shifts to the party seeking discovery to demonstrate good cause. Id.
20
      Defendant cannot meet the burden here. As an initial matter, Rule 26(b)(2)(B)
21
      applies only to ESI, not other documents, and these documents exist in both paper
22
      and electronic form. But even with ESI, the City’s own explanation of the process
23
      for obtaining responsive documents prove why the documents are in fact “readily
24
      accessible” under Rule 26(b)(2)(B).
25
            In U.S. ex rel. Carter, the Court articulated the well-established distinction
26
      between “readily accessible” documents which are subject to the standard Rule 34
27
      analysis and “inaccessible” ESI, which is subject to the Rule 26 limitation. In
28
                                               142
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 151 of 439 Page ID
                                       #:5747



 1    general, inaccessible ESI “is not readily useable and must be restored to an
 2    accessible state before the data is usable,” such as archival backup tapes or
 3    backups of data stored for emergency restoration. 305 F.R.D. at 238. But see U.S.
 4    ex. rel. Guardiola, 2015 WL 5056726, at *3-4 (even some backup documents may
 5    be deemed readily accessible if the backups can be easily restored and finding the
 6    $136,000 cost of restoration reasonable); Sung Gon Kang, 2020 WL 1689708, at
 7    *5 (even sources of documents that are encrypted and not searchable were still
 8    “readily accessible” under Rule 26(b)(2)(B)). On the other hand, “[a]ctive ESI
 9    sources—e.g., active computer files or e-mail records—proceeds in the same
10    manner as would discovery from paper sources.... No special request must be
11    made, and no special standards apply.” Tyler, 2015 WL 1955049, at *1 (citation
12    omitted).
13          Defendants have not identified, as is its burden, what sources of data are not
14    “readily accessible” so the parties can address the burden. Id. at 2. But the City
15    does not do so. In fact, the City’s objection spelling out the process for obtaining
16    the documents makes clear that the relevant records are stored in active servers
17    (and in paper copy). No restoration of any kind is necessary. The only step the
18    City identifies as burdensome is downloading the data from the cloud, but
19    “[m]oving active and easily accessible ESI from one storage medium to another
20    does not, by itself, render it inaccessible.” Al Otra Lado v. Nielson, 328 F.R.D.
21    408, 421 (S.D. Cal. 2018). Any burden the City identifies is not in accessing the
22    documents, but instead in compiling them for production. That does not make the
23    documents “inaccessible” under Rule 26(b)(2)(B). See Sung Gon Kang, 2020 WL
24    1689708, at *5 (finding that requested documents were reasonably accessible and
25    not burdensome where “accessing the [documents[ and their content is easily
26    achievable but compiling the [documents] may prove somewhat time consuming”).
27    And it is no basis for withholding the documents. See Carter, 305 F.R.D. at 238
28
                                               143
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 152 of 439 Page ID
                                       #:5748



 1    (“It cannot be argued that a party should ever be relieved of its obligation to
 2    produce accessible data merely because it may take time and effort to find what is
 3    necessary.”).
 4          f.     There is No Merit to the City’s Other Objections
 5                        i.    Claims of privilege
 6          The City incorporates a general objection into the request “insofar as said
 7    Request seeks the disclosure of communications or information protected by the
 8    attorney-client privilege, the attorney work product doctrine, the official
 9    information privilege or any other privilege.” See page 2 of Amended Written
10    Responses. As discussed above, despite numerous requests Defendants have not
11    produced a privilege log or any other details to substantiate its boilerplate
12    objection. Defendant has therefore waived this objection. Burlington Northern &
13    Santa Fe Ry. Co, 408 F.3d. at 1149. See also DeSilva, 2020 WL 5947827, at *2.
14                        ii.   Other boilerplate general objections
15          In addition to the specific objections to relevance and proportionality, the
16    City provides three pages of general boilerplate objections. The City simply
17    incorporates these objections by reference into each of the requests for production,
18    without providing any basis for the specific objection or even an assessment of
19    whether the objection specifically applies to the request. To the extent any of them
20    even applied to this RFP, Defendant therefore waived these objections. See,
21    e.g., Bosley, 2016 WL 1704159, at *5, n. 3.
22          g.     Plaintiffs’ Request for Relief
23          Plaintiffs are entitled to an order compelling the City to produce
24    all documents responsive to RFP No. 16 within 21 days or, if the City asserts it has
25    produced all documents responsive to the request, compelling Defendant to
26    provide a complete, explicit response as to the search conducted to identify and
27
28
                                                144
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 153 of 439 Page ID
                                       #:5749



 1    produce responsive documents and attesting to the finality of their production, as
 2    required by Rule 34.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 16:
 5          RFP 16 seeks: “All DOCUMENTS related to trainings conducted by or for
 6    CITY employees, agents, or contractors regarding LAMC 56.11, including but not
 7    limited to the seizure, destruction, or storage of property pursuant to LAMC 56.11
 8    [2016 to the present].” (Emphasis added). “Requested materials include but are
 9    not limited to any flyers, email communications promoting, announcing or
10    otherwise describing the trainings; calendar invitations for any trainings;
11    attendance or sign-in sheets for any and all trainings; training materials, including
12    but not limited to presentations, handouts, and manuals; presenter’s notes; and
13    notes taken by participants.”
14          Plaintiffs argue that the documents are relevant both for establishing Monell
15    liability as well as establishing the City’s practices for purposes of prospective
16    relief under the Declaratory Judgments Act. Plaintiffs’ arguments fail.
17          First, Monell cannot serve as the relevance theory because the facts related
18    to Monell are not in dispute and in fact, the City has offered to stipulate to Monell
19    liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
20    LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
21    strip searches is unnecessary as it is undisputed that the search was conducted
22    pursuant to the City's written policy, which had been in effect since 1999”); Ursea
23    Decl. ¶¶2-4; Ex. 1, 2.
24          Second, declaratory relief cannot serve as a relevance theory because only
25    current policies and practices are relevant for prospective relief—but the current
26    pratices are not in dispute and in any event, historical documents would not be
27    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
28
                                                145
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 154 of 439 Page ID
                                       #:5750



 1    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
 2    relevance based on Monell and declaratory relief are equally applicable here,
 3    Defendant incorporates by reference its argument as to RFP 2.
 4          Plaintiffs also argue that “documents related to trainings about the
 5    enforcement of LAMC 56.11 are unquestionably relevant because they pertain to
 6    one of the most central issues in this case, namely the way in which various City
 7    agencies enforce LAMC 56.11.” But the central issue in the case is not how the
 8    City enforces LAMC 56.11 in the abstract, or even how it trains its employees to
 9    enforce LAMC 56.11; it is whether Plaintiffs’ belongings were seized in violation
10    of the Fourth Amendment and/or due process. Plaintiffs do not explain how any
11    training documents, much less the specific documents they seek to compel—
12    presenter or participant notes, calendar invitations and emails discussing the
13    trainings, all dating from 2016 to present —would have any bearing on whether
14    their rights were violated during the alleged cleanups.
15          Plaintiffs also argue that “[t]raining materials in use prior to the Specific
16    Incidents are relevant to show how the trainings have changed over the course of
17    implementing LAMC 56.11…in response to allegations that ECIs were violating
18    individuals’ constitutional rights.” Even if the documents showed that the City
19    changed its trainings after its practices were challenged, Plaintiffs do not explain
20    how that would have any bearing on whether their rights were violated during the
21    cleanup operations they allege.
22          Plaintiffs also contend that “many of the ECIs, including the Chief ECI,
23    Howard Wong, have been in the position of enforcing LAMC 56.11 since long
24    before April 2016, and therefore, trainings they received would be relevant to their
25    current conduct.” Again, the fact that ECIs received training years before
26    Plaintiffs’ belongings were allegedly seized has no obvious relevance to the claims
27    or defenses in this case. Either the City violated Plaintiffs Fourth Amendment
28
                                                146
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 155 of 439 Page ID
                                       #:5751



 1    and/or due process rights when it enforced LAMC 56.11 and seized Plaintiffs’
 2    property during the alleged cleanups, or the seizures were reasonable and Plaintiffs
 3    were provided sufficient due process. What training Howard Wong or any other
 4    ECI may have received three years before the cleanups, or at any time, is
 5    irrelevant. Moreover, Plaintiffs do not explain how any training documents, much
 6    less the specific documents they seek to compel—presenter or participant notes,
 7    calendar invitations and emails discussing the trainings, all dating from 2016 to
 8    present —would have any bearing on whether their rights were violated during the
 9    alleged cleanups.
10          Finally, Plaintiffs contend that training documents may contain
11    impeachment evidence. Estate of Ernesto Flores, 2017 WL 3297507, at *6;
12    Paulsen, 168 F.R.D. at 289. This conclusory statement, devoid of any explanation
13    or support, does not satisfy Plaintiffs’ burden to prove the relevance of all training
14    materials, as specifically, presenter or participant notes, calendar invitations and
15    emails discussing the trainings, from 2016 to present.
16          The request for all such documents is also not proportional to the needs of
17    the case. To be clear, Plaintiffs are not contending that the City failed to produce
18    documents responsive this request. Plaintiffs state that “Defendant has actually
19    produced a patchwork of presentation agendas, sign-in sheets and PowerPoint
20    slides going back to 2012.” In fact, Plaintiffs concede that “the City produced a
21    very large number of additional documents directly responsive to this request and
22    highly relevant to the case (including, for example, training documents stating the
23    City’s enforcement posture related to LAMC 56.11).” In addition, in response to
24    Plaintiffs’ interrogatories regarding training, the City identified by title, bates
25    number, and department over 65 training-related documents the City has produced
26    responsive to Plaintiffs’ RFPs. Lebron Decl. ¶14, Ex. 39 (City’s Amended
27
28
                                                 147
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 156 of 439 Page ID
                                       #:5752



 1    Objection and Responses to Plaintiff Zamora’s Special Interrogatories Set One) at
 2    pp. 7-17.
 3          In addition to conducting a reasonable investigation to find responsive
 4    documents, the City agreed to collect email communications from LAPD, LASAN,
 5    UHRC, and the City Attorney’s Office—using the 30 custodians and broad search
 6    terms proposed by Plaintiffs. Ursea Decl. ¶¶19, 23, 32, 34, 37, 43. The City
 7    collected over 500,000 emails using the Plaintiffs’ requested custodians and search
 8    terms. The City’s e-discovery vendor recently loaded a data set of 475,000 emails.
 9    While the parties had initially agreed to meet and confer regarding this data set,
10    Plaintiffs served this stipulation while the City was in the process of producing
11    documents from the first 70,000 emails. Ursea Decl. ¶¶37-42. Furthermore, the
12    City has repeatedly told Plaintiffs that it has not withheld non-privileged
13    responsive documents that were uncovered during its investigation, even if the
14    documents pre-dated the Plaintiffs’ incidents. Ursea Decl. ¶¶8, 21(d).
15          Despite these compromises, Plaintiffs seek to compel the City to also locate,
16    review and produce all documents including “presenter or participant notes,
17    calendar invitations and emails discussing the trainings,” and then unequivocally
18    state that it has produced “all” relevant documents responsive to this request. This
19    imposes an enormous burden on the City as there is not a centralized database or
20    repository containing all LAMC 56.11 or encampment cleanup training materials
21    or records. Wong Decl. ¶7. The City has produced training materials it has
22    located and will produce any other training materials it locates during its
23    investigation and review of agreed-upon emails. But this discovery is unnecessary
24    to resolve the issues in this case and the burden imposed on the City outweighs the
25    benefit of finding and producing all training documents from 2016 to the present,
26    including presenter notes or calendar invitations, might contain potentially relevant
27    information.
28
                                               148
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 157 of 439 Page ID
                                       #:5753



 1          Because the law and analysis as to relevance and proportionality are equally
 2    applicable here, Defendant incorporates by reference its argument as to RFPs 2 and
 3    11. As to Plaintiffs’ argument that the City has “waived” privilege, the City
 4    incorpates by reference its argument on that issue with respect to RFP 1.
 5
 6          REQUEST FOR PRODUCTION NO. 17:
 7          All DOCUMENTS related to trainings conducted by or for CITY
 8    employees, agents, or contractors regarding ENCAMPMENT CLEANUPS,
 9    including but not limited to the seizure, destruction, or storage of property.
10    Requested materials include but are not limited to any flyers, email
11    communications promoting, announcing or otherwise describing the trainings;
12    calendar invitations for the trainings; attendance or sign-in sheets for any and all
13    trainings; training materials, including but not limited to presentations, handouts,
14    and manuals; presenter’s notes; and notes taken by participants.
15          RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
16          Defendant incorporates the General Objections as though fully set forth here.
17    Defendant objects that the Request is overbroad and burdensome in seeking all
18    documents regarding trainings, including all email communications, calendar
19    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
20    relating to training dating back to April 2016, three years before Plaintiff El-Bey’s
21    specific incidents occurred as alleged in the SAC. Defendant objects that the
22    Request seeks documents that are not relevant to Plaintiff El-Bey’s specific claims
23    alleged in the SAC relating to incidents occurring on or around January 10, 2019 at
24    6th Street and Alexandria and on or around June 4, 2019 at Oakwood and Western.
25    Defendant further objects that the Request seeks documents that are not relevant to
26    any named-plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff
27    KFA’s claims seeking any declaration that the City unconstitutionally applied
28
                                                149
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 158 of 439 Page ID
                                       #:5754



 1    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
 2    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
 3    ruling that the City’s policies and practices are unconstitutional and not that each
 4    past application of those policies and practices to its members was
 5    unconstitutional.”). Defendant also objects that the proposed discovery is not
 6    relevant to establishing Monell liability for the claims alleged in the SAC.
 7    Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a single
 8    incident … to hold the City liable under Monell.”). Defendant also objects to the
 9    Request to the extent the Request seeks information protected from disclosure by
10    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
11    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
12    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
13    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
14          Defendant further objects that the Request is burdensome and not
15    proportional to the needs of the case, insofar as the burden of searching for and
16    producing all documents regarding trainings, including all email communications,
17    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
18    flyers relating to training dating back to April 2016 outweighs the benefit of such
19    information for Plaintiff El Bey’s claims, and Defendant’s costs or expense in
20    conducting the search and producing documents greatly exceeds the amount in
21    controversy for Plaintiff’s alleged damages.
22          Specifically, in order to search for and obtain documents responsive to the
23    Request, Defendant would have to first search for all trainings and determine when
24    such trainings occurred over a four-year period. Defendant would then have to
25    investigate the identity of the instructor for each training and whether such training
26    included a sign-in sheet, a list of participants, the identify of participants and
27    instructor(s) for each training to conduct follow up searches regarding available
28
                                                 150
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 159 of 439 Page ID
                                       #:5755



 1    notes and materials, and conduct searches for calendar invites and promotional
 2    emails or flyers for each training.
 3          Defendant uses an email system known as CityMail that is based on an
 4    implementation of Google Apps Premier Edition and is used by nearly every City
 5    entity, including 40 different departments. Defendant’s CityMail system uses the
 6    Google Vault system for archiving emails. Google Vault is a cloud-based data
 7    storage system; rather than being stored on locally managed servers, the archived
 8    email data is stored on remote servers that are managed by Google, Inc. and are
 9    only accessible to Defendant’s office via the internet. In order to search the email
10    archives, Defendant’s ITA must formulate a search query utilizing the search terms
11    and restrictions provided by the requester. Depending on the number and
12    complexity of search terms, the number of email accounts or document custodians,
13    and the breadth of the search, ITA may need to formulate more than one search
14    query and scan the stored data multiple times. When the search completes, Google
15    Vault provides preliminary information regarding the email data gathered by the
16    search. In order to access the actual emails, however, the entire store of data must
17    first be exported from the cloud-servers to a different “download” server to which
18    ITA can connect via the internet and from which we can then download the data.
19    Depending on the size of the data, the download process the most time-consuming
20    part of gathering the email data. Even when ITA allocates multiple personnel to
21    conduct search queries in order to speed up the archived email search and
22    collection process, ITA is still limited by the speeds at which the data can be
23    transferred from the download server to Defendant’s local data storage devices. As
24    downloads of batches of data become available, ITA begins the process of
25    identifying the email addresses that accompany the data against the list of
26    individuals identified in the data request and thereafter segregates the email stores
27    of matching individuals. ITA would also identify and screen emails of City
28
                                               151
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 160 of 439 Page ID
                                       #:5756



 1    Attorneys begin the process of identifying and screening-out the emails of city
 2    attorneys and may need to conduct subsequent queries to screen out attorneys for
 3    purposes of compiling a list of excluded emails for a privilege log.
 4          In addition, Defendant would need to determine whether a City department
 5    utilizes systems-based network servers that may include network folders used to
 6    store or maintain documents within a particular division or department section. In
 7    order to retrieve systems-based server folders for review, Defendant would require
 8    a technology professional who has administrator privileges to make a copy of the
 9    drive(s), which can range in size by terabytes of data. In order to search certain
10    folders on system-based network drives, a technology professional who has
11    administrator privileges, would use the Microsoft Windows File Explorer search
12    function, the limited search function available by default on Windows. The limited
13    search capabilities of the Windows File Explorer search tool may not be able to
14    accommodate full searches within documents or Boolean searches. The resulting
15    hits might include systems files, applications, downloads, or media which may or
16    may not be viewable. After Defendant has conducted searches for electronically
17    stored information, Defendant would require the use of an e-discovery software
18    and platform for Defendant’s counsel to review, search, and tag documents and
19    electronically stored information for responsiveness or privilege.
20          Defendant objects that the Request seeks documents that are not reasonably
21    accessible based on the undue burden and costs associated with searching for and
22    producing documents and electronically stored information responsive to this
23    Request for the reasons described above. Defendant also objects that discovery
24    regarding the training of particular individuals involved in Plaintiff El-Bey’s
25    specific incidents can be obtained through other means that are less burdensome,
26    less costly, and more convenient. Without waiving any, and based on these
27    objections, Defendant responds that it conducted a search for accessible documents
28
                                               152
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 161 of 439 Page ID
                                       #:5757



 1    in response to this Request and will produce non-privileged documents relating to
 2    encampment cleanup training materials in the form maintained in the Defendant’s
 3    ordinary course.
 4          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 17:
 5          Defendant incorporates the General Objections as though fully set forth here.
 6    Defendant objects that the Request is overbroad and burdensome in seeking all
 7    documents regarding trainings, including all email communications, calendar
 8    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
 9    relating to training dating back to April 2016, three years before Plaintiffs’ specific
10    incidents occurred as alleged in the SAC. Defendant objects that the Request seeks
11    documents that are not relevant to Plaintiffs’ specific claims alleged in the Second
12    Amended Complaint (Dkt. No. 42, “SAC”). Plaintiff El-Bey alleges claims for
13    specific incidents occurring on or around January 10, 2019 at 6th Street and
14    Alexandria and on or around June 4, 2019 at Oakwood and Western; Plaintiff
15    Garcia alleges claims for specific incidents occurring on or around January 29,
16    2019 at Aetna Street and Tyrone Avenue, on or around April 29, 2019 at Aetna
17    Street and Van Nuys Boulevard, and on or around August 14, 2019 at Calvert and
18    Bessemer; Plaintiffs Zamora and Zepeda allege claims for specific incidents
19    occurring on or around March 21, 2019 at 6th Street and Ardmore and on or
20    around June 11, 2019 at 5th Street and Harvard; Plaintiff Haugabrook alleges
21    claims for incidents occurring sometime in March 2019 and a month later by
22    Figueroa Street and 53rd Street and 52nd Place; Plaintiff Diocson alleges claims
23    for a specific incident on or around April 24, 2019 at Lomita and McCoy; and
24    Plaintiff Ashley alleges claims for a specific incident occurring on or around May
25    21, 2019 at Lomita and McCoy. The Court struck Plaintiff KFA’s claims seeking
26    any declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
27    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
28
                                                153
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 162 of 439 Page ID
                                       #:5758



 1    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
 2    and practices are unconstitutional and not that each past application of those
 3    policies and practices to its members was unconstitutional.”). Defendant also
 4    objects that the proposed discovery is not relevant to establishing Monell liability
 5    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
 6    that “it need only raise a single incident … to hold the City liable under Monell.”).
 7    Defendant also objects to the Request to the extent the Request seeks information
 8    protected from disclosure by the attorney-client privilege and or attorney work
 9    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
10    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
11    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
12    Sep. 9, 2013).
13          Defendant further objects that the Request is burdensome and not
14    proportional to the needs of the case, insofar as the burden of searching for and
15    producing all documents regarding trainings, including all email communications,
16    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
17    flyers relating to training dating back to April 2016 outweighs the benefit of such
18    information for Plaintiffs’ specific claims, and Defendant’s costs or expense in
19    conducting the search and producing documents greatly exceeds the amount in
20    controversy for Plaintiff’s alleged damages.
21          Specifically, in order to search for and obtain documents responsive to the
22    Request, Defendant would have to first search for all trainings and determine when
23    such trainings occurred over a four-year period. Defendant would then have to
24    investigate the identity of the instructor for each training and whether such training
25    included a sign-in sheet, a list of participants, the identify of participants and
26    instructor(s) for each training to conduct follow up searches regarding available
27
28
                                                 154
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 163 of 439 Page ID
                                       #:5759



 1    notes and materials, and conduct searches for calendar invites and promotional
 2    emails or flyers for each training.
 3          Defendant uses an email system known as CityMail that is based on an
 4    implementation of Google Apps Premier Edition and is used by nearly every City
 5    entity, including 40 different departments. Defendant’s CityMail system uses the
 6    Google Vault system for archiving emails. Google Vault is a cloud-based data
 7    storage system; rather than being stored on locally managed servers, the archived
 8    email data is stored on remote servers that are managed by Google, Inc. and are
 9    only accessible to Defendant’s office via the internet. In order to search the email
10    archives, Defendant’s ITA must formulate a search query utilizing the search terms
11    and restrictions provided by the requester. Depending on the number and
12    complexity of search terms, the number of email accounts or document custodians,
13    and the breadth of the search, ITA may need to formulate more than one search
14    query and scan the stored data multiple times. When the search completes, Google
15    Vault provides preliminary information regarding the email data gathered by the
16    search. In order to access the actual emails, however, the entire store of data must
17    first be exported from the cloud-servers to a different “download” server to which
18    ITA can connect via the internet and from which we can then download the data.
19    Depending on the size of the data, the download process the most time-consuming
20    part of gathering the email data. Even when ITA allocates multiple personnel to
21    conduct search queries in order to speed up the archived email search and
22    collection process, ITA is still limited by the speeds at which the data can be
23    transferred from the download server to Defendant’s local data storage devices. As
24    downloads of batches of data become available, ITA begins the process of
25    identifying the email addresses that accompany the data against the list of
26    individuals identified in the data request and thereafter segregates the email stores
27    of matching individuals. ITA would also identify and screen emails of City
28
                                               155
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 164 of 439 Page ID
                                       #:5760



 1    Attorneys begin the process of identifying and screening-out the emails of city
 2    attorneys and may need to conduct subsequent queries to screen out attorneys for
 3    purposes of compiling a list of excluded emails for a privilege log.
 4          In addition, Defendant would need to determine whether a City department
 5    utilizes systems-based network servers that may include network folders used to
 6    store or maintain documents within a particular division or department section. In
 7    order to retrieve systems-based server folders for review, Defendant would require
 8    a technology professional who has administrator privileges to make a copy of the
 9    drive(s), which can range in size by terabytes of data. In order to search certain
10    folders on system-based network drives, a technology professional who has
11    administrator privileges, would use the Microsoft Windows File Explorer search
12    function, the limited search function available by default on Windows. The limited
13    search capabilities of the Windows File Explorer search tool may not be able to
14    accommodate full searches within documents or Boolean searches. The resulting
15    hits might include systems files, applications, downloads, or media which may or
16    may not be viewable. After Defendant has conducted searches for electronically
17    stored information, Defendant would require the use of an e-discovery software
18    and platform for Defendant’s counsel to review, search, and tag documents and
19    electronically stored information for responsiveness or privilege.
20          Defendant objects that the Request seeks documents that are not reasonably
21    accessible based on the undue burden and costs associated with searching for and
22    producing documents and electronically stored information responsive to this
23    Request for the reasons described above. Defendant also objects that discovery
24    regarding the training of particular individuals involved in Plaintiffs’ specific
25    incidents can be obtained through other means that are less burdensome, less
26    costly, and more convenient. Without waiving any, and based on these objections,
27
28
                                                156
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 165 of 439 Page ID
                                       #:5761



 1    Defendant produced training documents relating to encampment cleanups and will
 2    produce additional training documents on a rolling basis.
 3            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4            NO. 17:
 5            Plaintiffs seek the production of training materials related to Encampment
 6    Cleanups. The City puts forth the same three pages it put forth in response to RFP
 7    16 in response to this request. The City continues to object that the documents are
 8    not relevant, overbroad and burdensome, and not proportionate to the needs of the
 9    case. As with RFP 16, the City has maintained its objections while still producing
10    a patchwork of presentation agendas, sign-in sheets and slides. The City has not,
11    however, provided nearly any presenter or participant notes, calendar invitations,
12    or email discussions about the training. And as with RFP 16, Defendant has also
13    refused to provide written responses that comply with Rule 34. As such, Plaintiffs
14    have no way of knowing whether and to what extent the City is withholding
15    responsive documents or even if it still has documents it intends to produce on a
16    “rolling basis.”
17            Because the City’s response to RFP 17 is identical to RFP 16, and many of
18    the arguments are the same (which is true for all of the training RFPs), except as
19    noted below, Plaintiffs incorporate by reference the arguments regarding RFP 16
20    here.
21            a.    The Requested Documents are Relevant
22            Although Defendant has produced some responsive documents, it continues
23    to maintain that these documents are not relevant. There is simply no basis for this
24    objection: documents related to trainings about Encampment Cleanups are
25    unquestionably relevant to the question of how the City conducts Encampment
26    Cleanups, which are at the center of this litigation. Training documents are also of
27    course relevant to establishing the City’s liability under Monell based on its failure
28
                                                157
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 166 of 439 Page ID
                                       #:5762



 1    to train its ECIs. For the same reasons this objection to RFP 16 was wholly without
 2    merit, it is also meritless here.
 3           b.     Defendant’s Written Response Does Not Comply With Rule 34
 4           The written response to RFP 17 is, to a word, identical to its response to
 5    RFP 16, and for the same reasons the response to RFP 16 is insufficient, the
 6    response here is also insufficient.
 7           c.     The Request is Not Overbroad
 8           Likewise, RFP 17 covers the same timeframe as RFP 16. Notably, because
 9    the City has conducted Encampment Cleanups prior to April 2016 when LAMC
10    56.11 was amended, there are likely relevant documents that date much farther
11    back than 2016. n seeking only a limited time frame that was consistent across all
12    the RFPs, Plaintiffs specifically attempted to balance Defendant’s objections with
13    the needs of this case. And as with the rest of the training requests, Plaintiffs seek
14    trainings that cover only a discrete topic. Therefore, the requests are not
15    overbroad. See Fulfillium, 2018 WL 6118433, at *5.
16           d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                    Case
17
             As with training documents related to enforcement of LAMC 56.11, training
18
      documents related to how the City conducts Encampment Cleanups are likewise
19
      critical to core issues in this case: 1) how the City conducted the cleanups that led
20
      to the violation of the individual Plaintiffs’ rights; 2) the existence of customs,
21
      practices, and policies related to those cleanups; 3) the extent to which those
22
      customs, practices and policies violate the U.S. and California Constitutions; and
23
      4) the extent to which the City trained individuals conducting the cleanups. As
24
      discussed in detail in response to RFP 16, these requests are proportionate to the
25
      needs of the case, given the Rule 26(b)(1) factors.
26
27
28
                                                158
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 167 of 439 Page ID
                                       #:5763


            e.     There is No Merit to Defendant’s Other Objections
 1
            As with RFP 16, the City fails to provide any information to support the rest
 2
      of its objections. It fails to identify any storage that is not reasonably accessible.
 3
      Nor does it provide any support for the application of the general objections to the
 4
      RFP. Finally, the City has failed to produce any information whatsoever, let alone
 5
      a privilege log, to even indicate whether it is withholding documents on the basis
 6
      of privilege, let alone that the privilege is warranted. As such, and for the reasons
 7
      spelled out in the response to RFP 16, the rest of Defendant’s objections are
 8
      waived. See, e.g., Burlington Northern & Santa Fe Ry. Co. at 1149; Bosley, 2016
 9
      WL 1704159, at *5.
10
            f.     Plaintiffs’ Request for Relief
11
            Plaintiffs are entitled to an order compelling the City to produce
12
      all documents responsive to RFP No. 17 within 21 days or, if the City asserts it has
13
      produced all documents responsive to the request, compelling Defendant to
14
      provide a complete, explicit response as to the search conducted to identify and
15
      produce responsive documents and attesting to the finality of their production, as
16
      required by Rule 34.
17
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
18
            NO. 17:
19
            Similar to RFP 16, RFP 17 seeks: “All DOCUMENTS related to trainings
20
      conducted by or for CITY employees, agents, or contractors regarding
21
      ENCAMPMENT CLEANUPS, including but not limited to the seizure,
22
      destruction, or storage of property [April 2016 to the present].” (Emphasis added).
23
      “Requested materials include but are not limited to any flyers, email
24
      communications promoting, announcing or otherwise describing the trainings;
25
      calendar invitations for the trainings; attendance or sign-in sheets for any and all
26
      trainings; training materials, including but not limited to presentations, handouts,
27
28
                                                 159
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 168 of 439 Page ID
                                       #:5764



 1    and manuals; presenter’s notes; and notes taken by participants.” (Emphasis
 2    added).
 3          Plaintiffs argue that the documents are relevant both for establishing Monell
 4    liability as well as establishing the City’s practices for purposes of prospective
 5    relief under the Declaratory Judgments Act.
 6          Plaintiffs’ arguments fail. First, Monell cannot serve as the relevance theory
 7    because the facts related to Monell are not in dispute and in fact, the City has
 8    offered to stipulate to Monell liability. See Gonzalez v. City of Schenectady, No.
 9    1:09-CV-1434, 2011 U.S. Dist. LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011)
10    (“additional discovery related to strip searches is unnecessary as it is undisputed
11    that the search was conducted pursuant to the City's written policy, which had been
12    in effect since 1999”); Ursea Decl. ¶¶2-4; Ex. 1, 2.
13          Second, declaratory relief cannot serve as a relevance theory because only
14    current policies and practices are relevant for prospective relief—but the current
15    pratices are not in dispute and in any event, historical documents would not be
16    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
17    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
18    relevance based on Monell and declaratory relief are equally applicable here,
19    Defendant incorporates by reference its argument as to RFP 2.
20          Again, Plaintiffs do not allege that the City failed to produce responsive
21    documents but that it is entitled to all responsive documents, regardless the burden
22    associated with locating all such documents and despite the fact that Plaintiffs have
23    not articulated a valid relevance theory for such documents. Plaintiffs incorporate
24    by reference their arguments as to RFP 16 based on the similarities of the requests
25    and issues. The City likewise incorporates by reference its arguments as to RFP
26    16. Also, because the law and analysis as to relevance and proportionality are
27    equally applicable here, Defendant incorporates by reference its argument as to
28
                                                160
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 169 of 439 Page ID
                                       #:5765



 1    RFPs 2 and 11. As to Plaintiffs’ argument that the City has “waived” privilege, the
 2    City incorpates by reference its argument on that issue with respect to RFP 1.
 3          REQUEST FOR PRODUCTION NO. 18:
 4          All DOCUMENTS related to trainings conducted by or for CITY
 5    employees, agents, or contractors regarding illegal dumping. Requested materials
 6    include but are not limited to any flyers, email communications promoting,
 7    announcing or otherwise describing the trainings; calendar invitations for the
 8    trainings; attendance or sign-in sheets for any and all trainings; training materials,
 9    including but not limited to presentations, handouts, and manuals; presenter’s
10    notes; notes taken by participants.
11          RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
12          Defendant incorporates the General Objections as though fully set forth here.
13    Defendant objects that the Request is overbroad and burdensome in seeking all
14    documents regarding trainings, including all email communications, calendar
15    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
16    relating to training dating back to April 2016, three years before Plaintiff El-Bey’s
17    specific incidents occurred as alleged in the SAC. Defendant objects that the
18    Request seeks documents that are not relevant to Plaintiff El-Bey’s specific claims
19    alleged in the SAC relating to incidents occurring on or around January 10, 2019 at
20    6th Street and Alexandria and on or around June 4, 2019 at Oakwood and Western.
21    Defendant further objects that the Request seeks documents that are not relevant to
22    any named-plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff
23    KFA’s claims seeking any declaration that the City unconstitutionally applied
24    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
25    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
26    ruling that the City’s policies and practices are unconstitutional and not that each
27    past application of those policies and practices to its members was
28
                                                161
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 170 of 439 Page ID
                                       #:5766



 1    unconstitutional.”). Defendant also objects that the proposed discovery is not
 2    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
 3    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
 4    to hold the City liable under Monell.”). Defendant also objects to the Request to
 5    the extent the Request seeks information protected from disclosure by the attorney-
 6    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
 7    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
 8    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
 9    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
10          Defendant further objects that the Request is burdensome and not
11    proportional to the needs of the case, insofar as the burden of searching for and
12    producing all documents regarding trainings, including all email communications,
13    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
14    flyers relating to training dating back to April 2016 outweighs the benefit of such
15    information for Plaintiff El Bey’s claims, and Defendant’s costs or expense in
16    conducting the search and producing documents greatly exceeds the amount in
17    controversy for Plaintiff’s alleged damages.
18          Specifically, in order to search for and obtain documents responsive to the
19    Request, Defendant would have to first search for all trainings and determine when
20    such trainings occurred over a four-year period. Defendant would then have to
21    investigate the identity of the instructor for each training and whether such training
22    included a sign-in sheet, a list of participants, the identify of participants and
23    instructor(s) for each training to conduct follow up searches regarding available
24    notes and materials, and conduct searches for calendar invites and promotional
25    emails or flyers for each training.
26          Defendant uses an email system known as CityMail that is based on an
27    implementation of Google Apps Premier Edition and is used by nearly every City
28
                                                 162
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 171 of 439 Page ID
                                       #:5767



 1    entity, including 40 different departments. Defendant’s CityMail system uses the
 2    Google Vault system for archiving emails. Google Vault is a cloud-based data
 3    storage system; rather than being stored on locally managed servers, the archived
 4    email data is stored on remote servers that are managed by Google, Inc. and are
 5    only accessible to Defendant’s office via the internet. In order to search the email
 6    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 7    and restrictions provided by the requester. Depending on the number and
 8    complexity of search terms, the number of email accounts or document custodians,
 9    and the breadth of the search, ITA may need to formulate more than one search
10    query and scan the stored data multiple times. When the search completes, Google
11    Vault provides preliminary information regarding the email data gathered by the
12    search. In order to access the actual emails, however, the entire store of data must
13    first be exported from the cloud-servers to a different “download” server to which
14    ITA can connect via the internet and from which we can then download the data.
15    Depending on the size of the data, the download process the most time-consuming
16    part of gathering the email data. Even when ITA allocates multiple personnel to
17    conduct search queries in order to speed up the archived email search and
18    collection process, ITA is still limited by the speeds at which the data can be
19    transferred from the download server to Defendant’s local data storage devices. As
20    downloads of batches of data become available, ITA begins the process of
21    identifying the email addresses that accompany the data against the list of
22    individuals identified in the data request and thereafter segregates the email stores
23    of matching individuals. ITA would also identify and screen emails of City
24    Attorneys begin the process of identifying and screening-out the emails of city
25    attorneys and may need to conduct subsequent queries to screen out attorneys for
26    purposes of compiling a list of excluded emails for a privilege log.
27
28
                                               163
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 172 of 439 Page ID
                                       #:5768



 1          In addition, Defendant would need to determine whether a City department
 2    utilizes systems-based network servers that may include network folders used to
 3    store or maintain documents within a particular division or department section. In
 4    order to retrieve systems-based server folders for review, Defendant would require
 5    a technology professional who has administrator privileges to make a copy of the
 6    drive(s), which can range in size by terabytes of data. In order to search certain
 7    folders on system-based network drives, a technology professional who has
 8    administrator privileges, would use the Microsoft Windows File Explorer search
 9    function, the limited search function available by default on Windows. The limited
10    search capabilities of the Windows File Explorer search tool may not be able to
11    accommodate full searches within documents or Boolean searches. The resulting
12    hits might include systems files, applications, downloads, or media which may or
13    may not be viewable. After Defendant has conducted searches for electronically
14    stored information, Defendant would require the use of an e-discovery software
15    and platform for Defendant’s counsel to review, search, and tag documents and
16    electronically stored information for responsiveness or privilege.
17          Defendant objects that the Request seeks documents that are not reasonably
18    accessible based on the undue burden and costs associated with searching for and
19    producing documents and electronically stored information responsive to this
20    Request for the reasons described above. Defendant also objects that discovery
21    regarding the training of particular individuals involved in Plaintiff El-Bey’s
22    specific incidents can be obtained through other means that are less burdensome,
23    less costly, and more convenient. Without waiving any, and based on these
24    objections, Defendant responds that it conducted a search for accessible documents
25    in response to this Request and will produce non-privileged documents relating to
26    illegal dumping training materials in the form maintained in the Defendant’s
27    ordinary course.
28
                                               164
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 173 of 439 Page ID
                                       #:5769



 1          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 18:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request is overbroad and burdensome in seeking all
 4    documents regarding trainings, including all email communications, calendar
 5    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
 6    relating to training dating back to April 2016, three years before Plaintiffs’
 7    incidents occurred as alleged in the SAC. Defendant objects that the Request seeks
 8    documents that are not relevant to Plaintiffs’ specific claims alleged in the Second
 9    Amended Complaint (Dkt. No. 42, “SAC”). Plaintiff El-Bey alleges claims for
10    specific incidents occurring on or around January 10, 2019 at 6th Street and
11    Alexandria and on or around June 4, 2019 at Oakwood and Western; Plaintiff
12    Garcia alleges claims for specific incidents occurring on or around January 29,
13    2019 at Aetna Street and Tyrone Avenue, on or around April 29, 2019 at Aetna
14    Street and Van Nuys Boulevard, and on or around August 14, 2019 at Calvert and
15    Bessemer; Plaintiffs Zamora and Zepeda allege claims for specific incidents
16    occurring on or around March 21, 2019 at 6th Street and Ardmore and on or
17    around June 11, 2019 at 5th Street and Harvard; Plaintiff Haugabrook alleges
18    claims for incidents occurring sometime in March 2019 and a month later by
19    Figueroa Street and 53rd Street and 52nd Place; Plaintiff Diocson alleges claims
20    for a specific incident on or around April 24, 2019 at Lomita and McCoy; and
21    Plaintiff Ashley alleges claims for a specific incident occurring on or around May
22    21, 2019 at Lomita and McCoy. The Court struck Plaintiff KFA’s claims seeking
23    any declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
24    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
25    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
26    and practices are unconstitutional and not that each past application of those
27    policies and practices to its members was unconstitutional.”). Defendant also
28
                                                165
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 174 of 439 Page ID
                                       #:5770



 1    objects that the proposed discovery is not relevant to establishing Monell liability
 2    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
 3    that “it need only raise a single incident … to hold the City liable under Monell.”).
 4    Defendant also objects to the Request to the extent the Request seeks information
 5    protected from disclosure by the attorney-client privilege and or attorney work
 6    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
 7    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
 8    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 9    Sep. 9, 2013).
10          Defendant further objects that the Request is burdensome and not
11    proportional to the needs of the case, insofar as the burden of searching for and
12    producing all documents regarding trainings, including all email communications,
13    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
14    flyers relating to training dating back to April 2016 outweighs the benefit of such
15    information for Plaintiffs’ claims, and Defendant’s costs or expense in conducting
16    the search and producing documents greatly exceeds the amount in controversy for
17    Plaintiff’s alleged damages.
18          Specifically, in order to search for and obtain documents responsive to the
19    Request, Defendant would have to first search for all trainings and determine when
20    such trainings occurred over a four-year period. Defendant would then have to
21    investigate the identity of the instructor for each training and whether such training
22    included a sign-in sheet, a list of participants, the identify of participants and
23    instructor(s) for each training to conduct follow up searches regarding available
24    notes and materials, and conduct searches for calendar invites and promotional
25    emails or flyers for each training.
26          Defendant uses an email system known as CityMail that is based on an
27    implementation of Google Apps Premier Edition and is used by nearly every City
28
                                                 166
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 175 of 439 Page ID
                                       #:5771



 1    entity, including 40 different departments. Defendant’s CityMail system uses the
 2    Google Vault system for archiving emails. Google Vault is a cloud-based data
 3    storage system; rather than being stored on locally managed servers, the archived
 4    email data is stored on remote servers that are managed by Google, Inc. and are
 5    only accessible to Defendant’s office via the internet. In order to search the email
 6    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 7    and restrictions provided by the requester. Depending on the number and
 8    complexity of search terms, the number of email accounts or document custodians,
 9    and the breadth of the search, ITA may need to formulate more than one search
10    query and scan the stored data multiple times. When the search completes, Google
11    Vault provides preliminary information regarding the email data gathered by the
12    search. In order to access the actual emails, however, the entire store of data must
13    first be exported from the cloud-servers to a different “download” server to which
14    ITA can connect via the internet and from which we can then download the data.
15    Depending on the size of the data, the download process the most time-consuming
16    part of gathering the email data. Even when ITA allocates multiple personnel to
17    conduct search queries in order to speed up the archived email search and
18    collection process, ITA is still limited by the speeds at which the data can be
19    transferred from the download server to Defendant’s local data storage devices. As
20    downloads of batches of data become available, ITA begins the process of
21    identifying the email addresses that accompany the data against the list of
22    individuals identified in the data request and thereafter segregates the email stores
23    of matching individuals. ITA would also identify and screen emails of City
24    Attorneys begin the process of identifying and screening-out the emails of city
25    attorneys and may need to conduct subsequent queries to screen out attorneys for
26    purposes of compiling a list of excluded emails for a privilege log.
27
28
                                               167
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 176 of 439 Page ID
                                       #:5772



 1          In addition, Defendant would need to determine whether a City department
 2    utilizes systems-based network servers that may include network folders used to
 3    store or maintain documents within a particular division or department section. In
 4    order to retrieve systems-based server folders for review, Defendant would require
 5    a technology professional who has administrator privileges to make a copy of the
 6    drive(s), which can range in size by terabytes of data. In order to search certain
 7    folders on system-based network drives, a technology professional who has
 8    administrator privileges, would use the Microsoft Windows File Explorer search
 9    function, the limited search function available by default on Windows. The limited
10    search capabilities of the Windows File Explorer search tool may not be able to
11    accommodate full searches within documents or Boolean searches. The resulting
12    hits might include systems files, applications, downloads, or media which may or
13    may not be viewable. After Defendant has conducted searches for electronically
14    stored information, Defendant would require the use of an e-discovery software
15    and platform for Defendant’s counsel to review, search, and tag documents and
16    electronically stored information for responsiveness or privilege.
17          Defendant objects that the Request seeks documents that are not reasonably
18    accessible based on the undue burden and costs associated with searching for and
19    producing documents and electronically stored information responsive to this
20    Request for the reasons described above. Defendant also objects that discovery
21    regarding the training of particular individuals involved in Plaintiff El-Bey’s
22    specific incidents can be obtained through other means that are less burdensome,
23    less costly, and more convenient. Without waiving any, and based on these
24    objections, Defendant produced training documents relating to illegal dumping and
25    will produce additional training documents on a rolling basis.
26
27
28
                                               168
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 177 of 439 Page ID
                                       #:5773



 1            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 2            NO. 18:
 3            Plaintiffs seek the production of training materials related to illegal
 4    dumping. The City puts forth the same three pages of objections it put forth in
 5    response to RFP 16 (and the rest of the Training RFPs). The City continues to
 6    object that the documents are not relevant, overbroad and burdensome, and not
 7    proportionate to the needs of the case. As with RFP 16, the City has maintained its
 8    objections, while still asserting that it has produced “training documents related to
 9    illegal dumping and will produce additional training documents on a rolling basis.”
10    In fact, the City has produced few, if any, documents responsive to this request.
11    Unlike RFPs 16 and 17 — where the City produced at least a handful of slides,
12    training materials, etc. that can be inferred are responsive to those requests — here
13    Plaintiffs have been unable to identify any documents that relate specifically to
14    illegal dumping and not, for example, Encampment Cleanups or enforcement of
15    LAMC 56.11, even though they would be directly responsive to this request.
16    Because Defendant has provided an identical written response here and to the other
17    Training RFPs, Plaintiffs have no way of knowing whether and to what extent the
18    City is withholding responsive documents.
19            Because the City’s response to RFP 18 s identical to RFP 16, and many of
20    the arguments are the same (which is true for all of the training RFPs), except as
21    noted below, Plaintiffs incorporate by reference the arguments regarding RFP 16
22    here.
23            a.    The Requested Documents are Relevant
24            Defendant continues to maintain that these documents are not relevant.
25    There is simply no basis for this objection: Documents related to trainings about
26    illegal dumping are relevant to the question of how Defendant identifies what is an
27    Encampment, which is subject to one set of protocols, and illegal dumping, which
28
                                                 169
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 178 of 439 Page ID
                                       #:5774



 1    is subject to another set of protocols. In fact, Defendant specifically raised the issue
 2    of illegal dumping in its opposition to the Preliminary Injunction (confusingly
 3    arguing both that the City has the authority and does not have the authority to
 4    remove a chair under its anti-dumping ordinance). Compare e.g., Def’s Opposition
 5    to Preliminary Injunction (Dkt. 42) at 15 (the City “could seize and destroy the
 6    chair under its anti-dumping ordinance”); 18 (“Anti-dumping provisions of the
 7    LAMC and state law do not authorize property removal”). The evidence is
 8    therefore also relevant for impeachment purposes. Estate of Ernesto Flores, 2017
 9    WL 3297507, at *6; Paulsen, 168 F.R.D. at 289.
10          b.     Defendant’s Written Response Does Not Comply With Rule 34
11          The written response to RFP 18 is, almost to a word, identical to its response
12    to RFP 16, and for the same reasons the response to RFP 16 is insufficient, the
13    response here is also insufficient.
14          c.     The Request is Not Overbroad
15          Likewise, RFP 18 covers the same timeframe as RFP 16. Notably, because
16    the City likely cleaned up encampments pursuant to its “illegal dumping” authority
17    prior to April 2016 when LAMC 56.11 was amended, there are likely relevant
18    documents that date much farther back than 2016; in seeking only a limited time
19    frame that was consistent across all the RFPs, Plaintiffs specifically attempted to
20    balance Defendant’s objections with the needs of this case. And as with the rest of
21    the training requests, Plaintiffs seek trainings that cover only this discrete topic.
22    Therefore, the requests are not overbroad. See Fulfillium, 2018 WL 6118433, at *5.
23          d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
24
            As with training documents related to enforcement of LAMC 56.11, training
25
      documents related to how the City trains its officers and employees to address
26
      illegal dumping is likewise critical to core issues in this case: how the City seizes
27
      and destroys items in the City’s public rights of way; and the extent to which the
28
                                                 170
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 179 of 439 Page ID
                                       #:5775



 1    City trained individuals addressing illegal dumping. The City puts forth no
 2    specific objections to the request for illegal dumping, and searching for documents
 3    responsive to this request is no more burdensome than searching for other training
 4    documents (presumably it would have done so at the same time). As discussed in
 5    detail in response to RFP 16, these requests are proportionate to the needs of the
 6    case, given the Rule 26(b)(1) factors.
 7          e.     There is No Merit to Defendant’s Other Objections
 8          As with RFP 16, the City fails to provide any information to support the rest
 9    of its objections. It fails to identify any storage that is not reasonably accessible.
10    Nor does it provide any support for the application of the general objections to the
11    RFP. Finally, the City has failed to produce any information whatsoever to even
12    indicate whether it is withholding documents on the basis of privilege, let alone
13    that the privilege is warranted. As such, and for the reasons spelled out in the
14    response to RFP 16, the rest of Defendant’s objections are waived. See, e.g.,
15    Burlington Northern & Santa Fe Ry. Co. at 1149; Bosley, 2016 WL 1704159, at
16    *5.
17          f.     Plaintiffs’ Request for Relief
18          Plaintiffs are entitled to an order compelling the City to produce all
19    documents responsive to RFP No. 18 within 21 days or, if the City asserts it has
20    produced all documents responsive to the request, compelling Defendant to
21    provide a complete, explicit response as to the search conducted to identify and
22    produce responsive documents and attesting to the finality of their production, as
23    required by Rule 34.
24
25
26
27
28
                                                 171
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 180 of 439 Page ID
                                       #:5776



 1          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 2          NO. 18:
 3          RFP 18 seeks: “All DOCUMENTS related to trainings conducted by or for
 4    CITY employees, agents, or contractors regarding illegal dumping [2016 to the
 5    present.] (Emphasis added).
 6          Plaintiffs argue that the documents are relevant both for establishing Monell
 7    liability as well as establishing the City’s practices for purposes of prospective
 8    relief under the Declaratory Judgments Act.
 9          Plaintiffs’ arguments fail. First, Monell cannot serve as the relevance theory
10    because the facts related to Monell are not in dispute and in fact, the City has
11    offered to stipulate to Monell liability. See Gonzalez v. City of Schenectady, No.
12    1:09-CV-1434, 2011 U.S. Dist. LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011)
13    (“additional discovery related to strip searches is unnecessary as it is undisputed
14    that the search was conducted pursuant to the City's written policy, which had been
15    in effect since 1999”); Ursea Decl. ¶¶2-4; Ex. 1, 2.
16          Second, declaratory relief cannot serve as a relevance theory because only
17    current policies and practices are relevant for prospective relief—but the current
18    pratices are not in dispute and in any event, historical documents would not be
19    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
20    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
21    relevance based on Monell and declaratory relief are equally applicable here,
22    Defendant incorporates by reference its argument as to RFP 2.
23          Plaintiffs also argue that “[d]ocuments related to trainings about illegal
24    dumping are relevant to the question of how Defendant identifies what is an
25    Encampment, which is subject to one set of protocols, and illegal dumping, which
26    is subject to another set of protocols.” Given that Plaintiffs concede that illegal
27    dumping is subject to “another set of protocols,” it is far from clear how training
28
                                                172
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 181 of 439 Page ID
                                       #:5777



 1    materials about illegal dumping, and particularly notes, calendar invitations about
 2    such trainings dating back to 2016, are relevant to whether Plaintiffs’ rights were
 3    infringed during encampment cleanups in 2019.
 4          Again, Plaintiffs do not allege that the City failed to produce responsive
 5    documents. Instead, Plaintiffs contend that they “have been unable to identify any
 6    documents that relate specifically to illegal dumping and not, for example,
 7    Encampment Cleanups or enforcement of LAMC 56.11…”. But Plaintiffs do not
 8    explain why training materials that discuss only illegal dumping, and not
 9    encampment cleanups, would have any relevance whatsoever to this case.
10    Plaintiffs incorporate by reference their arguments as to RFP 16 based on the
11    similarities of the requests and issues. The City likewise incorporates by reference
12    its arguments as to RFP 16. Also, because the law and analysis as to relevance and
13    proportionality are equally applicable here, Defendant incorporates by reference its
14    argument as to RFPs 2 and 11. As to Plaintiffs’ argument that the City has
15    “waived” privilege, the City incorpates by reference its argument on that issue with
16    respect to RFP 1.
17
18          REQUEST FOR PRODUCTION NO. 19:
19          All DOCUMENTS related to trainings conducted by or for CITY
20    employees, agents, or contractors at any time since January 1, 2012 regarding what
21    constitutes “an immediate threat to public health and safety,” including but not
22    limited to the seizure, destruction, or storage or property on this basis. Requested
23    materials include but are not limited to any flyers, email communications
24    promoting, announcing or otherwise describing the trainings; calendar invitations
25    for any trainings; attendance or sign-in sheets for any and all trainings; training
26    materials, including but not limited to presentations, handouts, and manuals;
27    presenter’s notes; and notes taken by participants.
28
                                                173
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 182 of 439 Page ID
                                       #:5778



 1          RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request is overbroad and burdensome in seeking all
 4    documents regarding trainings, including all email communications, calendar
 5    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
 6    relating to training dating back to January 1, 2012, seven years before Plaintiff El-
 7    Bey’s specific incidents occurred as alleged in the SAC. Defendant objects that the
 8    Request seeks documents that are not relevant to Plaintiff El-Bey’s specific claims
 9    alleged in the SAC relating to incidents occurring on or around January 10, 2019 at
10    6th Street and Alexandria and on or around June 4, 2019 at Oakwood and Western.
11    Defendant further objects that the Request seeks documents that are not relevant to
12    any named-plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff
13    KFA’s claims seeking any declaration that the City unconstitutionally applied
14    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
15    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
16    ruling that the City’s policies and practices are unconstitutional and not that each
17    past application of those policies and practices to its members was
18    unconstitutional.”). Defendant also objects that the proposed discovery is not
19    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
20    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
21    to hold the City liable under Monell.”). Defendant also objects to the Request to
22    the extent the Request seeks information protected from disclosure by the attorney-
23    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
24    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
25    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
26    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
27
28
                                                174
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 183 of 439 Page ID
                                       #:5779



 1          Defendant further objects that the Request is burdensome and not
 2    proportional to the needs of the case, insofar as the burden of searching for and
 3    producing all documents regarding trainings, including all email communications,
 4    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
 5    flyers relating to training dating back over seven years to January 1, 2012
 6    outweighs the benefit of such information for Plaintiff El Bey’s claims, and
 7    Defendant’s costs or expense in conducting the search and producing documents
 8    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
 9          Specifically, in order to search for and obtain documents responsive to the
10    Request, Defendant would have to first search for all trainings and determine when
11    such trainings occurred over a seven-year period. Defendant would then have to
12    investigate the identity of the instructor for each training and whether such training
13    included a sign-in sheet, a list of participants, the identify of participants and
14    instructor(s) for each training to conduct follow up searches regarding available
15    notes and materials, and conduct searches for calendar invites and promotional
16    emails or flyers for each training.
17          Defendant uses an email system known as CityMail that is based on an
18    implementation of Google Apps Premier Edition and is used by nearly every City
19    entity, including 40 different departments. Defendant’s CityMail system uses the
20    Google Vault system for archiving emails. Google Vault is a cloud-based data
21    storage system; rather than being stored on locally managed servers, the archived
22    email data is stored on remote servers that are managed by Google, Inc. and are
23    only accessible to Defendant’s office via the internet. In order to search the email
24    archives, Defendant’s ITA must formulate a search query utilizing the search terms
25    and restrictions provided by the requester. Depending on the number and
26    complexity of search terms, the number of email accounts or document custodians,
27    and the breadth of the search, ITA may need to formulate more than one search
28
                                                 175
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 184 of 439 Page ID
                                       #:5780



 1    query and scan the stored data multiple times. When the search completes, Google
 2    Vault provides preliminary information regarding the email data gathered by the
 3    search. In order to access the actual emails, however, the entire store of data must
 4    first be exported from the cloud-servers to a different “download” server to which
 5    ITA can connect via the internet and from which we can then download the data.
 6    Depending on the size of the data, the download process the most time-consuming
 7    part of gathering the email data. Even when ITA allocates multiple personnel to
 8    conduct search queries in order to speed up the archived email search and
 9    collection process, ITA is still limited by the speeds at which the data can be
10    transferred from the download server to Defendant’s local data storage devices. As
11    downloads of batches of data become available, ITA begins the process of
12    identifying the email addresses that accompany the data against the list of
13    individuals identified in the data request and thereafter segregates the email stores
14    of matching individuals. ITA would also identify and screen emails of City
15    Attorneys begin the process of identifying and screening-out the emails of city
16    attorneys and may need to conduct subsequent queries to screen out attorneys for
17    purposes of compiling a list of excluded emails for a privilege log.
18          In addition, Defendant would need to determine whether a City department
19    utilizes systems-based network servers that may include network folders used to
20    store or maintain documents within a particular division or department section. In
21    order to retrieve systems-based server folders for review, Defendant would require
22    a technology professional who has administrator privileges to make a copy of the
23    drive(s), which can range in size by terabytes of data. In order to search certain
24    folders on system-based network drives, a technology professional who has
25    administrator privileges, would use the Microsoft Windows File Explorer search
26    function, the limited search function available by default on Windows. The limited
27    search capabilities of the Windows File Explorer search tool may not be able to
28
                                               176
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 185 of 439 Page ID
                                       #:5781



 1    accommodate full searches within documents or Boolean searches. The resulting
 2    hits might include systems files, applications, downloads, or media which may or
 3    may not be viewable. After Defendant has conducted searches for electronically
 4    stored information, Defendant would require the use of an e-discovery software
 5    and platform for Defendant’s counsel to review, search, and tag documents and
 6    electronically stored information for responsiveness or privilege.
 7          Defendant objects that the Request seeks documents that are not reasonably
 8    accessible based on the undue burden and costs associated with searching for and
 9    producing documents and electronically stored information responsive to this
10    Request for the reasons described above. Defendant also objects that discovery
11    regarding the training of particular individuals involved in Plaintiff El-Bey’s
12    specific incidents can be obtained through other means that are less burdensome,
13    less costly, and more convenient. Without waiving any, and based on these
14    objections, Defendant responds that it conducted a search for accessible documents
15    in response to this Request and will produce non-privileged documents relating to
16    encampment cleanup training materials in the form maintained in the Defendant’s
17    ordinary course.
18          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 19:
19          Defendant incorporates the General Objections as though fully set forth here.
20    Defendant objects that the Request is overbroad and burdensome in seeking all
21    documents regarding trainings, including all email communications, calendar
22    invites, and notes taken by participants or presenters, all sign in sheets, and flyers
23    relating to training dating back to January 1, 2012, seven years before Plaintiffs
24    specific incidents occurred as alleged in the SAC. Defendant objects that the
25    Request seeks documents that are not relevant to Plaintiffs’ specific claims alleged
26    in the Second Amended Complaint (Dkt. No. 42, “SAC”). Plaintiff El-Bey alleges
27    claims for specific incidents occurring on or around January 10, 2019 at 6th Street
28
                                                177
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 186 of 439 Page ID
                                       #:5782



 1    and Alexandria and on or around June 4, 2019 at Oakwood and Western; Plaintiff
 2    Garcia alleges claims for specific incidents occurring on or around January 29,
 3    2019 at Aetna Street and Tyrone Avenue, on or around April 29, 2019 at Aetna
 4    Street and Van Nuys Boulevard, and on or around August 14, 2019 at Calvert and
 5    Bessemer; Plaintiffs Zamora and Zepeda allege claims for specific incidents
 6    occurring on or around March 21, 2019 at 6th Street and Ardmore and on or
 7    around June 11, 2019 at 5th Street and Harvard; Plaintiff Haugabrook alleges
 8    claims for incidents occurring sometime in March 2019 and a month later by
 9    Figueroa Street and 53rd Street and 52nd Place; Plaintiff Diocson alleges claims
10    for a specific incident on or around April 24, 2019 at Lomita and McCoy; and
11    Plaintiff Ashley alleges claims for a specific incident occurring on or around May
12    21, 2019 at Lomita and McCoy. The Court struck Plaintiff KFA’s claims seeking
13    any declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
14    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
15    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
16    and practices are unconstitutional and not that each past application of those
17    policies and practices to its members was unconstitutional.”). Defendant also
18    objects that the proposed discovery is not relevant to establishing Monell liability
19    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
20    that “it need only raise a single incident … to hold the City liable under Monell.”).
21    Defendant also objects to the Request to the extent the Request seeks information
22    protected from disclosure by the attorney-client privilege and or attorney work
23    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
24    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
25    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
26    Sep. 9, 2013).
27
28
                                               178
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 187 of 439 Page ID
                                       #:5783



 1          Defendant further objects that the Request is burdensome and not
 2    proportional to the needs of the case, insofar as the burden of searching for and
 3    producing all documents regarding trainings, including all email communications,
 4    calendar invites, and notes taken by participants or presenters, sign-in sheets, and
 5    flyers relating to training dating back over seven years to January 1, 2012
 6    outweighs the benefit of such information for Plaintiffs’ claims, and Defendant’s
 7    costs or expense in conducting the search and producing documents greatly
 8    exceeds the amount in controversy for Plaintiffs’ alleged damages.
 9          Specifically, in order to search for and obtain documents responsive to the
10    Request, Defendant would have to first search for all trainings and determine when
11    such trainings occurred over a seven-year period. Defendant would then have to
12    investigate the identity of the instructor for each training and whether such training
13    included a sign-in sheet, a list of participants, the identify of participants and
14    instructor(s) for each training to conduct follow up searches regarding available
15    notes and materials, and conduct searches for calendar invites and promotional
16    emails or flyers for each training.
17          Defendant uses an email system known as CityMail that is based on an
18    implementation of Google Apps Premier Edition and is used by nearly every City
19    entity, including 40 different departments. Defendant’s CityMail system uses the
20    Google Vault system for archiving emails. Google Vault is a cloud-based data
21    storage system; rather than being stored on locally managed servers, the archived
22    email data is stored on remote servers that are managed by Google, Inc. and are
23    only accessible to Defendant’s office via the internet. In order to search the email
24    archives, Defendant’s ITA must formulate a search query utilizing the search terms
25    and restrictions provided by the requester. Depending on the number and
26    complexity of search terms, the number of email accounts or document custodians,
27    and the breadth of the search, ITA may need to formulate more than one search
28
                                                 179
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 188 of 439 Page ID
                                       #:5784



 1    query and scan the stored data multiple times. When the search completes, Google
 2    Vault provides preliminary information regarding the email data gathered by the
 3    search. In order to access the actual emails, however, the entire store of data must
 4    first be exported from the cloud-servers to a different “download” server to which
 5    ITA can connect via the internet and from which we can then download the data.
 6    Depending on the size of the data, the download process the most time-consuming
 7    part of gathering the email data. Even when ITA allocates multiple personnel to
 8    conduct search queries in order to speed up the archived email search and
 9    collection process, ITA is still limited by the speeds at which the data can be
10    transferred from the download server to Defendant’s local data storage devices. As
11    downloads of batches of data become available, ITA begins the process of
12    identifying the email addresses that accompany the data against the list of
13    individuals identified in the data request and thereafter segregates the email stores
14    of matching individuals. ITA would also identify and screen emails of City
15    Attorneys begin the process of identifying and screening-out the emails of city
16    attorneys and may need to conduct subsequent queries to screen out attorneys for
17    purposes of compiling a list of excluded emails for a privilege log.
18          In addition, Defendant would need to determine whether a City department
19    utilizes systems-based network servers that may include network folders used to
20    store or maintain documents within a particular division or department section. In
21    order to retrieve systems-based server folders for review, Defendant would require
22    a technology professional who has administrator privileges to make a copy of the
23    drive(s), which can range in size by terabytes of data. In order to search certain
24    folders on system-based network drives, a technology professional who has
25    administrator privileges, would use the Microsoft Windows File Explorer search
26    function, the limited search function available by default on Windows. The limited
27    search capabilities of the Windows File Explorer search tool may not be able to
28
                                               180
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 189 of 439 Page ID
                                       #:5785



 1    accommodate full searches within documents or Boolean searches. The resulting
 2    hits might include systems files, applications, downloads, or media which may or
 3    may not be viewable. After Defendant has conducted searches for electronically
 4    stored information, Defendant would require the use of an e-discovery software
 5    and platform for Defendant’s counsel to review, search, and tag documents and
 6    electronically stored information for responsiveness or privilege.
 7          Defendant objects that the Request seeks documents that are not reasonably
 8    accessible based on the undue burden and costs associated with searching for and
 9    producing documents and electronically stored information responsive to this
10    Request for the reasons described above. Defendant also objects that discovery
11    regarding the training of particular individuals involved in Plaintiffs’ specific
12    incidents can be obtained through other means that are less burdensome, less
13    costly, and more convenient. Without waiving any, and based on these objections,
14    Defendant produced training documents relating to hazardous materials and
15    immediate threats to public health and safety and will produce additional training
16    documents on a rolling basis.
17          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
18          NO. 19:
19          Plaintiffs seek the production of training materials related to what constitutes
20    “an immediate threat to public health and safety” going back to January 1, 2012.
21    The City puts forth the same three pages of it put forth in response to RFP 16 to
22    this request. The City continues to object that the documents are not relevant,
23    overbroad and burdensome, and not proportionate to the needs of the case. As
24    with RFP 16, the City has maintained it objections while still producing a
25    patchwork of presentation agendas, sign-in sheets and slides. The City has not,
26    however, provided nearly any presenter or participant notes, calendar invitations,
27    or email discussions about the training. As with RFP 16, Defendant has also
28
                                                181
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 190 of 439 Page ID
                                       #:5786



 1    refused to provide written responses that comply with Rule 34. As such, Plaintiffs
 2    have no way of knowing whether and to what extent the City is withholding
 3    responsive documents or even if it still has documents it intends to produce on a
 4    “rolling basis.”
 5            Because the City’s response to RFP 18 is identical to RFP 16, and many of
 6    the arguments are the same (which is true for all of the training RFPs), except as
 7    noted below, Plaintiffs incorporate by reference the arguments regarding RFP 16
 8    here.
 9            a.    The Requested Documents are Relevant
10            Although Defendant has produced some responsive documents, it continues
11    to maintain that these documents are not relevant. There is simply no basis for this
12    objection. The identification of items as “an immediate threat to public health and
13    safety” is the primary basis upon which the City destroys, rather than impounds
14    people’s belongings, including the Plaintiffs in this case. It is a central issue in this
15    case, and therefore, trainings on these topics are highly relevant. Defendant’s
16    continued insistence that these documents are not relevant is simply indefensible
17    and an abuse of the discovery process.
18            b.    Defendant’s Written Response Does Not Comply With Rule 34
19            The written response to RFP 19 is, almost to a word, identical to its response
20    to RFP 16, and for the same reasons the response to RFP 16 is insufficient, the
21    response here is also insufficient.
22            c.    The Request is Not Overbroad
23            Because of the centrality of the issue to this litigation, RFP 19 covers a
24    broader timeframe than any other RFP. Specifically, Plaintiffs seek documents
25    going back to 2012, which is related to the upholding of the Preliminary Injunction
26    in Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005 (C.D. Cal. 2011) affirmed
27    693 F.3d 1022 (9th Cir. 2012). In that injunction, the District Court prohibited the
28
                                                 182
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 191 of 439 Page ID
                                       #:5787



 1    City from seizing and destroying property “unless it is an immediate threat to
 2    public health and safety.” 797 F. Supp. 2d at 1022. This language is the origin for
 3    the provision in LAMC 56.11, which the City relies on to seize and destroy
 4    people’s belongings, including the Plaintiffs’. See LAMC 56.11(g) (“Without
 5    prior notice, the City may remove and may discard any Personal Property….[that]
 6    poses an immediate threat to the health or safety of the public.”). As such,
 7    Plaintiffs seek trainings that go back to the origin of the use of the term, and the
 8    trainings that were conducted as a result of these rulings and going forward. The
 9    request is therefore appropriately time-limited, and as with the rest of the training
10    requests, Plaintiffs seek trainings that cover only a discrete topic. Therefore, the
11    requests are not overbroad. See Fulfillium, 2018 WL 6118433, at *5.
12          d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
13
            As with training documents related to enforcement of LAMC 56.11, training
14
      documents related to how the City identifies what constitutes an immediate threat
15
      to public health and safety are likewise critical to core issues in this case: whether
16
      and to what extent the City’s immediate destruction of property is reasonable and
17
      the extent to which the City could provide more due process prior to that
18
      destruction. There are few issues more central to this case. Because, as discussed
19
      in the response to RFP 16, the only burden identified by Defendant is the burden
20
      that comes simply from conducting discovery, the requests are proportionate to the
21
      needs of the case, given the Rule 26(b)(1) factors.
22
            e.     There is No Merit to Defendant’s Other Objections
23
            As with RFP 16, the City fails to provide any information to support the rest
24
      of its objections. It fails to identify any storage that is not “reasonably accessible.”
25
      Nor does it provide any support for the application of the general objections to the
26
      RFP. Finally, the City has failed to produce any information whatsoever to even
27
      indicate whether it is withholding documents on the basis of privilege, let alone
28
                                                183
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 192 of 439 Page ID
                                       #:5788



 1    that the privilege is warranted. As such, and for the reasons spelled out in the
 2    response to RFP 16, the rest of Defendant’s objections are waived. See, e.g.,
 3    Burlington Northern & Santa Fe Ry. Co. at 1149; Bosley, 2016 WL 1704159, at
 4    *5.
 5          f.     Plaintiffs’ Request for Relief
 6          Plaintiffs are entitled to an order compelling the City to produce
 7    all documents responsive to RFP No. 19 within 21 days or, if the City asserts it has
 8    produced all documents responsive to the request, compelling Defendant to
 9    provide a complete, explicit response as to the search conducted to identify and
10    produce responsive documents and attesting to the finality of their production, as
11    required by Rule 34.
12          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
13          NO. 19:
14          RFP 19 seeks: “All DOCUMENTS related to trainings conducted by or for
15    CITY employees, agents, or contractors at any time since January 1, 2012
16    regarding what constitutes “an immediate threat to public health and safety,”
17    including but not limited to the seizure, destruction, or storage or property on this
18    basis.” (Emphasis added). “Requested materials include but are not limited to any
19    flyers, email communications promoting, announcing or otherwise describing the
20    trainings; calendar invitations for any trainings; attendance or sign-in sheets for
21    any and all trainings; training materials, including but not limited to presentations,
22    handouts, and manuals; presenter’s notes; and notes taken by participants.”
23    (Emphasis added).
24          Plaintiffs argue that the documents are relevant both for establishing Monell
25    liability as well as establishing the City’s practices for purposes of prospective
26    relief under the Declaratory Judgments Act. Plaintiffs’ arguments fail.
27
28
                                                184
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 193 of 439 Page ID
                                       #:5789



 1          First, Monell cannot serve as the relevance theory because the facts related
 2    to Monell are not in dispute and in fact, the City has offered to stipulate to Monell
 3    liability. See Gonzalez v. City of Schenectady, No. 1:09-CV-1434, 2011 U.S. Dist.
 4    LEXIS 137290, at *13 (N.D.N.Y. Nov. 30, 2011) (“additional discovery related to
 5    strip searches is unnecessary as it is undisputed that the search was conducted
 6    pursuant to the City's written policy, which had been in effect since 1999”); Ursea
 7    Decl. ¶¶2-4; Ex. 1, 2.
 8          Second, declaratory relief cannot serve as a relevance theory because only
 9    current policies and practices are relevant for prospective relief—but the current
10    pratices are not in dispute and in any event, historical documents would not be
11    probative of current policies and practices. See Bayer v. Nieman Marcus Group,
12    Inc., 861 F.3d 853, 868 (9th Cir. 2017). Because the law and analysis as to
13    relevance based on Monell and declaratory relief are equally applicable here,
14    Defendant incorporates by reference its argument as to RFP 2.
15          Plaintiffs also contend that documents going back to 2012 are relevant
16    because that date relates to the upholding of the Preliminary Injunction in Lavan v.
17    City of Los Angeles, 797 F. Supp. 2d 1005 (C.D. Cal. 2011) affirmed 693 F.3d
18    1022 (9th Cir. 2012), in which “the District Court prohibited the City from seizing
19    and destroying property ‘unless it is an immediate threat to public health and
20    safety.’ 797 F. Supp. 2d at 1022. Plaintiffs further contend that “[t]his language is
21    the origin for the provision in LAMC 56.11, which the City relies on to seize and
22    destroy people’s belongings, including the Plaintiffs’. As such, Plaintiffs seek
23    trainings that go back to the origin of the use of the term, and the trainings that
24    were conducted as a result of these rulings and going forward.” Plaintiffs’
25    argument fails to establish the relevance of this RFP. Plaintiffs fail to explain how
26    the City’s interpretation of the term “immediate threat to public health and safety”
27    in 2012 has any bearing on how that term is interpreted now. In any event, the
28
                                                185
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 194 of 439 Page ID
                                       #:5790



 1    question is not how the City interprets the term “immediate threat to public health
 2    and safety” in the abstract but rather whether the property Plaintiffs alleged was
 3    destroyed in 2019 did in fact pose an immediate threat to public health and safety.
 4          As with all the training-related RFPs, Plaintiffs concede that the City has
 5    produced responsive documents; Plaintiffs’ motion seeks to compel the production
 6    of all such documents, this time dating back to seven years before the alleged
 7    incidents giving rise to this case occurred. Plaintiffs’ motion has no merit.
 8    Plaintiffs incorporate by reference their arguments as to RFP 16 based on the
 9    similarities of the requests and issues. The City likewise incorporates by reference
10    their arguments as to RFP 16. Also, because the law and analysis as to relevance
11    and proportionality are equally applicable here, Defendant incorporates by
12    reference its argument as to RFPs 2 and 11. As to Plaintiffs’ argument that the
13    City has “waived” privilege, the City incorpates by reference its argument on that
14    issue with respect to RFP 1.
15
16          REQUEST FOR PRODUCTION NO. 23:
17          All COMMUNICATIONS related to the use of forms used by the CITY or
18    any of its contractors or subcontractors, including Chrysalis, LAHSA, and Clean
19    Harbors, that are related to ENCAMPMENT CLEANUPS, including but not
20    limited to any email instructions or clarifications related to the use of the forms.
21          RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request seeks documents that are not relevant to
24    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
25    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
26    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
27    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
28
                                                186
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 195 of 439 Page ID
                                       #:5791



 1    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
 2    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
 3    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
 4    SAC as seeking only to obtain a ruling that the City’s policies and practices are
 5    unconstitutional and not that each past application of those policies and practices to
 6    its members was unconstitutional.”). Defendant also objects that the proposed
 7    discovery is not relevant to establishing Monell liability for the claims alleged in
 8    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
 9    single incident ... to hold the City liable under Monell.”). Defendant objects that
10    the Request is overbroad and burdensome in seeking all communications,
11    including emails, regarding the use of forms by Defendant, LAHSA, Chrysalis, and
12    Clean Harbors dating back to April 2016, three years before Plaintiff El-Bey’s
13    specific incidents occurred as alleged in the SAC. Defendant also objects to the
14    Request to the extent the Request seeks information protected from disclosure by
15    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
16    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
17    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
18    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
19          Defendant further objects that the Request is burdensome and not
20    proportional to the needs of the case, insofar as the burden of searching for and
21    producing all communications, including emails, regarding the use of forms by
22    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
23    outweighs the benefit of such information for Plaintiff El Bey’s claims, and
24    Defendant’s costs or expense in conducting the search and producing documents
25    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
26          Specifically, in order to search for and obtain documents responsive to the
27    Request, Defendant would have to investigate the identify of all potential
28
                                                187
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 196 of 439 Page ID
                                       #:5792



 1    custodians who may have sent or received an email regarding the use of form for
 2    an encampment cleanup over a four-year period, including personnel from
 3    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
 4    departments. Defendant would then have to conduct search parameters for all
 5    communications over a four-year period involving all identified custodians from
 6    different City departments.
 7          Defendant uses an email system known as City Mail that is based on an
 8    implementation of Google Apps Premier Edition and is used by nearly every City
 9    entity, including 40 different departments. Defendant’s City Mail system uses the
10    Google Vault system for archiving emails. Google Vault is a cloud-based data
11    storage system; rather than being stored on locally managed servers, the archived
12    email data is stored on remote servers that are managed by Google, Inc. and are
13    only accessible to Defendant’s office via the internet. In order to search the email
14    archives, Defendant’s ITA must formulate a search query utilizing the search terms
15    and restrictions provided by the requester. Depending on the number and
16    complexity of search terms, the number of email accounts or document custodians,
17    and the breadth of the search, ITA may need to formulate more than one search
18    query and scan the stored data multiple times. When the search completes, Google
19    Vault provides preliminary information regarding the email data gathered by the
20    search. In order to access the actual emails, however, the entire store of data must
21    first be exported from the cloud-servers to a different “download” server to which
22    ITA can connect via the internet and from which we can then download the data.
23    Depending on the size of the data, the download process the most time-consuming
24    part of gathering the email data. Even when ITA allocates multiple personnel to
25    conduct search queries in order to speed up the archived email search and
26    collection process, ITA is still limited by the speeds at which the data can be
27    transferred from the download server to Defendant’s local data storage devices. As
28
                                               188
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 197 of 439 Page ID
                                       #:5793



 1    downloads of batches of data become available, ITA begins the process of
 2    identifying the email addresses that accompany the data against the list of
 3    individuals identified in the data request and thereafter segregates the email stores
 4    of matching individuals. ITA would also identify and screen emails of City
 5    Attorneys begin the process of identifying and screening-out the emails of city
 6    attorneys and may need to conduct subsequent queries to screen out attorneys for
 7    purposes of compiling a list of excluded emails for a privilege log.
 8          In addition, Defendant would need to determine whether a City department
 9    utilizes systems-based network servers that may include network folders used to
10    store or maintain communications within a particular division or department
11    section. In order to retrieve systems-based server folders for review, Defendant
12    would require a technology professional who has administrator privileges to make
13    a copy of the drive(s), which can range in size by terabytes of data. In order to
14    search certain folders on system-based network drives, a technology professional
15    who has administrator privileges, would use the Microsoft Windows File Explorer
16    search function, the limited search function available by default on Windows. The
17    limited search capabilities of the Windows File Explorer search tool may not be
18    able to accommodate full searches within documents or Boolean searches. The
19    resulting hits might include systems files, applications, downloads, or media which
20    may or may not be viewable. After Defendant has conducted searches for
21    electronically stored information, Defendant would require the use of an e-
22    discovery software and platform for Defendant’s counsel to review, search, and tag
23    documents and electronically stored information for responsiveness or privilege.
24          Defendant objects that the Request seeks documents that are not reasonably
25    accessible based on the undue burden and costs associated with searching for and
26    producing documents and electronically stored information responsive to this
27
28
                                               189
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 198 of 439 Page ID
                                       #:5794



 1    Request for the reasons described above. Without waiving any, and based on these
 2    objections, no documents will be produced in response to this Request.
 3          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 23:
 4          Defendant incorporates the General Objections as though fully set forth here.
 5    Defendant objects that the Request seeks documents that are not relevant to
 6    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 7    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
 8    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 9    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
10    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
11    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
12    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
13    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
14    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
15    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
16    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
17    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
18    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
19    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
20    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
21    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
22    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
23    obtain a ruling that the City’s policies and practices are unconstitutional and not
24    that each past application of those policies and practices to its members was
25    unconstitutional.”). Defendant also objects that the proposed discovery is not
26    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
27    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident ...
28
                                                190
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 199 of 439 Page ID
                                       #:5795



 1    to hold the City liable under Monell.”). Defendant objects that the Request is
 2    overbroad and burdensome in seeking all communications, including emails,
 3    regarding the use of forms by Defendant, LAHSA, Chrysalis, and Clean Harbors
 4    dating back to April 2016, three years before Plaintiffs’ specific incidents occurred
 5    as alleged in the SAC. Defendant also objects to the Request to the extent the
 6    Request seeks information protected from disclosure by the attorney-client
 7    privilege and or attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B);
 8    Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v.
 9    Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis
10    200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
11          Defendant further objects that the Request is burdensome and not
12    proportional to the needs of the case, insofar as the burden of searching for and
13    producing all communications, including emails, regarding the use of forms by
14    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
15    outweighs the benefit of such information for Plaintiffs ‘claims, and Defendant’s
16    costs or expense in conducting the search and producing documents greatly
17    exceeds the amount in controversy for Plaintiff’s alleged damages.
18          Specifically, in order to search for and obtain documents responsive to the
19    Request, Defendant would have to investigate the identify of all potential
20    custodians who may have sent or received an email regarding the use of form for
21    an encampment cleanup over a four-year period, including personnel from
22    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
23    departments. Defendant would then have to conduct search parameters for all
24    communications over a four-year period involving all identified custodians from
25    different City departments.
26          Defendant uses an email system known as City Mail that is based on an
27    implementation of Google Apps Premier Edition and is used by nearly every City
28
                                               191
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 200 of 439 Page ID
                                       #:5796



 1    entity, including 40 different departments. Defendant’s City Mail system uses the
 2    Google Vault system for archiving emails. Google Vault is a cloud-based data
 3    storage system; rather than being stored on locally managed servers, the archived
 4    email data is stored on remote servers that are managed by Google, Inc. and are
 5    only accessible to Defendant’s office via the internet. In order to search the email
 6    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 7    and restrictions provided by the requester. Depending on the number and
 8    complexity of search terms, the number of email accounts or document custodians,
 9    and the breadth of the search, ITA may need to formulate more than one search
10    query and scan the stored data multiple times. When the search completes, Google
11    Vault provides preliminary information regarding the email data gathered by the
12    search. In order to access the actual emails, however, the entire store of data must
13    first be exported from the cloud-servers to a different “download” server to which
14    ITA can connect via the internet and from which we can then download the data.
15    Depending on the size of the data, the download process the most time-consuming
16    part of gathering the email data. Even when ITA allocates multiple personnel to
17    conduct search queries in order to speed up the archived email search and
18    collection process, ITA is still limited by the speeds at which the data can be
19    transferred from the download server to Defendant’s local data storage devices. As
20    downloads of batches of data become available, ITA begins the process of
21    identifying the email addresses that accompany the data against the list of
22    individuals identified in the data request and thereafter segregates the email stores
23    of matching individuals. ITA would also identify and screen emails of City
24    Attorneys begin the process of identifying and screening-out the emails of city
25    attorneys and may need to conduct subsequent queries to screen out attorneys for
26    purposes of compiling a list of excluded emails for a privilege log.
27
28
                                               192
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 201 of 439 Page ID
                                       #:5797



 1          In addition, Defendant would need to determine whether a City department
 2    utilizes systems-based network servers that may include network folders used to
 3    store or maintain communications within a particular division or department
 4    section. In order to retrieve systems-based server folders for review, Defendant
 5    would require a technology professional who has administrator privileges to make
 6    a copy of the drive(s), which can range in size by terabytes of data. In order to
 7    search certain folders on system-based network drives, a technology professional
 8    who has administrator privileges, would use the Microsoft Windows File Explorer
 9    search function, the limited search function available by default on Windows. The
10    limited search capabilities of the Windows File Explorer search tool may not be
11    able to accommodate full searches within documents or Boolean searches. The
12    resulting hits might include systems files, applications, downloads, or media which
13    may or may not be viewable. After Defendant has conducted searches for
14    electronically stored information, Defendant would require the use of an e-
15    discovery software and platform for Defendant’s counsel to review, search, and tag
16    documents and electronically stored information for responsiveness or privilege.
17          Defendant objects that the Request seeks documents that are not reasonably
18    accessible based on the undue burden and costs associated with searching for and
19    producing documents and electronically stored information responsive to this
20    Request for the reasons described above. Subject to and without waiving these
21    objections, Defendant previously produced certain documents responsive to this
22    Request, including LASAN interdepartmental memoranda and instructions
23    regarding the use of forms for encampment cleanups.
24          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
25          NO. 23:
26          RFPs 21-23 seek documents related to the forms used by the City and its
27    contractors and subcontractors. RFP 21 seeks the forms itself. RFP 22 seeks
28
                                               193
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 202 of 439 Page ID
                                       #:5798



 1    instructions, training materials and policies related to the use of these forms. RFP
 2    23 seeks communications related to the use of these forms, including any email
 3    communications related to the use of these forms. The City has produced
 4    documents responsive to the first two requests, and further agrees to produce
 5    additional documents, if any, in its possession, custody or control. With regards to
 6    this request, the City objects to the production of any documents responsive to this
 7    request. Other than the past production of “interdepartmental memoranda and
 8    instructions regarding the use of forms for encampment cleanups,” which would be
 9    responsive to RFP 22, the City did not agree to produce any records responsive to
10    this request. Since then, the City agreed to produce emails responsive to Plaintiffs’
11    request, yet despite the fact that Plaintiffs provided the City with an initial list of
12    search terms and custodians more than 100 days ago, the City has not provided any
13    emails responsive to this request, nor has it provided any information regarding the
14    use of search terms or even answered any of Plaintiffs’ repeated requests for a
15    timeline related to the production of documents, or identified a date certain by
16    which the City will produce emails. The City has refused to meet and confer about
17    any of the issues it has asserted would cause delay, and as of March 3, 2021,
18    continued to assert that the production of emails is neither relevant nor
19    proportional to the needs of the case.
20          At this point, the City’s failure to produce responsive documents or respond
21    to Plaintiffs’ repeated requests for a date certain by which the documents will be
22    produced amounts to a refusal to produce documents, and Plaintiffs seek an order
23    compelling production of these documents.
24          a.     The Documents are Relevant
25          Communications related to the use of forms documenting encampment
26    cleanups are relevant for a number of reasons. As discussed in detail above, the
27    City itself contends that the documentation of Encampment Cleanups is important,
28
                                                 194
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 203 of 439 Page ID
                                       #:5799



 1    not only as evidence of cleanups, but also to guide the cleanups themselves. See,
 2    e.g., Myers Decl., Exh. J at ¶ 52 (describing items as “determined to be
 3    contaminated material under the Health Hazzard Checklist”). See also Order
 4    Granting Plaintiffs’ Motion for Preliminary Injunction (Dkt. 58). As Mr. Wong
 5    and the District Court noted, hazards are documented on the Health Hazards
 6    checklist and guided by the categories that are listed on the checklist. See, e.g.,
 7    Myers Decl., Exh. J at ¶ 16 “([The Livability Services Division] added vectors on
 8    its health hazard checklist specifically because of the prevalence of this hazard in
 9    encampments.”). Therefore, communications about the forms are relevant to the
10    core issues in this case.
11          Second, the City has attempted to enter the documents into evidence as a
12    business record. See id., ¶¶ 24-40. See also Fed. Rule Evid. 803(b). Therefore,
13    communications related to the use of the forms are relevant to the question of
14    whether and to what extent the records qualify as business records. See, e.g., U.S.
15    v. Miller, 771 F.2d 1219, 1237 (9th Cir. 1985) (discussing the admissibility of
16    business records and noting that “record will not be admissible, however, if the
17    source of information or the method or circumstances of preparation indicate a lack
18    of trustworthiness”).
19          Third, as discussed in detail in response to RFPs 2 and 33 and 34, the
20    documentation of encampments that is created by LA Sanitation and its contractors
21    are narrative accounts of what occur during the cleanups and may be important
22    evidence of what occurs at cleanups. Therefore, communications about how
23    individuals are instructed to fill out these forms is relevant for impeachment
24    purposes. Estate of Ernesto Flores, 2017 WL 3297507, at *6; Paulsen, 168 F.R.D.
25    at 289.
26
27
28
                                                195
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 204 of 439 Page ID
                                       #:5800


            b.     The Request is not Overbroad
 1
            Plaintiffs’ requests going back just two years and eight months. Notably,
 2
      because the City has conducted Encampment Cleanups prior to April 2016 when
 3
      LAMC 56.11 was amended, there are likely relevant documents that date much
 4
      farther back than 2016. In seeking only a limited time frame that was consistent
 5
      across all of the RFPs, Plaintiffs specifically attempted to balance Defendant’s
 6
      objections with the needs of this case. And as with the rest of the training requests,
 7
      Plaintiffs seek trainings that cover only a discrete topic. Therefore, the requests are
 8
      not overbroad. See Fulfillium, 2018 WL 6118433, at *5.
 9
            c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
10                 Case
11          Because Defendant disagrees that these documents are relevant, let alone
12    important to the case, Defendant likewise argues that any burden, even the routine
13    burden of discovery, is not proportionate to the needs of the case. But this
14    objection is without merit. As discussed in detail above, the issues at stake in this
15    litigation are of constitutional significance, the amount in controversy is largely
16    irrelevant given that Plaintiffs primarily seek prospective relief to put an end to the
17    City’s unconstitutional practices, and the City of Los Angeles has far more
18    resources than the seven unhoused individuals whose belongings were seized and
19    the volunteer organization whose resources go to replacing those belongings. See
20    supra, Plaintiffs’ Argument re: Request No. 2. The other factors also weigh
21    heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
22          d.     Parties’ Relative Access to Information
23          As discussed in detail above, Plaintiffs have little to no information about
24    cleanups. The City has already relied heavily on the Encampment Cleanup
25    documents, and attempts to put the documents forward as business records. The
26    authenticity and trustworthiness of these documents is therefore incredibly
27    important, but because of the nature of cleanups, the City controls the information
28
                                                196
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 205 of 439 Page ID
                                       #:5801



 1    that feeds into the reports. Therefore, access to the City’s internal discussions
 2    about the forms are important, but without discovery on this issue, Plaintiffs would
 3    have no other access to that information.
 4          e.       Importance of the Discovery in Resolving the Issues
 5          As discussed above, these documents are central to the main issue in this
 6    case: the existence of policies, customs, and practices related to Encampment
 7    Cleanups. As the City demonstrated by relying explicitly on the Encampment
 8    Cleanup reports, these documents are central to the implementation of the City’s
 9    customs, policies and practices, and therefore, communications related to the use
10    of forms is likewise important to that issue, which is at the center of Plaintiffs’
11    Monell claims and claims for injunctive relief.
12          In addition, this discovery is important to the individual Plaintiffs’ claims.
13    Even when the issue before the Court was the facial validity of an ordinance, the
14    City still relied on the forms in an attempt to undermine Plaintiffs’ credibility.
15    Plaintiffs likewise should be able to challenge the credibility of those documents.
16          f.       Whether the Burden or Expense of the Proposed Discovery
                                Outweighs its Likely Benefit
17
            Defendant argues that it would be too burdensome to produce documents
18
      responsive to this request, but the City lays out what is, in essence nothing more
19
      than the routine burden associated with identifying responsive emails: 1)
20
      identifying custodians; 2) formulating searches; 3) running those searches; 4)
21
      exporting data; and 5) screening for privilege. Accepting this burden analysis
22
      would be tantamount to accepting the City’s argument that the production of email
23
      itself is too burdensome, regardless of how relevant and dispositive the emails are
24
      to the case.
25
            There is simply no merit to this argument. There is nothing in Rule 34 that
26
      distinguishes responsive emails from any other type of data nor that “requires a
27
      requesting party to identify custodians or search terms.” NuVasive, Inc. 2019 WL
28
                                                197
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 206 of 439 Page ID
                                       #:5802



 1    4934477, at *2. Instead, “Plaintiff must request information, regardless of how or
 2    where it is maintained by Defendants, which Defendants must address as required
 3    by Rule 34. That is discovery: a party requests information and the burden is on the
 4    producing party to locate and produce it or object legitimately to production.” Id.
 5          Plaintiffs attempted to address the City’s burden argument by providing
 6    custodians and search terms, but while the City has agreed to search for emails,
 7    Plaintiffs provided an initial list over 100 days ago, and the City has failed to
 8    provide even an estimated time when Plaintiffs will receive the documents, let
 9    alone the documents themselves. The City’s latest email, indicating the City’s
10    intention to meet and confer about the proportionality of the request at some date
11    in the future, underscores the need for court intervention. While Plaintiffs have
12    repeatedly offered to meet and confer about the production of emails, Defendant
13    still refuses to concede that Plaintiffs are entitled to the production of emails, based
14    on its willful misrepresentation about the scope of this litigation and its untenable
15    position that the requested documents are not relevant. This is indefensible. The
16    City is taking an unreasonable amount of time to produce responsive documents,
17    which is causing significant delay. Plaintiffs’ requests for responsive documents
18    are relevant and proportional to the needs of the case, and there no support for the
19    City’s contrary position. The City cannot “show grounds for failing to provide the
20    requested discovery,” which the City must do to prevail here. In re: Citimortgage,
21    2012 WL 10450139, at *4.
22          g.     The Documents are “Reasonably Accessible” under Rule
                   26(b)(2)(B)
23
            Defendant objects that the documents sought are not “reasonably accessible,
24
      based on the undue burden and costs associated with searching for and producing
25
      documents responsive to this Request. . . .” To the extent the City intends this
26
      objection to refer to the special limitation for ESI under Rule 26(b)(2)(B),
27
      Defendants have not identified, as is its burden, what sources of data are not
28
                                                198
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 207 of 439 Page ID
                                       #:5803



 1    “readily accessible” so the parties can address the burden. Id. at 2. The City’s
 2    objection spelling out the process for obtaining the documents makes clear that the
 3    relevant records are stored in active servers (and paper copy). No restoration of
 4    any kind is necessary. The only step the City identifies as burdensome is
 5    downloading the data from the cloud, but “[m]oving active and easily accessible
 6    ESI from one storage medium to another does not, by itself, render it inaccessible.”
 7    Al Otra Lado, 328 F.R.D. at 421. See also Sung Gon Kang, 2020 WL 1689708, at
 8    *5. And it is not a basis for such an interminable delay in the production of these
 9    documents.
10          h.     There is No Merit to the City’s Other Objections
11                       i.     Claims of privilege
12          The City objects insofar as there are documents protected by attorney-
13    privilege and work product. As discussed above, despite numerous requests
14    Defendants have not produced a privilege log or any other details to substantiate its
15    boilerplate objection. Defendant has therefore waived this objection. Burlington
16    Northern & Santa Fe Ry. Co, 408 F.3d. at 1149. See also DeSilva, 2020 WL
17    5947827, at *2.
18                       ii.    Other boilerplate general objections
19          In addition to the specific objections to relevance and proportionality, the
20    City provides three pages of general boilerplate objections. The City simply
21    incorporates these objections by reference into each of the requests for production,
22    without providing any basis for the specific objection or even an assessment of
23    whether the objection specifically applies to the request. To the extent any of them
24    even applied to this RFP, Defendant therefore waived these objections. See
25    e.g., Bosley, 2016 WL 1704159, at *5, n. 3.
26
27
28
                                               199
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 208 of 439 Page ID
                                       #:5804


            i.     Plaintiffs’ Request for Relief
 1
            Plaintiffs are entitled to an order compelling the City to produce
 2
      all documents responsive to RFP No. 23 within 21 days.
 3
            DEFENDANT’S ARGUMENT RE REQUEST FOR PRODUCTION
 4
            NO. 23:
 5
            RFP 23 seeks: “All COMMUNICATIONS related to the use of forms used
 6
      by the CITY or any of its contractors or subcontractors, including Chrysalis,
 7
      LAHSA, and Clean Harbors, that are related to ENCAMPMENT CLEANUPS,
 8
      including but not limited to any email instructions or clarifications related to the
 9
      use of the forms [2016 to the present].” (Emphasis added).
10
            Plaintiffs concede that the City has produced the actual forms related to
11
      encampment cleanups, as well as training materials related to those forms: “RFPs
12
      21-23 seek documents related to the forms used by the City and its contractors and
13
      subcontractors. RFP 21 seeks the forms itself. RFP 22 seeks instructions, training
14
      materials and policies related to the use of these forms. RFP 23 seeks
15
      communications related to the use of these forms, including any email
16
      communications related to the use of these forms. The City has produced
17
      documents responsive to the first two requests, and further agrees to produce
18
      additional documents, if any, in its possession, custody or control.” (Emphasis
19
      added).” Plaintiffs also acknowledge that the City has “agreed to produce emails
20
      responsive to Plaintiffs’ request.” Given those concessions, Plaintiffs motion to
21
      compel has no merit.
22
            As a threshold matter, Plaintiffs have not established the relevance of
23
      communications about “the use of forms…related to encampment cleanups.”
24
      Plaintiffs advance three relevance theories. All fail.
25
            First, Plaintiffs argue that “documentation of Encampment Cleanups is
26
      important, not only as evidence of cleanups, but also to guide the cleanups
27
      themselves,” but do not explain how communications about forms related to that
28
                                                200
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 209 of 439 Page ID
                                       #:5805



 1    documentation has any bearing on their claims. The argument is particularly weak
 2    given Plaintiffs’ admission that the City has produced both the forms and trainings
 3    related to such forms.
 4          Second, Plaintiffs argue that “the City has attempted to enter the documents
 5    into evidence as a business record.” But again, Plaintiffs fail to explain why
 6    communications about the use of forms in some abstract way untethered from any
 7    allegations in the SAC would be relevant for this purpose.
 8          Third, Plaintiffs argue that “communications about how individuals are
 9    instructed to fill out these forms is relevant for impeachment purposes.” But again,
10    Plaintiffs fail to explain why communications about the use of forms in some
11    abstract way untethered from any allegations in the SAC would be relevant for this
12    purpose.
13          Even if Plaintiffs could establish relevance, their demand is not proportional
14    to the needs of this case. Not only has the City produced the forms Plaintiffs
15    requested, it has produced training materials concerning those forms. It has also
16    agreed to produce certain emails and has in fact produced over 20,000 such emails.
17    In fact, the City was in the process of producing the agreed-upon emails when
18    Plaintiffs served their portion of this stipulation. Ursea Decl. ¶¶19, 23, 34, 36-43.
19          It appears that the basis for moving on this RFP is Plaintiffs’ belief that the
20    City has not produced the emails quickly enough. Plaintiffs contend that they
21    “provided the City with an initial list of search terms and custodians more than 100
22    days ago, [but] the City has not provided any emails responsive to this request, nor
23    has it provided any information regarding the use of search terms or even answered
24    any of Plaintiffs’ repeated requests for a timeline related to the production of
25    documents, or identified a date certain by which the City will produce emails.”
26          But Plaintiffs’ representation does not accurately reflect the parties’
27    negotiations concerning email collections and productions.
28
                                                201
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 210 of 439 Page ID
                                       #:5806



 1             The City agreed to meet and confer about custodians and search terms on
 2    August 24, 2020. Lebron Decl. ¶11, Ex. 36. When Plaintiffs failed to propose any
 3    custodians or search terms, the City reiterated its agreement to meet and confer in a
 4    letter dated September 25, 2020. Lebron Decl. ¶12, Ex. 37. Yet, Plaintiffs did not
 5    provide a proposed “initial” list of custodians and search term until November 24,
 6    2020—three months after the City first invited them to do so. Ursea Decl. ¶13, Ex.
 7    8.
 8             Plaintiffs’ November 24, 2020 proposal included 20 specific custodians
 9    from four different departments—LAPD, LASAN, UHRC, and the City Attorneys’
10    Office—plus “all Council staff,” and “City witnessed identified in the Rule 26
11    [disclosure] [sic].” Ursea Decl. ¶13, Ex. 8. The search terms Plaintiffs proposed
12    were broad, including: 56.11, bulky, hazard, storage, notice, trash bags, toilet,
13    HOPE, and CARE. Ursea Decl. ¶¶23, 34. Because the City’s search capabilities
14    do not permit case-sensitive searches, and the terms “hope” and “care” are
15    common, the City sought to meet and confer about the terms before the searches
16    were run to limit the likelihood of false hits such as “I hope you are well” and
17    “take care” and proposed alternative searches. Ursea Decl. ¶¶15-17.
18             In response, Plaintiffs’ counsel counter-proposed alternative searches on
19    December 7, 2020 but accused the City of unreasonably delaying running the
20    search terms Plaintiffs initially proposed. Ursea Decl. ¶18. The City reiterated the
21    cumbersome and time-consuming nature of searching for emails, which it had
22    explained to Plaintiffs in prior meet-and-confer letters and also detailed in its RFP
23    responses. See Ursea Decl. ¶19. Also, rather than pursuing further custodian and
24    search-term negotiations at the outset and being accused of further delay, the City
25    agreed to have the respective ITA departments run Plaintiffs’ proposed custodians
26    and search terms, with the agreement that after the results came back, the parties
27    would likely need to meet and confer to reasonably limit the dataset. Id.
28
                                                  202
           JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                             REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 211 of 439 Page ID
                                       #:5807



 1          As to Plaintiffs’ request for emails of “all council staff,” the City explained
 2    that a preliminary inquiry indicated that this would require searching emails for
 3    over 60 employees, not including former employees. Id. As a compromise, the
 4    City said it would work on identifying the employees in each Council District that
 5    were/are most likely to communicate about cleanups, 56.11, and related
 6    authorizations 2018 to the present and that it would propose a subset of custodians
 7    from those Council Districts once we have completed our inquiry. Id. The City
 8    also invited Plaintiffs to provide names of council staff members. Id.
 9          Between December 14 and 17, 2020, the ITA department for LAPD ran
10    searches for emails 2018 to 2020 of the 12 LAPD custodians Plaintiffs proposed
11    using the search terms Plaintiffs proposed. Ursea Decl. ¶23. This resulted in
12    32GB of raw data, which was subsequently uploaded by the City’s e-discovery
13    vendor. Ursea Decl. ¶32. The uploading of all data was completed on January 6,
14    2021; after de-duplication, this resulted in 70,623 documents. Id.
15          On February 17, 2021, ITA completed collecting emails 2018 to 2020 from
16    the 27 LASAN custodians and two UHRC custodians Plaintiffs proposed using
17    Plaintiffs’ search terms. Ursea Decl. ¶32. These searches resulted in
18    approximately 250 GB of raw data. Id. This data significantly exceeded the
19    storage space available under the City’s agreement with its e-discovery vendor. Id.
20    To house the data, the City had to negotiate a new agreement with the vendor for
21    the purchase of additional storage space. Ursea Decl. ¶32.
22          The new agreement between the City and its e-discovery vendor for
23    additional storage space became effective on March 1, 2021. Ursea Decl. ¶35. On
24    March 2, 2020, the City sent an email notifying Plaintiffs of the 250GB dataset and
25    new contract for storage space, and stated that the parties would need to meet and
26    confer to limit the dataset. Ursea Decl. ¶37. Plaintiffs never responded to the
27    email and the parties never met and conferred about the dataset. Ursea Decl. ¶38.
28
                                               203
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 212 of 439 Page ID
                                       #:5808



 1          On March 5, 2021, the City produced 4,650 documents from the LAPD
 2    dataset [CTY020442 - CTY029531], which included emails about specific cleanup
 3    locations, 2020 UHRC Deployment Confirmation CARE and CARE+ sheets,
 4    Daily Activities and Information from UHRC dating back to 2018, metrics related
 5    to homelessness, and descriptions on trainings and policy group meetings. Ursea
 6    Decl. ¶39. On March 18, 2021, Plaintiffs served their portion of the joint
 7    stipulation to compel production of documents that is the subject of the present
 8    motion. Ursea Decl. ¶41. Plaintiffs did not notify the City that they intended to
 9    serve the joint stipulation nor the grounds upon which their motion to compel
10    would be based. Id. Plaintiffs also did not notify the City before serving the joint
11    stipulation as to any of the Plaintiff-specific or policy-related documents Plaintiffs
12    allege to be “missing” from the City’s production. Id. On March 24, 2021, the
13    City produced 19,068 documents from the LAPD dataset of 70,623 documents
14    [CTY029532 - CTY092976]. This production included quarterly reports on
15    homelessness, emails discussing training and policies/procedures related to
16    encampment cleanups, complaints regarding homeless encampments and cleanups,
17    and “Daily UHRC Activities and Information,” which summarize daily activities
18    related to posted clean-ups, illegal dumping, and HOPE Rapid Response locations.
19    Many of the produced emails attach HE/ID Confirmation Sheets, which is one of
20    the categories of documents Plaintiffs contend the City has “withheld.” Ursea
21    Decl. ¶42.
22          On or about March 30, 2021, the City’s e-discovery vendor completed
23    uploading the 250GB data. Ursea Decl. ¶44. After deduplication, the search
24    resulted in approximately 475,000 documents. Id.
25          Against this background, Plaintiffs’ accusations of the City’s unreasonable
26    delay, failures to meet and confer, and “withholding” of documents, plainly have
27    no merit. And their demand that all such communications be produced, and be
28
                                                204
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 213 of 439 Page ID
                                       #:5809



 1    produced within 21 days, is not proportional to the needs of the case. Because the
 2    law and analysis as relevance, proportionality, and the contended “waiver” of
 3    privilege are equally applicable here, Defendant incorporates by reference its
 4    arguments as to RFPs 1 and 2.
 5          REQUEST FOR PRODUCTION NO. 26:
 6          All COMMUNICATIONS related to the use of forms used by the CITY or
 7    any of its contractors or subcontractors, including Chrysalis, LAHSA, and Clean
 8    Harbors, that are related to i[sic]that is related to the storage of personal property
 9    taken, seized, or otherwise obtained by the City, including but not limited to any
10    email instructions or clarifications related to the use of the forms.[notices]
11          RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
12          Defendant incorporates the General Objections as though fully set forth here.
13    Defendant objects that the Request seeks documents that are not relevant to
14    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
15    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
16    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
17    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
18    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
19    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
20    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
21    SAC as seeking only to obtain a ruling that the City’s policies and practices are
22    unconstitutional and not that each past application of those policies and practices to
23    its members was unconstitutional.”). Defendant also objects that the proposed
24    discovery is not relevant to establishing Monell liability for the claims alleged in
25    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
26    single incident ... to hold the City liable under Monell.”). Defendant objects that
27    the Request is overbroad and burdensome in seeking all communications,
28
                                                205
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 214 of 439 Page ID
                                       #:5810



 1    including emails, regarding the use of forms by Defendant, LAHSA, Chrysalis, and
 2    Clean Harbors dating back to April 2016, three years before Plaintiff El-Bey’s
 3    specific incidents occurred as alleged in the SAC. Defendant also objects to the
 4    Request to the extent the Request seeks information protected from disclosure by
 5    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
 6    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
 7    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
 8    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 9          Defendant further objects that the Request is burdensome and not
10    proportional to the needs of the case, insofar as the burden of searching for and
11    producing all communications, including emails, regarding the use of forms by
12    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
13    outweighs the benefit of such information for Plaintiff El Bey’s claims, and
14    Defendant’s costs or expense in conducting the search and producing documents
15    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
16          Specifically, in order to search for and obtain documents responsive to the
17    Request, Defendant would have to investigate the identify of all potential
18    custodians who may have sent or received an email regarding the use of form for
19    an encampment cleanup over a four-year period, including personnel from
20    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
21    departments. Defendant would then have to conduct search parameters for all
22    communications over a four-year period involving all identified custodians from
23    different City departments.
24          Defendant uses an email system known as City Mail that is based on an
25    implementation of Google Apps Premier Edition and is used by nearly every City
26    entity, including 40 different departments. Defendant’s City Mail system uses the
27    Google Vault system for archiving emails. Google Vault is a cloud-based data
28
                                               206
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 215 of 439 Page ID
                                       #:5811



 1    storage system; rather than being stored on locally managed servers, the archived
 2    email data is stored on remote servers that are managed by Google, Inc. and are
 3    only accessible to Defendant’s office via the internet. In order to search the email
 4    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 5    and restrictions provided by the requester. Depending on the number and
 6    complexity of search terms, the number of email accounts or document custodians,
 7    and the breadth of the search, ITA may need to formulate more than one search
 8    query and scan the stored data multiple times. When the search completes, Google
 9    Vault provides preliminary information regarding the email data gathered by the
10    search. In order to access the actual emails, however, the entire store of data must
11    first be exported from the cloud-servers to a different “download” server to which
12    ITA can connect via the internet and from which we can then download the data.
13    Depending on the size of the data, the download process the most time-consuming
14    part of gathering the email data. Even when ITA allocates multiple personnel to
15    conduct search queries in order to speed up the archived email search and
16    collection process, ITA is still limited by the speeds at which the data can be
17    transferred from the download server to Defendant’s local data storage devices. As
18    downloads of batches of data become available, ITA begins the process of
19    identifying the email addresses that accompany the data against the list of
20    individuals identified in the data request and thereafter segregates the email stores
21    of matching individuals. ITA would also identify and screen emails of City
22    Attorneys begin the process of identifying and screening-out the emails of city
23    attorneys and may need to conduct subsequent queries to screen out attorneys for
24    purposes of compiling a list of excluded emails for a privilege log.
25          In addition, Defendant would need to determine whether a City department
26    utilizes systems-based network servers that may include network folders used to
27    store or maintain communications within a particular division or department
28
                                               207
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 216 of 439 Page ID
                                       #:5812



 1    section. In order to retrieve systems-based server folders for review, Defendant
 2    would require a technology professional who has administrator privileges to make
 3    a copy of the drive(s), which can range in size by terabytes of data. In order to
 4    search certain folders on system-based network drives, a technology professional
 5    who has administrator privileges, would use the Microsoft Windows File Explorer
 6    search function, the limited search function available by default on Windows. The
 7    limited search capabilities of the Windows File Explorer search tool may not be
 8    able to accommodate full searches within documents or Boolean searches. The
 9    resulting hits might include systems files, applications, downloads, or media which
10    may or may not be viewable. After Defendant has conducted searches for
11    electronically stored information, Defendant would require the use of an e-
12    discovery software and platform for Defendant’s counsel to review, search, and tag
13    documents and electronically stored information for responsiveness or privilege.
14          Defendant objects that the Request seeks documents that are not reasonably
15    accessible based on the undue burden and costs associated with searching for and
16    producing documents and electronically stored information responsive to this
17    Request for the reasons described above. Without waiving any, and based on these
18    objections, no documents will be produced in response to this Request.
19          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
20          Defendant incorporates the General Objections as though fully set forth here.
21    Defendant objects that the Request seeks documents that are not relevant to
22    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
23    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
24    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
25    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
26    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
27    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard,
28
                                               208
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 217 of 439 Page ID
                                       #:5813



 1    and on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 2    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 3    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 4    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 5    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 6    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
 7    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
 8    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
 9    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
10    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
11    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
12    obtain a ruling that the City’s policies and practices are unconstitutional and not
13    that each past application of those policies and practices to its members was
14    unconstitutional.”). Defendant also objects that the proposed discovery is not
15    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
16    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident ...
17    to hold the City liable under Monell.”). Defendant objects that the Request is
18    overbroad and burdensome in seeking all communications, including emails,
19    regarding the use of forms by Defendant, LAHSA, Chrysalis, and Clean Harbors
20    dating back to April 2016, three years before Plaintiffs ‘specific incidents occurred
21    as alleged in the SAC. Defendant also objects to the Request to the extent the
22    Request seeks information protected from disclosure by the attorney-client
23    privilege and or attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B);
24    Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v.
25    Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis
26    200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
27
28
                                                209
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 218 of 439 Page ID
                                       #:5814



 1          Defendant further objects that the Request is burdensome and not
 2    proportional to the needs of the case, insofar as the burden of searching for and
 3    producing all communications, including emails, regarding the use of forms by
 4    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
 5    outweighs the benefit of such information for Plaintiffs’ claims ,and Defendant’s
 6    costs or expense in conducting the search and producing documents greatly
 7    exceeds the amount in controversy for Plaintiff’s alleged damages.
 8          Specifically, in order to search for and obtain documents responsive to the
 9    Request, Defendant would have to investigate the identify of all potential
10    custodians who may have sent or received an email regarding the use of form for
11    an encampment cleanup over a four-year period, including personnel from
12    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
13    departments. Defendant would then have to conduct search parameters for all
14    communications over a four-year period involving all identified custodians from
15    different City departments.
16          Defendant uses an email system known as City Mail that is based on an
17    implementation of Google Apps Premier Edition and is used by nearly every City
18    entity, including 40 different departments. Defendant’s City Mail system uses the
19    Google Vault system for archiving emails. Google Vault is a cloud-based data
20    storage system; rather than being stored on locally managed servers, the archived
21    email data is stored on remote servers that are managed by Google, Inc. and are
22    only accessible to Defendant’s office via the internet. In order to search the email
23    archives, Defendant’s ITA must formulate a search query utilizing the search terms
24    and restrictions provided by the requester. Depending on the number and
25    complexity of search terms, the number of email accounts or document custodians,
26    and the breadth of the search, ITA may need to formulate more than one search
27    query and scan the stored data multiple times. When the search completes, Google
28
                                               210
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 219 of 439 Page ID
                                       #:5815



 1    Vault provides preliminary information regarding the email data gathered by the
 2    search. In order to access the actual emails, however, the entire store of data must
 3    first be exported from the cloud-servers to a different “download” server to which
 4    ITA can connect via the internet and from which we can then download the data.
 5    Depending on the size of the data, the download process the most time-consuming
 6    part of gathering the email data. Even when ITA allocates multiple personnel to
 7    conduct search queries in order to speed up the archived email search and
 8    collection process, ITA is still limited by the speeds at which the data can be
 9    transferred from the download server to Defendant’s local data storage devices. As
10    downloads of batches of data become available, ITA begins the process of
11    identifying the email addresses that accompany the data against the list of
12    individuals identified in the data request and thereafter segregates the email stores
13    of matching individuals. ITA would also identify and screen emails of City
14    Attorneys begin the process of identifying and screening-out the emails of city
15    attorneys and may need to conduct subsequent queries to screen out attorneys for
16    purposes of compiling a list of excluded emails for a privilege log.
17          In addition, Defendant would need to determine whether a City department
18    utilizes systems-based network servers that may include network folders used to
19    store or maintain communications within a particular division or department
20    section. In order to retrieve systems-based server folders for review, Defendant
21    would require a technology professional who has administrator privileges to make
22    a copy of the drive(s), which can range in size by terabytes of data. In order to
23    search certain folders on system-based network drives, a technology professional
24    who has administrator privileges, would use the Microsoft Windows File Explorer
25    search function, the limited search function available by default on Windows. The
26    limited search capabilities of the Windows File Explorer search tool may not be
27    able to accommodate full searches within documents or Boolean searches. The
28
                                               211
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 220 of 439 Page ID
                                       #:5816



 1    resulting hits might include systems files, applications, downloads, or media which
 2    may or may not be viewable. After Defendant has conducted searches for
 3    electronically stored information, Defendant would require the use of an e-
 4    discovery software and platform for Defendant’s counsel to review, search, and tag
 5    documents and electronically stored information for responsiveness or privilege.
 6           Defendant objects that the Request seeks documents that are not reasonably
 7    accessible based on the undue burden and costs associated with searching for and
 8    producing documents and electronically stored information responsive to this
 9    Request for the reasons described above. Subject to and without waiving these
10    objections, Defendant previously produced certain documents responsive to this
11    Request, including LASAN interdepartmental memoranda and instructions
12    regarding the use of forms for storage of property.
13           PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
14           NO. 26:
15           Similar to RFPs 21-23, RFPs 24-26 seek documents related to the forms
16    used by the City and its contractors and subcontractors related to the storage of
17    property seized by the City. RFP 24 seeks the forms itself. RFP 25 seeks
18    instructions, training materials and policies related to the use of these forms. RFP
19    26 seeks communications related to the use of these forms, including any email
20    communications related to the use of these forms. The City has produced
21    documents responsive to the first two requests, and further agrees to produce
22    additional documents, if any, in its possession, custody or control. With regards to
23    this request, the City objects to the production of any documents responsive to this
24    request. Other than the past production of “interdepartmental memoranda and
25    instructions regarding the use of forms for the storage of property,” which would
26    be responsive to RFP 25, the City did not agree to produce any records responsive
27    to this request.
28
                                               212
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 221 of 439 Page ID
                                       #:5817



 1          Since then, the City agreed to produce emails responsive to Plaintiffs’
 2    request, yet despite the fact that Plaintiffs provided the City with an initial list of
 3    search terms and custodians more than 100 days ago, the City has not provided any
 4    emails responsive to this request, nor has it provided any information regarding the
 5    use of search terms or even answered any of Plaintiffs’ repeated requests for a
 6    timeline related to the production of documents, identified a date certain by which
 7    the City will produce emails. The City has refused to meet and confer about any of
 8    the issues it has asserted would cause delay, and as of March 3, 2021, continued to
 9    assert that the production of emails is neither relevant nor proportional to the needs
10    of the case.
11          At this point, the City’s failure to produce responsive documents or respond
12    to Plaintiffs’ repeated requests for a date certain by which the documents will be
13    produced amounts to a refusal to produce documents, and Plaintiffs seek an order
14    compelling production of these documents.
15          a.       The Documents are Relevant
16          The use of forms related to the storage of property is relevant for a number
17    of reasons. As discussed in detail above, the documents themselves are relevant to
18    determine how the tracking of property works and to test the accuracy of these
19    forms. And as with the forms related to Encampment Cleanups, the forms are the
20    only source of documentation about what the City impounds. The process by
21    which an entity seizes and stores property, including the way it documents that
22    property is of critical importance to Plaintiffs’ claims under the Fourth
23    Amendment. See e.g., United States v. Torres, 828 F.3d 1113 (2016) (impounding
24    of property must be done pursuant to set standards and procedures related to
25    inventory). It is also relevant to the question of due process, since the City argues
26    that it provides sufficient process when property is seized, and relies on the
27    documents in support of this claim. Finally, the use of forms is relevant to
28
                                                 213
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 222 of 439 Page ID
                                       #:5818



 1    Plaintiffs’ claims under Civil Code 2080.1. The use of those forms is relevant to
 2    the question of whether and to what extent the City has unwritten, but widespread
 3    and longstanding customs and practices related to seizure of property. Therefore,
 4    communications related to these uses of the forms are of course relevant. And
 5    finally, these documents are relevant for impeachment purposes. Estate of Ernesto
 6    Flores, 2017 WL 3297507, at *6; Paulsen, 168 F.R.D. at 289.
 7          b.     The Request is not Overbroad
 8          Plaintiffs’ requests going back just two years and eight months. Notably,
 9    because the City has conducted Encampment Cleanups prior to April 2016 when
10    LAMC 56.11 was amended, there are likely relevant documents that date much
11    farther back than 2016. In seeking only a limited time frame that was consistent
12    across all the RFPs, Plaintiffs specifically attempted to balance Defendant’s
13    objections with the needs of this case. And as with the rest of the training requests,
14    Plaintiffs seek trainings that cover only a discrete topic. Therefore, the requests are
15    not overbroad. See Fulfillium, 2018 WL 6118433, at *5.
16          c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
17
            Because Defendant disagrees that these documents are relevant, let alone
18
      important to the case, Defendant likewise argues that any burden, even the routine
19
      burden of discovery is not proportionate to the needs of the case. But this
20
      objection is without merit: as discussed in detail above, the issues at stake in this
21
      litigation are of constitutional significance; the amount in controversy is largely
22
      irrelevant given that Plaintiffs primarily seek prospective relief to put an end to the
23
      City’s unconstitutional practices; and the City of Los Angeles has far more
24
      resources than the seven unhoused individuals whose belongings were seized and
25
      the volunteer organization whose resources go to replacing those belongings. See
26
      supra, Plaintiffs’ Argument re: Request No. 2. The other factors also weigh
27
      heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
28
                                                214
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 223 of 439 Page ID
                                       #:5819


            d.       Parties’ Relative Access to Information
 1
            As discussed in detail above, Plaintiffs have little to no information about
 2
      the storage of property. Notably, although Plaintiffs have sought a third party
 3
      subpoena from Chrysalis, they have informed Plaintiffs that they do not have any
 4
      communications with the City of Los Angeles. Therefore, to the extent these
 5
      communications exist, Plaintiffs have no way of obtaining them from any source
 6
      other than the City.
 7
            e.       Importance of the Discovery in Resolving the Issues
 8
            As discussed above, these documents are central to the main issue in this
 9
      case: the existence of policies, customs, and practices related to the storage of
10
      property. Therefore, communications related to the use of forms is likewise
11
      important to that issue, which is at the center of Plaintiffs’ Monell claims and
12
      claims for prospective relief.
13
            f.       Whether the Burden or Expense of the Proposed Discovery
14                   Outweighs its Likely Benefit
15          Defendant argues that it would be too burdensome to produce documents
16    responsive to this request, but the City lays out what is, in essence nothing more
17    than the routine burden associated with identifying responsive emails: 1)
18    identifying custodians; 2) formulating searches; 3) running those searches; 4)
19    exporting data; and 5) screening for privilege. Accepting this burden analysis
20    would be tantamount to accepting the City’s argument that the production of email
21    itself is too burdensome, regardless of how relevant and dispositive the emails are
22    to the case.
23          There is simply no merit to this argument. There is nothing in Rule 34 that
24    distinguishes responsive emails from any other type of data nor that “requires a
25    requesting party to identify custodians or search terms.” NuVasive, Inc. 2019 WL
26    4934477, at *2. Instead, “Plaintiff must request information, regardless of how or
27    where it is maintained by Defendants, which Defendants must address as required
28
                                               215
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 224 of 439 Page ID
                                       #:5820



 1    by Rule 34. That is discovery: a party requests information and the burden is on the
 2    producing party to locate and produce it or object legitimately to production.” Id.
 3             Plaintiffs attempted to address the City’s burden argument by providing
 4    custodians and search terms, but while the City has agreed to search for emails,
 5    Plaintiffs provided an initial list over 100 days ago, and the City has failed to
 6    provide even an estimated time when Plaintiffs will receive the documents, let
 7    alone the documents themselves. The City’s latest email, indicating the City’s
 8    intention to meet and confer about the proportionality of the request at some date
 9    in the future underscores the need for court intervention. While Plaintiffs have
10    repeatedly offered to meet and confer about the production of emails, Defendant
11    still refuses to concede that Plaintiffs are entitled to the production of emails, based
12    on its willful misrepresentation about the scope of this litigation and its untenable
13    position that the requested documents are not relevant. This is indefensible. The
14    City is taking an unreasonable amount of time to produce responsive documents,
15    which is causing significant delay.
16             Plaintiffs’ requests for responsive documents are relevant and proportional
17    to the needs of the case, and there is no support for the City’s contrary position.
18    The City cannot “show grounds for failing to provide the requested discovery,”
19    which the City must do to prevail here. In re: Citimortgage, 2012 WL 10450139,
20    at *4.
21             g.    The Documents are “Reasonably Accessible” under Rule
                     26(b)(2)(B)
22
               Defendant objects that the documents sought are not “reasonably accessible,
23
      based on the undue burden and costs associated with searching for and producing
24
      documents responsive to this Request. . . .” To the extent the City intends this
25
      objection to refer to the special limitation for ESI under Rule 26(b)(2)(B),
26
      Defendants have not identified, as is its burden, what sources of data are not
27
      “readily accessible” so the parties can address the burden. Id. at 2. The City’s
28
                                                 216
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 225 of 439 Page ID
                                       #:5821



 1    objection spelling out the process for obtaining the documents makes clear that the
 2    relevant records are stored in active servers (and paper copy). No restoration of
 3    any kind is necessary. The only step the City identifies as burdensome is
 4    downloading the data from the cloud, but “[m]oving active and easily accessible
 5    ESI from one storage medium to another does not, by itself, render it inaccessible.”
 6    Al Otra Lado, 328 F.R.D. at 421. See also Sung Gon Kang, 2020 WL 1689708, at
 7    *5. And it is not a basis for such an interminable delay in the production of these
 8    documents.
 9          h.     There is No Merit to the City’s Other Objections
10                       i.     Claims of Privilege
11          The City objects insofar as there are documents protected by attorney-
12    privilege and work product. As discussed above, despite numerous requests
13    Defendants have not produced a privilege log or any other details to substantiate its
14    boilerplate objection. Defendant has therefore waived this objection. Burlington
15    Northern & Santa Fe Ry. Co, 408 F.3d. at 1149. See also DeSilva, 2020 WL
16    5947827, at *2.
17          i.     Other boilerplate general objections
18          In addition to the specific objections to relevance and proportionality, the
19    City provides three pages of general boilerplate objections. The City simply
20    incorporates these objections by reference into each of the requests for production,
21    without providing any basis for the specific objection or even an assessment of
22    whether the objection specifically applies to the request. To the extent any of them
23    even applied to this RFP, Defendant therefore waived these objections. See,
24    e.g., Bosley, 2016 WL 1704159, at *5, n. 3.
25          j.     Plaintiffs’ Request for Relief
26          Plaintiffs are entitled to an order compelling the City to produce
27    all documents responsive to RFP No. 26 within 21 days.
28
                                               217
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 226 of 439 Page ID
                                       #:5822



 1          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 2          NO. 26:
 3          RFP 26 asks for “All COMMUNICATIONS related to the use of forms used
 4    by the CITY or any of its contractors or subcontractors, including Chrysalis,
 5    LAHSA, and Clean Harbors, that are related to i[sic]that is related to the storage of
 6    personal property taken, seized, or otherwise obtained by the City, including but
 7    not limited to any email instructions or clarifications related to the use of the forms
 8    [2016-present].” (Emphasis added).
 9          This request is virtually identical to RFP 23 except that it is far broader in
10    that it does not even tie the forms to encampment cleanups or 56.11 (much less to
11    Plaintiffs’ incidents) but instead asks for communications related to the use of form
12    related to storage of property “taken, seized, or otherwise obtained.”
13          Plaintiffs advance five relevance theories: (1) “the documents themselves are
14    relevant to determine how the tracking of property works and to test the accuracy
15    of these forms,” (2) “the process by which an entity seizes and stores property,
16    including the way it documents that property is of critical importance to Plaintiffs’
17    claims under the Fourth Amendment,” and (3) “[i]t is also relevant to the question
18    of due process, since the City argues that it provides sufficient process when
19    property is seized, and relies on the documents in support of this claim”; and (4)
20    the use of those forms is relevant to the question of whether and to what extent the
21    City has unwritten, but widespread and longstanding customs and practices related
22    to seizure of property,” and (5) “finally, these documents are relevant for
23    impeachment purposes.”
24          None of these arguments establishes the relevance of communications about
25    forms related to the storage of any and all property the City removes under any and
26    all circumstances dating back to 2016. As with RFP 26, the arguments are
27    particularly weak given that Plaintiffs admit that the City has produced the actual
28
                                                218
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 227 of 439 Page ID
                                       #:5823



 1    forms and trainings about them, and has futher agreed to produce responsive
 2    emails it locates in reviewing the agreed upon universe of emails it has collected.
 3    And for the reasons previously discussed, Monell cannot serve as the relevance
 4    theory because the facts related to Monell are not in dispute and in fact, the City
 5    has offered to stipulate to Monell liability. See Gonzalez v. City of Schenectady,
 6    No. 1:09-CV-1434, 2011 U.S. Dist. LEXIS 137290, at *13 (N.D.N.Y. Nov. 30,
 7    2011) (“additional discovery related to strip searches is unnecessary as it is
 8    undisputed that the search was conducted pursuant to the City's written policy,
 9    which had been in effect since 1999”); Ursea Decl. ¶¶2-4; Ex. 1, 2.
10          Even if the communications had some minimal probative value, the request
11    for all such communications, from 2016 to present, is not proportional to the needs
12    of this case. And as described above there is no merit to Plaintiffs’ contention that
13    the City has unreasonably delayed producing emails nor that the City has waived
14    privilege. The City incorporates by reference its responses to RFPs 1, 2 16, and
15    23, which apply with equal force here.
16
17          REQUEST FOR PRODUCTION NO. 29:
18          All COMMUNICATIONS related to the use of notices used by the CITY or
19    any of its contractors or subcontractors, including Chrysalis, LAHSA, and Clean
20    Harbors, that are related to ENCAMPMENT CLEANUPS, including but not
21    limited to any email instructions or clarifications related to the use of the notices.
22          RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
23          Defendant incorporates the General Objections as though fully set forth here.
24    Defendant objects that the Request seeks documents that are not relevant to
25    Plaintiff El-Bey’s specific claims alleged in the SAC relating claims alleged in the
26    SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
27    single incident ... to hold the City liable under Monell.”).Defendant objects that the
28
                                                219
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 228 of 439 Page ID
                                       #:5824



 1    Request is overbroad and burdensome in seeking all communications, including
 2    emails, regarding the use of forms by Defendant, LAHSA, Chrysalis, and Clean
 3    Harbors dating back to April 2016, three years before Plaintiffs ‘specific incidents
 4    occurred as alleged in the SAC. Defendant also objects to the Request to the
 5    extent the Request seeks information protected from disclosure by the attorney-
 6    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
 7    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
 8    2003);Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
 9    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
10          Defendant further objects that the Request is burdensome and not
11    proportional to the needs of the case, insofar as the burden of searching for and
12    producing all communications, including emails, regarding the use of forms by
13    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
14    outweighs the benefit of such information for Plaintiffs’ claims, and Defendant’s
15    costs or expense in conducting the search and producing documents greatly
16    exceeds the amount in controversy for Plaintiff’s alleged damages.
17          Specifically, in order to search for and obtain documents responsive to the
18    Request, Defendant would have to investigate the identify of all potential
19    custodians who may have sent or received an email regarding the use of form for
20    an encampment cleanup over a four-year period, including personnel from
21    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
22    departments. Defendant would then have to conduct search parameters for all
23    communications over a four-year period involving all identified custodians from
24    different City departments.
25          Defendant uses an email system known as City Mail that is based on an
26    implementation of Google Apps Premier Edition and is used by nearly every City
27    entity, including 40 different departments. Defendant’s City Mail system uses the
28
                                               220
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 229 of 439 Page ID
                                       #:5825



 1    Google Vault system for archiving emails. Google Vault is a cloud-based data
 2    storage system; rather to incidents occurring on or around January 10, 2019 at 6th
 3    Street and Alexandria and on or around June 4, 2019 at Oakwood and Western.
 4    Defendant further objects that the Request seeks documents that are not relevant to
 5    any named-plaintiffs’ claims as alleged in the SAC. The Court struck Plaintiff
 6    KFA’s claims seeking any declaration that the City unconstitutionally applied
 7    LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt. No. 65 at
 8    7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to obtain a
 9    ruling that the City’s policies and practices are unconstitutional and not that each
10    past application of those policies and practices to its members was
11    unconstitutional.”).Defendant also objects that the proposed discovery is not
12    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
13    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident ...
14    to hold the City liable under Monell.”).Defendant objects that the Request is
15    overbroad and burdensome in seeking all communications, including emails,
16    regarding the use of notices by Defendant, LAHSA, Chrysalis, and Clean Harbors
17    dating back to April 2016, three years before Plaintiff El-Bey’s specific incidents
18    occurred as alleged in the SAC. Defendant also objects to the Request to the
19    extent the Request seeks information protected from disclosure by the attorney-
20    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
21    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
22    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
23    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
24          Defendant further objects that the Request is burdensome and not
25    proportional to the needs of the case, insofar as the burden of searching for and
26    producing all communications, including emails, regarding the use of notices by
27    Defendant, LAHSA, Chrysalis, and Clean Harbors dating back to April 2016
28
                                                221
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 230 of 439 Page ID
                                       #:5826



 1    outweighs the benefit of such information for Plaintiff El Bey’s claims, and
 2    Defendant’s costs or expense in conducting the search and producing documents
 3    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
 4          Specifically, in order to search for and obtain documents responsive to the
 5    Request, Defendant would have to investigate the identify of all potential
 6    custodians who may have sent or received an email regarding the use of notice for
 7    an encampment cleanup over a four-year period, including personnel from
 8    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
 9    departments. Defendant would then have to conduct search parameters for all
10    communications over a four-year period involving all identified custodians from
11    different City departments.
12          Defendant uses an email system known as City Mail that is based on an
13    implementation of Google Apps Premier Edition and is used by nearly every City
14    entity, including 40 different departments. Defendant’s City Mail system uses the
15    Google Vault system for archiving emails. Google Vault is a cloud-based data
16    storage system; rather than being stored on locally managed servers, the archived
17    email data is stored on remote servers that are managed by Google, Inc. and are
18    only accessible to Defendant’s office via the internet. In order to search the email
19    archives, Defendant’s ITA must formulate a search query utilizing the search terms
20    and restrictions provided by the requester. Depending on the number and
21    complexity of search terms, the number of email accounts or document custodians,
22    and the breadth of the search, ITA may need to formulate more than one search
23    query and scan the stored data multiple times. When the search completes, Google
24    Vault provides preliminary information regarding the email data gathered by the
25    search. In order to access the actual emails, however, the entire store of data must
26    first be exported from the cloud-servers to a different “download” server to which
27    ITA can connect via the internet and from which we can then download the data.
28
                                               222
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 231 of 439 Page ID
                                       #:5827



 1    Depending on the size of the data, the download process the most time-consuming
 2    part of gathering the email data. Even when ITA allocates multiple personnel to
 3    conduct search queries in order to speed up the archived email search and
 4    collection process, ITA is still limited by the speeds at which the data can be
 5    transferred from the download server to Defendant’s local data storage devices. As
 6    downloads of batches of data become available, ITA begins the process of
 7    identifying the email addresses that accompany the data against the list of
 8    individuals identified in the data request and thereafter segregates the email stores
 9    of matching individuals. ITA would also identify and screen emails of City
10    Attorneys begin the process of identifying and screening-out the emails of city
11    attorneys and may need to conduct subsequent queries to screen out attorneys for
12    purposes of compiling a list of excluded emails for a privilege log.
13          In addition, Defendant would need to determine whether a City department
14    utilizes systems-based network servers that may include network folders used to
15    store or maintain communications regarding the use of notices within a particular
16    division or department section. In order to retrieve systems-based server folders
17    for review, Defendant would require a technology professional who has
18    administrator privileges to make a copy of the drive(s), which can range in size by
19    terabytes of data. In order to search certain folders on system-based network
20    drives, a technology professional who has administrator privileges, would use the
21    Microsoft Windows File Explorer search function, the limited search function
22    available by default on Windows. The limited search capabilities of the Windows
23    File Explorer search tool may not be able to accommodate full searches within
24    documents or Boolean searches. The resulting hits might include systems files,
25    applications, downloads, or media which may or may not be viewable. After
26    Defendant has conducted searches for electronically stored information, Defendant
27    would require the use of an e-discovery software and platform for Defendant’s
28
                                               223
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 232 of 439 Page ID
                                       #:5828



 1    counsel to review, search, and tag documents and electronically stored information
 2    for responsiveness or privilege.
 3          Defendant objects that the Request seeks documents that are not reasonably
 4    accessible based on the undue burden and costs associated with searching for and
 5    producing documents and electronically stored information responsive to this
 6    Request for the reasons described above. Without waiving any, and based on these
 7    objections, no documents will be produced in response to this Request.
 8          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 29:
 9          Defendant incorporates the General Objections as though fully set forth here.
10    Defendant objects that the Request seeks documents that are not relevant to
11    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
12    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
13    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
14    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
15    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
16    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
17    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
18    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
19    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
20    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
21    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
22    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
23    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
24    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
25    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
26    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
27    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
28
                                               224
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 233 of 439 Page ID
                                       #:5829



 1    obtain a ruling that the City’s policies and practices are unconstitutional and not
 2    that each past application of those policies and practices to its members was
 3    unconstitutional.”). Defendant also objects that the proposed discovery is not
 4    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
 5    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident ...
 6    to hold the City liable under Monell.”). Defendant objects that the Request is
 7    overbroad and burdensome in seeking all communications, including emails,
 8    regarding the use of notices by Defendant, LAHSA, Chrysalis, and Clean Harbors
 9    dating back to April 2016, three years before Plaintiffs’ specific incidents occurred
10    as alleged in the SAC. Defendant also objects to the Request to the extent the
11    Request seeks information protected from disclosure by the attorney-client
12    privilege and or attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B);
13    Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v.
14    Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis
15    200627, * 15-17 (C.D. Cal. Sep. 9, 2013).Defendant further objects that the
16    Request is burdensome and not proportional to the needs of the case, insofar as the
17    burden of searching for and producing all communications, including emails,
18    regarding the use of notices by Defendant, LAHSA, Chrysalis, and Clean Harbors
19    dating back to April 2016 outweighs the benefit of such information for Plaintiffs’
20    claims, and Defendant’s costs or expense in conducting the search and producing
21    documents greatly exceeds the amount in controversy for Plaintiffs’ alleged
22    damages.
23          Specifically, in order to search for and obtain documents responsive to the
24    Request, Defendant would have to investigate the identify of all potential
25    custodians who may have sent or received an email regarding the use of notice for
26    an encampment cleanup over a four-year period, including personnel from
27    LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other City
28
                                                225
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 234 of 439 Page ID
                                       #:5830



 1    departments. Defendant would then have to conduct search parameters for all
 2    communications over a four-year period involving all identified custodians from
 3    different City departments.
 4          Defendant uses an email system known as City Mail that is based on an
 5    implementation of Google Apps Premier Edition and is used by nearly every City
 6    entity, including 40 different departments. Defendant’s City Mail system uses the
 7    Google Vault system for archiving emails. Google Vault is a cloud-based data
 8    storage system; rather than being stored on locally managed servers, the archived
 9    email data is stored on remote servers that are managed by Google, Inc. and are
10    only accessible to Defendant’s office via the internet. In order to search the email
11    archives, Defendant’s ITA must formulate a search query utilizing the search terms
12    and restrictions provided by the requester. Depending on the number and
13    complexity of search terms, the number of email accounts or document custodians,
14    and the breadth of the search, ITA may need to formulate more than one search
15    query and scan the stored data multiple times. When the search completes, Google
16    Vault provides preliminary information regarding the email data gathered by the
17    search. In order to access the actual emails, however, the entire store of data must
18    first be exported from the cloud-servers to a different “download” server to which
19    ITA can connect via the internet and from which we can then download the data.
20    Depending on the size of the data, the download process the most time-consuming
21    part of gathering the email data. Even when ITA allocates multiple personnel to
22    conduct search queries in order to speed up the archived email search and
23    collection process, ITA is still limited by the speeds at which the data can be
24    transferred from the download server to Defendant’s local data storage devices. As
25    downloads of batches of data become available, ITA begins the process of
26    identifying the email addresses that accompany the data against the list of
27    individuals identified in the data request and thereafter segregates the email stores
28
                                               226
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 235 of 439 Page ID
                                       #:5831



 1    of matching individuals. ITA would also identify and screen emails of City
 2    Attorneys begin the process of identifying and screening-out the emails of city
 3    attorneys and may need to conduct subsequent queries to screen out attorneys for
 4    purposes of compiling a list of excluded emails for a privilege log.
 5          In addition, Defendant would need to determine whether a City department
 6    utilizes systems-based network servers that may include network folders used to
 7    store or maintain communications regarding the use of notices within a particular
 8    division or department section. In order to retrieve systems-based server folders
 9    for review, Defendant would require a technology professional who has
10    administrator privileges to make a copy of the drive(s), which can range in size by
11    terabytes of data. In order to search certain folders on system-based network
12    drives, a technology professional who has administrator privileges, would use the
13    Microsoft Windows File Explorer search function, the limited search function
14    available by default on Windows. The limited search capabilities of the Windows
15    File Explorer search tool may not be able to accommodate full searches within
16    documents or Boolean searches. The resulting hits might include systems files,
17    applications, downloads, or media which may or may not be viewable. After
18    Defendant has conducted searches for electronically stored information, Defendant
19    would require the use of an e-discovery software and platform for Defendant’s
20    counsel to review, search, and tag documents and electronically stored information
21    for responsiveness or privilege.
22          Defendant objects that the Request seeks documents that are not reasonably
23    accessible based on the undue burden and costs associated with searching for and
24    producing documents and electronically stored information responsive to this
25    Request for the reasons described above. Subject to and without waiving these
26    objections, Defendant previously produced certain documents responsive to this
27
28
                                               227
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 236 of 439 Page ID
                                       #:5832



 1    Request, including LASAN interdepartmental memoranda and instructions
 2    regarding the use of notices for encampment cleanups.
 3            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4            NO. 29:
 5            RFPs 27-29 seek documents related to the notices used by the City and its
 6    contractors and subcontractors. RFP 27 seeks the notices themselves. RFP 28
 7    seeks instructions, training materials and policies related to the use of these forms.
 8    RFP 29 seeks communications related to the use of these notices, including any
 9    email communications related to the use of these notices. The City has produced
10    documents responsive to the first two requests, and further agrees to produce
11    additional documents, if any, in its possession, custody or control.
12            With regards to this request, the City objects to the production of any
13    documents responsive to this request. Other than the past production of
14    “interdepartmental memoranda and instructions regarding the use of notices for
15    encampment cleanups,” which would be responsive to RFP 28, the City did not
16    agree to produce any records responsive to this request. Since then, the City
17    agreed to produce emails responsive to Plaintiffs’ request, yet despite the fact that
18    Plaintiffs provided the City with an initial list of search terms and custodians more
19    than 100 days ago, the City has not provided any emails responsive to this request,
20    nor has it provided any information regarding the use of search terms or even
21    answered any of Plaintiffs’ repeated requests for a timeline related to the
22    production of documents, or identified a date certain by which the City will
23    produce emails. The City has refused to meet and confer about any of the issues it
24    has asserted would cause delay, and as of March 3, 2021, continued to assert that
25    the production of emails is neither relevant nor proportional to the needs of the
26    case.
27
28
                                                228
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 237 of 439 Page ID
                                       #:5833



 1          At this point, the City’s failure to produce responsive documents or respond
 2    to Plaintiffs’ repeated requests for a date certain by which the documents will be
 3    produced amounts to a refusal to produce documents, and Plaintiffs seek an order
 4    compelling production of these documents.
 5          a.     The Documents are Relevant
 6          The use of notices related to Encampment Cleanups is one of the most
 7    central issues in this case, both regards to Plaintiffs’ claims under the Fourteenth
 8    Amendment Due Process clause, and Defendant’s defense against those claims.
 9    Specifically, Plaintiffs claim that the City violates due process by failing to provide
10    sufficient notice of cleanups. The City on the other hand argues that its current
11    notices are sufficient. As such, communications about the use of the notices is
12    unquestionably relevant to the parties’ claims and defenses. For example, a
13    conversation about whether the City’s notices are sufficient to let people know
14    about the cleanups or whether the City is going to respond to public claims that
15    cleanups are happening without notice would unquestionably be relevant to
16    Plaintiffs’ claims, including their Monell claims and claims that the City has a
17    custom, practice or policy that violates Due Process. The City’s objection, which
18    it copies from every single one of its other responses, is patently absurd and wholly
19    without merit.
20          b.     The Request is not Overbroad
21          Plaintiffs’ requests going back just two years and eight months. Notably,
22    because the City has conducted Encampment Cleanups prior to April 2016 when
23    LAMC 56.11 was amended, there are likely relevant documents that date much
24    farther back than 2016. In seeking only a limited time frame that was consistent
25    across all the RFPs, Plaintiffs specifically attempted to balance Defendant’s
26    objections with the needs of this case. And as with the rest of the requests,
27
28
                                                229
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 238 of 439 Page ID
                                       #:5834



 1    Plaintiffs seek communications that cover only a discrete topic. Therefore, the
 2    requests are not overbroad. See Fulfillium, 2018 WL 6118433, at *5.
 3          c.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
 4
            Because Defendant disagrees that these documents are relevant, let alone
 5
      important to the case, Defendant likewise argues that any burden, even the routine
 6
      burden of discovery is not proportionate to the needs of the case. But this
 7
      objection is without merit. As discussed in detail above, the issues at stake in this
 8
      litigation are of constitutional significance, the amount in controversy is largely
 9
      irrelevant given that Plaintiffs primarily seek prospective relief to put an end to the
10
      City’s unconstitutional practices, and the City of Los Angeles has far more
11
      resources than the seven unhoused individuals whose belongings were seized and
12
      the volunteer organization whose resources go to replacing those belongings, and
13
      Plaintiffs have no access to this information outside of discovery. See supra,
14
      Plaintiffs’ Argument re: Request No. 2. The other factors also weigh heavily in
15
      Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
16
            d.     Importance of the Discovery in Resolving the Issue
17
            As discussed above, the use of notices is one of the most central issues in
18
      this case. Communications about the use of those notices may evidence the
19
      existence of customs, policies and practices related to the use of those notices.
20
      Therefore, discovery of this topic is incredibly important.
21
            e.     Whether the Burden or Expense of the Proposed Discovery
22                 Outweighs its Likely Benefit
23          Defendant argues that it would be too burdensome to produce documents
24    responsive to this request, but the City lays out what is, in essence nothing more
25    than the routine burden associated with identifying responsive emails: 1)
26    identifying custodians; 2) formulating searches; 3) running those searches; 4)
27    exporting data; and 5) screening for privilege. Accepting this burden analysis
28
                                                230
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 239 of 439 Page ID
                                       #:5835



 1    would be tantamount to accepting the City’s argument that the production of email
 2    itself is too burdensome, regardless of how relevant and dispositive the emails are
 3    to the case.
 4          There is simply no merit to this argument. There is nothing in Rule 34 that
 5    distinguishes responsive emails from any other type of data nor that “requires a
 6    requesting party to identify custodians or search terms.” NuVasive, Inc. 2019 WL
 7    4934477, at *2. Instead, “Plaintiff must request information, regardless of how or
 8    where it is maintained by Defendants, which Defendants must address as required
 9    by Rule 34. That is discovery: a party requests information and the burden is on the
10    producing party to locate and produce it or object legitimately to production.” Id.
11          Plaintiffs attempted to address the City’s burden argument by providing
12    custodians and search terms, but while the City has agreed to search for emails,
13    Plaintiffs provided an initial list over 100 days ago, and the City has failed to
14    provide even an estimated time when Plaintiffs will receive the documents, let
15    alone the documents themselves. The City’s latest email, indicating the City’s
16    intention to meet and confer about the proportionality of the request at some date
17    in the future underscores the need for court intervention. While Plaintiffs have
18    repeatedly offered to meet and confer about the production of emails, Defendant
19    still refuses to concede that Plaintiffs are entitled to the production of emails, based
20    on its willful misrepresentation about the scope of this litigation and its untenable
21    position that the requested documents are not relevant. This is indefensible. The
22    City is taking an unreasonable amount of time to produce responsive documents,
23    which is causing significant delay.
24          Plaintiffs’ requests for responsive documents are relevant and proportional
25    to the needs of the case, and there is no support for the City’s contrary position.
26    The City cannot “show grounds for failing to provide the requested discovery,”
27
28
                                                231
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 240 of 439 Page ID
                                       #:5836



 1    which the City must do to prevail here. In re: Citimortgage, 2012 WL 10450139,
 2    at *4.
 3             f.    The Documents are “Reasonably Accessible” under Rule
                     26(b)(2)(B)
 4
               Defendant objects that the documents sought are not “reasonably accessible,
 5
      based on the undue burden and costs associated with searching for and producing
 6
      documents responsive to this Request. . . .” To the extent the City intends this
 7
      objection to refer to the special limitation for ESI under Rule 26(b)(2)(B),
 8
      Defendants have not identified, as is its burden, what sources of data are not
 9
      “readily accessible” so the parties can address the burden. Id. at 2. The City’s
10
      objection spelling out the process for obtaining the documents makes clear that the
11
      relevant records are stored in active servers (and paper copy). No restoration of
12
      any kind is necessary. The only step the City identifies as burdensome is
13
      downloading the data from the cloud, but “[m]oving active and easily accessible
14
      ESI from one storage medium to another does not, by itself, render it inaccessible.”
15
      Al Otra Lado, 328 F.R.D. at 421. See also Sung Gon Kang, 2020 WL 1689708, at
16
      *5. And it is not a basis for such an interminable delay in the production of these
17
      documents.
18
               g.    There is No Merit to the City’s Other Objections
19
                           i.     Claims of Privilege
20
               The City objects insofar as there are documents protected by attorney-
21
      privilege and work product. As discussed above, despite numerous requests
22
      Defendants have not produced a privilege log or any other details to substantiate its
23
      boilerplate objection. Defendant has therefore waived this objection. Burlington
24
      Northern & Santa Fe Ry. Co, 408 F.3d. at 1149. See also DeSilva, 2020 WL
25
      5947827, at *2.
26
27
28
                                                232
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 241 of 439 Page ID
                                       #:5837


                          ii.   Other boilerplate general objections
 1
            In addition to the specific objections to relevance and proportionality, the
 2
      City provides three pages of general boilerplate objections. The City simply
 3
      incorporates these objections by reference into each of the requests for production,
 4
      without providing any basis for the specific objection or even an assessment of
 5
      whether the objection specifically applies to the request. To the extent any of them
 6
      even applied to this RFP, Defendant therefore waived these objections. See,
 7
      e.g., Bosley, 2016 WL 1704159, at *5, n. 3.
 8
            h.     Plaintiffs’ Request for Relief
 9
            Plaintiffs are entitled to an order compelling the City to produce
10
      all documents responsive to RFP No. 29 within 21 days.
11
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
12
            NO. 29:
13
            RFP 29 asks for “All COMMUNICATIONS related to the use of notices
14
      used by the CITY or any of its contractors or subcontractors, including Chrysalis,
15
      LAHSA, and Clean Harbors, that are related to ENCAMPMENT CLEANUPS,
16
      including but not limited to any email instructions or clarifications related to the
17
      use of the notices [2016-present].” (Emphasis added).
18
            The only relevance theory Plaintiffs advance as to RFP 29 is that
19
      communications about notices is relevant to Monell. For all the reasons previously
20
      discussed, that is not a valid relevance theory. Even if the communications had
21
      some minimal probative value, the request for all such communications, from 2016
22
      to present, is not proportional to the needs of this case. RFP 29 suffers from the
23
      same flaws as RFPs 23 and 26. Just as with those RFPs, Plaintiffs admit that the
24
      City has produced the notices themselves, along with training documents, and has
25
      agreed to produce agreed-upon emails. Plaintiffs have not established a need,
26
      much less a propotional need, for additional documents. And as described above
27
      there is no merit to Plaintiffs’ contention that the City has unreasonably delayed
28
                                                233
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 242 of 439 Page ID
                                       #:5838



 1    producing emails nor that the City has waived privilege. The City incorporates by
 2    reference its responses to RFPs 1, 2, 16, 23, and 26, which apply with equal force
 3    here.
 4            REQUEST FOR PRODUCTION NO. 30:
 5            All records documenting the posting of notices for ENCAMPMENT
 6    CLEANUPS, including but not limited to “survey/postings” records created by
 7    LA Sanitation.
 8            RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
 9            Defendant incorporates the General Objections as though fully set forth here.
10    Defendant objects that the Request seeks documents that are not relevant to
11    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
12    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
13    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
14    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
15    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
16    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
17    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
18    SAC as seeking only to obtain a ruling that the City’s policies and practices are
19    unconstitutional and not that each past application of those policies and practices to
20    its members was unconstitutional.”). Defendant also objects that the proposed
21    discovery is not relevant to establishing Monell liability for the claims alleged in
22    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
23    single incident … to hold the City liable under Monell.”). Defendant objects that
24    the Request is overbroad and burdensome in seeking all records documenting
25    encampment cleanups dating back over four years to April 2016 that are unrelated,
26    and not relevant, to Plaintiff El Bey’s specific claims alleged in the SAC.
27    Defendant also objects to the Request to the extent the Request seeks information
28
                                                234
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 243 of 439 Page ID
                                       #:5839



 1    protected from disclosure by the attorney-client privilege and or attorney work
 2    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
 3    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
 4    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 5    Sep. 9, 2013).
 6          Defendant further objects that the Request is burdensome and not
 7    proportional to the needs of the case, insofar as the burden of searching for and
 8    producing all records documenting posting of notices for encampment cleanups
 9    outweighs the benefit of such information for Plaintiff El Bey’s claims, and
10    Defendant’s costs or expense in conducting the search and producing documents
11    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
12          Specifically, in order to search for and obtain documents responsive to the
13    Request, Defendant would need to search the LASAN’s WPIMS database to
14    identify all incidents constituting “encampment cleanups” as defined in the
15    Request. Defendant identified 41,734 incidents within WPIMS constituting
16    “encampment cleanups” as defined in the Request for the period from April 1,
17    2016 to July 31, 2020. Defendant would have to conduct a query and search
18    parameters within WPIMS to generate a report identifying all 41,734 incidents by
19    the address listed for the encampment cleanup, date, incident/case number, and
20    form of encampment cleanup. Defendant identified 22,089 incidents involving
21    posted cleanups. For each identified incident number, Defendant would need to
22    generate reports within WPIMS for the encampment cleanup, and collect
23    associated posting surveys for each cleanup. Defendant would then have to
24    conduct additional searches for encampment cleanup pictures and media files by
25    incident number that are not stored on WPIMS. The number of pictures associated
26    with an encampment cleanup could exceed over 700 pictures for one incident
27    report. Defendant would also have to manually search for, collect, and assemble
28
                                               235
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 244 of 439 Page ID
                                       #:5840



 1    related documents by incident number, including cleanup authorizations for each
 2    incident within LASAN’s AMS.
 3          Defendant would also need to search for potentially responsive documents
 4    or information for encampment cleanups as defined in the Request that may be
 5    maintained within LASAN’s Customer Service Group’s MyLA database for
 6    service requests. Defendant would have to conduct a search parameter for service
 7    requests relating to encampment cleanups as defined in the Request for the period
 8    from April 1, 2016 to the present and generate a report identifying service requests
 9    for defined encampment cleanups by location address and date range. Defendant
10    would then need an analyst to manually review MyLA data and cross-reference
11    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
12    query to determine potentially corresponding service requests for identified
13    encampment cleanups involving posted notices. Defendant would then have to
14    prepare a separate report containing identified service requests within the MyLA
15    database corresponding to identified WPIMS incident/case numbers for
16    encampment cleanups involving posted notices. In addition, for cleanups occurring
17    after October 2019, Defendant would have to conduct searches for potentially
18    responsive documents within the City’s daily schedules issued for CARE and
19    CARE+ operations by reviewing schedules and cross referencing the schedules
20    with identified incident/case numbers, dates, and locations. Defendant objects that
21    the Request seeks documents that are not reasonably accessible based on the undue
22    burden and costs associated with searching for and producing documents
23    responsive to this Request for the reasons described above. Without waiving any,
24    and based on these, objections, no documents will be produced in response to this
25    Request.
26
27
28
                                               236
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 245 of 439 Page ID
                                       #:5841



 1          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 30:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request seeks documents that are not relevant to
 4    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 5    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
 6    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 7    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
 8    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 9    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
10    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
11    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
12    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
13    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
14    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
15    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
16    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
17    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
18    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
19    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
20    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
21    obtain a ruling that the City’s policies and practices are unconstitutional and not
22    that each past application of those policies and practices to its members was
23    unconstitutional.”). Defendant also objects that the proposed discovery is not
24    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
25    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
26    to hold the City liable under Monell.”). Defendant objects that the Request is
27    overbroad and burdensome in seeking all records documenting encampment
28
                                               237
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 246 of 439 Page ID
                                       #:5842



 1    cleanups dating back over four years to April 2016 that are unrelated, and not
 2    relevant, to Plaintiffs’ specific claims alleged in the SAC. Defendant also objects
 3    to the Request to the extent the Request seeks information protected from
 4    disclosure by the attorney-client privilege and or attorney work product doctrines.
 5    F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503,
 6    *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181
 7    DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 8          Defendant further objects that the Request is burdensome and not
 9    proportional to the needs of the case, insofar as the burden of searching for and
10    producing all records documenting posting of notices for encampment cleanups
11    outweighs the benefit of such information for Plaintiffs’ claims, and Defendant’s
12    costs or expense in conducting the search and producing documents greatly
13    exceeds the amount in controversy for Plaintiff’s alleged damages.
14          Specifically, in order to search for and obtain documents responsive to the
15    Request, Defendant would need to search the LASAN’s WPIMS database to
16    identify all incidents constituting “encampment cleanups” as defined in the
17    Request. Defendant identified 41,734 incidents within WPIMS constituting
18    “encampment cleanups” as defined in the Request for the period from April 1,
19    2016 to July 31, 2020. Defendant would have to conduct a query and search
20    parameters within WPIMS to generate a report identifying all 41,734 incidents by
21    the address listed for the encampment cleanup, date, incident/case number, and
22    form of encampment cleanup. Defendant identified 22,089 incidents involving
23    posted cleanups. For each identified incident number, Defendant would need to
24    generate reports within WPIMS for the encampment cleanup, and collect
25    associated posting surveys for each cleanup. Defendant would then have to
26    conduct additional searches for encampment cleanup pictures and media files by
27    incident number that are not stored on WPIMS. The number of pictures associated
28
                                               238
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 247 of 439 Page ID
                                       #:5843



 1    with an encampment cleanup could exceed over 700 pictures for one incident
 2    report. Defendant would also have to manually search for, collect, and assemble
 3    related documents by incident number, including cleanup authorizations for each
 4    incident within LASAN’s AMS.
 5          Defendant would also need to search for potentially responsive documents
 6    or information for encampment cleanups as defined in the Request that may be
 7    maintained within LASAN’s Customer Service Group’s MyLA database for
 8    service requests. Defendant would have to conduct a search parameter for service
 9    requests relating to encampment cleanups as defined in the Request for the period
10    from April 1, 2016 to the present and generate a report identifying service requests
11    for defined encampment cleanups by location address and date range. Defendant
12    would then need an analyst to manually review MyLA data and cross-reference
13    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
14    query to determine potentially corresponding service requests for identified
15    encampment cleanups involving posted notices. Defendant would then have to
16    prepare a separate report containing identified service requests within the MyLA
17    database corresponding to identified WPIMS incident/case numbers for
18    encampment cleanups involving posted notices. In addition, for cleanups occurring
19    after October 2019, Defendant would have to conduct searches for potentially
20    responsive documents within the City’s daily schedules issued for CARE and
21    CARE+ operations by reviewing schedules and cross referencing the schedules
22    with identified incident/case numbers, dates, and locations. Defendant objects that
23    the Request seeks documents that are not reasonably accessible based on the undue
24    burden and costs associated with searching for and producing documents
25    responsive to this Request for the reasons described above. Without waiving any,
26    and based on these, objections, Defendant responds that Defendant produced
27    LASAN posting surveys responsive to this Request for the individual Plaintiffs’
28
                                               239
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 248 of 439 Page ID
                                       #:5844



 1    specific alleged incidents at CTY000001-2677, but Defendant objects to further
 2    production of documents responsive to this Request.
 3          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 30:
 5          Plaintiffs seek records that document the posting of notices related to
 6    encampment cleanups, including primarily “posting surveys,” which are created by
 7    LA Sanitation to document the City’s initial review of a homeless encampment
 8    prior to conducting a cleanup. See Myers Decl., Exh. AU (including an exemplar
 9    of a posting survey). Plaintiffs originally requested all posting surveys going back
10    to April 2016. The City has objected primarily based on purported burden and
11    proportionality. However, the three pages of objections are duplicative of other
12    objections and do not specifically address any burden associated with producing
13    the “postings/surveys” themselves. In an attempt to address the City’s concerns,
14    Plaintiffs revised its request to seek only those documents going back to January 1,
15    2018 and offered to meet and confer about ways to mitigate the burden asserted by
16    the City. See Myers Decl. ¶ 34. The City refused to provide any information about
17    how these specific documents are stored or to otherwise discuss ways to mitigate
18    its concerns, and instead, has simply refused to produce any additional posting
19    surveys other than the posting notices related to the Specific Incidents.
20          a.     Relevance of the Posting Surveys
21          The information contained in the “posting/survey” is directly relevant to the
22    core issues in Plaintiffs’ claims that the City has widespread and longstanding
23    practices of seizing and destroying unhoused people’s belongings in violation of
24    the U.S. and California Constitutions. First, taken together with the City’s
25    documentation about the cleanups themselves, they contribute to a “before” and
26    “after” view of encampments, which is relevant to the question of what the City
27    seizes and destroys. The notices also contain highly relevant information about
28
                                               240
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 249 of 439 Page ID
                                       #:5845



 1    how the cleanups are conducted (noting where encampments are, the factors the
 2    City considers in determining how much time and what equipment is needed, and
 3    what is known to the City about property ownership before the cleanup is
 4    conducted). The notices are also relevant to identifying witnesses whose property
 5    was taken during cleanups—the photos show encampments as they existed before
 6    the cleanups, which makes it possible for individuals to recognize their belongings.
 7          The only objection Defendant raises to the relevance of these notices is
 8    based on its willful misrepresentation of the scope of Plaintiffs’ case and its total
 9    disregard for both Plaintiffs’ Monell claims and their claims for prospective relief.
10    There is no merit to this objection. Just as the individual “postings/surveys” notices
11    are relevant to the question of whether the City violated the individual Plaintiffs’
12    rights during the Specific Incidents, notices of other cleanups are relevant to
13    whether the City has a widespread custom or practice of constitutional violations.
14          b.     Proportionality
15          The request for posting notices, which now goes back only a year prior to
16    the Specific Incidents and continuing through to the present, are proportional to the
17    needs of the case. As discussed in detail above, the issues at stake in this litigation
18    are of constitutional significance; the amount in controversy is largely irrelevant
19    given that Plaintiffs primarily seek prospective relief to put an end to the City’s
20    unconstitutional practices; and the City of Los Angeles has far more resources than
21    the seven unhoused individuals whose belongings were seized and the volunteer
22    organization whose resources go to replacing those belongings. See supra,
23    Plaintiffs’ Argument re: Response No. 2. The other factors also weigh heavily in
24    Plaintiffs’ favor.
25                         i.    Parties’ relative access to relevant information
26          As with all documentation of cleanups, there is near total asymmetry of
27    access to relevant information. Defendant has all of the relevant information and
28
                                                241
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 250 of 439 Page ID
                                       #:5846



 1    plaintiffs have almost none.19 This allows the City to cherry-pick documents it
 2    wishes to use from its database of thousands of cleanups, while refusing to produce
 3    the same documents that support Plaintiffs’ case. The implications of this
 4    asymmetry were on full display in response to Plaintiffs’ motion to enjoin a
 5    provision of LAMC 56.11 on the ground that it is unconstitutional on its face.
 6    Even when the only issue before the Court was whether provisions of the
 7    ordinance were facially unconstitutional, the City still cherry-picked documents
 8    related to other cleanups to bolster its defense. See Myers Decl., Exh. J. The
 9    documents it relied on are of the kind Plaintiffs seek here, but which the City has
10    refused to produce.
11                          ii.   Importance of the discovery in resolving the issues
12            The parties in this case disagree about the City’s practices in seizing and
13    destroying unhoused people’s belongings. See id. at ¶ 47 (disputing Plaintiffs’
14    allegation that it is the City’s practice to deem “a bicycle with all of its parts and a
15    detached front wheel present at a site” inoperable and therefore discard it).
16    Evidence that relates to the existence of unconstitutional customs, policies, and
17    practices and the question of whether those customs, policies, and practices are
18    widespread and longstanding, is key to the question of both Monell liability and to
19    the individual plaintiffs’ and KFA’s claims for prospective relief.
20            The City has kept documentation of its cleanups, which is the best evidence
21    available of the extent to which these policies and customs exist. For example, the
22
23
         19
             Plaintiffs have been able to gain access to some records from third parties
      who in turn have obtained City records through public records requests to the City.
24    See e.g., Riskin Decl., ¶¶ 3-9, Exh. A-C; Myers Decl., ¶¶ 78-83. Access to these
      documents from third parties who also obtained them from the City does not
25    militate against production in discovery, because the information is still solely the
      City’s information. Moreover, Plaintiffs cannot ensure that all documents have
26    been produced to the third parties, nor can they seek court intervention, as they are
      forced to do here, if the production is incomplete. The fact that the documents have
27    been produced to third parties simply underscores the accessibility of these
      documents and the relative ease with which the City has been able to produce this
28    information in the past.
                                                 242
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 251 of 439 Page ID
                                       #:5847



 1    posting/surveys are the best available evidence of the City’s practices and customs
 2    of posting notices before conducting comprehensive cleanups, including, for
 3    example, the question of whether and to what extent the City posts notices of
 4    cleanups it does not conduct. The use of these notices is also critical to the claims
 5    that the City violates unhoused people’s due process rights. In fact, the City’s
 6    defense against those claims centers around the use of these notices. See e.g.,
 7    Opposition to Plaintiffs’ Motion for a Preliminary Injunction (Dkt. 42). Evidence
 8    of the City’s practices related to the posting of notices also goes directly to
 9    Plaintiffs’ claim that the City’s practice of posting notices and then failing to
10    conduct cleanups undermines the sufficiency of these notices and renders seizures
11    and destruction unreasonable. Finally, the notices also show what encampments
12    look like prior to the cleanups, which goes directly to the question of what and how
13    much property the City seizes and destroys.
14                        iii.   Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
15
            Although the City puts forth two pages of explanation about the steps it
16
      asserts are necessary to identify and produce responsive documents, the steps
17
      spelled out by Defendant do not appear necessary or relevant to this request or
18
      answer any questions about how the documents are stored, such that producing a
19
      large volume of documents would create a burden for the City that outweighs its
20
      likely benefit.
21
            First, the main burden the City raises to produce responsive documents is
22
      the time and expense of sorting through a large volume of documents to identify
23
      specific documents responsive to Plaintiffs’ requests. For example, the City
24
      suggests that it must generate “a report identifying all cleanups, and then collect
25
      associated posting surveys for each cleanup.” But Defendant provides no
26
      explanation whatsoever, despite numerous requests from Plaintiffs for it to do so,
27
      about how these documents are stored. Plaintiffs’ request does not require the City
28
                                                243
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 252 of 439 Page ID
                                       #:5848



 1    to search for any specific documents. In an attempt to mitigate any purported
 2    burden to Defendant, Plaintiffs request all posting surveys, which eliminates the
 3    expense of identifying specific documents responsive to Plaintiffs’ requests. The
 4    City can simply produce all of the documents in its possession, custody or control.
 5    The same is true for all requests for the City’s documentation of cleanups. As long
 6    as the City produces metadata of the documentation of individual incidents and
 7    retains the file structure of the stored documents, Plaintiffs will take on any burden
 8    of sorting through the documents that have been produced.
 9          Second, although the number of documents responsive to this request may
10    be voluminous (although not as many as the City alleges, because Posting surveys
11    are issued per day, not per cleanup), the number of documents responsive to a
12    request is not relevant to the question of burden, In re Citibank Mortgage, 2012
13    WL 10450139, at *4, nor is it dispositive of the question of whether the burden
14    outweighs the benefit. See Gutierrez, 2019 WL 8060079, at *9. Here, Defendant
15    has refused to provide any information about how the documents are stored or
16    what would be required to actually produce the documents. Plaintiffs repeatedly
17    requested the City provide Plaintiffs with this information in order to allow the
18    parties to discuss the potential burden and ways to minimize that burden, but the
19    City refused. Because the City failed to provide any information about how the
20    documents are stored or what would be required to produce these specific
21    documents, it cannot support its claim that that the production of these documents
22    is burdensome.
23          And finally, these documents are public records, which undermines the
24    City’s argument that the production of the documents would be burdensome, both
25    because there is no corresponding privacy interest at stake, and because the City
26    has routinely produced these documents in response to CPRAs. A burden analysis
27    often assumes that information subject to disclosure would otherwise be private
28
                                               244
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 253 of 439 Page ID
                                       #:5849



 1    and but for Rule 26, would not otherwise available to the opposing party (e.g.,
 2    financial information of private parties, arrest and personnel records). Therefore, a
 3    component of the burden analysis assumes limitations to prevent requests that
 4    unnecessarily invade a party’s privacy interests. See e.g., In re: Citimortgage,
 5    2012 WL 10450139 at *3 (Court balanced defendant’s right to confidentiality
 6    against the relevance of the information being sought by plaintiffs in ordering
 7    production); Ragge v. MCA/Universal Studios, 165 F.R.D. 601, 605 (C.D. Cal.
 8    1995). That analysis does not apply to these records, however because the City of
 9    Los Angeles is subject to the CPRA. The documents Plaintiffs seek in this request
10    are unquestionably public documents subject to disclosure under the CPRA. In
11    fact, the City has routinely produced these exact documents in response to public
12    records act requests. See Riskin Decl., ¶ 3, Myers Decl., ¶¶ 79-82. There is no
13    privacy interest at stake in overproducing documents in response to a request the
14    City considers “overbroad.” The only factor at issue then is the burden of the
15    actual production of documents, which here is minimal.
16          c.     Objection that the Discovery Sought is not “Reasonably
                   Accessible”
17
            Defendant objects that the documents sought are not “reasonably accessible,
18
      based on the undue burden and costs associated with searching for and producing
19
      documents responsive to this Request. . . .” To the extent the City intends this
20
      objection to refer to the special limitation for ESI under Rule 26(b)(2)(B), the
21
      objection misses the mark.
22
            Under Rule 26(b)(2)(B), “A party need not provide discovery of
23
      electronically stored information from sources that the party identifies as not
24
      reasonably accessible because of undue burden or cost.” Fed. Rule Civ. Pro. 26(b
25
      )(2)(B). The burden for demonstrating that ESI is stored in sources that are not
26
      “reasonably accessible” rests on the party objecting to the discovery, and then the
27
      burden shifts to the party seeking discovery to demonstrate good cause. Id.
28
                                               245
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 254 of 439 Page ID
                                       #:5850



 1    Defendant cannot meet the burden here. As an initial matter, the Rule 26(b)(2)(B)
 2    applies only to ESI, not other documents, and these documents exist in both paper
 3    and electronic form. But even with ESI, the City’s own explanation of the process
 4    for obtaining responsive documents prove why the documents are in fact “readily
 5    accessible” under Rule 26(b)(2)(B).
 6          In U.S. ex rel. Carter, 305 F.R.D. at 240, the Court articulated the well-
 7    established distinction between “readily accessible” documents which are subject
 8    to the standard Rule 34 analysis and “inaccessible” ESI, which is subject to the
 9    Rule 26 limitation. In general, inaccessible ESI “is not readily useable and must be
10    restored to an accessible state before the data is usable,” such as archival backup
11    tapes or backups of data stored for emergency restoration. Id. But see U.S. Exh.
12    Rel. Guardiola, 2015 WL 5056726, at *3-4 (even some backup documents may be
13    deemed readily accessible if the backups can be easily restored and finding the
14    $136,000 cost of restoration reasonable); Sung Gon Kang, 2020 WL 1689708, at
15    *5 (even sources of documents that are encrypted and not searchable were still
16    “readily accessibly” under Rule 26(b)(2)(B)). On the other hand, “[a]ctive ESI
17    sources—e.g., active computer files or e-mail records—proceeds in the same
18    manner as would discovery from paper sources.... No special request must be
19    made, and no special standards apply.” Tyler, 2015 WL 1955049, at *1 (citation
20    omitted).
21          The documents Plaintiffs seek come from precisely these kinds of “active
22    ESI.” As the City’s objection spelling out the process for obtaining the documents
23    makes clear, the relevant records are included in active databases and servers. No
24    restoration of any kind is necessary. The only step the City identifies as
25    burdensome is downloading the data from the cloud, but “[m]oving active and
26    easily accessible ESI from one storage medium to another does not, by itself,
27    render it inaccessible.” Al Otro Lado, Inc., 328 F.R.D. at 421. Any burden the City
28
                                               246
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 255 of 439 Page ID
                                       #:5851



 1    identifies is not in accessing the documents, but instead in compiling them for
 2    production. That does not make the documents “inaccessible” under Rule
 3    26(b)(2)(B). See Sung Gon Kang, 2020 WL 1689708, at *5 (finding that requested
 4    documents were reasonably accessible and not burdensome where “accessing the
 5    [documents] and their content is easily achievable but compiling the [documents]
 6    may prove somewhat time consuming”).
 7          d.     The City Waived its Other Objections
 8          The City objects that “to the extent the Request seeks information protected
 9    from disclosure by the attorney-client privilege and or attorney work product
10    doctrines.” The City has refused to provide any information about any documents
11    it is withholding on the basis of this objection, or even how the objection would
12    apply to this category of documents. The use of this boilerplate objection here is
13    patently absurd and an abuse of the discovery process. See Polaris, 2017 U.S.
14    Dist. LEXIS 222261, at *14-17. Defendant has waived any objections it might
15    have had that these documents were privileged by failing to provide any additional
16    information regarding these claims. See DeSilva, 2020 WL 5947827, at *7.
17          The City has also waived its general objections, which as with all of its
18    requests, the City incorporates into this response. But here as well, the City failed
19    to provide any basis for the specific objection or even an assessment of whether the
20    objection specifically applies to the request, let alone whether any documents are
21    being withheld on the basis of any of these objections. The use of boilerplate
22    objections here is also inappropriate and an abuse of the discovery
23    process. Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17; Eisenhower Med.
24    Ctr., 2020 U.S. Dist. LEXIS 218716, at *9.
25          The City’s boilerplate objections do not apply to this specific Request for
26    Production. The City refused to clarify which of the objections (if any) applied to
27    this request, let alone the facts necessary to support its application, even after
28
                                                247
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 256 of 439 Page ID
                                       #:5852



 1    months of requests by Plaintiffs for the City to do so as required by Rule 34. The
 2    City has therefore waived the objection. See, e.g., Bosley, 2016 WL 1704159, at
 3    *5 (Defendant waived blanket objections by failing to provide details of the
 4    objections as required by Rule 34(b)(2)(B)).
 5          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 6          NO. 30:
 7          Posting surveys are a subset of the encampment cleanup documents
 8    requested in RFP Nos. 2 and 33. The City’s Response to RFP No. 2 addresses in
 9    detail the City’s summary of Plaintiffs’ alleged claims in the SAC, and arguments
10    regarding relevance, Monell, the DJA, proportionality, burden and expense. See
11    City Response to RFP No. 2, supra. Rather than restate the City’s detailed
12    responses to those issues here, the City refers the Court to those arguments and
13    addresses several additional issues specific to RFP No. 30.
14          A. City’s Additional Arguments Re Relevance
15          As an initial matter, LSD prepares posting surveys for posted comprehensive
16    cleanups. Wong Decl. ¶¶ 8-9. ECIs survey cleaning areas and written notices of
17    major cleanup location a minimum of 24 hours and no more than 72 hours before
18    the official start time for the cleanup under the SOPs. Wong Decl. ¶ 9. ECIs take
19    pictures of the written notices posted at the cleanup location and prepare the
20    posting survey. Id. LSD also conducts unposted compliance and response to
21    immediate threats to public health and safety that may be conducted the same day
22    or in less than 24 hours that fall under CARE and were previously referred to as
23    Rapid-Response cleanups. Wong Decl. ¶ 15.
24          Plaintiffs moved to compel further production of incident-specific
25    documents for Plaintiffs Zamora and Zepeda and Plaintiff Haugabrook under RFP
26    No. 2, but those incidents allege unposted Rapid-Response cleanups. Lebron Decl.
27    ¶ 2, Ex. 27, SAC ¶¶ 156, 170 (Zamora and Zepeda); ¶ 195 (Haugabrook). The
28
                                               248
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 257 of 439 Page ID
                                       #:5853



 1    City produced incident-specific documents, including posting surveys, included
 2    within document productions made on November 9, 2019 on (CITY00001-2212)
 3    and December 10, 2019 (CTY002213-2677). Lebron Decl. ¶ 15. Plaintiffs do not
 4    challenge the sufficiency of the City’s production of posting surveys in the
 5    incident-specific discovery.
 6          Similar to RFP No. 2, the City raised privilege objections based on
 7    Plaintiffs’ broad demand for all email communications relating to various topics.
 8    The City has not withheld any documents on the basis of privilege for incident-
 9    specific documents produced in response to this request. The argument that the
10    City waived privilege because it did not produce a privilege log on over half a
11    million documents that that the City has not reviewed fails for the same reasons
12    discussed in the City’s Response to RFP No. 1. See City’s Response to RFP No. 1,
13    supra. Similarly, Plaintiffs are not entitled to a declaration regarding the City’s
14    search efforts. Travelers Indem. Co. v. Trumpet, Inc., Case No. 8:19-cv-01036-
15    PSG (JDEx), 2020 U.S. Dist. LEXIS 166187, at *45 (C.D. Cal. May 8, 2020).
16          Plaintiffs argue that posting surveys are relevant to allow individuals to
17    determine whether they recognize property in any pictures included in the posting
18    survey. This discovery is admittedly not related to the Plaintiffs’ specific alleged
19    claims, but an attempt to conduct discovery on unalleged claims or efforts to
20    search for potential new plaintiffs, both of which are outside the scope of Rule
21    26(b)(1). Valenzuela v. City of Calexico, Case No. 14-cv-481-BAS-PCL, 2015
22    U.S. Dist. LEXIS 26566, at * 3 (S.D. Cal. Mar. 4, 2015) (“[A] litigant may not file
23    suit in order to use discovery as the sole means of finding out whether [plaintiffs
24    have] a case.”) (quotations omitted); Carrera v. First Am. Home Buyers Prot. Co.,
25    Case No. 13cv1585 H (WMc), 2014 U.S. Dist. LEXIS 190451, at *7-8 (S.D. Cal.
26    Jan. 29, 2014) (the purpose behind Rule 26(b)(1) . . . is to “signal[] to the parties
27
28
                                                249
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 258 of 439 Page ID
                                       #:5854



 1    that they have no entitlement to discovery to develop new claims or defenses that
 2    are not already identified in the pleadings”).
 3          Plaintiffs also argue that posting surveys are relevant to identifying
 4    witnesses whose property was taken during the cleanups or for showing before and
 5    after pictures of a cleanup area. As noted above, posting surveys document the
 6    area survey and posting of written notices of a major comprehensive cleanup and
 7    include pictures taken of the written notices posted in the cleanup area between 24-
 8    72 hours before scheduled start time. Wong Decl. ¶ 9. Between the posting of the
 9    notice and start of the cleanup operation, individuals may have vacated the cleanup
10    area before the start time, property in the cleanup area may have been removed by
11    the owner before the cleanup starts, or property may have been removed and stored
12    or discarded during cleanup operation. Plaintiffs’ argument that this information is
13    relevant to identify witness or property is entirely speculative. Rivera v. NIBCO,
14    Inc., 364 F.3d 1057, 1072 (9th Cir. 2004) (“District courts need not condone the
15    use of discovery to engage in fishing expeditions.”) (quotations omitted).
16          Plaintiffs claim that the posting surveys may reflect a practice of posting
17    notices but then cancelling a cleanup operation. Assuming, arguendo, that such a
18    policy existed, Plaintiffs do not explain how posting a notice, but not conducting a
19    cleanup, violates the Fourth Amendment or Due Process Clause, or constitutes a
20    moving force behind the alleged violation of Plaintiffs’ constitutional rights.
21    Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985); Centeno v. City of Fresno,
22    Case No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, at * 23 (E.D.
23    Cal. Dec. 29, 2016) ([T]he mere existence of a policy is not sufficient to trigger
24    liability under Section 1983, the policy of the department has to be the moving
25    force behind the constitutional violation.”). Plaintiffs cite no authority supporting
26    the contention that cancelling a cleanup violates constitution. A policy that causes
27
28
                                                250
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 259 of 439 Page ID
                                       #:5855



 1    no constitutional violation is irrelevant. City of Los Angeles v. Heller, 475 U.S.
 2    796, 799 (1986).
 3          B. City’s Additional Arguments Re Proportionality and Burden
 4          Plaintiffs contend that the City did not meet and confer regarding the
 5    burdens imposed on the City by the discovery request. Not so. On August 24,
 6    2020, the City raised its concerns regarding burden and proportionality in a meet-
 7    and-confer letter. Lebron Decl. ¶ 11, 18-19, Ex. 36 (City 8/24/20 M&C Letter) at
 8    p.8-9. The City identified over 41,000 encampment cleanups dating back to April
 9    2016, and explained that LASAN would need to generate a report of all
10    encampment cleanups, determine which cleanups were posted comprehensive
11    cleanups, identify those cleanups by the WPIMS incident/case number, and then
12    manually search for and collect the posting surveys by the WPIMS incident/case
13    number. Lebron Decl. ¶ 11, Ex. 36. On August 25, 2020, the Parties conducted a
14    meet-and-confer call, during which the City addressed the burdens with the
15    production of these documents. Lebron Decl. ¶ 19.
16          On September 25, 2020, the City responded to Plaintiffs’ September 14,
17    2020 meet-and-confer letter, in which Plaintiffs proposed that the City produce all
18    documents dating back to January 1, 2018 (instead of April 1, 2016), and offering
19    to accept all information contained in the City’s databases without limitation or
20    parameters. Lebron Decl. ¶ 12, Ex. 37 (City 9/25/20 M&C Letter) at p.7. In
21    response to RFP Nos. 30-34, the City explained that it identified over 32,000
22    encampment cleanups dating back to January 1, 2018, and that Plaintiffs’ proposals
23    did not address the burdens imposed on collecting the documents described in
24    detail in the City’s August 24, 2020 meet-and-confer letter. Id. at p.13.
25          During the meet-and-confer process, the City attempted to address Plaintiffs’
26    expansive demands by agreeing to produce certain electronically exportable
27    information (but not documents) from WPIMS, AMS, and MYLA311 database.
28
                                               251
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 260 of 439 Page ID
                                       #:5856



 1    Ursea Decl. ¶¶ 12, 27. WPIMS excel spreadsheet CTY020222 contains additional
 2    data regarding encampment cleanups conducted in 2018 and 2019 and WPIMS
 3    spreadsheet CTY020331 contains this information for 2020. Lebron Decl. ¶ 13,
 4    Ex. 39 (City’s Amended Rog Responses), Response 13(c); Wong Decl. ¶ 25; Ursea
 5    Decl. ¶ 27, Ex. 19 (Exemplar screenshots of WPIMS excel spreadsheet).
 6          The Wong Declaration and the City’s Amended Interrogatory Responses
 7    support the City’s objections regarding the burdens imposed on the City in
 8    responding to Plaintiffs’ request. See Wong Decl. ¶¶ 16-29. In August 2020, the
 9    City identified approximately 32,730 incidents/cases for the period from January 1,
10    2018 to July 31, 2020. Wong Decl. ¶ 24. LSD uses the incident/case number to
11    identify reports and documents saved on WPIMS. Wong Decl. ¶ 21. There is no
12    automated method for exporting documents and reports saved on WPIMS, and the
13    reports and related documents must be identified by WPIMS incident/case number
14    and downloaded manually. Wong Decl. ¶¶ 21, 26; Lebron Decl. ¶ 14, Ex. 39
15    (City’s Amended Rog Responses), Response 13(c). In order to obtain a document,
16    like a posting survey, on WPIMS, an ECI must manually download one document
17    or report at a time. Wong Decl. 21. In order to collect all posting surveys, an ECI
18    would need to reference a spreadsheet identifying all WPIMS incident/case
19    numbers, the date and type of cleanup (posted comprehensive cleanup or
20    compliance action), manually download posting surveys saved in WPIMS, conduct
21    additional searches by incident/case number for documents not saved on WPIMS.
22    Wong Decl. ¶ 26.
23          The City would assign one or more ECIs to collect documents relating to
24    encampment cleanups, including posting surveys. Wong Decl. ¶ 27. LSD is
25    currently short staffed with 12 ECI positions currently vacant as a result of budget
26    cuts or ECI’s promoting or transferring to other positions. Id. The work required
27
28
                                               252
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 261 of 439 Page ID
                                       #:5857



 1    to collect encampment cleanup reports and related documents, like posting survey,
 2    would strain LSD’s existing resources. Id.
 3          The City estimates that it would cost approximately $270,000 to collect all
 4    encampment cleanup documents and posting surveys dating back to January 1,
 5    2018. Wong Decl. ¶ 29. The estimated of the amount of time to collect
 6    approximately 32,730 encampment cleanup reports and related documents
 7    (including posting surveys) is approximately 6,546 hours. Wong Decl. ¶ 28. This
 8    is based on a conservative time estimate of 12 minutes to obtain documents by
 9    WPIMS incident/case numbers. Id. Assuming it would take an ECI 6,546 hours to
10    complete the document collection, the total estimated cost to the City is over
11    $270,000. Wong Decl. ¶ 29. This is based on an average ECI rate of $41.27 per
12    hour. Id. The cost and burden imposed on the City’s resources is substantial. For
13    this and reasons discussed in more detail in the City’s Response to RFP No. 2,
14    Plaintiffs’ discovery demands are not proportional to the needs of this case. See
15    City Response to RFP No 2, supra; Hoffman v. Cnty. of Los Angeles, Case No.
16    CV-15-03724-FMO (ASx), 2016 U.S. Dist. LEXIS 123515 * (C.D. Cal. Jan. 5,
17    2016); Goodwin v. City of Glendora, Case No. CV-17-3537-FMO (PLAx), 2017
18    U.S. Dist. LEXIS 224122, * 15-16 (C.D. Cal. Dec. 13, 2017); Saunders v. City of
19    Chicago, Case No. 12-cv-9158, 2017 U.S. Dist. LEXIS 509, * 31-32 (N.D. Ill. Jan.
20    4, 2017); Crawford v. Cnty. of Orange, Case No. SA-CV-160503—DOC (DFMx),
21    2017 U.S. Dist. LEXIS 224164 (C.D. Cal. Oct. 13, 2017). The motion to compel
22    production of all posting surveys for encampment cleanups conducted since
23    January 1, 2018 should be denied.
24
25
26
27
28
                                               253
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 262 of 439 Page ID
                                       #:5858



 1          REQUEST FOR PRODUCTION NO. 33:
 2          All HOPE/Rapid Response 56.11 Enforcement Reports and related
 3    DOCUMENTS. This request includes related Health Hazard checklists, HOPE
 4    Metrics sheets, photographs, and other DOCUMENTS related to these reports.
 5          RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
 6          Defendant incorporates the General Objections as though fully set forth here.
 7    Defendant objects that the Request seeks documents that are not relevant to
 8    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
 9    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
10    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
11    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
12    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
13    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
14    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
15    SAC as seeking only to obtain a ruling that the City’s policies and practices are
16    unconstitutional and not that each past application of those policies and practices to
17    its members was unconstitutional.”). Defendant also objects that the proposed
18    discovery is not relevant to establishing Monell liability for the claims alleged in
19    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
20    single incident … to hold the City liable under Monell.”). Defendant objects that
21    the Request is overbroad and burdensome in seeking documents regarding
22    encampment cleanups dating back over four years to April 1, 2016 that are
23    unrelated, and not relevant, to Plaintiff El Bey’s specific claims alleged in the
24    SAC. Defendant also objects to the Request to the extent the Request seeks
25    information protected from disclosure by the attorney-client privilege and or
26    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
27    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
28
                                                254
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 263 of 439 Page ID
                                       #:5859



 1    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 2    15-17 (C.D. Cal. Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing any such proposed discovery outweighs the benefit of such information
 6    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
 7    search and producing documents greatly exceeds the amount in controversy for
 8    Plaintiff’s alleged damages.
 9          Specifically, in order to search for and obtain documents responsive to the
10    Request, Defendant would need to search LASAN’s WPIMS database to identify
11    all incidents constituting “encampment cleanups” as defined in the Request.
12    Defendant identified 41,734 incidents within WPIMS constituting “encampment
13    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
14    2020. Defendant would have to conduct a query and search parameters within
15    WPIMS to generate a report identifying all 41,734 incidents by the address listed
16    for the encampment cleanup, date, incident/case number, and form of encampment
17    cleanup. For each identified incident number, Defendant would need to generate
18    reports within WPIMS for the encampment cleanup, and collect associated health
19    hazard checklists by incident number.
20          For each identified incident number, Defendant would need to generate
21    reports within WPIMS for the encampment cleanup, and collect associated health
22    hazard checklists. Defendant would then have to conduct additional searches for
23    encampment cleanup pictures and media files by incident number that are not
24    stored on WPIMS. The number of pictures associated with an encampment cleanup
25    could exceed over 700 pictures for one incident report. Defendant would also have
26    to manually search for, collect, and assemble related documents by incident
27    number, including any posting surveys, hazardous-waste disposal records, non-
28
                                               255
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 264 of 439 Page ID
                                       #:5860



 1    hazardous waste disposal records, and cleanup authorizations maintained in
 2    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
 3    responsive encampment cleanups, Defendant would then have to conduct searches
 4    for potentially responsive LAPD records for any incidents involving LAPD HOPE
 5    officers by corresponding date, location, and LAPD Bureau, including searches for
 6    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
 7    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
 8    addition, Defendant would have to search for LAPD body worn video that may
 9    exist for identified incidents involving LAPD HOPE Officers and review such
10    video for responsiveness to the Request. Defendant previously conducted a search
11    for and produced such incident-specific documents for the named individual
12    plaintiffs’ specific incidents at CITY00001-2677.
13          Defendant would also need to search for potentially responsive documents
14    or information for encampment cleanups as defined in the Request that may be
15    maintained within LASAN’s Customer Service Group’s MyLA database for
16    service requests. Defendant would have to conduct a search parameter for service
17    requests relating to encampment cleanups as defined in the Request for the period
18    from April 1, 2016 to the present and generate a report identifying service requests
19    for defined encampment cleanups by location address and date range. Defendant
20    would then need an analyst to manually review MyLA data and cross-reference
21    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
22    query to determine potentially corresponding service requests for identified
23    encampment cleanups. Defendant would then have to prepare a separate report
24    containing identified service requests within the MyLA database corresponding to
25    identified WPIMS incident/case numbers for encampment cleanups. In addition,
26    for cleanups occurring after October 2019, Defendant would have to conduct
27    searches for potentially responsive documents within the City’s daily schedules
28
                                               256
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 265 of 439 Page ID
                                       #:5861



 1    issued for CARE and CARE+ operations by reviewing schedules and cross
 2    referencing the schedules with identified incident/case numbers, dates, and
 3    locations. Defendant objects that the Request seeks documents that are not
 4    reasonably accessible based on the undue burden and costs associated with
 5    searching for and producing documents responsive to this Request for the reasons
 6    described above. Without waiving any, and based on these, objections, no
 7    documents will be produced in response to this Request.
 8          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 33:
 9          Defendant incorporates the General Objections as though fully set forth here.
10    Defendant objects that the Request seeks documents that are not relevant to
11    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
12    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
13    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
14    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
15    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
16    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
17    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
18    SAC as seeking only to obtain a ruling that the City’s policies and practices are
19    unconstitutional and not that each past application of those policies and practices to
20    its members was unconstitutional.”). Defendant also objects that the proposed
21    discovery is not relevant to establishing Monell liability for the claims alleged in
22    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
23    single incident … to hold the City liable under Monell.”). Defendant objects that
24    the Request is overbroad and burdensome in seeking documents regarding
25    encampment cleanups dating back over four years to April 1, 2016 that are
26    unrelated, and not relevant, to Plaintiff El Bey’s specific claims alleged in the
27    SAC. Defendant also objects to the Request to the extent the Request seeks
28
                                                257
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 266 of 439 Page ID
                                       #:5862



 1    information protected from disclosure by the attorney-client privilege and or
 2    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
 3    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
 4    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 5    15-17 (C.D. Cal. Sep. 9, 2013).
 6          Defendant further objects that the Request is burdensome and not
 7    proportional to the needs of the case, insofar as the burden of searching for and
 8    producing any such proposed discovery outweighs the benefit of such information
 9    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
10    search and producing documents greatly exceeds the amount in controversy for
11    Plaintiff’s alleged damages.
12          Specifically, in order to search for and obtain documents responsive to the
13    Request, Defendant would need to search LASAN’s WPIMS database to identify
14    all incidents constituting “encampment cleanups” as defined in the Request.
15    Defendant identified 41,734 incidents within WPIMS constituting “encampment
16    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
17    2020. Defendant would have to conduct a query and search parameters within
18    WPIMS to generate a report identifying all 41,734 incidents by the address listed
19    for the encampment cleanup, date, incident/case number, and form of encampment
20    cleanup. For each identified incident number, Defendant would need to generate
21    reports within WPIMS for the encampment cleanup, and collect associated health
22    hazard checklists by incident number.
23          For each identified incident number, Defendant would need to generate
24    reports within WPIMS for the encampment cleanup, and collect associated health
25    hazard checklists. Defendant would then have to conduct additional searches for
26    encampment cleanup pictures and media files by incident number that are not
27    stored on WPIMS. The number of pictures associated with an encampment cleanup
28
                                               258
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 267 of 439 Page ID
                                       #:5863



 1    could exceed over 700 pictures for one incident report. Defendant would also have
 2    to manually search for, collect, and assemble related documents by incident
 3    number, including any posting surveys, hazardous-waste disposal records, non-
 4    hazardous waste disposal records, and cleanup authorizations maintained in
 5    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
 6    responsive encampment cleanups, Defendant would then have to conduct searches
 7    for potentially responsive LAPD records for any incidents involving LAPD HOPE
 8    officers by corresponding date, location, and LAPD Bureau, including searches for
 9    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
10    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
11    addition, Defendant would have to search for LAPD body worn video that may
12    exist for identified incidents involving LAPD HOPE Officers and review such
13    video for responsiveness to the Request. Defendant previously conducted a search
14    for and produced such incident-specific documents for the named individual
15    plaintiffs’ specific incidents at CITY00001-2677.
16          Defendant would also need to search for potentially responsive documents
17    or information for encampment cleanups as defined in the Request that may be
18    maintained within LASAN’s Customer Service Group’s MyLA database for
19    service requests. Defendant would have to conduct a search parameter for service
20    requests relating to encampment cleanups as defined in the Request for the period
21    from April 1, 2016 to the present and generate a report identifying service requests
22    for defined encampment cleanups by location address and date range. Defendant
23    would then need an analyst to manually review MyLA data and cross-reference
24    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
25    query to determine potentially corresponding service requests for identified
26    encampment cleanups. Defendant would then have to prepare a separate report
27    containing identified service requests within the MyLA database corresponding to
28
                                               259
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 268 of 439 Page ID
                                       #:5864



 1    identified WPIMS incident/case numbers for encampment cleanups. In addition,
 2    for cleanups occurring after October 2019, Defendant would have to conduct
 3    searches for potentially responsive documents within the City’s daily schedules
 4    issued for CARE and CARE+ operations by reviewing schedules and cross
 5    referencing the schedules with identified incident/case numbers, dates, and
 6    locations. Defendant objects that the Request seeks documents that are not
 7    reasonably accessible based on the undue burden and costs associated with
 8    searching for and producing documents responsive to this Request for the reasons
 9    described above. Without waiving any, and based on these, objections, Defendant
10    responds that Defendant produced LAPD HOPE and LASAN 56.11 enforcement
11    reports responsive to this Request for the individual Plaintiffs’ specific alleged
12    incidents at CTY000001-2677, but Defendant objects to further production of
13    documents responsive to this Request.
14          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
15          NO. 33:
16          Plaintiffs seek the HOPE/Rapid Response Enforcement Reports and related
17    documentations for encampment cleanups. See Myers Decl., ¶ 81, Exh. AU.
18    Plaintiffs originally requested these documents going back to April 2016, based in
19    part on the City’s willingness to produce these very documents in response to third
20    party CPRAs. See Myers Decl., ¶¶ 79-82. In response to Plaintiffs’ request,
21    however, the City refused to produce any of these documents (including the ones
22    previously produced pursuant to the CPRA), arguing now that the requests were
23    not relevant to Plaintiffs’ claims and not proportionate to the needs of the case.
24    The City’s objections however do not relate to the actual burden associated with
25    the case—the three pages of objections are duplicative of other objections and do
26    not specifically address any burden associated with producing these specific
27    documents. In an attempt to address the City’s concerns, Plaintiffs revised its
28
                                                260
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 269 of 439 Page ID
                                       #:5865



 1    request to seek only those documents going back to January 1, 2018 and clarified
 2    that Plaintiffs did not intend the request to include all of the documents described
 3    by Defendant (including LAPD documents, etc.). Plaintiffs again requested
 4    information about how the specific documents were stored, offered other options
 5    such as sampling, and again offered to meet and confer about ways to mitigate the
 6    burden asserted by the City. See Myers Decl., ¶38, Exh. U. The City refused to
 7    provide any information about how these specific documents are stored or even
 8    how many reports actually exist,20 and instead, has refused to produce any
 9    additional Health Hazard reports than the ones related to the Specific Incidents it
10    had previously produced.
11            a.    Relevance of the Reports
12            The information contained in the HOPE/Rapid Response reports and Health
13    Hazard Assessment checklists are directly relevant to the core issues in Plaintiffs’
14    claims that the City has widespread and longstanding practices of seizing and
15    destroying unhoused people’s belongings in violation of the US and California
16    Constitutions. These reports document the City’s implementation of the very
17    policies that are at issue in this litigation, not for Plaintiffs’ Monell claims, but also
18    for its claims for prospective relief.
19            The reports contain the City’s descriptions of how it conducts the cleanups,
20    including qualitative descriptions of how it identifies property to seize and destroy.
21    In fact, these documents are the only records the City keeps of items it impounds
22    and subsequently destroys. See Myers Decl., ¶ 81, Exh. AU. Alongside the
23
24       20
            The City contends that there are more than 41,000 “encampment cleanups”
25    identified in the WPIMS database from April 2016 to the present, but the City does
      not state whether there are Health Hazard Assessments and checklists for each
26    entry. In the WPIMS database produced to Plaintiff for 2018-2019 (CTY020222)
      there were 17,106 entries, and of those, more than 10,000 of the entries did not
27    contain any data related to “solid waste-lbs collected,” suggesting that the cleanup
      did not occur. And even when a Rapid Response enforcement action does occur,
28    the City does not necessarily appear to create a report. See Myers Decl. ¶ 82.
                                                 261
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 270 of 439 Page ID
                                       #:5866



 1    Posting/Surveys, the documents contribute to a “before” and “after” view of
 2    encampments, which is relevant to the question of what property the City seizes
 3    and destroys. And in some instances, the documents identify the names of
 4    witnesses whose property was also taken pursuant to these policies. Therefore,
 5    these reports are directly relevant to the question of what the City’s policies,
 6    customs and practices are when it conducts these cleanups, which is the core issue
 7    in this case.
 8           As with all of its other only objections, Defendant’s objection to the
 9    relevance of these notices is based on its willful misrepresentation of the scope of
10    Plaintiffs’ case and its total disregard for both Plaintiffs’ Monell claims and their
11    claims for prospective relief. Just as the individual reports and health hazard
12    checklist are relevant to the question of whether the City violated the individual
13    Plaintiffs’ rights during the Specific Incidents, reports of the City’s conduct when
14    conducting other cleanups are relevant to whether the City has widespread customs
15    or practices that violate the Constitution. Finally, the documents are relevant for
16    impeachment purposes.
17           b.       Proportionality
18           The request for Enforcement Reports, Health Hazard checklists, and
19    photographs, which now goes back only a year prior to the Specific Incidents and
20    continuing through to the present, is proportional to the needs of the case. As
21    discussed in detail above, the issues at stake in this litigation are of constitutional
22    significance; the amount in controversy is largely irrelevant given that Plaintiffs
23    primarily seek prospective relief to put an end to the City’s unconstitutional
24    practices; and the City of Los Angeles has far more resources than the seven
25    unhoused individuals whose belongings were seized and the volunteer organization
26    whose resources go to replacing those belongings. See supra, Plaintiffs Argument
27    re: Request No. 2. The other factors also weigh heavily in Plaintiffs’ favor.
28
                                                 262
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 271 of 439 Page ID
                                       #:5867


                          i.     Parties’ relative access to relevant information
 1
             As with all documentation of cleanups, there is near total asymmetry of
 2
      access to relevant information. Defendant has all of the relevant information and
 3
      plaintiffs have almost none. This limits Plaintiffs’ ability to marshal evidence in
 4
      support of its claims of widespread and longstanding customs and practices, while
 5
      allowing the City to cherry-pick documents it wishes to use from its database of
 6
      thousands of cleanups, while refusing to produce the same documents that support
 7
      Plaintiffs’ case.
 8
             The impact of this is magnified by the parties’ relative access to resources.
 9
      As discussed above, see infra, Plaintiffs Arguent re: RFP No. 2, Plaintiffs and
10
      witnesses in this case are unhoused residents who allege they are frequently and
11
      consistently subject to constitutional violations that result in the loss of all of their
12
      belongings. They have difficulty keeping track of dates and times when these
13
      violations occur, given their lack of access to working phones, the internet, or even
14
      paper to keep track of the dates and times of those violations. And of course, the
15
      constitutional violations they allege actually make it even harder for them to track,
16
      for example, the dates and times they were subjected to those violations because
17
      the Encampment Cleanups frequently result in the loss of the tools necessary to
18
      keep track of that information. On the other hand, the City devotes thousands of
19
      hours to documenting these cleanups in the reports Plaintiffs now seek.
20
             Already in this case, Defendant has attempted to take full advantage of
21
      Plaintiffs’ lack of documentation and uncertainty around specific dates and times
22
      to undermine Plaintiffs and witnesses. From the beginning of this case, the City
23
      sought to undermine Plaintiffs James Haugabrook, Miriam Zamora and Gladys
24
      Zepeda’s claims by selectively producing some documents and withholding others.
25
      See Myers Decl., ¶¶ 69-73. The City attempted to pressure Plaintiffs to dismiss
26
      these claims based on their representations that the cleanups alleged in the
27
      Complaint did not occur. The City went so far as to selectively produce 22 reports
28
                                                 263
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 272 of 439 Page ID
                                       #:5868



 1    of cleanups and represented to Plaintiffs and this Court that it was producing “all
 2    reports of all cleanups in South LA,” when this was demonstratively false. See
 3    infra, Plaintiffs’ Argument re: Request No. 2; Myers Decl., ¶¶ 69-72. Similarly,
 4    Defendant produced documentation from five cleanups on June 11, 2019, but
 5    withheld for 18 months the documents actually related to the cleanup that forms
 6    the basis of Ms. Zamora and Ms. Zepeda’s claims. And for the March 21, 2019
 7    allegations, the City likewise produced documents for a cleanup at an entirely
 8    different location. Id.
 9          Similarly, in response to declarations from KFA members in support of the
10    motion for a Preliminary Injunction, Defendants selectively used reports from
11    other cleanups in an attempt to undermine their credibility. See Myers Decl., ¶ 20,
12    Exh. K. Even when the only issue before the Court was whether provisions of the
13    ordinance were facially unconstitutional, the City still cherry-picked the very
14    documents sought by Plaintiffs here in order to bolster its defense.
15          The total asymmetry of access to information would allow the City to
16    continue to cherry-pick reports and selectively produce and then use as evidence
17    only those reports that support its defenses, while withholding documents that
18    support Plaintiffs’ claims.
19                        ii.    Importance of the discovery in resolving the issues
20          The parties in this case disagree about the City’s practices in seizing and
21    destroying unhoused people’s belongings—the City contends it only destroys
22    property that it constitutes an immediate threat to public health and safety, while
23    Plaintiffs allege that in fact, the City destroys property that is not. The parties
24    disagree on a number of other points about the City’s customs and practices. See
25    e.g., Myers Decl., ¶ 38, Exh. K at ¶ 47 (disputing Plaintiffs’ allegation that it is the
26    City’s practice to deem “a bicycle with all of its parts and a detached front wheel
27    present at a site” inoperable and therefore discard it). Evidence that relates to the
28
                                                 264
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 273 of 439 Page ID
                                       #:5869



 1    existence of unconstitutional customs, policies, and practices and the question of
 2    whether those customs, policies, and practices are widespread and longstanding, is
 3    key to the question of both Monell liability and to the individual plaintiffs’ and
 4    KFA’s claims for prospective relief. The City has kept documentation of how it
 5    conducts its cleanups, which is some of the best evidence available of the extent to
 6    which the policies exist, including, for example, the question of whether and to
 7    what extent the City posts notices of cleanups it does not conduct.
 8          In fact, these reports and related photos appear to be on the only
 9    documentation kept by the City about what it actually seizes and destroys, The rest
10    of the City’s qualitative data, which the City has now produced, is related to the
11    total amount of “trash” that has been disposed of and property that has been sent
12    to storage. This data, therefore is crucial to resolving the key issues in this case.
13                        iii.   Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
14
            Defendant has refused to produce any additional documentation of the City’s
15
      Encampment Cleanups, other than the ones related to the Specific Incidents and the
16
      ones it has cherry-picked to produce, because it asserts that producing more would
17
      be too burdensome. As with the other documentation related to cleanups, the
18
      documents Plaintiffs seek are public records which the City has frequently
19
      produced in response to public records act requests. In fact, the City provided
20
      these exact documents in response to CPRA requests in 2018 and 2019. Myers
21
      Decl., ¶¶ 79-82. Defendant did not assert an objection on the basis of burden then,
22
      and instead simply produced the documents. Id.
23
            Here on the other hand, the City does assert a burden. There is no merit to
24
      this argument. Defendant lays out two pages of steps to produce the documents
25
      responsive to this request, but in reality, the majority of the steps spelled out by
26
      Defendant are not necessary. In fact, according to Defendant, all that is required of
27
      Defendant to produce these documents is to 1) run a search in WPIMS for
28
                                                265
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 274 of 439 Page ID
                                       #:5870



 1    encampment cleanups (which it has already done); 2) generate the reports; and 3)
 2    collect the Health Hazard Checklists and photographs. None of the other steps
 3    identified by Defendant are applicable to this request. And as with the posting
 4    surveys, Plaintiffs’ request for all documents eliminates the burden of, for
 5    example, generating “a report identifying all cleanups, and then collect associated
 6    health hazard checklists by incident number.” The City can simply conduct a
 7    reasonable search for all Health Hazard checklists and produce the documents in
 8    its possession, custody or control. The same is true for all requests for the City’s
 9    documentation of cleanups. Because these are public records, there are no privacy
10    interests that weigh against overproduction, when doing so actually reduces the
11    burden to Defendant (and in this case, shifts it to the requesting party). The steps
12    Defendant identifies are simply the tasks required to produce any document
13    responsive to any request, “common in litigation.” Sung Gon Kang, 2020 WL
14    1689708, at *5 (finding that, even decryption and filtering processes are not
15    “unduly burdensome or costly” and instead, are common in litigation).
16          And although the number of documents responsive to this request may be
17    voluminous, but see FN 20, the number of documents responsive to a request is
18    simply not dispositive of the question of burden. The “mere fact that responding to
19    a discovery request will require the objecting party to expend considerable time,
20    effort and expense consulting, reviewing and analyzing huge volumes of
21    documents and information is an insufficient basis to object to a relevant discovery
22    request.” In re Citibank Mortgage, 2012 WL 10450139, at *4. Here, the burden is
23    not even in reviewing and analyzing the documents, because Plaintiffs have shifted
24    the burden to themselves. Instead, the burden comes solely from collecting the
25    documents and producing them. See Sung Gon Kang, 2020 WL 1689708, at *5
26    (finding that requested documents were reasonably accessible and not burdensome
27    where “accessing the [documents] and their content is easily achievable but
28
                                               266
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 275 of 439 Page ID
                                       #:5871



 1    compiling the [documents] may prove somewhat time consuming”). And here, the
 2    burden is even less. The documents are all the same type of document, which must
 3    simply be generated from a database
 4          And of course, even this burden is not dispositive of the question of whether
 5    the burden outweighs the benefit. See Gutierrez v. Mora, No. CV 18-781-KS, 2019
 6    WL 8060079, at *9 (C.D. Cal. Dec. 9, 2019) (benefit outweighs burden where the
 7    information sought regarding Defendant’s K-9 policies and procedures is essential
 8    to Plaintiff’s Monell claims and Defendant provides no evidence of burden or
 9    expense). As discussed above, the documents Plaintiffs seek are highly relevant to
10    this case. Plaintiffs bear the burden of establishing Monell liability, which can be
11    done by showing a widespread and longstanding custom or practice. See, e.g.,
12    Pitkin, 2017 U.S. Dist. LEXIS 208058, *14-15. The existence of such policies and
13    practice is the entirety of KFA’s case and all of the plaintiffs’ claims for
14    prospective relief, and these records are critical to one of Plaintiffs’ main theories
15    of the case—that the City has a widespread custom and practice of destroying
16    property that is not an immediate threat to public health and safety. See Thomas,
17    715 F. Supp. 2d at 1032 (granting a request for information going back nearly
18    thirty years, where “in the context of th[e] action,” the requested information was
19    “necessary to conduct a comparative analysis of the operation” at issue in the
20    litigation and such analysis was “clearly relevant to Petitioner’s claims”).
21          Finally, Defendant is responsible for the methods it collects and stores these
22    documents. To the extent the production is burdensome, that is largely a choice of
23    Defendant. This is particularly relevant here because the data is stored in a way
24    that supports its case (listing quantitative amounts of “trash” collected at a cleanup,
25    without separating out property that is impounded) and is in an easily accessible
26    format. The other data, which is relevant to what property is actually impounded
27    and then destroyed, is stored only in narrative form and in handwritten checklists,
28
                                                267
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 276 of 439 Page ID
                                       #:5872



 1    which the City now refuses to produce based on burden. The City’s choice to keep
 2    records of the documents that support its case in a form that is less burdensome to
 3    produce than other documents, does not form the basis for the City to withhold the
 4    other documents. Id.
 5            Because the City maintains that the documents are not relevant, it has
 6    refused to concede that any amount of burden in producing these documents would
 7    be proportionate to the needs of the case. It has rejected any of Plaintiffs’ myriad
 8    attempts to address Defendants’ concerns or otherwise limit the universe of
 9    responsive documents, and it asserts that running searches to identify responsive
10    documents creates significant burden. Plaintiffs already significantly reduced the
11    temporal scope of this request from 2016 to 2018. These documents are critically
12    important to this case, and the request is therefore proportionate to the needs of the
13    case.
14            c.    Objection That the Discovery Sought is not “Reasonably
                    Accessible”
15
              Defendant objects that the documents sought are not “reasonably accessible,
16
      based on the undue burden and costs associated with searching for and producing
17
      documents responsive to this Request. . . .” But as the City explains in its
18
      objections, the documents Plaintiffs are seeking are stored in active databases and
19
      servers. 21 Therefore, for purposes of Rule 26, there is no argument that the
20
      documents are not “reasonably accessible.” See Sung Gon Kang, 2020 WL
21
      1689708, at *5 (finding that requested documents were reasonably accessible and
22
      not burdensome where “accessing the [documents] and their content is easily
23
      achievable but compiling the [documents] may prove somewhat time consuming”).
24
25       21
             The City goes on to describe additional searches that would be required to
26    identify, for example, LAPD documentation. Plaintiffs clarified during the meet
      and confer process that for purposes of this request, Plaintiffs are seeking only the
27    Health Hazard reports, health hazard checklists, and photographs. They reserve
      the right to seek other documentation collected by the City for specific
28    encampment cleanups after reviewing these reports.
                                                268
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 277 of 439 Page ID
                                       #:5873


            d.     The City Waived its Other Objections
 1
            As with almost all other requests, the City objects “to the extent the Request
 2
      seeks information protected from disclosure by the attorney-client privilege and or
 3
      attorney work product doctrines.” The City has refused to provide a privilege log
 4
      or even an explanation of how the documents could possibly be privileged. As
 5
      noted above, the City has produced many of these documents in response to
 6
      CPRAs, without objecting on the basis of privilege, and a review of the documents
 7
      demonstrates that they are in in fact not privileged. The use of this boilerplate
 8
      objection here is patently absurd and an abuse of the discovery process. See
 9
      Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17. And Defendant has waived
10
      any objections it might have had that these documents were privileged by failing to
11
      provide any additional information regarding these claims. See DeSilva, 2020 WL
12
      5947827, at *7.
13
            Likewise, the City has failed to provide any basis for the general objections
14
      or even an assessment of whether any objection specifically applies to the request,
15
      let alone disclosing whether any documents are being withheld on the basis of any
16
      of these objections. The use of boilerplate objections here is also inappropriate and
17
      an abuse of the discovery process. See Polaris, 2017 U.S. Dist. LEXIS 222261, at
18
      *14-17. See also Eisenhower Med. Ctr., 2020 U.S. Dist. LEXIS 218716, at *9.
19
      Even after months of meeting and conferring about the City’s insufficient
20
      responses, the City failed to clarify which of the objections (if any) applied to this
21
      request. The City has therefore waived these objections. See e.g., Bosley, 2016
22
      WL 1704159, at *5.
23
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24
            NO. 33:
25
            RFP No. 2 is a subset of RFP Nos. 33-34, which Plaintiffs acknowledge.
26
      RFP No. 33 is significantly broader and seeks all reports, Health Hazard
27
      Checklists, photographs, metric sheets, and other documents relating encampment
28
                                                269
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 278 of 439 Page ID
                                       #:5874



 1    cleanups for CARE and Rapid-Response operations conducted Citywide dating
 2    back to April 1, 2016. The City’s Response to RFP No. 2 addresses in detail the
 3    City’s summary of Plaintiffs’ alleged claims in the SAC, and arguments regarding
 4    relevance, Monell, the DJA, proportionality, burden and expense. See City
 5    Response to RFP No. 2, supra. In addition, the City’s Response to RFP No. 30
 6    addressed Plaintiffs’ additional arguments regarding relevance, proportionality,
 7    cost and burden. See City Response to RFP No. 2, supra. Rather than restate the
 8    City’s detailed responses on those issues here, the City refers the Court to those
 9    arguments, but address several additional issues. Plaintiffs incorporated their
10    response to RFP No. 33 into RFP No. 34 for efficiency. The City will do the same
11    and address any issues for both herein.
12          First, Plaintiffs argue that the WPIMS spreadsheet containing encampment
13    cleanup data for 2018 and 2019 (CTY020222) had “more than 10,000 entries” that
14    “did not contain any data related to ‘solid waste-lbs collected’, suggesting that the
15    cleanup did not occur.” The City’s verified amended Interrogatory Responses
16    (served on February 16, 2021), explained that WPIMS did not start collecting
17    itemized data on waste collections until 2019. Lebron Decl. ¶ 14, Ex. 39 (City’s
18    Amended Rog Responses), Response 13(c). Specifically, the City described the
19    information contained in the WPIMS spreadsheets CTY020222 (2018-2019
20    WPIMS data export) and CTY020331 (2019-2020 WPIMS data export) and stated
21    “[s]tarting in 2019, WPIMS also includes itemized data collection, which provides
22    estimates of how much, e.g., pounds of waste and urine feces, number of sharps,
23    drug paraphernalia, reactive and ignitable compounds, were collected.” Id.; see
24    also Wong Decl. ¶ 18. This information was not tracked in WPIMS before 2019.
25    Wong Decl. ¶ 18. None of the 2018 encampment cleanups listed within WPIMS
26    CTY020222 contain data related to “solid waste-lbs collected” because WPIMS
27    did not start tracking that information until 2019. According to Plaintiffs, no
28
                                                270
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 279 of 439 Page ID
                                       #:5875



 1    encampment cleanups occurred in 2018. Plaintiffs’ argument may not have been
 2    intentionally misleading, but it is wrong and the mistake was clearly avoidable had
 3    Plaintiffs reviewed the City’s Interrogatory Responses (that are the subject of a
 4    second motion to compel) or bothered to meet and confer regarding this issue
 5    before moving to compel.
 6          Second, the Plaintiffs argue that the City produced the same documents
 7    demanded here in response to CPRA requests, citing to paragraphs 79-82 of the
 8    Myers Declaration. However, the Myers Declaration states that “the majority of
 9    this documentation consisted of Metrics sheets, not full Health Hazard Assessment
10    reports.” See Myers Decl. ¶ 82.
11          Third, similar to other requests, the City has not withheld documents
12    responsive to RFP No. 33 (or 34) on the basis of privilege. However, the City
13    pulled over a half a million emails communications and documents based on
14    Plaintiffs’ proposed custodian and search terms and approximately 475,000 of
15    those documents were uploaded by the City’s e-discovery vendor on March 30,
16    2021. Ursea Decl. ¶ 43. The City generally agrees that encampment cleanups
17    reports or related documents are not privileged, but it is possible, for example, that
18    privileged communications between LASAN custodians and the City Attorney’s
19    Office attaching or discussing a Rapid-Response or CARE report for purposes of
20    litigation or seeking attorney-client privileged advice. Similar to other requests,
21    the City cannot provide a privilege log when half a million documents demanded
22    by Plaintiffs were just recently uploaded and have not been reviewed.
23          The City Response to RFP Nos. 2 and 30 addressed Plaintiffs’ contention
24    that the City did not meet and confer regarding proportionality and the burdens
25    imposed on the City in producing these documents. See City’s Response to RFP
26    Nos. 2, 30, supra. Based on Plaintiffs’ misleading statement that WPIMS
27    spreadsheet (CTY020222) suggested that there were over 10,000 cleanups that did
28
                                                271
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 280 of 439 Page ID
                                       #:5876



 1    not occur, the City will respond here again regarding certain proportionality,
 2    burden and cost arguments.
 3          The Wong Declaration and the City’s Amended Interrogatory Responses
 4    support the City’s objections regarding the burdens imposed on the City in
 5    responding to Plaintiffs’ request. See Wong Decl. ¶¶ 16-29. In August 2020, the
 6    City identified approximately 41,734 incidents/cases within WPIMS constituting
 7    encampment cleanups for the period from April 1, 2016 to July 31, 2020. Wong
 8    Decl. ¶ 24. The City identified 32,730 incidents/cases for the period from January
 9    1, 2018 to July 31, 2020. Id.
10          WPIMS is an older technology that provides access to forms used to
11    generate reports for various operations, including encampment cleanups and
12    stormwater pollution cases, among others. Wong Decl. ¶ 17. ECIs can attach
13    documents to the forms saved on WPIMS, such as Health Hazard Checklist,
14    posting surveys or waste manifests. Wong Decl. ¶ 19. ECIs take pictures during
15    encampment cleanups or compliance and a single incident/case could have
16    hundreds of pictures. Reports contained in WPIMS generally contain several or
17    more pictures of the cleanup, but WPIMS does not store all pictures associated
18    with an encampment cleanup. Wong Decl. ¶ 20.
19          LSD uses the WPIMS incident/case number to identify reports and
20    documents saved on WPIMS. Wong Decl. ¶ 21. There is no automated method
21    for exporting documents and reports saved on WPIMS, and the reports and related
22    documents must be identified by WPIMS incident/case number and downloaded
23    manually. Wong Decl. ¶¶ 21, 26; Lebron Decl. ¶ 14, Ex. 39 (City’s Amended Rog
24    Responses), Response 13(c). In order to obtain a document or report saved on
25    WPIMS, and ECI must manually download one document or report at a time. Id.
26    Other documents not stored on WPIMS are also identified by the incident/case
27    number and must also be collected. Wong Decl. ¶ 21. Other documents could
28
                                               272
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 281 of 439 Page ID
                                       #:5877



 1    include hazardous and non-hazardous waste disposal records maintained by
 2    LASAN’s Solids Division. Wong Decl. ¶ 21.
 3          In order to search for and produce all of the requested documents regarding
 4    encampment cleanups, an ECI would need to reference a spreadsheet identifying
 5    all of incident/case numbers, the address listed for the encampment cleanup, the
 6    date and type of cleanup (posted comprehensive cleanup or compliance action),
 7    manually download reports and documents in WPIMS, conduct additional searches
 8    by incident/case number for pictures and media files not saved on WPIMS, and
 9    manually collect and assemble by incident/case number any waste disposal records
10    or cleanup authorizations. Wong Decl. ¶ 26.
11          The City would assign one or more ECIs to collect documents relating to
12    encampment cleanups, including posting surveys. Wong Decl. ¶ 27. LSD is
13    currently short staffed with 12 ECI positions currently vacant as a result of budget
14    cuts or ECI’s promoting or transferring to other positions. Id. The work required
15    to collect encampment cleanup reports and related documents would further strain
16    LSD’s existing resources. Id.
17          RFP Nos. 33-34 combined seek production of all encampment cleanup
18    reports and related documents. The estimated of the amount of time to collect
19    approximately 41,734 reports and related documents for encampment cleanups
20    dating back to April 1, 2016 is 8,347 hours based on a conservative time estimate
21    of 12 minutes to obtain documents by WPIMS incident/case numbers. Wong Decl.
22    ¶ 28. Assuming it would take an ECI 8,347 hours to complete the document
23    collection, the total estimated cost to the City is approximately $433,000.
24    Wong Decl. ¶ 29. This is based on an average ECI rate of $41.27 per hour. Id.
25          Plaintiffs’ proposal to seek all documents dating back to January 1, 2018
26    reduces the City’s estimated cost to approximately $270,000. The estimated of the
27    amount of time to collect approximately 32,730 encampment cleanup reports and
28
                                               273
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 282 of 439 Page ID
                                       #:5878



 1    related documents is approximately 6,546 hours based on the same time estimate
 2    and average ECI rate. Wong Decl. ¶¶ 28-29. The cost and burden imposed on the
 3    City’s resources is substantial even under Plaintiffs’ lesser demand.
 4          The expense and burden imposed on the City significantly exceeds
 5    Plaintiffs’ alleged damages, as disclosed in Plaintiffs’ Rule 26(a) Initial
 6    Disclosures. Lebron Decl. ¶ 8, Ex. 33 (Pltf’s Rule 26(a)(1) Initial Disclosures).
 7    Plaintiffs’ discovery demands are not proportional to the discovery the needs of
 8    this case. See Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO
 9    (ASx), 2016 U.S. Dist. LEXIS 123515 * (C.D. Cal. Jan. 5, 2016) (RFP requests for
10    all arrest reports and records over a five period not relevant to plaintiff’s Monell
11    claim for alleged Fourth Amendment violation and not proportional to needs of
12    case; production in response to request required “a considerable amount of time
13    and manpower” and imposed under burden and expense relative to the minimal
14    relevance to Monell); Goodwin v. City of Glendora, Case No. CV-17-3537-FMO
15    (PLAx), 2017 U.S. Dist. LEXIS 224122, * 15-16 (C.D. Cal. Dec. 13, 2017)
16    (rejecting argument that discovery regarding every house in the City of Glendora
17    that has been entered without a warrant in the past ten years … [was] relevant and
18    proportional to plaintiff’s Monell claim where plaintiff alleged his house was
19    entered without exigent circumstances or probable cause supporting a warrant.);
20    Saunders v. City of Chicago, Case No. 12-cv-9158, 2017 U.S. Dist. LEXIS 509, *
21    31-32 (N.D. Ill. Jan. 4, 2017) (seeking discovery of entire law enforcement
22    database is not proportional to plaintiff’s claims or discovery needs); Crawford v.
23    Cnty. of Orange, Case No. SA-CV-160503—DOC (DFMx), 2017 U.S. Dist.
24    LEXIS 224164 (C.D. Cal. Oct. 13, 2017) (interrogatory seeking Monell discovery
25    and information regarding resistance offenses over a 10-year period was not
26    proportional and relevance of the discovery was minimal). The motion to compel
27
28
                                                274
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 283 of 439 Page ID
                                       #:5879



 1    production of all documents regarding all encampment cleanups conducted
 2    Citywide should be denied.
 3
 4          REQUEST FOR PRODUCTION NO. 34:
 5          All Health Hazard Assessment Reports and related documents created by
 6    LA Sanitation to document ENCAMPMENT CLEANUPS. This includes but is not
 7    limited to Health Hazard checklists, Metrics sheets, photographs, and other
 8    DOCUMENTS related to these reports.
 9          RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
10          Defendant incorporates the General Objections as though fully set forth here.
11    Defendant objects that the Request seeks documents that are not relevant to
12    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
13    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
14    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
15    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
16    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
17    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
18    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
19    SAC as seeking only to obtain a ruling that the City’s policies and practices are
20    unconstitutional and not that each past application of those policies and practices to
21    its members was unconstitutional.”). Defendant also objects that the proposed
22    discovery is not relevant to establishing Monell liability for the claims alleged in
23    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
24    single incident … to hold the City liable under Monell.”). Defendant objects that
25    the Request is overbroad and burdensome in seeking documents regarding
26    encampment cleanups dating back over four years to April 1, 2016 that are
27    unrelated, and not relevant, to Plaintiff El Bey’s specific claims alleged in the
28
                                                275
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 284 of 439 Page ID
                                       #:5880



 1    SAC. Defendant also objects to the Request to the extent the Request seeks
 2    information protected from disclosure by the attorney-client privilege and or
 3    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
 4    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
 5    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 6    15-17 (C.D. Cal. Sep. 9, 2013).
 7          Defendant further objects that the Request is burdensome and not
 8    proportional to the needs of the case, insofar as the burden of searching for and
 9    producing any such proposed discovery outweighs the benefit of such information
10    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
11    search and producing documents greatly exceeds the amount in controversy for
12    Plaintiff’s alleged damages.
13          Specifically, in order to search for and obtain documents responsive to the
14    Request, Defendant would need to search LASAN’s WPIMS database to identify
15    all incidents constituting “encampment cleanups” as defined in the Request.
16    Defendant identified 41,734 incidents within WPIMS constituting “encampment
17    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
18    2020. Defendant would have to conduct a query and search parameters within
19    WPIMS to generate a report identifying all 41,734 incidents by the address listed
20    for the encampment cleanup, date, incident/case number, and form of encampment
21    cleanup. For each identified incident number, Defendant would need to generate
22    reports within WPIMS for the encampment cleanup and collect associated health
23    hazard checklists by incident number.
24          For each identified incident number, Defendant would need to generate
25    reports within WPIMS for the encampment cleanup, and collect associated health
26    hazard checklists. Defendant would then have to conduct additional searches for
27    encampment cleanup pictures and media files by incident number that are not
28
                                               276
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 285 of 439 Page ID
                                       #:5881



 1    stored on WPIMS. The number of pictures associated with an encampment cleanup
 2    could exceed over 700 pictures for one incident report. Defendant would also have
 3    to manually search for, collect, and assemble related documents by incident
 4    number, including any posting surveys, hazardous-waste disposal records, non-
 5    hazardous waste disposal records, and cleanup authorizations maintained in
 6    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
 7    responsive encampment cleanups, Defendant would then have to conduct searches
 8    for potentially responsive LAPD records for any incidents involving LAPD HOPE
 9    officers by corresponding date, location, and LAPD Bureau, including searches for
10    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
11    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
12    addition, Defendant would have to search for LAPD body worn video that may
13    exist for identified incidents involving LAPD HOPE Officers and review such
14    video for responsiveness to the Request. Defendant previously conducted a search
15    for and produced such incident-specific documents for the named individual
16    plaintiffs’ specific incidents at CITY00001-2677.
17          Defendant would also need to search for potentially responsive documents
18    or information for encampment cleanups as defined in the Request that may be
19    maintained within LASAN’s Customer Service Group’s MyLA database for
20    service requests. Defendant would have to conduct a search parameter for service
21    requests relating to encampment cleanups as defined in the Request for the period
22    from April 1, 2016 to the present and generate a report identifying service requests
23    for defined encampment cleanups by location address and date range. Defendant
24    would then need an analyst to manually review MyLA data and cross-reference
25    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
26    query to determine potentially corresponding service requests for identified
27    encampment cleanups. Defendant would then have to prepare a separate report
28
                                               277
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 286 of 439 Page ID
                                       #:5882



 1    containing identified service requests within the MyLA database corresponding to
 2    identified WPIMS incident/case numbers for encampment cleanups. In addition,
 3    for cleanups occurring after October 2019, Defendant would have to conduct
 4    searches for potentially responsive documents within the City’s daily schedules
 5    issued for CARE and CARE+ operations by reviewing schedules and cross
 6    referencing the schedules with identified incident/case numbers, dates, and
 7    locations. Defendant objects that the Request seeks documents that are not
 8    reasonably accessible based on the undue burden and costs associated with
 9    searching for and producing documents responsive to this Request for the reasons
10    described above. Without waiving any, and based on these, objections, no
11    documents will be produced in response to this Request.
12          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 34:
13          Defendant incorporates the General Objections as though fully set forth here.
14    Defendant objects that the Request seeks documents that are not relevant to
15    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
16    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
17    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
18    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
19    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
20    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
21    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
22    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
23    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
24    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
25    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
26    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
27    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
28
                                               278
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 287 of 439 Page ID
                                       #:5883



 1    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
 2    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
 3    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
 4    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
 5    obtain a ruling that the City’s policies and practices are unconstitutional and not
 6    that each past application of those policies and practices to its members was
 7    unconstitutional.”). Defendant also objects that the proposed discovery is not
 8    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
 9    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
10    to hold the City liable under Monell.”). Defendant objects that the Request is
11    overbroad and burdensome in seeking documents regarding encampment cleanups
12    dating back over four years to April 1, 2016 that are unrelated, and not relevant, to
13    Plaintiffs’ specific claims alleged in the SAC. Defendant also objects to the
14    Request to the extent the Request seeks information protected from disclosure by
15    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
16    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
17    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
18    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
19          Defendant further objects that the Request is burdensome and not
20    proportional to the needs of the case, insofar as the burden of searching for and
21    producing any such proposed discovery outweighs the benefit of such information
22    for Plaintiffs’ claims and Defendant’s costs or expense in conducting the search
23    and producing documents greatly exceeds the amount in controversy for Plaintiff’s
24    alleged damages.
25          Specifically, in order to search for and obtain documents responsive to the
26    Request, Defendant would need to search LASAN’s WPIMS database to identify
27    all incidents constituting “encampment cleanups” as defined in the Request.
28
                                               279
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 288 of 439 Page ID
                                       #:5884



 1    Defendant identified 41,734 incidents within WPIMS constituting “encampment
 2    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
 3    2020. Defendant would have to conduct a query and search parameters within
 4    WPIMS to generate a report identifying all 41,734 incidents by the address listed
 5    for the encampment cleanup, date, incident/case number, and form of encampment
 6    cleanup. For each identified incident number, Defendant would need to generate
 7    reports within WPIMS for the encampment cleanup, and collect associated health
 8    hazard checklists by incident number.
 9          For each identified incident number, Defendant would need to generate
10    reports within WPIMS for the encampment cleanup, and collect associated health
11    hazard checklists. Defendant would then have to conduct additional searches for
12    encampment cleanup pictures and media files by incident number that are not
13    stored on WPIMS. The number of pictures associated with an encampment cleanup
14    could exceed over 700 pictures for one incident report. Defendant would also have
15    to manually search for, collect, and assemble related documents by incident
16    number, including any posting surveys, hazardous-waste disposal records, non-
17    hazardous waste disposal records, and cleanup authorizations maintained in
18    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
19    responsive encampment cleanups, Defendant would then have to conduct searches
20    for potentially responsive LAPD records for any incidents involving LAPD HOPE
21    officers by corresponding date, location, and LAPD Bureau, including searches for
22    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
23    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
24    addition, Defendant would have to search for LAPD body worn video that may
25    exist for identified incidents involving LAPD HOPE Officers and review such
26    video for responsiveness to the Request. Defendant previously conducted a search
27
28
                                               280
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 289 of 439 Page ID
                                       #:5885



 1    for and produced such incident-specific documents for the named individual
 2    plaintiffs’ specific incidents at CITY00001-2677.
 3          Defendant would also need to search for potentially responsive documents
 4    or information for encampment cleanups as defined in the Request that may be
 5    maintained within LASAN’s Customer Service Group’s MyLA database for
 6    service requests. Defendant would have to conduct a search parameter for service
 7    requests relating to encampment cleanups as defined in the Request for the period
 8    from April 1, 2016 to the present and generate a report identifying service requests
 9    for defined encampment cleanups by location address and date range. Defendant
10    would then need an analyst to manually review MyLA data and cross-reference
11    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
12    query to determine potentially corresponding service requests for identified
13    encampment cleanups. Defendant would then have to prepare a separate report
14    containing identified service requests within the MyLA database corresponding to
15    identified WPIMS incident/case numbers for encampment cleanups. In addition,
16    for cleanups occurring after October 2019, Defendant would have to conduct
17    searches for potentially responsive documents within the City’s daily schedules
18    issued for CARE and CARE+ operations by reviewing schedules and cross
19    referencing the schedules with identified incident/case numbers, dates, and
20    locations. Defendant objects that the Request seeks documents that are not
21    reasonably accessible based on the undue burden and costs associated with
22    searching for and producing documents responsive to this Request for the reasons
23    described above. Without waiving any, and based on these, objections, Defendant
24    responds that Defendant produced LASAN health hazard assessments,
25    encampment cleanup reports, photographs and documents responsive to this
26    Request for the individual Plaintiffs’ specific alleged incidents at CTY000001-
27
28
                                               281
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 290 of 439 Page ID
                                       #:5886



 1    2677, but Defendant objects to further production of documents responsive to this
 2    Request.
 3          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 34:
 5          The documents sought in RFP 34 are the same documents as those requested
 6    in RFP 33, but are intended to capture reports for noticed, Comprehensive
 7    Cleanups. For the sake of efficiency, Plaintiffs incorporate by reference the
 8    arguments from RFP 33 here.
 9          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
10          NO. 34:
11          Plaintiffs’ Response to RFP No. 34 incorporated by reference Plaintiffs’
12    Response to RFP No. 33. The City does the same and incorporates by reference
13    the City’s Response to RFP No. 33 in its entirety.
14
15          REQUEST FOR PRODUCTION NO. 35:
16          All reports, summaries, statistics, analysis or data compilations related to
17    ENCAMPMENT CLEANUPS.
18          RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
19          Defendant incorporates the General Objections as though fully set forth here.
20    Defendant objects that the Request seeks documents that are not relevant to
21    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
22    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
23    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
24    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
25    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
26    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
27    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
28
                                               282
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 291 of 439 Page ID
                                       #:5887



 1    SAC as seeking only to obtain a ruling that the City’s policies and practices are
 2    unconstitutional and not that each past application of those policies and practices to
 3    its members was unconstitutional.”). Defendant also objects that the proposed
 4    discovery is not relevant to establishing Monell liability for the claims alleged in
 5    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
 6    single incident … to hold the City liable under Monell.”). Defendant objects that
 7    the Request is overbroad and burdensome in seeking documents regarding
 8    encampment cleanups dating back over four years to April 1, 2016 that are
 9    unrelated, and not relevant, to Plaintiff El Bey’s specific claims alleged in the
10    SAC. Defendant also objects to the Request to the extent the Request seeks
11    information protected from disclosure by the attorney-client privilege and or
12    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
13    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
14    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
15    15-17 (C.D. Cal. Sep. 9, 2013).
16          Defendant further objects that the Request is burdensome and not
17    proportional to the needs of the case, insofar as the burden of searching for and
18    producing any such proposed discovery outweighs the benefit of such information
19    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
20    search and producing documents greatly exceeds the amount in controversy for
21    Plaintiff’s alleged damages.
22          Specifically, in order to search for and obtain documents responsive to the
23    Request, Defendant would need to search LASAN’s WPIMS database to identify
24    all incidents constituting “encampment cleanups” as defined in the Request.
25    Defendant identified 41,734 incidents within WPIMS constituting “encampment
26    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
27    2020. Defendant would have to conduct a query and search parameters within
28
                                                283
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 292 of 439 Page ID
                                       #:5888



 1    WPIMS to generate a report identifying all 41,734 incidents by the address listed
 2    for the encampment cleanup, date, incident/case number, and form of encampment
 3    cleanup. For each identified incident number, Defendant would need to generate
 4    reports within WPIMS for the encampment cleanup, and collect associated health
 5    hazard checklists by incident number.
 6          For each identified incident number, Defendant would need to generate
 7    reports within WPIMS for the encampment cleanup, and collect associated health
 8    hazard checklists. Defendant would then have to conduct additional searches for
 9    encampment cleanup pictures and media files by incident number that are not
10    stored on WPIMS. The number of pictures associated with an encampment cleanup
11    could exceed over 700 pictures for one incident report. Defendant would also have
12    to manually search for, collect, and assemble related documents by incident
13    number, including any posting surveys, hazardous-waste disposal records, non-
14    hazardous waste disposal records, and cleanup authorizations maintained in
15    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
16    responsive encampment cleanups, Defendant would then have to conduct searches
17    for potentially responsive LAPD records for any incidents involving LAPD HOPE
18    officers by corresponding date, location, and LAPD Bureau, including searches for
19    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
20    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
21    addition, Defendant would have to search for LAPD body worn video that may
22    exist for identified incidents involving LAPD HOPE Officers and review such
23    video for responsiveness to the Request. Defendant previously conducted a search
24    for and produced such incident-specific documents for the named individual
25    plaintiffs’ specific incidents at CITY00001-2677.
26          Defendant would also need to search for potentially responsive documents
27    or information for encampment cleanups as defined in the Request that may be
28
                                               284
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 293 of 439 Page ID
                                       #:5889



 1    maintained within LASAN’s Customer Service Group’s MyLA database for
 2    service requests. Defendant would have to conduct a search parameter for service
 3    requests relating to encampment cleanups as defined in the Request for the period
 4    from April 1, 2016 to the present and generate a report identifying service requests
 5    for defined encampment cleanups by location address and date range. Defendant
 6    would then need an analyst to manually review MyLA data and cross-reference
 7    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
 8    query to determine potentially corresponding service requests for identified
 9    encampment cleanups. Defendant would then have to prepare a separate report
10    containing identified service requests within the MyLA database corresponding to
11    identified WPIMS incident/case numbers for encampment cleanups.
12          In addition, Defendant would have to search for all statistical analysis or
13    data compilations relating to encampment cleanups dating back to April 1, 2016.
14    Defendant objects that the Request seeks documents that are not reasonably
15    accessible based on the undue burden and costs associated with searching for and
16    producing documents responsive to this Request for the reasons described above.
17    Without waiving any, and based on these, objections, no documents will be
18    produced in response to this Request.
19          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 35:
20          Defendant incorporates the General Objections as though fully set forth here.
21    Defendant objects that the Request seeks documents that are not relevant to
22    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
23    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
24    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
25    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
26    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
27    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
28
                                               285
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 294 of 439 Page ID
                                       #:5890



 1    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 2    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 3    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 4    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 5    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 6    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
 7    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
 8    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
 9    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
10    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
11    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
12    obtain a ruling that the City’s policies and practices are unconstitutional and not
13    that each past application of those policies and practices to its members was
14    unconstitutional.”). Defendant also objects that the proposed discovery is not
15    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
16    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
17    to hold the City liable under Monell.”). Defendant objects that the Request is
18    overbroad and burdensome in seeking documents regarding encampment cleanups
19    dating back over four years to April 1, 2016 that are unrelated, and not relevant, to
20    Plaintiffs’ specific claims alleged in the SAC. Defendant also objects to the
21    Request to the extent the Request seeks information protected from disclosure by
22    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
23    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
24    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
25    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
26          Defendant further objects that the Request is burdensome and not
27    proportional to the needs of the case, insofar as the burden of searching for and
28
                                               286
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 295 of 439 Page ID
                                       #:5891



 1    producing any such proposed discovery outweighs the benefit of such information
 2    for Plaintiffs’ claims and Defendant’s costs or expense in conducting the search
 3    and producing documents greatly exceeds the amount in controversy for Plaintiff’s
 4    alleged damages.
 5          Specifically, in order to search for and obtain documents responsive to the
 6    Request, Defendant would need to search LASAN’s WPIMS database to identify
 7    all incidents constituting “encampment cleanups” as defined in the Request.
 8    Defendant identified 41,734 incidents within WPIMS constituting “encampment
 9    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
10    2020. Defendant would have to conduct a query and search parameters within
11    WPIMS to generate a report identifying all 41,734 incidents by the address listed
12    for the encampment cleanup, date, incident/case number, and form of encampment
13    cleanup. For each identified incident number, Defendant would need to generate
14    reports within WPIMS for the encampment cleanup, and collect associated health
15    hazard checklists by incident number.
16          For each identified incident number, Defendant would need to generate
17    reports within WPIMS for the encampment cleanup, and collect associated health
18    hazard checklists. Defendant would then have to conduct additional searches for
19    encampment cleanup pictures and media files by incident number that are not
20    stored on WPIMS. The number of pictures associated with an encampment cleanup
21    could exceed over 700 pictures for one incident report. Defendant would also have
22    to manually search for, collect, and assemble related documents by incident
23    number, including any posting surveys, hazardous-waste disposal records, non-
24    hazardous waste disposal records, and cleanup authorizations maintained in
25    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
26    responsive encampment cleanups, Defendant would then have to conduct searches
27    for potentially responsive LAPD records for any incidents involving LAPD HOPE
28
                                               287
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 296 of 439 Page ID
                                       #:5892



 1    officers by corresponding date, location, and LAPD Bureau, including searches for
 2    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
 3    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
 4    addition, Defendant would have to search for LAPD body worn video that may
 5    exist for identified incidents involving LAPD HOPE Officers and review such
 6    video for responsiveness to the Request. Defendant previously conducted a search
 7    for and produced such incident-specific documents for the named individual
 8    plaintiffs’ specific incidents at CITY00001-2677.
 9          Defendant would also need to search for potentially responsive documents
10    or information for encampment cleanups as defined in the Request that may be
11    maintained within LASAN’s Customer Service Group’s MyLA database for
12    service requests. Defendant would have to conduct a search parameter for service
13    requests relating to encampment cleanups as defined in the Request for the period
14    from April 1, 2016 to the present and generate a report identifying service requests
15    for defined encampment cleanups by location address and date range. Defendant
16    would then need an analyst to manually review MyLA data and cross-reference
17    incident/case numbers, addresses, and dates identified by Defendant’s WPIMS
18    query to determine potentially corresponding service requests for identified
19    encampment cleanups. Defendant would then have to prepare a separate report
20    containing identified service requests within the MyLA database corresponding to
21    identified WPIMS incident/case numbers for encampment cleanups.
22          In addition, Defendant would have to search for all statistical analysis or
23    data compilations relating to encampment cleanups dating back to April 1, 2016.
24    Defendant would have to search for weekly service request reports regarding
25    encampment cleanups over a four-year period, quarterly reports to the CAO over a
26    four-year period, LAPD reports over a four-year period, and any UHRC reports
27    over dating back to 2018. Defendant objects that the Request seeks documents that
28
                                               288
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 297 of 439 Page ID
                                       #:5893



 1    are not reasonably accessible based on the undue burden and costs associated with
 2    searching for and producing documents responsive to this Request for the reasons
 3    described above. Without waiving any, and based on these, objections, the
 4    Defendant objected to producing documents responsive to this Request but remains
 5    willing to conduct a further meet-and-confer discussion with Plaintiffs regarding a
 6    narrowed request for specific reports or data compilations.
 7            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 8            NO. 35:
 9            Plaintiffs seek reports, statistics, analysis, and other documents related to
10    Encampment Cleanups. This would include, for example, any reports analyzing
11    the effectiveness of the cleanups, and statistics generated about how often cleanups
12    are conducted. As with all other requests, the City initially objected that the
13    documents sought are neither relevant nor proportionate to the needs of the case. 22
14    Even after meeting and conferring, Defendant refused to produce any documents
15    responsive to the request. A month later, the City indicated its willingness to meet
16    and confer about “a narrowed request for specific reports or data compilations.” In
17    October, the City produced Amended responses, which maintained the same
18    burden objections, in spite of Plaintiffs’ clarification of the scope of the request.
19    When the parties met and conferred, Defendant indicated it was willing to provide
20    raw data from January 1, 2018 to November 2020 from the three databases it
21    represented it used to collect LA Sanitation data. It otherwise did not agree to
22    produce any additional responsive documents.
23
24       22
             In its initial responses, Defendant interpreted the request to call for the
25    production of documentation of individual cleanups, such as those reports
      requested in RFPs 33 and 34. Plaintiffs clarified that the request did not include
26    these documents, but instead was intended to apply to reports and analysis about
      Encampment Cleanups more generally. The City still refused to provide
27    responsive documents. In its amended response, it continued to maintain its
      proportionality objection primarily based on the purported burden of producing
28    these documents.
                                                 289
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 298 of 439 Page ID
                                       #:5894



 1          In December, Defendant inexplicably produced approximately 550 black
 2    and white PDFs (totaling approximately 4000 pages) of “Data Center reports”
 3    created by LA Sanitation, compiling information about, among other data,
 4    Encampment Cleanups. The City did not provide an amended response to this
 5    request, nor did it provide any explanation why it was producing these specific
 6    documents, what criteria it used to identify these documents, or whether it was
 7    withholding any other documents in its possession, custody, or control that were
 8    responsive to this request.
 9          a.     Reports and Analysis Regarding the City’s Encampment Cleanup
                   Program are Relevant
10
            How the City conducts Encampment Cleanups is clearly relevant. As
11
      discussed in detail above, one of the main issues in this case is the way the City
12
      conducts encampment cleanups. Reports and analysis conducted about these
13
      Cleanups include information about, for example, the existence of customs,
14
      policies, and practices; Plaintiffs’ claims that the City fails to provide sufficient
15
      due process and the City’s claim that no additional process is feasible; and theories
16
      of Monell liability. Defendant’s objection to this request, on the basis of relevance
17
      is without any legal support. Myers Decl. ¶ 4 & Exh. C at 73-77.
18
            b.     Defendant’s Written Response Does Not Comply With Rule 34
19
            The City’s Amended Response to this RFP does not comply in any way with
20
      Federal Rule of Civil Procedure Rule 34(b)(2). In its Amended Response,
21
      Defendant states only that “Defendant objected to producing documents responsive
22
      to this Request but remains willing to conduct a further meet-and-confer discussion
23
      with Plaintiffs regarding a narrowed request for specific reports or data
24
      compilations.”
25
            Although the parties did meet and confer about the City’s willingness to
26
      produce data in response to Plaintiffs’ requests, the City stated only generally that
27
      it was willing to produce data from three databases, WPIMS, AMS and My311.
28
                                                 290
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 299 of 439 Page ID
                                       #:5895



 1    Thereafter, defense counsel indicated that they had “identified and reviewed
 2    additional documents responsive to Plaintiffs’ requests, including organizational
 3    charts, job descriptions, tonnage reports, cleanup reports to the Mayor’s Office and
 4    powerpoints. [They were] continuing [their] investigation into what ha[d] been
 5    collected and whatever may be left to collect; [and they would] continue to review
 6    and produce as soon as possible on a rolling basis.” Myers Decl. ¶ 54 & Exh. AH.
 7          Despite Plaintiffs’ request for clarification, the City simply produced
 8    approximately 550 black and white PDFs of weekly reports (totaling
 9    approximately 4000 pages of documents). The City failed to provide any
10    explanation why it was producing these specific documents or whether it was
11    withholding any other documents in its possession, custody, or control that were
12    responsive to this request. In fact, the City failed to provide any further clarifying
13    information at all. Myers Decl., ¶ 55. This is clearly impermissible under Rule 34.
14          Under Rule 34, “even if the discovery requested was overbroad, [the City]
15    had an obligation at a minimum to respond to the requests to the extent that they
16    sought non-objectionable information or documents.” In re Rivera, 2017 U.S.
17    Dist. LEXIS 229538, at *17. It also requires the objecting party to “state whether
18    any responsive materials are being withheld on the basis of [an
19    asserted] objection,” and to comply with the requirement that “[a]n objection to
20    part of a request must specify the part and permit inspection of the rest.” Fed. R.
21    Civ. P. 34(b)(2)(C).
22          The City has done neither. In this case, although the City has produced
23    some documents likely responsive to this request, it has provided no information
24    about why it was producing these documents and whether and to what extent it is
25    withholding documents on the basis of its objections. As such, Plaintiffs have been
26    “[left] . . . in the dark”, which “is precisely the situation Rule 34(b)(2) is designed
27    to prevent.” DeSilva, 2020 WL 5947827, at *9 (compelling production of
28
                                                 291
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 300 of 439 Page ID
                                       #:5896



 1    documents and responses compliant with Rule 34); see also Rule 34, Advisory
 2    Committee’s Note to 2015 Amendment (Rule 34(b)(2)(C) (amendment was added
 3    to “end the confusion that frequently arises when a producing party states several
 4    objections and still produces information”). It is not enough for Defendant to state
 5    what it is producing; it must provide sufficient information to “alert other parties to
 6    the fact that documents have been withheld and thereby facilitate an informed
 7    discussion of the objection.” 2015 Amendment Adv. Comm. Note to Fed. R. Civ.
 8    P. 34. D.C, 2016 U.S. Dist. LEXIS 197240, at *5. Likewise, the City has
 9    continued to state that it will produce documents on a “rolling basis,” which is also
10    impermissible under Rule 34(b)(2)(B). See Maiorano, 2017 WL 4792380, at *2.
11          As with other requests, Plaintiffs’ concern about the sufficiency of
12    Defendant’s written responses and production is not merely speculative. For
13    example, although the City appeared in a subsequent interrogatory response to
14    indicate that the Data Center reports are the only monthly reports pulled from the
15    databases, Plaintiffs have since received additional monthly “tonnage reports”
16    generated by LA Sanitation and provided to the Council offices that were never
17    identified by Defendants, let alone produced in response to this RFP. See Riskin
18    Decl., ¶ 6 & Exh. B.
19          Plaintiffs have also identified, for example, a 2018 report from LA
20    Sanitation that analyzes Encampment Cleanups and the enforcement of LAMC
21    56.11. The document was not produced to Plaintiffs, even though the City
22    produced similar reports, and the document is clearly responsive to Plaintiffs’
23    request. See Myers Decl., ¶ 73 & Exh. AQ; see also Myers Decl., Exh. 83 & Exh.
24    AT (reports produced by the City in response to CPRAs that were not produced
25    here, but are relevant and responsive to these requests). As with numerous other
26    requests, Plaintiffs have no way of knowing why the City chose to produce the
27    documents it produced and not others. The failure to provide a written response
28
                                                292
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 301 of 439 Page ID
                                       #:5897



 1    consistent with Rule 34 and the failure to produce documents responsive to the
 2    request is sufficient basis to grant Plaintiffs’ motion to compel production of all
 3    documents responsive to this request.
 4          c.     Plaintiffs’ Request is Not Overbroad
 5          Defendant asserts that the request is overbroad “in seeking documents
 6    regarding encampment cleanups dating back over four years to April 1, 2016 that
 7    are unrelated, and not relevant, to Plaintiff El Bey’s specific claims alleged in the
 8    SAC.” As discussed in detail, two years and eight months prior to the Specific
 9    Incidents is reasonable, given that the date corresponds to when LAMC 56.11 was
10    amended, and it is especially reasonable given the extent to which the City’s
11    Encampment Cleanups have been subject to judicial scrutiny. See SAC at ¶¶ 17-
12    19, Dkt. 43, (describing the history of claims against the City for similar violations
13    to the ones raised by Plaintiffs); see also Thomas, 715 F. Supp. 2d at 1032
14    (granting a request for information going back nearly thirty years, where “in the
15    context of th[e] action,” the requested information was “necessary to conduct a
16    comparative analysis of the operation” at issue in the litigation and such analysis
17    was “clearly relevant to Petitioner’s claims”). The request not only identifies a
18    discrete topic and is time-limited, but also relates to a specific type of document
19    related to the discrete topic. As such, the request is narrow, and there is no basis
20    for the City’s refusal to produce responsive documents.
21          d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
22
            To the extent Defendant is withholding any documents on the basis that the
23
      request is not proportional to the needs of this case, Defendant’s objection and
24
      subsequent meet and confer efforts provided no information “clarifying,
25
      explaining, and supporting its objection” that it is not proportional to the needs of
26
      the case, based on the factors outlined in Rule 26. Duran, 258 F.R.D. at 378.
27
      Applying these factors and the appropriate scope of this litigation, the request is
28
                                                293
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 302 of 439 Page ID
                                       #:5898



 1    proportional to the needs of the case. As discussed in detail above, the issues at
 2    stake in this litigation are of constitutional significance; the amount in controversy
 3    is largely irrelevant given that Plaintiffs primarily seek prospective relief to put an
 4    end to the City’s unconstitutional practices; the City of Los Angeles has far more
 5    resources than the seven unhoused individuals whose belongings were seized and
 6    the volunteer organization whose resources go to replacing those belongings; and
 7    Defendant has access to information not publicly available, such as internal
 8    analysis and reports See supra, Plaintiffs’ Argument re: RFP No. 2. The other
 9    factors also weigh heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
10                        i.     Importance of the discovery in resolving the issues
11          The documents sought by Plaintiffs are related to one of the matters that is
12    most central to this case: how the City conducts Encampment Cleanups. Reports
13    and analysis related to those issues could provide critical evidence about, for
14    example, the existence of customs, policies or practices or the City’s awareness
15    about and failure to address the issues raised in this case. Those issues are critical
16    to Monell liability and Plaintiffs’ claims for prospective relief, which as noted
17    above, are at the center of this case.
18                        ii.    Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
19
            Defendant objects that the burden of producing documents responsive to
20
      Plaintiffs’ request is too high, yet the only burden the City identifies in producing
21
      documents Plaintiffs have clarified are responsive to this request is literally the
22
      burden that comes from searching for documents responsive to any request. As the
23
      City concedes, the normal discovery steps necessary to conduct a “reasonable
24
      inquiry” should be sufficient to identify reports and analysis related to this request,
25
      especially since the request goes back only four years and the responsive
26
      documents would likely be contained within a few discrete departments within the
27
      City. See In re Citimortgage, 2012 WL 10450139, at *4; see also Plaintiffs’
28
                                                294
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 303 of 439 Page ID
                                       #:5899



 1    Argument re: RFP 16. Yet because the City continues to object to the relevance of
 2    these documents, it refuses to concede that any burden is proportionate to the needs
 3    of this case. The City’s refusal to conduct even a reasonable inquiry to identify
 4    responsive documents is not defensible.
 5          e.     The City has Waived its Other Objections
 6          The City includes a boilerplate objection on the basis of attorney-client
 7    privilege and work product doctrines, but fails to identify in any way whether or to
 8    what extent it is actually withholding any documents on the basis of privilege. In
 9    the seven months since the City produced responsive documents, the City has
10    refused to produce a privilege log, despite repeated requests. It has therefore
11    waived any privilege. Burlington Northern & Santa Fe Ry. Co., 408 F.3d at 1149.
12          Likewise, the City provides no information here or anywhere to clarify why
13    or even whether any of its other general objections apply. As such, it has waived
14    them here. See e.g., Bosley, 2016 WL 1704159, at *5.
15          f.     Plaintiffs’ Request for Relief
16          Plaintiffs are entitled to an order compelling the City to produce
17    all documents responsive to RFP No. 35 within 21 days or, if the City asserts it has
18    produced all documents responsive to the request, compelling Defendant to
19    provide a complete, explicit response as to the search conducted to identify and
20    produce responsive documents and to attest to the finality of its production, as
21    required by Rule 34.
22          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
23          NO. 35:
24          For the reasons set forth in the City’s arguments as to RFPs 1, 30 and 33, the
25    documents Plaintiffs seek are not relevant and the request is not proportional to the
26    needs of this case. The City incorporates by reference the City’s Response to RFPs
27    1, 30 and 33 in their entirety.
28
                                                295
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 304 of 439 Page ID
                                       #:5900



 1
 2          REQUEST FOR PRODUCTION NO. 36:
 3          All reports, summaries, statistics, analysis or data compilations related to
 4    enforcement of LAMC 56.11.
 5          RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
 6          Defendant incorporates the General Objections as though fully set forth here.
 7    Defendant objects that the Request seeks documents that are not relevant to
 8    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
 9    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
10    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
11    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
12    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
13    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
14    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
15    SAC as seeking only to obtain a ruling that the City’s policies and practices are
16    unconstitutional and not that each past application of those policies and practices to
17    its members was unconstitutional.”). Defendant also objects that the proposed
18    discovery is not relevant to establishing Monell liability for the claims alleged in
19    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
20    single incident … to hold the City liable under Monell.”). Defendant objects that
21    the Request is overbroad and burdensome in seeking documents regarding
22    encampment cleanups involving LAMC 56.11 enforcement actions dating back
23    over four years to April 1, 2016 that are unrelated, and not relevant, to Plaintiff
24    El-Bey’s specific claims alleged in the SAC. Defendant also objects to the Request
25    to the extent the Request seeks information protected from disclosure by the
26    attorney-client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
27    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
28
                                                296
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 305 of 439 Page ID
                                       #:5901



 1    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
 2    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing any such proposed discovery outweighs the benefit of such information
 6    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
 7    search and producing documents greatly exceeds the amount in controversy for
 8    Plaintiff’s alleged damages.
 9          Specifically, in order to search for and obtain documents responsive to the
10    Request, Defendant would need to search LASAN’s WPIMS database to identify
11    all incidents constituting “encampment cleanups” as defined in the Request.
12    Defendant identified 41,734 incidents within WPIMS constituting “encampment
13    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
14    2020. Defendant would have to conduct a query and search parameters within
15    WPIMS to generate a report identifying all 41,734 incidents by the address listed
16    for the encampment cleanup, date, incident/case number, and form of encampment
17    cleanup. For each identified incident number, Defendant would need to generate
18    reports within WPIMS for the encampment cleanup involving LAMC 56.11
19    enforcement actions, and collect associated health hazard checklists by incident
20    number.
21          For each identified incident number, Defendant would need to generate
22    reports within WPIMS for the encampment cleanup, and collect associated health
23    hazard checklists. Defendant would then have to conduct additional searches for
24    encampment cleanup pictures and media files by incident number that are not
25    stored on WPIMS. The number of pictures associated with an encampment cleanup
26    could exceed over 700 pictures for one incident report. Defendant would also have
27    to manually search for, collect, and assemble related documents by incident
28
                                               297
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 306 of 439 Page ID
                                       #:5902



 1    number, including any posting surveys, hazardous-waste disposal records, non-
 2    hazardous waste disposal records, and cleanup authorizations maintained in
 3    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
 4    responsive encampment cleanups, Defendant would then have to conduct searches
 5    for potentially responsive LAPD records for any incidents involving LAPD HOPE
 6    officers by corresponding date, location, and LAPD Bureau, including searches for
 7    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
 8    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
 9    addition, Defendant would have to search for LAPD body worn video that may
10    exist for identified incidents involving LAPD HOPE Officers and review such
11    video for responsiveness to the Request. Defendant previously conducted a search
12    for and produced such incident-specific documents for the named individual
13    plaintiffs’ specific incidents at CITY00001-2677.
14          Defendant would also need to search for potentially responsive documents
15    or information for encampment cleanups involving LAMC 56.11 enforcement
16    actions as defined in the Request that may be maintained within LASAN’s
17    Customer Service Group’s MyLA database for service requests. Defendant would
18    have to conduct a search parameter for service requests relating to encampment
19    cleanups as defined in the Request for the period from April 1, 2016 to the present
20    and generate a report identifying service requests for defined encampment
21    cleanups by location address and date range. Defendant would then need an analyst
22    to manually review MyLA data and cross-reference incident/case numbers,
23    addresses, and dates identified by Defendant’s WPIMS query to determine
24    potentially corresponding service requests for identified encampment cleanups.
25    Defendant would then have to prepare a separate report containing identified
26    service requests within the MyLA database corresponding to identified WPIMS
27    incident/case numbers for encampment cleanups.
28
                                               298
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 307 of 439 Page ID
                                       #:5903



 1          In addition, Defendant would have to search for all statistical, analysis or
 2    data compilations relating to encampment cleanups dating back to April 1, 2016.
 3    Defendant would have to search for weekly service request reports regarding
 4    encampment cleanups over a four-year period, quarterly reports to CAO over a
 5    four-year period, LAPD reports over a four-year period, and any UHRC reports
 6    over dating back to 2018. Defendant objects that the Request seeks documents that
 7    are not reasonably accessible based on the undue burden and costs associated with
 8    searching for and producing documents responsive to this Request for the reasons
 9    described above. Without waiving any, and based on these, objections, no
10    documents will be produced in response to this Request.
11          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 36:
12          Defendant incorporates the General Objections as though fully set forth here.
13    Defendant objects that the Request seeks documents that are not relevant to
14    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
15    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
16    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
17    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
18    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
19    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
20    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
21    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
22    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
23    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
24    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
25    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
26    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
27    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
28
                                               299
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 308 of 439 Page ID
                                       #:5904



 1    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
 2    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
 3    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
 4    obtain a ruling that the City’s policies and practices are unconstitutional and not
 5    that each past application of those policies and practices to its members was
 6    unconstitutional.”). Defendant also objects that the proposed discovery is not
 7    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
 8    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
 9    to hold the City liable under Monell.”). Defendant objects that the Request is
10    overbroad and burdensome in seeking documents regarding encampment cleanups
11    involving LAMC 56.11 enforcement actions dating back over four years to April 1,
12    2016 that are unrelated, and not relevant, to Plaintiffs’ specific claims alleged in
13    the SAC. Defendant also objects to the Request to the extent the Request seeks
14    information protected from disclosure by the attorney-client privilege and or
15    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
16    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
17    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
18    15-17 (C.D. Cal. Sep. 9, 2013).
19          Defendant further objects that the Request is burdensome and not
20    proportional to the needs of the case, insofar as the burden of searching for and
21    producing any such proposed discovery outweighs the benefit of such information
22    for Plaintiffs’ claims and Defendant’s costs or expense in conducting the search
23    and producing documents greatly exceeds the amount in controversy for Plaintiff’s
24    alleged damages.
25          Specifically, in order to search for and obtain documents responsive to the
26    Request, Defendant would need to search LASAN’s WPIMS database to identify
27    all incidents constituting “encampment cleanups” as defined in the Request.
28
                                                300
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 309 of 439 Page ID
                                       #:5905



 1    Defendant identified 41,734 incidents within WPIMS constituting “encampment
 2    cleanups” as defined in the Request for the period from April 1, 2016 to July 31,
 3    2020. Defendant would have to conduct a query and search parameters within
 4    WPIMS to generate a report identifying all 41,734 incidents by the address listed
 5    for the encampment cleanup, date, incident/case number, and form of encampment
 6    cleanup. For each identified incident number, Defendant would need to generate
 7    reports within WPIMS for the encampment cleanup involving LAMC 56.11
 8    enforcement actions, and collect associated health hazard checklists by incident
 9    number.
10          For each identified incident number, Defendant would need to generate
11    reports within WPIMS for the encampment cleanup, and collect associated health
12    hazard checklists. Defendant would then have to conduct additional searches for
13    encampment cleanup pictures and media files by incident number that are not
14    stored on WPIMS. The number of pictures associated with an encampment cleanup
15    could exceed over 700 pictures for one incident report. Defendant would also have
16    to manually search for, collect, and assemble related documents by incident
17    number, including any posting surveys, hazardous-waste disposal records, non-
18    hazardous waste disposal records, and cleanup authorizations maintained in
19    LASAN’s AMS. In addition, upon identifying specified incident/case numbers for
20    responsive encampment cleanups, Defendant would then have to conduct searches
21    for potentially responsive LAPD records for any incidents involving LAPD HOPE
22    officers by corresponding date, location, and LAPD Bureau, including searches for
23    LAPD Daily Field Activity Reports (DFAR), Watch Commander Daily Reports,
24    Sergeant’s Daily Reports, and LAPD Computer Aided Dispatch (CAD) Reports. In
25    addition, Defendant would have to search for LAPD body worn video that may
26    exist for identified incidents involving LAPD HOPE Officers and review such
27    video for responsiveness to the Request. Defendant previously conducted a search
28
                                               301
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 310 of 439 Page ID
                                       #:5906



 1    for and produced such incident-specific documents for the named individual
 2    plaintiffs’ specific incidents at CITY00001-2677.
 3          Defendant would also need to search for potentially responsive documents
 4    or information for encampment cleanups involving LAMC 56.11 enforcement
 5    actions as defined in the Request that may be maintained within LASAN’s
 6    Customer Service Group’s MyLA database for service requests. Defendant would
 7    have to conduct a search parameter for service requests relating to encampment
 8    cleanups as defined in the Request for the period from April 1, 2016 to the present
 9    and generate a report identifying service requests for defined encampment
10    cleanups by location address and date range. Defendant would then need an analyst
11    to manually review MyLA data and cross-reference incident/case numbers,
12    addresses, and dates identified by Defendant’s WPIMS query to determine
13    potentially corresponding service requests for identified encampment cleanups.
14    Defendant would then have to prepare a separate report containing identified
15    service requests within the MyLA database corresponding to identified WPIMS
16    incident/case numbers for encampment cleanups.
17          In addition, Defendant would have to search for all statistical, analysis or
18    data compilations relating to encampment cleanups dating back to April 1, 2016.
19    Defendant would have to search for weekly service request reports regarding
20    encampment cleanups over a four-year period, quarterly reports to CAO over a
21    four-year period, LAPD reports over a four-year period, and any UHRC reports
22    over dating back to 2018. Defendant objects that the Request seeks documents that
23    are not reasonably accessible based on the undue burden and costs associated with
24    searching for and producing documents responsive to this Request for the reasons
25    described above. Without waiving any, and based on these, objections, the
26    Defendant objected to producing documents responsive to this Request but remains
27
28
                                               302
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 311 of 439 Page ID
                                       #:5907



 1    willing to conduct a further meet-and-confer discussion with Plaintiffs regarding a
 2    narrowed request for specific reports or data compilations.
 3            PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4            NO. 36:
 5            Similarly to RFP 35, Plaintiffs seek reports, statistics, analysis, and other
 6    documents related to the enforcement of LAMC 56.11. This would include, for
 7    example, any reports analyzing the enforcement of various provisions of the
 8    ordinance, statistics generated about how often the ordinance is enforced, and any
 9    issues with enforcement. It could also include, for example, any analysis or reports
10    that discuss the need to adjust or change the City’s enforcement of the ordinance.
11    As with all other requests, the City initially objected that the documents sought are
12    neither relevant nor proportionate to the needs of the case. 23 Even after meeting
13    and conferring, Defendant refused to produce any documents responsive to the
14    request. A month later, the City indicated its willingness to meet and confer about
15    “a narrowed request for specific reports or data compilations.” In October, the
16    City produced Amended responses, which maintained the same burden objections,
17    in spite of Plaintiffs’ clarification of the scope of the request. When the parties met
18    and conferred about the production of documents, Defendant indicated it was
19    willing to provide raw data from January 1, 2018 to November 2020 from an
20    LAPD database that tracks arrests. Although this leaves out a significant number
21    of clearly relevant documents, the City has not agreed to produce any additional
22    responsive documents.
23
24       23
             In its initial responses, Defendant initially interpreted the request to call for
25    the production of documentation of individual cleanups, such as those reports
      requested in RFPs 33 and 34, as it had done with RFP 35. Plaintiffs clarified that
26    the request did not include these documents, but instead was intended to apply to
      reports and analysis about the enforcement of 56.11 more generally. The City still
27    refused to provide responsive documents. In its amended responses, it maintained
      its proportionality objection was primarily based on the purported burden of
28    producing the documentation related to encampment cleanups.
                                                 303
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 312 of 439 Page ID
                                       #:5908


            a.     Reports and Analysis Regarding the City’s Enforcement of
 1                 LAMC 56.11 are Relevant
 2          How the City enforces LAMC 56.11 is clearly relevant. Plaintiffs bring an
 3    as-applied challenge to LAMC 56.11; thus, how the City enforces the ordinance is
 4    at the center of this case. As such, reports and analysis conducted about the City’s
 5    enforcement practices are highly relevant and in fact, critically important to core
 6    issues in the case. The suggestion otherwise is utterly lacking in legal support.
 7          b.     Defendant’s Written Response Does Not Comply With Rule 34
 8          The City’s Amended Response to this RFP does not comply in any way with
 9    Federal Rule of Civil Procedure Rule 34(b)(2). In its Amended Response,
10    Defendant states only that “Defendant objected to producing documents responsive
11    to this Request but remains willing to conduct a further meet-and-confer discussion
12    with Plaintiffs regarding a narrowed request for specific reports or data
13    compilations.”
14          When Plaintiffs attempted to meet and confer, the City was willing to
15    produce only raw data from the City’s database about the City’s issuance of
16    Release from Custody citations (RFCs) for violations of LAMC 56.11, which the
17    City purported to produce in December 2020. Myers Decl., ¶ 47, Ex. AA. But
18    even this limited production was incomplete. Although the City did not indicate it
19    was withholding any of the data collected on RFCs, the spreadsheet produced to
20    Plaintiffs excludes critical columns of data, including the citation numbers for the
21    RFC, which is used in court filings and is therefore a vital piece of information.
22    The City did not disclose that it was withholding data. Notably, the City has
23    produced this column of data in response to CPRA requests to third parties. See
24    Myers Decl., ¶ 74 Exh. AR. Similarly, the database includes only those RFCs in
25    which the top-line charge is LAMC 56.11 (i.e., the first charge on the citation), but
26    excludes those instances in which 56.11 was an additional charge. Again,
27
28
                                               304
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 313 of 439 Page ID
                                       #:5909



 1    Plaintiffs are aware of the deficiency of this data only because this data was
 2    produced to a third party pursuant to the CPRA and then provided to Plaintiffs. Id.
 3          This is clearly not allowed under Rule 34, which requires the objecting party
 4    to “state whether any responsive materials are being withheld on the basis of [an
 5    asserted] objection.” In re Rivera, 2017 U.S. Dist. LEXIS 229538, at *6. It is not
 6    enough for Defendant to state what it is producing; it must provide sufficient
 7    information to “alert other parties to the fact that documents have been withheld
 8    and thereby facilitate an informed discussion of the objection.” 2015 Amendment
 9    Adv. Comm. Note to Fed. R. Civ. P. 34; see D.C.,, 2016 U.S. Dist. LEXIS 197240,
10    at *5. The City failed to provide any information to Plaintiffs that it was
11    withholding data or any information about why it was withholding data. As such,
12    Plaintiffs have been “[left] . . . in the dark,” which “is precisely the situation Rule
13    34(b)(2) is designed to prevent.” DeSilva, 2020 WL 5947827, at *9 (compelling
14    production of documents and responses compliant with Rule 34); see also Rule 34,
15    Advisory Committee’s Note to 2015 Amendment (Rule 34(b)(2)(C) (amendment
16    was added to “end the confusion that frequently arises when a producing party
17    states several objections and still produces information”).
18          c.     Plaintiffs’ Request is Not Overbroad
19          Plaintiffs’ request is not overbroad. The request not only identifies a
20    discrete topic that is at the center of this litigation and is time-limited, but also
21    relates to a specific type of document related to the discrete topic. As such, the
22    request is narrow, and there is no basis for the City’s refusal to produce responsive
23    documents.
24          The City’s objection to this request is focused on the timeframe for requests.
25    As discussed in detail, two years and eight months prior to the Specific Incidents is
26    reasonable, given that the date corresponds to when LAMC 56.11 was amended,
27    and it is especially reasonable given the extent to which the City’s Encampment
28
                                                  305
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 314 of 439 Page ID
                                       #:5910



 1    Cleanups have been subject to judicial scrutiny. See SAC at ¶¶ 17-19 (describing
 2    the history of claims against the City for similar violations to the ones raised by
 3    Plaintiffs). See also Thomas, 715 F. Supp. 2d at 1032 (granting a request for
 4    information going back nearly thirty years, where “in the context of th[e] action,”
 5    the requested information was “necessary to conduct a comparative analysis of the
 6    operation” at issue in the litigation and such analysis was “clearly relevant to
 7    Petitioner’s claims”).
 8          But the City refuses to produce any reports, analysis, or other requested
 9    documents that have been conducted at any time, not just reports going back prior
10    to the Specific Incidents. Under Rule 34, “[a]n objection to part of a request must
11    specify the part and permit inspection of the rest.” Fed. R. Civ. P. 34(b)(2)(C).
12    Even if the discovery requested was overbroad, [the City] had an obligation at a
13    minimum to respond to the requests to the extent that they sought non-
14    objectionable information or documents.” In re Rivera, 2017 U.S. Dist. LEXIS
15    229538, at *6. The City has simply refused to do this, and instead, withheld all
16    documents responsive to the request, except the raw data discussed above.
17          d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
                   Case
18
            To the extent Defendant is withholding any documents on the basis that the
19
      request is not proportional to the needs of this case, Defendant’s objection and
20
      subsequent meet and confer efforts provided no information “clarifying,
21
      explaining, and supporting its objection” that it is not proportional to the needs of
22
      the case, based on the factors outlined in Rule 26. Duran v. Cisco Sys., Inc., 258
23
      F.R.D. 375, 378 (C.D. Cal. 2009).Applying these factors and the appropriate scope
24
      of this litigation, the request is proportional to the needs of the case. As discussed
25
      in detail above, the issues at stake in this litigation are of constitutional
26
      significance; the amount of controversy is largely irrelevant given that Plaintiffs
27
      primarily seek prospective relief to put an end to the City’s unconstitutional
28
                                                 306
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 315 of 439 Page ID
                                       #:5911



 1    practices; the City of Los Angeles has far more resources than the seven unhoused
 2    individuals whose belongings were seized and the volunteer organization whose
 3    resources go to replacing those belongings; and Defendant has access to
 4    information not publicly available, such as internal analysis and reports. See
 5    supra, Plaintiffs’ Argument re: Request No. 2. The other factors also weigh
 6    heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
 7                         i.     Importance of the discovery in resolving the issues
 8           The documents sought by Plaintiffs are related to one of the matters that is
 9    most central to this case: how the City conducts Encampment Cleanups. Reports
10    and analysis related to those issues could provide critical evidence about, for
11    example, the existence of customs, policies or practices or the City’s awareness of
12    and failure to address the issues raised in this case. Those issues are critical to
13    Monell liability and Plaintiffs’ claims for prospective relief, which as noted above,
14    are at the center of this case.
15                         ii.    Whether the burden or expense of the proposed
                                  discovery outweighs its likely benefit
16
             Defendant objects that the burden of producing documents responsive to
17
      Plaintiffs’ request is too high, yet the only burden the City identifies in producing
18
      documents Plaintiffs have clarified are responsive to this request is literally the
19
      burden that comes from searching for documents responsive to any request. As the
20
      City concedes, the normal discovery steps necessary to conduct a “reasonable
21
      inquiry” should be sufficient to identify reports and analysis related to this request,
22
      especially since the request goes back only four years and the responsive
23
      documents would likely be contained within a few discrete departments within the
24
      City. See In re: Citimortgage, 2012 WL 10450139, at *4; see also Plaintiffs’
25
      Argument re: RFP 16. Yet because the City continues to object to the relevance of
26
      these documents, it refuses to concede that any burden is proportionate to the needs
27
28
                                                307
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 316 of 439 Page ID
                                       #:5912



 1    of this case. The City’s refusal to conduct even a reasonable inquiry to identify
 2    responsive documents is not defensible.
 3          e.     The City has Waived its Other Objections
 4          The City includes a boilerplate objection on the basis of attorney-client
 5    privilege and work product doctrines, but fails to identify in any way whether or to
 6    what extent it is actually withholding any documents on the basis of privilege. In
 7    the seven months since the City produced responsive documents, the City has
 8    refused to produce a privilege log, despite repeated requests. It has therefore
 9    waived any privilege. Burlington Northern & Santa Fe Ry. Co. at 1149.
10          Likewise, the City provides no information here or anywhere to clarify why
11    or even whether any of its other general objections apply. As such, it has waived
12    them here. See e.g., Bosley, 2016 WL 1704159, at *5.
13          f.     Plaintiffs’ Request for Relief
14          Plaintiffs are entitled to an order compelling the City to produce
15    all documents responsive to RFP No. 36 within 21 days or, if the City asserts it has
16    produced all documents responsive to the request, compelling Defendant to
17    provide a complete, explicit response as to the search conducted to identify and
18    produce responsive documents and to attest to the finality of its production, as
19    required by Rule 34.
20          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
21          NO. 36:
22          For the reasons set forth in the City’s arguments as to RFPs 1, 30 and 33, the
23    documents Plaintiffs seek are not relevant and the request is not proportional to the
24    needs of this case. The City incorporates by reference the City’s Response to RFPs
25    1, 30 and 33 in their entirety.
26
27
28
                                                308
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 317 of 439 Page ID
                                       #:5913



 1          REQUEST FOR PRODUCTION NO. 38:
 2          All Government Tort Claims filed against the CITY related to the seizure
 3    and/or destruction of homeless people’s belongings.
 4          RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 5          Defendant incorporates the General Objections as though fully set forth here.
 6    Defendant objects that the Request seeks documents that are not relevant to
 7    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
 8    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
 9    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
10    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
11    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
12    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
13    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
14    SAC as seeking only to obtain a ruling that the City’s policies and practices are
15    unconstitutional and not that each past application of those policies and practices to
16    its members was unconstitutional.”). Defendant also objects that the proposed
17    discovery is not relevant to establishing Monell liability for the claims alleged in
18    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
19    single incident … to hold the City liable under Monell.”). Defendant objects that
20    the Request is overbroad and burdensome in seeking all government tort claims
21    filed against the City dating back four years to April 1, 2016 that are unrelated, and
22    not relevant, to Plaintiff El Bey’s specific claims alleged in the SAC. Defendant
23    also objects to the Request to the extent the Request seeks information protected
24    from disclosure by the attorney-client privilege and or attorney work product
25    doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219
26    F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No.
27
28
                                                309
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 318 of 439 Page ID
                                       #:5914



 1    CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9,
 2    2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing any such proposed discovery outweighs the benefit of such information
 6    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
 7    search and producing documents greatly exceeds the amount in controversy for
 8    Plaintiff’s alleged damages.
 9          Specifically, during the period from April 1, 2016 to July 30, 2020, a total of
10    26,775 government tort claims were filed against the City. In order to search for
11    and produce documents responsive to this Request, Defendant would need to
12    create search parameters to query Defendant’s City Attorney’s Office Citylaw
13    database to search government claims filed during this period; however, there are
14    no fields to identify or segregate claims filed relating to the seizure or destruction
15    of homeless people’s belongings and such claims could be input into the database
16    by different causes relating to civil rights, property, miscellaneous, and input as
17    claims against different departments, such as LASAN, LAPD, or the City.
18    Defendant would have to run multiple queries to identify potentially responsive
19    government claims out of these 26,775 claims by claim number. Defendant would
20    then need to assign an administrative clerk to manually pull and review identified
21    government claims by claim number to determine responsiveness. In addition,
22    Defendant objects that there are likely government tort claims not stored within
23    Citylaw, which would require a further search of hard copy files of government
24    claims stored offsite that would need to be recalled from storage and manually
25    searched for responsive documents. Defendant objects that the Request seeks
26    documents that are not reasonably accessible based on the undue burden and costs
27    associated with searching for and producing documents responsive to this Request
28
                                                310
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 319 of 439 Page ID
                                       #:5915



 1    for the reasons described above. Without waiving any, and based on these
 2    objections, Defendant will produce the government claim filed by Plaintiff El-Bey
 3    and the other individual plaintiffs in this action, but no other documents will be
 4    produced in response to this Request.
 5          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 38:
 6          Defendant incorporates the General Objections as though fully set forth here.
 7    Defendant objects that the Request seeks documents that are not relevant to
 8    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 9    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
10    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
11    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
12    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
13    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
14    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
15    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
16    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
17    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
18    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
19    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
20    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
21    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
22    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
23    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
24    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
25    obtain a ruling that the City’s policies and practices are unconstitutional and not
26    that each past application of those policies and practices to its members was
27    unconstitutional.”). Defendant also objects that the proposed discovery is not
28
                                               311
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 320 of 439 Page ID
                                       #:5916



 1    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
 2    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
 3    to hold the City liable under Monell.”). Defendant objects that the Request is
 4    overbroad and burdensome in seeking all government tort claims filed against the
 5    City dating back four years to April 1, 2016 that are unrelated, and not relevant, to
 6    Plaintiffs’ specific claims alleged in the SAC. Defendant also objects to the
 7    Request to the extent the Request seeks information protected from disclosure by
 8    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
 9    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
10    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
11    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
12          Defendant further objects that the Request is burdensome and not
13    proportional to the needs of the case, insofar as the burden of searching for and
14    producing any such proposed discovery outweighs the benefit of such information
15    for Plaintiffs’ claims and Defendant’s costs or expense in conducting the search
16    and producing documents greatly exceeds the amount in controversy for Plaintiff’s
17    alleged damages.
18          Specifically, during the period from April 1, 2016 to July 30, 2020, a total of
19    26,775 government tort claims were filed against the City. In order to search for
20    and produce documents responsive to this Request, Defendant would need to
21    create search parameters to query Defendant’s City Attorney’s Office Citylaw
22    database to search government claims filed during this period; however, there are
23    no fields to identify or segregate claims filed relating to the seizure or destruction
24    of homeless people’s belongings and such claims could be input into the database
25    by different causes relating to civil rights, property, miscellaneous, and input as
26    claims against different departments, such as LASAN, LAPD, or the City.
27    Defendant would have to run multiple queries to identify potentially responsive
28
                                                312
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 321 of 439 Page ID
                                       #:5917



 1    government claims out of these 26,775 claims by claim number. Defendant would
 2    then need to assign an administrative clerk to manually pull and review identified
 3    government claims by claim number to determine responsiveness. In addition,
 4    Defendant objects that there are likely government tort claims not stored within
 5    Citylaw, which would require a further search of hard copy files of government
 6    claims stored offsite that would need to be recalled from storage and manually
 7    searched for responsive documents. Defendant objects that the Request seeks
 8    documents that are not reasonably accessible based on the undue burden and costs
 9    associated with searching for and producing documents responsive to this Request
10    for the reasons described above. Without waiving any, and based on these
11    objections, Defendant produced the government claims filed by individual
12    Plaintiffs at CTY004316-4358, but objects to further production of documents in
13    response to this Request.
14          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
15          NO. 38:
16          Plaintiffs seek Government Tort Claims filed with the City by other
17    unhoused individuals regarding the seizure and destruction of their belongings,
18    from two years and eight months prior to the Specific Incidents and through the
19    present. Initially and in its Amended responses, Defendant objected to the
20    production of any documents responsive to this request other than the individual
21    Plaintiffs’ claims (which of course, Plaintiffs have produced to the City as part of
22    their initial disclosures). Plaintiffs requested that the City provide more details
23    about the storage of these documents; the City refused to meet and confer and
24    instead, amended its answer to the RFP in October 2020 by adding additional
25    details but none of the information requested by Plaintiffs.
26          In November and December 2020, the City inexplicably reversed course.
27    While standing by its objections, the City agreed to produce Government Tort
28
                                                313
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 322 of 439 Page ID
                                       #:5918



 1    Claims it could search for electronically using search terms, which limited the
 2    searches to only those claims that were actually filed electronically and that were
 3    then catalogued in the City’s case management system. 24 By the City’s own
 4    account, the City’s ability to identify responsive documents by this method is
 5    extremely limited: the majority of documents responsive to the request appear not
 6    to be stored in this database and the use of this method excluded all Government
 7    Tort Claims that were submitted in paper form or uploaded as PDF attachments.
 8    See 12/29/2020 email from Ursea. In response to this limited search of claims filed
 9    online, the City identified and turned over 35 Government Tort Claims submitted
10    by 20 individuals.
11            As discussed below, the City’s search and production are inadequate. Not
12    only is the search likely to leave out claims submitted by unhoused residents, but
13    Plaintiffs can also show that the City has withheld documents responsive to this
14    request. Because the documents are highly relevant, Plaintiffs are entitled to an
15    order compelling production of all documents responsive to the request.
16            a.    The Documents are Relevant to Plaintiffs’ Claims
17            As set out in Plaintiffs’ complaint and supra, Plaintiffs are entitled to
18    discovery about the City’s unconstitutional customs and practices, beyond just the
19    Specific Incidents. Complaints raised by other unhoused individuals, alleging the
20    same constitutional violations as those alleged in the SAC, are unquestionably
21    relevant to the questions of whether the City has a widespread custom and practice
22    of engaging in these violations and whether the City was on notice of the practices
23    and did not address the issues about which individuals complained. See Henry v.
24    Cty. of Shasta, 132 F.3d 512, 519 (9th Cir. 1997), opinion amended on denial of
25
26       24
             Government Tort Claims can be filed with the City of Los Angeles by using
27    the City’s Government Tort Claim form and submitting it via mail or in person, or
      by using the City’s government tort claim portal. See Mike Feuer, Los Angeles
28    City Attorney, “Claims,” available at https://www.lacityattorney.org/claims.
                                                 314
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 323 of 439 Page ID
                                       #:5919



 1    reh’g, 137 F.3d 1372 (9th Cir. 1998) (Monell claim supported by “almost identical
 2    incident as that complained of” which put Defendant on notice as to future abuses);
 3    Larez v. City of Los Angeles, 946 F. 2d 630, 646 (9th Cir. 1991) (grounding
 4    “policy or custom” liability on grounds of similar complaints and the lack of
 5    sustaining them); Lawman v. City & Cty. of San Francisco, 159 F. Supp. 3d 1130,
 6    1144 (N.D. Cal. 2016) (same). These documents could also lead to the discovery of
 7    other relevant documents and witnesses. In re: Am. Med. Sys., Inc., 2016 WL
 8    3077904, at *4 (“it remains true that relevancy in discovery is broader than
 9    relevancy for purposes of admissibility at trial,”). And the Claims may contain
10    impeachment evidence. Estate of Ernesto Flores, 2017 WL 3297507, at *6;
11    Paulsen, 168 F.R.D. at 289.
12          b.     Requests are Not Overbroad
13          Plaintiffs seek Government Tort Claims that have been filed since April
14    2016, when the City amended LAMC 56.11 and began enforcing the ordinance.
15    Importantly, this is just two years and eight months prior to the first Specific
16    Incident alleged in the complaint. Evidence of prior conduct is necessary to
17    establish municipal liability under some theories of Monell liability. See e.g.,
18    Connick v. Thompson, 563 U.S. 51, 63 (2011) (quotation omitted) (Under a failure
19    to train theory, “contemporaneous or subsequent conduct cannot establish a pattern
20    of violations that would provide notice to the cit[y] and the opportunity to conform
21    to constitutional dictates . . . .”). As such, evidence of prior conduct alleged in the
22    complaint is relevant and necessary, and courts routinely order the production of
23    complaints going back much longer than two years and eight months. Medora,
24    2007 WL 9810901, at *4 (“a 5-year time limitation adequately serves Plaintiff’s
25    interests in obtaining relevant documents while avoiding the imposition of undue
26    burden and expense on Defendants.”). In fact, given the history of allegations
27    related to the seizure and destruction of unhoused people’s belongings which
28
                                                315
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 324 of 439 Page ID
                                       #:5920



 1    preceded this case, see SAC ¶¶ 17-19, two years and eight months is a more than
 2    reasonable time period for tort claims related to this conduct. And of course,
 3    discovery regarding cleanups that have happened since the Specific Incidents
 4    occurred is necessary for Plaintiffs’ claims of prospective relief.
 5          c.     The Request is Proportionate to the Needs of the Case
 6          As discussed in detail above, the issues at stake in this litigation are of
 7    constitutional significance; the amount of controversy is largely irrelevant given
 8    that Plaintiffs primarily seek prospective relief to put an end to the City’s
 9    unconstitutional practices; the City of Los Angeles has far more resources than the
10    seven unhoused individuals whose belongings were seized and the volunteer
11    organization whose resources go to replacing those belongings. See infra. The
12    other factors also weigh heavily in Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
13                        i.     Parties’ relative access to relevant information
14          As with the other requests, the City controls access to this information.
15    Plaintiffs have no practical way, other than through discovery, of determining
16    whether other claims have been filed against the City for these practices. In
17    addition, this discovery is also important to identify witnesses who had similar
18    experiences as the Plaintiffs, which goes to the issue of whether the City has
19    widespread and longstanding policies and practices that violate unhoused people’s
20    constitutional rights; this is at issue both for Monell liability and for Plaintiffs’
21    claims for prospective relief. Although the City heavily documents the seizure and
22    destruction of property, those documents almost never contain any information
23    about the names of individuals whose property was destroyed. As discussed above
24    (and noted by the district court), unhoused residents may, for a variety of reasons,
25    have difficulty providing precise dates and times when their belongings were
26    taken, which makes it difficult for Plaintiffs to identify witnesses and
27    corresponding documentation from the City regarding these incidents. The
28
                                                 316
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 325 of 439 Page ID
                                       #:5921



 1    Government Tort Claims are some of the only documents maintained by the City
 2    that contains that witness information.
 3                        ii.    Importance of the discovery in resolving the issues
 4          Monell liability is a central issue in this case, especially because Plaintiffs
 5    did not bring claims against individual LA Sanitation workers or LAPD officers
 6    and primarily seek injunctive relief. And as discussed above, past complaints by
 7    individuals of conduct that gives rise to subsequent litigation is critical to the issue
 8    of Monell liability. The fact that a city has received numerous complaints is
 9    important evidence to show that the city was on notice of this alleged activity and
10    failed to take steps to address the abuse. See Henry 132 F.3d at 519; Larez, 946
11    F.2d at 646 (finding “policy or custom” liability based on similar complaints and
12    the City’s lack of sustaining them); Lawman, 159 F. Supp. 3d at 1144 (same).
13          As discussed above, this discovery is also important to identify witnesses
14    who had similar experiences as the Plaintiffs, which goes to the question of the
15    existence of unconstitutional customs, policies, and practices and whether those
16    customs, policies, and practices are widespread and longstanding, which is
17    incredibly important both for establishing Monell liability and the scope of
18    prospective relief. The claims the City did produce demonstrate why these
19    documents are important: they contain the names of individuals who bring similar
20    allegations against the City and provide details about the incidents from the
21    perspective of the individuals who experienced the violations. This is notable,
22    since the vast majority of the discovery Plaintiffs seek from the City is evidence
23    created by the City employees who engaged in the seizure and destruction of
24    property. See, e.g., RFPs 30, 33-34. Therefore, the documents may contain
25    important impeachment evidence. Estate of Ernesto, 2017 WL 3297507, at *6;
26    Paulsen, 168 F.R.D. at 2289 (“Apart from whether the documents may be
27    admissible at trial as part of the plaintiff’s case-in-chief, they certainly may be used
28
                                                 317
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 326 of 439 Page ID
                                       #:5922



 1    for impeachment purposes . . . . [T]here is no merit to defendant corporation’s
 2    relevancy objection.”).
 3                         iii.   Whether the burden or expense of the proposed
                                  discovery outweighs its likely benefit
 4
              This discovery is highly relevant and important to Plaintiffs’ case. Tort
 5
      claims filed against the City represent only a very small subset of instances in
 6
      which the City engaged in activities that Plaintiffs allege violated unhoused
 7
      people’s constitutional rights, but they represent an important subset—instances in
 8
      which unhoused people were able to pull together their resources and submit a tort
 9
      claim to the city, whether online, by mail, or by delivering it to the clerk. Or they
10
      represent facts egregious enough that the unhoused person was able to retain a
11
      lawyer. And as noted above, the claims include statements from unhoused
12
      residents about their experiences, rather than simply containing the City’s view of
13
      these incidents.
14
              The City has not indicated how many forms were left unreviewed but there
15
      is no basis to assume that the forms that were not searched are any less relevant or
16
      important to Plaintiffs’ case than the forms that were searched. In reality, it may be
17
      more likely that claims for these kinds of violations are filed using the City’s
18
      Government Tort Claim form, rather than the City’s online portal. Many unhoused
19
      people often do not have access to a computer or the internet and individuals are
20
      routinely referred to the City Clerk’s office to file a tort claim in person. Lawyers
21
      may also choose to PDF or submit tort claims by paper, rather than use the online
22
      form, so that they can retain a copy after it is submitted. 25
23
              The burden to the City to search for responsive documents submitted in
24
      paper or PDF form does not outweigh the benefit to Plaintiffs. The identified
25
26
27
         25
             Plaintiffs’ Government Tort Claims were submitted in hard copy rather than
      through the City’s online portal and so ostensibly would not have been identified in
28    the City’s search.
                                                 318
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 327 of 439 Page ID
                                       #:5923



 1    burden is simply the burden that comes from keeping responsive documents in a
 2    form that is not searchable. “The fact that a responding party maintains records in
 3    different locations utilizes a filing system that does not directly correspond to the
 4    [discovery request] or that responsive documents might be voluminous does not
 5    suffice to sustain a claim of undue burden.” Thomas v. Cate, 715 F. Supp. 2d at
 6    1033 (quoting Greystone Constr. Inc., v. Nat’l Fire & Marine Ins. Co., No. 07-cv-
 7    00066-MSK-CBS, 2008 WL 795815, at *6 (D. Colo. March 21, 2008) and
 8    collecting cases). And the fact that the City is unable to use electronic search
 9    terms to identify additional responsive documents does not obviate the City’s need
10    to search for and produce those additional documents.” Rule 34 does not draw a
11    distinction between documents stored electronically and documents stored in
12    paper.” NuVasive, Inc. 2019 WL 4934477, at *2. Instead, “Plaintiff must request
13    information, regardless of how or where it is maintained by Defendants, which
14    Defendants must address as required by Rule 34. That is discovery: a party
15    requests information and the burden is on the producing party to locate and
16    produce it or object legitimately to production.” Id. (declining to rule on the
17    sufficiency of the use of search terms and custodians).
18          As discussed above, Government Tort Claims are highly relevant to the
19    question of Monell liability, which is at issue in every Section 1983 case brought
20    against the City of Los Angeles. Therefore, it is highly likely the City would
21    frequently face discovery requests for these documents, and yet, the City has
22    chosen to maintain a significant portion of the documents (apparently all
23    documents filed using the City’s Government Tort Claim form) in a way that is not
24    readily searchable. This is a burden of the City’s own making and does not
25    outweigh the benefit of these highly relevant documents. See U.S. ex rel
26    Guardiola, 2015 WL 5056726, at *5(organizations should give “thought to the risk
27    of litigation and corresponding obligations” when considering how to store their
28
                                                319
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 328 of 439 Page ID
                                       #:5924



 1    documents); see also Toranto v. Jaffurs, No. 16cv1709-JAH (NLS), 2018 WL
 2    4613149, at *3 (S.D. Cal. Sep. 26, 2018) (refusing to entertain an objection on the
 3    burden of producing data “that it should have reasonably foreseen would be
 4    discoverable material at a time when it should have anticipated litigation”).
 5          As with other RFPs, Plaintiffs’ concern about the sufficiency of the search is
 6    not simply hypothetical: the City’s searches unquestionably failed to identify
 7    highly relevant Government Tort Claims—for example, the claims that formed the
 8    basis of two lawsuits filed against the City of Los Angeles, which was defended by
 9    the City and raise nearly identical factual allegations to the individual plaintiffs in
10    this case. See, e,g,, Schellenberg v City of Los Angeles, 2:18-cv-07670-CAS-PLA;
11    Cooley v. City of Los Angeles, 2:18-cv-09053-CAS-PLA (Dkt. 16 at 15-16). In
12    fact, in both of those cases, the issue of the sufficiency of the Government Tort
13    Claim was actively litigated (by the City Attorneys who are also counsel of record
14    in this case). There is no excuse for the City’s failure to produce these responsive
15    documents, and the fact that Defendants’ search did not uncover these two cases,
16    which allege factually similar claims against the City, demonstrate that the City’s
17    search method was not sufficient to identify documents responsive to Plaintiffs’
18    request.
19          d.     The City’s Other Objections are without Merit
20                        i.     Claims of privilege
21          In addition to objecting to proportionality and relevance,
22    the City specifically objects “to the extent the Request seeks information protected
23    from disclosure by the attorney-client privilege and or attorney work product
24    doctrines.” The use of this boilerplate objection here is patently absurd and an
25    abuse of the discovery process. See Polaris, 2017 U.S. Dist. LEXIS 222261, at
26    *14-17. Government tort claims are, as a matter of law, public records. See Poway
27    Unified Sch. Dist. v. Superior Court (Copley Press), 62 Cal. App. 4th 1496, 1507
28
                                                 320
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 329 of 439 Page ID
                                       #:5925



 1    (1998). The claims are also drafted by outside parties and sent to the City. Finally,
 2    Defendant has waived any objections it might have had that these documents were
 3    privileged. See DeSilva, 2020 WL 5947827, at *7.
 4                        ii.    Other boilerplate general objections
 5          As with all of its requests, the City incorporates three pages of boilerplate
 6    objections but failed to provide any basis for the specific objection or even an
 7    assessment of whether the objection specifically applies to the request. The use of
 8    boilerplate objections here is also inappropriate and an abuse of the discovery
 9    process. Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17. See
10    also Eisenhower Med. Ctr., 2020 U.S. Dist. LEXIS 218716, at *9.
11          The City’s boilerplate objections do not apply to this specific Request for
12    Production. The City refused to clarify which of the objections (if any) applied to
13    this request, let alone the facts necessary to support their application, even after
14    months of requests by Plaintiffs for the City to do so as required by Rule 34. The
15    City has therefore waived the objection. See e.g., Bosley, 2016 WL 1704159, at *5
16    (Defendant waived blanket objections by failing to provide details of the objections
17    as required by Rule 34(b)(2)(B)).
18          e.     Plaintiffs’ Request for Relief
19          Plaintiffs are entitled to an order compelling the City to produce
20    all documents responsive to RFP No. 38 within 21 days or where applicable, to
21    compel Defendant to provide a complete, explicit response as to the finality of
22    their production with respect to specific individual Plaintiffs, as required by Rule
23    34.
24          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
25          NO. 38:
26          RFP 38 seeks: All Government Tort Claims filed against the CITY related to
27    the seizure and/or destruction of homeless people’s belongings [since 2016].
28
                                                321
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 330 of 439 Page ID
                                       #:5926



 1          Plaintiffs have not established the relevance of these claims. Plaintiffs argue
 2    that Government Tort Claims are relevant for (1) Monell liability; (2) could also
 3    lead to the discovery of other relevant documents and witnesses; and (3) may
 4    contain impeachment evidence. For the reasons previously discussed, Monell is
 5    not a valid relevance theory in this case. Furthermore, Plaintiffs do not explain
 6    how Government Tort Claims, including claims that pre-date Plaintiffs’ incidents
 7    by several years, are likely to contain any “relevant documents” or “witnesses,” or
 8    how they are likely to serve as “impeachment evidence.”
 9          Even if Plaintiffs’ conclusory allegations were enough to meet their burden
10    to establish relevance, a request for all Government Tort Claims from 2016 to
11    present is not proportional to the needs of the case. As Plaintiffs concede, the City
12    has produced claims responsive to this request based on electronic searches in the
13    City’s Government Claims. The database does not permit boolean, proximity, or
14    similar searches. Ursea Decl. ¶9. The system permits up to three “and” search
15    terms to be entered at a time but it functions best if one search term is entered at a
16    time. Id. Claims that have been submitted in paper form or uploaded as PDF
17    attachments for any other reason are not searchable electronically. Id. Thus, to
18    identify responsive documents, each such claim in the database would need to be
19    downloaded manually and reviewed for responsiveness. Id. The system allows
20    restriction parameters to be set -- in relevant part, date of claim, type of claim, and
21    department -- but none of those restrictions were used in conducting these searches
22    so that the widest possible search net was cast. Id. The City used the following
23    search terms—each one input separately because of the system’s limitations:
24              a. cleanup
25              b. clean-up
26              c. cleaning
27              d. sweep
28
                                                322
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 331 of 439 Page ID
                                       #:5927



 1             e. homeless
 2             f. unhoused
 3             g. sanitation
 4             h. LASAN

 5             i. bulky
               j. 56.11
 6
               k. destroy
 7
               l. destruction
 8
               m. encampment
 9
               n. dump
10
               o. couch
11
               p. pallet
12
               q. cart
13             r. care+
14             s. hope
15             t. tent
16             u. trash
17             v. care
18
            The searches of the Government Claims database using the above search
19
      terms resulted in approximately 1200 claims. Those claims were then reviewed
20
      and 30 responsive claims were identified. Ursea Decl. ¶10. Although the City had
21
      previously agreed only to produce a spreadsheet of electronically searchable
22
      information from the database, the City took the extra step to manually download
23
      each of the claims identified, which the City produced to Plaintiffs on December
24
      18, 2020. Ursea Decl. ¶24. Given the (at best) questionable relevance of such
25
      claims, the City’s reasonable compromise and production of documents, and the
26
      burden associated with manually searching well over a thousand claims for
27
      potentially responsive documents, Plaintiffs request is not proportional to the needs
28
                                               323
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 332 of 439 Page ID
                                       #:5928



 1    of the case. The City incorporates by reference its response to RFP 2, which
 2    applies with equal force here.
 3
 4          REQUEST FOR PRODUCTION NO. 39:
 5          All complaints or grievances filed against the CITY, including the LAPD,
 6    related to the seizure and/or destruction of homeless people’s belongings.
 7          RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
 8          Defendant incorporates the General Objections as though fully set forth here.
 9    Defendant objects that the Request seeks documents that are not relevant to
10    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
11    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
12    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
13    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
14    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
15    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
16    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
17    SAC as seeking only to obtain a ruling that the City’s policies and practices are
18    unconstitutional and not that each past application of those policies and practices to
19    its members was unconstitutional.”). Defendant also objects that the proposed
20    discovery is not relevant to establishing Monell liability for the claims alleged in
21    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
22    single incident … to hold the City liable under Monell.”). Defendant objects that
23    the Request is overbroad and burdensome in seeking all claims or grievances filed
24    against the City and LAPD relating to seizure or destruction of homeless property
25    dating back four years to April 1, 2016 that are unrelated, and not relevant, to
26    Plaintiff El Bey’s specific claims alleged in the SAC. Defendant also objects to the
27    Request to the extent the Request seeks information protected from disclosure by
28
                                                324
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 333 of 439 Page ID
                                       #:5929



 1    the attorney-client privilege and or attorney work product doctrines. F.R.Civ.P.
 2    Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D.
 3    Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx),
 4    2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 5          Defendant further objects that the Request is burdensome and not
 6    proportional to the needs of the case, insofar as the burden of searching for and
 7    producing any such proposed discovery outweighs the benefit of such information
 8    for Plaintiff El Bey’s claims and Defendant’s costs or expense in conducting the
 9    search and producing documents greatly exceeds the amount in controversy for
10    Plaintiff’s alleged damages.
11          Specifically, in order to search for and obtain documents responsive to the
12    Request, Defendant would need to conduct a search within LAPD’s Complaint
13    Management System (“CMS”). LAPD logged over 12,000 complaints within CMS
14    over the four-period dating back to April 2016. Each complaint is logged into the
15    system and maintained by a separate complaint-file (CF) number and categorized
16    using codes for allegation type, such as conduct unbecoming, misconduct, or bias.
17    CMS does not contain search field for allegation types based on seizure or
18    destruction of property. Defendant would have to assign an LAPD analyst to
19    conduct queries of search terms through digitized copies of over 12,000 complaints
20    to locate potentially responsive documents to the Request. A complete and closed
21    complaint file contains approximately 100-250 pages, including forms for initial
22    intake, field reports, investigative reports, medical information, other legal
23    documentation, and other administrative reports or decisions. After running the
24    search query, an analyst would have to identify complaint files by CF number and
25    manually review each complaint file to determine responsiveness and the existence
26    of confidential information, including medical information, that may require
27
28
                                                325
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 334 of 439 Page ID
                                       #:5930



 1    redaction. The average time required to collect, review, and redact a complaint file
 2    is approximately four hours.
 3          In addition, Defendant would need to create search parameters to query
 4    Defendant’s City Attorney’s Office Citylaw database to search government claims
 5    filed against the City from April 1, 2016 to the present. A total of 26,775
 6    government tort claims were filed against the City during the period from April 1,
 7    2016 to July 30, 2020. Defendant’s Citylaw database does not contain search fields
 8    to identify or segregate claims filed relating to the seizure or destruction of
 9    homeless people’s belongings and such claims could be input into the database by
10    different causes relating to civil rights, property, miscellaneous, and input as
11    claims against different departments, such as LASAN, LAPD, or the City.
12    Defendant would have to run multiple queries to identify potentially responsive
13    claims out of these 26,775 claims by claim number. Defendant would then need to
14    assign an administrative clerk to manually pull and review identified government
15    claims by claim number to determine responsiveness. In addition, Defendant
16    objects that there are likely government tort claims not stored within Citylaw,
17    which would require a further search of hard copy files of government claims
18    stored offsite that would need to be recalled from storage and manually searched
19    for responsive documents.
20          Defendant objects that the Request seeks documents that are not reasonably
21    accessible based on the undue burden and costs associated with searching for and
22    producing documents responsive to this Request for the reasons described above.
23    Without waiving any, and based on these objections, Defendant will produce the
24    LAPD’s complaint file for claims filed by the individual plaintiffs, and the
25    individual plaintiffs’ government tort claims filed with the City, but no other
26    documents will be produced in response to this Request.
27
28
                                                326
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 335 of 439 Page ID
                                       #:5931



 1          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 39:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request seeks documents that are not relevant to
 4    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 5    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
 6    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 7    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
 8    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 9    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
10    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
11    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
12    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
13    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
14    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
15    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
16    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
17    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
18    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
19    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
20    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
21    obtain a ruling that the City’s policies and practices are unconstitutional and not
22    that each past application of those policies and practices to its members was
23    unconstitutional.”). Defendant also objects that the proposed discovery is not
24    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
25    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
26    to hold the City liable under Monell.”). Defendant objects that the Request is
27    overbroad and burdensome in seeking all claims or grievances filed against the
28
                                               327
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 336 of 439 Page ID
                                       #:5932



 1    City and LAPD relating to seizure or destruction of homeless property dating back
 2    four years to April 1, 2016 that are unrelated, and not relevant, to Plaintiffs’
 3    specific claims alleged in the SAC. Defendant also objects to the Request to the
 4    extent the Request seeks information protected from disclosure by the attorney-
 5    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
 6    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
 7    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
 8    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 9          Defendant further objects that the Request is burdensome and not
10    proportional to the needs of the case, insofar as the burden of searching for and
11    producing any such proposed discovery outweighs the benefit of such information
12    for Plaintiffs’ claims and Defendant’s costs or expense in conducting the search
13    and producing documents greatly exceeds the amount in controversy for Plaintiffs’
14    alleged damages.
15          Specifically, in order to search for and obtain documents responsive to the
16    Request, Defendant would need to conduct a search within LAPD’s Complaint
17    Management System (“CMS”). LAPD logged over 12,000 complaints within CMS
18    over the four-period dating back to April 2016. Each complaint is logged into the
19    system and maintained by a separate complaint-file (CF) number and categorized
20    using codes for allegation type, such as conduct unbecoming, misconduct, or bias.
21    CMS does not contain search field for allegation types based on seizure or
22    destruction of property. Defendant would have to assign an LAPD analyst to
23    conduct queries of search terms through digitized copies of over 12,000 complaints
24    to locate potentially responsive documents to the Request. A complete and closed
25    complaint file contains approximately 100-250 pages, including forms for initial
26    intake, field reports, investigative reports, medical information, other legal
27    documentation, and other administrative reports or decisions. After running the
28
                                                328
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 337 of 439 Page ID
                                       #:5933



 1    search query, an analyst would have to identify complaint files by CF number and
 2    manually review each complaint file to determine responsiveness and the existence
 3    of confidential information, including medical information, that may require
 4    redaction. The average time required to collect, review, and redact a complaint file
 5    is approximately four hours.
 6          In addition, Defendant would need to create search parameters to query
 7    Defendant’s City Attorney’s Office Citylaw database to search government claims
 8    filed against the City from April 1, 2016 to the present. A total of 26,775
 9    government tort claims were filed against the City during the period from April 1,
10    2016 to July 30, 2020. Defendant’s Citylaw database does not contain search fields
11    to identify or segregate claims filed relating to the seizure or destruction of
12    homeless people’s belongings and such claims could be input into the database by
13    different causes relating to civil rights, property, miscellaneous, and input as
14    claims against different departments, such as LASAN, LAPD, or the City.
15    Defendant would have to run multiple queries to identify potentially responsive
16    claims out of these 26,775 claims by claim number. Defendant would then need to
17    assign an administrative clerk to manually pull and review identified government
18    claims by claim number to determine responsiveness. In addition, Defendant
19    objects that there are likely government tort claims not stored within Citylaw,
20    which would require a further search of hard copy files of government claims
21    stored offsite that would need to be recalled from storage and manually searched
22    for responsive documents.
23          Defendant objects that the Request seeks documents that are not reasonably
24    accessible based on the undue burden and costs associated with searching for and
25    producing documents responsive to this Request for the reasons described above.
26    Without waiving any, and based on these objections, Defendant produced the
27
28
                                                329
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 338 of 439 Page ID
                                       #:5934



 1    LAPD complaints filed by individual Plaintiffs at CTY004511-4626, but objects to
 2    further production of documents in response to this Request.
 3          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 39:
 5          Plaintiffs seek complaints and grievances filed against the City by other
 6    unhoused individuals regarding the seizure and destruction of their belongings,
 7    going back two years and eight months prior to the Specific Incidents through the
 8    present. This includes not only Government Tort Claims, which are filed only
 9    when an individual is claiming they are owed money by the City, but also
10    complaints and grievances submitted by individuals to the various departments
11    participating in cleanups, including but not limited to the Los Angeles Police
12    Department. This includes, for example, LA Sanitation, the Unified Homeless
13    Response Center, the Mayor’s office, and the various city council offices. It would
14    also include any complaints filed in state or federal court, alleging the City seized
15    and destroyed unhoused people’s belongings.
16          As with the Government Tort Claims, Defendant initially objected to the
17    production of any documents responsive to this request other than documents
18    generated by the filing of Plaintiffs’ lawsuit and the complaint itself. On November
19    19, the City inexplicably reversed course. While standing by all of its objections, it
20    agreed to search for complaints to LAPD and to export the intake summaries that
21    relate to the seizure or destruction of unhoused person’s belongings. The City did
22    not agree to provide any other forms of complaints or grievances that may have
23    been submitted to, for example, any other department such as LA Sanitation, the
24    Mayor’s office, etc. The City agreed to produce a spreadsheet containing the
25    LAPD complaints by December 18, 2020, but it did not do so. Myers Decl., ¶ 47,
26    Exh. AA. On December 29, counsel for the City sent a further update, stating “we
27    are still working on the other categories of documents plaintiffs requested,
28
                                                330
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 339 of 439 Page ID
                                       #:5935



 1    including police complaints . . . and will get back to you on these as soon as we
 2    can.” Myers Decl., ¶ 56, Exh. AH. The City has not communicated with Plaintiffs
 3    about this request since.
 4          As discussed below, the City’s delay in producing the limited documents it
 5    has agreed to produce is inexcusable. Moreover, the City’s agreement to produce
 6    only complaints filed with the LAPD is insufficient. Plaintiffs can again show the
 7    City has withheld documents responsive to this request. Because the documents are
 8    highly relevant, Plaintiffs are entitled to an order compelling production of all
 9    documents responsive to the request within 21 days.
10          a.     The Documents are Relevant to Plaintiffs’ Claims
11          As set out in Plaintiffs’ complaint and supra, Plaintiffs are entitled to
12    discovery about the City’s unconstitutional customs and practices, beyond just the
13    Specific Incidents. Complaints raised by other unhoused individuals, alleging the
14    same constitutional violations as those alleged in the SAC, are unquestionably
15    relevant to the questions of whether the City has a widespread custom and practice
16    of engaging in these violations and whether the City was on notice of the practices
17    and did not address the issues about which individuals complained. See Henry v.
18    Cty. of Shasta, 132 F.3d 512, 519 (9th Cir. 1997), opinion amended on denial of
19    reh’g, 137 F.3d 1372 (9th Cir. 1998) (Monell claim supported by “almost identical
20    incident as that complained of” which put Defendant on notice as to future abuses);
21    Larez v. City of Los Angeles, 946 F. 2d 630, 646 (9th Cir. 1991) (grounding
22    “policy or custom” liability on grounds of similar complaints and the lack of
23    sustaining them); Lawman v. City & Cty. of San Francisco, 159 F. Supp. 3d 1130,
24    1144 (N.D. Cal. 2016) (same). These documents could also lead to the discovery of
25    other relevant documents and witnesses. In re: Am. Med. Sys., Inc., 2016 WL
26    3077904, at *4 (“it remains true that relevancy in discovery is broader than
27    relevancy for purposes of admissibility at trial.”).
28
                                                331
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 340 of 439 Page ID
                                       #:5936


            b.     The City’s Continued Delay is Inexcusable
 1
            Plaintiffs propounded these RFPs in July 2020 (and provided them to
 2
      Defendant in October 2019). The City delayed three months after filing written
 3
      responses, and then agreed to produce responsive documents after a delay of
 4
      another month. The date the City itself chose to produce this document came and
 5
      went, and two months later, the City still did not produce the requested documents.
 6
      The City’s use of a “rolling production” is not allowed under Rule 34, and there is
 7
      absolutely no justification for the City’s more than six month delay in producing
 8
      these documents. See Rule 34(b)(2); Maiorano, 2017 WL 4792380, at *2; Fischer,
 9
      2017 WL 773694, at *3.
10
            c.     Request is not Overbroad
11
            Plaintiffs seek Government Tort Claims that have been filed against the City
12
      since April 2016, when the City amended LAMC 56.11 and began enforcing the
13
      ordinance. Importantly, this is just two years and eight months prior to the first
14
      Specific Incident alleged in the complaint. Evidence of prior conduct is necessary
15
      to establish municipal liability under some theories of Monell liability. See e.g.,
16
      Connick v. Thompson, 563 U.S. 51, 63 (2011) (quotation omitted) (Under a failure
17
      to train theory, “contemporaneous or subsequent conduct cannot establish a pattern
18
      of violations that would provide notice to the cit[y] and the opportunity to conform
19
      to constitutional dictates . . . .”). As such, evidence of prior conduct alleged in the
20
      complaint is relevant and necessary, and Courts routinely order the production of
21
      complaints going back much longer than two years and eight months. Medora
22
      2007 WL 9810901, at *4 (“a 5-year time limitation adequately serves Plaintiff’s
23
      interests in obtaining relevant documents while avoiding the imposition of undue
24
      burden and expense on Defendants.”). In fact, given the history of allegations
25
      related to the seizure and destruction of unhoused people’s belongings which
26
      preceded this case, see SAC ¶¶ 17-19, two years and eight months is a more than
27
      reasonable time period for tort claims related to this conduct. And of course,
28
                                                332
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 341 of 439 Page ID
                                       #:5937



 1    discovery regarding cleanups that have happened since the Specific Incidents
 2    occurred are necessary for Plaintiffs’ claims of prospective relief
 3          d.     The Request is Proportionate to the Needs of the Case
 4          As discussed in detail above, the issues at stake in this litigation are of
 5    constitutional significance; the amount of controversy is largely irrelevant given
 6    that Plaintiffs primarily seek prospective relief to put an end to the City’s
 7    unconstitutional practices; and the City of Los Angeles has far more resources than
 8    the seven unhoused individuals whose belongings were seized and the volunteer
 9    organization whose resources go to replacing those belongings. See infra. The
10    other factors also weigh heavily in Plaintiffs’ favor. See F.R.C.P. 26(b)(1).
11                        i.     Parties’ relative access to relevant information
12          As with the other requests, the City controls access to this information.
13    Plaintiffs have no practical way, other than through discovery, of determining
14    whether other individuals have complained to the City about its practices. In
15    addition, this discovery is also important to identify witnesses who had similar
16    experiences as the Plaintiffs, which goes to the issue of whether the City has
17    widespread and longstanding policies and practices that violate unhoused people’s
18    constitutional rights. This is at issue both for Monell liability and for Plaintiffs’
19    claims for prospective relief. Although the City heavily documents the seizure and
20    destruction of property, those documents almost never contain any information
21    about the names of individuals whose property was destroyed. As discussed above
22    (and noted by the District Court, see February Order), unhoused residents may
23    have difficulty providing precise dates and times when their belongings were
24    taken, which makes it difficult for Plaintiffs to identify witnesses and
25    corresponding documentation from the City regarding these incidents. Complaints
26    and grievances submitted by unhoused people who experienced these violations
27
28
                                                 333
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 342 of 439 Page ID
                                       #:5938



 1    are likely some of the only documents maintained by the City that contain witness
 2    information, and Plaintiffs do not have practical access to that information.
 3                        ii.    Importance of the discovery in resolving the issues
 4          The parties in this case disagree about the City’s practices in seizing and
 5    destroying unhoused people’s belongings. See e.g., Declaration of Howard Wong,
 6    Dkt. 42-6 at ¶ 47 (disputing Plaintiffs’ allegation that it is the City’s practice to
 7    deem “a bicycle with all of its parts and a detached front wheel present at a site”
 8    inoperable and therefore discard it). Evidence that relates to the existence of
 9    unconstitutional customs, policies, and practices and the question of whether those
10    customs, policies, and practices are widespread and longstanding, is key to the
11    question of both Monell liability and to the individual plaintiffs’ and KFA’s claims
12    for prospective relief. As such, evidence of the City’s actual practices is one of the
13    most central issue in this case. To that end, these documents contain narratives
14    from others affected by these policies as well as witness information of individuals
15    who had similar experiences as the Plaintiffs. The tort claims the City did produce
16    confirm that these documents are important: they contain the names of individuals
17    who bring similar allegations against the City and details about the incidents, from
18    the perspective of the individuals who experienced the violations. This is notable,
19    since the vast majority of the discovery Plaintiffs seek from the City is evidence
20    created by the City employees who engage in the seizure and destruction of
21    property. See e.g., RFPs 30, 33-34 (all containing narratives from city employees).
22          Past complaints by individuals of conduct that gives rise to subsequent
23    litigation is also critical to the issue of Monell liability for another reason: the fact
24    that a city has received numerous complaints is important evidence to show that
25    the city was on notice of this alleged activity and failed to take steps to address the
26    abuse. See Henry 132 F.3d at 519; Larez v. City of Los Angeles, 946 F.2d at 646
27    (finding “policy or custom” liability based on similar complaints and the City’s
28
                                                 334
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 343 of 439 Page ID
                                       #:5939



 1    lack of sustaining them); Lawman v. City & Cty. of San Francisco, 159 F. Supp. 3d
 2    at 1144 (same).
 3                       iii.   Whether the burden or expense of the proposed
                                discovery outweighs its likely benefit
 4
            As discussed above, the benefit of these documents is significant. On the
 5
      other hand, the City has not shown that there is any significant burden or expense,
 6
      other than the ordinary burden or expense of discovery. First, the City has agreed
 7
      to produce intakes for LAPD complaints, but has simply failed to do so.
 8
      Moreover, there is no merit to the City’s objection based on burden that the City
 9
      previously raised--the description described by the City is simply the process
10
      required to identify any responsive documents (identifying search terms and
11
      manually reviewing documents for responsiveness). See In re: Citymortgage Inc.
12
      2012 WL 10450139, at *4.
13
            The only burden the City identifies is searching for responsive documents
14
      within the LAPD and the City Attorney’s office; it does not object to the rest of the
15
      request—namely responsive documents from other entities within the City. Any
16
      objection on that basis is therefore waived. But even if not waived, there would be
17
      no basis for such an objection. The City’s failure to operate or centralize a formal
18
      grievance or complaint process for unhoused people to complain about their
19
      property being taken or destroyed does not justify refusing to conduct a reasonable
20
      search for these highly relevant and responsive documents. “The fact that a
21
      responding party maintains records in different locations utilizes a filing system
22
      that does not directly correspond to the [discovery request] or that responsive
23
      documents might be voluminous does not suffice to sustain a claim of undue
24
      burden.” Thomas, 715 F. Supp. 2d at 1033 (quoting Greystone Constr. Inc, 2008
25
      WL 795815, at *6 and collecting cases). Any investigation into this case should
26
      have already identified custodians in the relevant departments who would have
27
      responsive documents.
28
                                               335
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 344 of 439 Page ID
                                       #:5940



 1            As with other RFPs, Plaintiffs’ concern about the sufficiency of the search
 2    and production of responsive documents is not simply hypothetical: the City failed
 3    to produce the complaints for two lawsuits filed against the City of Los Angeles in
 4    the year preceding this case that raise nearly identical factual allegations to the
 5    individual plaintiffs in this case. See, e,g,, Schellenberg v City of Los Angeles,
 6    2:18-cv-07670-CAS-PLA, Cooley v. City of Los Angeles, 2:18-cv-09053-CAS-
 7    PLA (Dkt. 16 at 15-16).26
 8            e.    The City Waived Any Objection to Withhold Complaints of
                    Current Investigations
 9
              On November 19, 2020, the City agreed to produce a spreadsheet containing
10
      intake information for closed LAPD complaints. The City stated that the
11
      spreadsheet would “only include investigations that have been closed as ongoing
12
      investigations are privileged.” Nov. 19, 2020 email. This was the first time the
13
      City asserted any kind of “privilege” for ongoing investigations and provided no
14
      further explanation. The time to assert such a privilege had long passed. The City
15
      raised the objection for the first time months after initially responding to Plaintiffs’
16
      requests and even after subsequently amending its written responses to the RFPs in
17
      October 2020. “[A] party who fails to file timely objections to a discovery request
18
      waives those objections.” DeSilva, 2020 WL 5947827, at *7 (failure to raise an
19
      objection of privilege at the time of providing responses to discovery waives that
20
      objection).And the bare assertion that information is “privileged” is not even
21
      remotely sufficient under Rule 34 to preserve the privilege. See id., Burlington N.
22
      & Santa Fe Ry. Co., 408 F.3d at 1149. As such, Defendant has waived whatever
23
24
25
         26
             Even a cursory review of Mr. Schellenberg’s allegations in his complaint
      confirm why this is highly relevant and exactly the type of evidence to which
26    Plaintiffs are entitled: Mr. Schellenberg alleged that his bicycle was seized and
      destroyed by LA Sanitation in 2018 simply because the tire had been removed—
27    the exact practice the City’s Chief Environmental Compliance Inspector disputes
      exists. Compare Myers Decl., ¶ 20, Exh. K at ¶ 47 with Schellenberg v. City of
28    Los Angeles, 2:18-cv-07670-CAS-PLA, Dkt. 1 at ¶ 20.
                                                336
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 345 of 439 Page ID
                                       #:5941



 1    privilege it asserts exists regarding complaints that have not yet been closed and
 2    should be ordered to produce all responsive LAPD complaints.
 3          f.     The Other Objections Do Not Have Merit
 4          The City did object that “to the extent the Request seeks information
 5    protected from disclosure by the attorney-client privilege and or attorney work
 6    product doctrines.” The use of this boilerplate objection here is patently absurd
 7    and an abuse of the discovery process. See Polaris, 2017 U.S. Dist. LEXIS
 8    222261, at *14-17. The claims are drafted by outside parties and sent to the City.
 9    They are therefore neither attorney-client communications nor work product.
10    Defendant has waived any objections it might have had that these documents were
11    privileged by failing to provide any additional information regarding these claims.
12    See DeSilva, 2020 WL 5947827, at *7.
13                        i.     Other boilerplate general objections
14          As with all of its requests, the City incorporates three pages of boilerplate
15    objections but failed to provide any basis for the specific objection or even an
16    assessment of whether the objection specifically applies to the request. The use of
17    boilerplate objections here is also inappropriate and an abuse of the discovery
18    process. See Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17. See also
19    Eisenhower Med. Ctr., 2020 U.S. Dist. LEXIS 218716, at *9.
20          The City’s boilerplate objections do not apply to this specific Request for
21    Production. The City refused to clarify which of the objections (if any) applied to
22    this request, let alone the facts necessary to support its application, even after
23    months of requests by Plaintiffs for the City to do so as required by Rule 34. The
24    City has therefore waived the objection. See e.g., Bosley, 2016 WL 1704159, at *5
25    (Defendant waived blanket objections by failing to provide details of the objections
26    as required by Rule 34(b)(2)(B)).
27
28
                                                337
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 346 of 439 Page ID
                                       #:5942


            g.     Plaintiffs’ Request for Relief
 1
            Plaintiffs are entitled to an order compelling the City to produce
 2
      all documents responsive to RFP No. 39 within 21 days or where applicable, to
 3
      compel Defendant to provide a complete, explicit response as to the finality of
 4
      their production with respect to specific individual Plaintiffs, as required by Rule
 5
      34.
 6
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 7
            NO. 39:
 8
            RFP 39 asks for “All complaints or grievances filed against the CITY,
 9
      including the LAPD, related to the seizure and/or destruction of homeless people’s
10
      belongings [2016 to present].”
11
            Plaintiffs argue that complaints about seizure/destruction of homeless
12
      persons’ belongings from 2016 to the present are relevant “to the questions of
13
      whether the City has a widespread custom and practice of engaging in these
14
      violations and whether the City was on notice of the practices and did not address
15
      the issues about which individuals complained.” As previously discussed, Monell
16
      is not a valid relevance theory in this case. Relatedly, given the City’s admissions
17
      that it promulgated and enforces LAMC 56.11, including during homeless
18
      encampment cleanups, there is no dispute as to whether the City was “on notice”
19
      about its policies and practices. There is no need for Plaintiffs to conduct
20
      extensive discovery to establish that individuals have complained about LAMC
21
      56.11 and its enforcement. As Plaintiffs catalog in the SAC, this is not the first
22
      lawsuit challenging LAMC 56.11 and its enforcement. Lebron Decl. ¶ 2, Ex. 27,
23
      SAC at pp.6-7 (“as a result of these practices, the City has faced almost a dozen
24
      lawsuits in the last 30 years, brought by unhoused residents who allege that the
25
      City has violated their constitutional rights by seizing and destroying their tents,
26
      medications, documents, and other items they need to survive on the streets” and
27
28
                                                338
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 347 of 439 Page ID
                                       #:5943



 1    listing cases). Plaintiffs cannot manufacture a factual dispute where none exists to
 2    justify overbroad and onerous discovery requests.
 3          That Plaintiffs do not actually “need” this discovery is underscored by the
 4    example Plaintiffs use to demonstrate the City’s purported failure to meet its
 5    discovery obligations. Plaintiffs contend that “the City failed to produce the
 6    complaints for two lawsuits filed against the City of Los Angeles in the year
 7    preceding this case that raise nearly identical factual allegations to the individual
 8    plaintiffs in this case. See, e,g,, Schellenberg v City of Los Angeles, 2:18-cv-07670-
 9    CAS-PLA, Cooley v. City of Los Angeles, 2:18-cv-09053-CAS-PLA (Dkt. 16 at
10    15-16) and argue that these lawsuits are “highly relevant and exactly the type of
11    evidence to which Plaintiffs are entitled.” But not only are these lawsuits a matter
12    of public record, they are the first two suits in a list of many that Plaintiffs include
13    in their SAC. Lebron Decl. ¶ 2, Ex. 27, SAC at p.6 fn 8.
14          Furthermore, the burden associated with locating, reviewing and producing
15    “all” such complaints far outweighs any hypothetical probative value of such
16    documents.
17          Complaints received by LAPD are logged in the Complaint Management
18    System (“CMS”). Declaration of Miguel Munoz, III (“Munoz Decl.) ¶1. CMS is a
19    voluminous database containing over 140,000 complaints. Id. Each complaint is
20    maintained in CMS with a separate complaint file number, and is categorized using
21    titles for allegation type, such as, but not limited to, conduct unbecoming,
22    misconduct, or bias. Id. CMS does not contain search fields for allegation types
23    based on seizure or destruction of property as it relates to homelessness. Id. A
24    total of 486 complaints resulted from searching CMS for complaints between April
25    1, 2016 and December 15, 2020using the following search terms: Clean-Ups;
26    Homeless; 1942 Transient; Rapid Response; Health Hazard; Bulky Items; Los
27    Angeles Sanitation; LASA; Operation Healthy Streets; OHS; Clean Street Los
28
                                                 339
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 348 of 439 Page ID
                                       #:5944



 1    Angeles; CSLA; Resource Enhancement Services Enforcement Team; and RESET.
 2    Munoz Decl. ¶4. LAPD complaints and related materials often contain
 3    confidential information such as victims’ names and investigation files can vary in
 4    size and could include 250 pages of documents. Munoz Decl. ¶¶5-6. To review
 5    and redact the 486 complaints identified would require approximately 1,994 hours
 6    of work and would amount to a cost of approximately $82,736.64. Munoz Decl.
 7    ¶¶5-6.
 8             The “Release From Custody Records” (RFC’s) that Plaintiffs seek are
 9    similarly burdensome to identify, review, and produce. LAPD stores the original
10    RFCs in hard copies and maintains a database called the Consolidated Crime
11    Analysis Database (CCAD) that contains the digital format of this information.
12    Declaration of Therea Carter (“Carter Decl.”) ¶2. For the time period 2016 to the
13    present, LAPD has approximately 120,622 RFCs that would need to be located and
14    hand searched to identify the approximately 3,808 RFCs related to LAMC 56.11.
15    Carter Decl. ¶¶3-4. Assuming it would take a Senior Administrative Clerk
16    approximately 1 minute to hand search each of the 120,622 RFCs and cross
17    reference them against the list of 3,808 RFCs relating to LAMC 56.11, with an
18    additional 3 minutes to separate and copy each RFC, that would take 132,046
19    minutes, and an additional 4,800 minutes (80 hours) to locate, receive, and return
20    boxes from storage, for a total of 136,846 minutes (or approximately 95 days).
21    Carter Decl. ¶5. This translates into some 285 days of staff working an 8 hour shift
22    to hand search 120,622 RFCs to locate and copy the requested 3,808 RFCs relating
23    to LAMC 56.11. Id. The approximate cost of this, for one Senior Administrative
24    Clerk, is $117,550. Id.
25             As Plaintiffs concede, the City has offered to compromise and produce
26    electronically exportable information. Requiring the City to also perform manual
27    searches is not proportional to the needs of the case.
28
                                                340
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 349 of 439 Page ID
                                       #:5945



 1          The City incorporates by reference its argument as to RFP 2 as it applies
 2    with equal force here.
 3
 4          REQUEST FOR PRODUCTION NO. 43:
 5          All DOCUMENTS that identify the CITY’s capacity to store property seized
 6    pursuant to LAMC 56.11 or as part of an ENCAMPMENT CLEANUP, including
 7    but not limited to any documents that discuss the number of storage
 8    spaces/bins/containers available to store property, or the need for additional
 9    capacity.
10          RESPONSE TO REQUEST FOR PRODUCTION NO. 43:
11          Defendant incorporates the General Objections as though fully set forth here.
12    Defendant objects that the Request seeks documents that are not relevant to
13    Plaintiff El- Bey’s specific claims alleged in the SAC relating to incidents
14    occurring on or around January 10, 2019 at 6th Street and Alexandria and on or
15    around June 4, 2019 at Oakwood and Western. Defendant further objects that the
16    Request seeks documents that are not relevant to any named-plaintiffs’ claims as
17    alleged in the SAC. The Court struck Plaintiff KFA’s claims seeking any
18    declaration that the City unconstitutionally applied LAMC 56.11 or the City’s
19    policies or practices to KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets
20    KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s policies
21    and practices are unconstitutional and not that each past application of those
22    policies and practices to its members was unconstitutional.”). Defendant also
23    objects that the proposed discovery is not relevant to establishing Monell liability
24    for the claims alleged in the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument
25    that “it need only raise a single incident ... to hold the City liable under Monell.”).
26    Defendant objects that the Request is overbroad and burdensome in seeking all
27    documents that discuss the City’s storage capacity or the need to obtain additional
28
                                                 341
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 350 of 439 Page ID
                                       #:5946



 1    capacity dating back to April 2016, three years before Plaintiff El-Bey’s specific
 2    incidents occurred as alleged in the SAC. Defendant also objects to the Request to
 3    the extent the Request seeks information protected from disclosure by the attorney-
 4    client privilege and or attorney work product doctrines. F.R.Civ.P. Rule
 5    26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal.
 6    2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013
 7    U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
 8          Defendant further objects that the Request is burdensome and not
 9    proportional to the needs of the case, insofar as the burden of searching for and
10    producing all documents identifying the City’s storage capacity and the need to
11    obtain additional storage capacity of any storage facility dating back to April 2016
12    outweighs the benefit of such information for Plaintiff El Bey’s specific claims and
13    Defendant’s costs or expense in conducting the search and producing documents
14    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.
15          In order to obtain all documents discussing the City’s storage capacity or the
16    need to obtain additional storage capacity, Defendant would have to investigate the
17    identity of all potential custodians who may have sent or received communications
18    regarding the City’s storage capacity or the need to obtain additional storage
19    capacity dating back to April 1, 2016. Defendant would then have to conduct
20    search parameters for all communications over a four-year period involving all
21    identified custodians from different City departments.
22          Defendant uses an email system known as CityMail that is based on an
23    implementation of Google Apps Premier Edition and is used by nearly every City
24    entity, including 40 different departments. Defendant’s CityMail system uses the
25    Google Vault system for archiving emails. Google Vault is a cloud-based data
26    storage system; rather than being stored on locally managed servers, the archived
27    email data is stored on remote servers that are managed by Google, Inc. and are
28
                                               342
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 351 of 439 Page ID
                                       #:5947



 1    only accessible to Defendant’s office via the internet. In order to search the email
 2    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 3    and restrictions provided by the requester. Depending on the number and
 4    complexity of search terms, the number of email accounts or document custodians,
 5    and the breadth of the search, ITA may need to formulate more than one search
 6    query and scan the stored data multiple times. When the search completes, Google
 7    Vault provides preliminary information regarding the email data gathered by the
 8    search. In order to access the actual emails, however, the entire store of data must
 9    first be exported from the cloud-servers to a different “download” server to which
10    ITA can connect via the internet and from which we can then download the data.
11    Depending on the size of the data, the download process the most time-consuming
12    part of gathering the email data. Even when ITA allocates multiple personnel to
13    conduct search queries in order to speed up the archived email search and
14    collection process, ITA is still limited by the speeds at which the data can be
15    transferred from the download server to Defendant’s local data storage devices. As
16    downloads of batches of data become available, ITA begins the process of
17    identifying the email addresses that accompany the data against the list of
18    individuals identified in the data request and thereafter segregates the email stores
19    of matching individuals. ITA would also identify and screen emails of City
20    Attorneys begin the process of identifying and screening-out the emails of city
21    attorneys and may need to conduct subsequent queries to screen out attorneys for
22    purposes of compiling a list of excluded emails for a privilege log.
23          In addition, Defendant would need to determine whether a City department
24    utilizes systems-based network servers that may include network folders used to
25    store or maintain communications within a particular division or department
26    section. In order to retrieve systems-based server folders for review, Defendant
27    would require a technology professional who has administrator privileges to make
28
                                               343
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 352 of 439 Page ID
                                       #:5948



 1    a copy of the drive(s), which can range in size by terabytes of data. In order to
 2    search certain folders on system-based network drives, a technology professional
 3    who has administrator privileges, would use the Microsoft Windows File Explorer
 4    search function, the limited search function available by default on Windows. The
 5    limited search capabilities of the Windows File Explorer search tool may not be
 6    able to accommodate full searches within documents or Boolean searches. The
 7    resulting hits might include systems files, applications, downloads, or media which
 8    may or may not be viewable. After Defendant has conducted searches for
 9    electronically stored information, Defendant would require the use of an e-
10    discovery software and platform for Defendant’s counsel to review, search, and tag
11    documents and electronically stored information for responsiveness or privilege.
12          Defendant objects that the Request seeks documents that are not reasonably
13    accessible based on the undue burden and costs associated with searching for and
14    producing all communications responsive to this Request for the reasons described
15    above. Defendant also objects that the proposed discovery is unreasonably
16    cumulative and can be obtained through less burdensome and less expensive means
17    to determine the capacity of the City’s storage facilities. Without waiving any, and
18    based on these objections, Defendant will produce documents sufficient to identify
19    the City’s storage capacity, including the number of storage bins for storage
20    facilities used for storage of homeless people’s belongings since January 1, 2019,
21    but no additional documents will be produced in response to this Request.
22          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 43:
23          Defendant incorporates the General Objections as though fully set forth here.
24    Defendant objects that the Request seeks documents that are not relevant to
25    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
26    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
27    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
28
                                               344
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 353 of 439 Page ID
                                       #:5949



 1    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
 2    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 3    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
 4    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 5    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 6    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 7    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 8    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 9    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
10    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
11    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
12    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
13    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
14    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
15    obtain a ruling that the City’s policies and practices are unconstitutional and not
16    that each past application of those policies and practices to its members was
17    unconstitutional.”). Defendant also objects that the proposed discovery is not
18    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
19    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident ...
20    to hold the City liable under Monell.”). Defendant objects that the Request is
21    overbroad and burdensome in seeking all documents that discuss the City’s storage
22    capacity or the need to obtain additional capacity dating back to April 2016, three
23    years before Plaintiffs’ specific incidents occurred as alleged in the SAC.
24    Defendant also objects to the Request to the extent the Request seeks information
25    protected from disclosure by the attorney-client privilege and or attorney work
26    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
27    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
28
                                                345
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 354 of 439 Page ID
                                       #:5950



 1    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 2    Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing all documents identifying the City’s storage capacity and the need to
 6    obtain additional storage capacity of any storage facility dating back to April 2016
 7    outweighs the benefit of such information for Plaintiffs’ specific claims and
 8    Defendant’s costs or expense in conducting the search and producing documents
 9    greatly exceeds the amount in controversy for Plaintiffs’ alleged damages.
10          In order to obtain all documents discussing the City’s storage capacity or the
11    need to obtain additional storage capacity, Defendant would have to investigate the
12    identity of all potential custodians who may have sent or received communications
13    regarding the City’s storage capacity or the need to obtain additional storage
14    capacity dating back to April 1, 2016. Defendant would then have to conduct
15    search parameters for all communications over a four-year period involving all
16    identified custodians from different City departments.
17          Defendant uses an email system known as CityMail that is based on an
18    implementation of Google Apps Premier Edition and is used by nearly every City
19    entity, including 40 different departments. Defendant’s CityMail system uses the
20    Google Vault system for archiving emails. Google Vault is a cloud-based data
21    storage system; rather than being stored on locally managed servers, the archived
22    email data is stored on remote servers that are managed by Google, Inc. and are
23    only accessible to Defendant’s office via the internet. In order to search the email
24    archives, Defendant’s ITA must formulate a search query utilizing the search terms
25    and restrictions provided by the requester. Depending on the number and
26    complexity of search terms, the number of email accounts or document custodians,
27    and the breadth of the search, ITA may need to formulate more than one search
28
                                               346
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 355 of 439 Page ID
                                       #:5951



 1    query and scan the stored data multiple times. When the search completes, Google
 2    Vault provides preliminary information regarding the email data gathered by the
 3    search. In order to access the actual emails, however, the entire store of data must
 4    first be exported from the cloud-servers to a different “download” server to which
 5    ITA can connect via the internet and from which we can then download the data.
 6    Depending on the size of the data, the download process the most time-consuming
 7    part of gathering the email data. Even when ITA allocates multiple personnel to
 8    conduct search queries in order to speed up the archived email search and
 9    collection process, ITA is still limited by the speeds at which the data can be
10    transferred from the download server to Defendant’s local data storage devices. As
11    downloads of batches of data become available, ITA begins the process of
12    identifying the email addresses that accompany the data against the list of
13    individuals identified in the data request and thereafter segregates the email stores
14    of matching individuals. ITA would also identify and screen emails of City
15    Attorneys begin the process of identifying and screening-out the emails of city
16    attorneys and may need to conduct subsequent queries to screen out attorneys for
17    purposes of compiling a list of excluded emails for a privilege log.
18          In addition, Defendant would need to determine whether a City department
19    utilizes systems-based network servers that may include network folders used to
20    store or maintain communications within a particular division or department
21    section. In order to retrieve systems-based server folders for review, Defendant
22    would require a technology professional who has administrator privileges to make
23    a copy of the drive(s), which can range in size by terabytes of data. In order to
24    search certain folders on system-based network drives, a technology professional
25    who has administrator privileges, would use the Microsoft Windows File Explorer
26    search function, the limited search function available by default on Windows. The
27    limited search capabilities of the Windows File Explorer search tool may not be
28
                                               347
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 356 of 439 Page ID
                                       #:5952



 1    able to accommodate full searches within documents or Boolean searches. The
 2    resulting hits might include systems files, applications, downloads, or media which
 3    may or may not be viewable. After Defendant has conducted searches for
 4    electronically stored information, Defendant would require the use of an e-
 5    discovery software and platform for Defendant’s counsel to review, search, and tag
 6    documents and electronically stored information for responsiveness or privilege.
 7          Defendant objects that the Request seeks documents that are not reasonably
 8    accessible based on the undue burden and costs associated with searching for and
 9    producing all communications responsive to this Request for the reasons described
10    above. Defendant also objects that the proposed discovery is unreasonably
11    cumulative and can be obtained through less burdensome and less expensive means
12    to determine the capacity of the City’s storage facilities. Without waiving any, and
13    based on these objections, Defendant produced documents at CTY004627- 4851
14    and CTY007476-7477 addressing the City’s storage and capacity.
15          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
16          NO. 43:
17          Plaintiffs seek the production of documents identifying the City’s capacity to
18    store property seized pursuant to LAMC 56.11 or as part of an encampment
19    cleanup, and includes any documents that discuss the need for capacity. This
20    includes, for example, communications, memoranda or other policy documents
21    that discuss the need for storage. In response to this request, the City identified as
22    responsive to this request, CTY004627- 4851 and CTY007476-7477, but refused
23    to produce additional documents. This is wholly inadequate. The City only
24    produced one document, CTY004842, that relates to the capacity of storage
25    facilities where the City takes seized property. This single document, which is
26    undated and lists measurements in terms of “bags”, is insufficient. Nor do
27    Plaintiffs have an alternative source for this information. While Plaintiffs received
28
                                                348
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 357 of 439 Page ID
                                       #:5953



 1    some documents in response to a Third Party Subpoena to Chrysalis, which
 2    operates the City’s storage facility, Chrysalis has represented to Plaintiffs that they
 3    have not retained emails with the City regarding capacity, and the databases they
 4    have provided document only the date retrieved or the date destroyed of
 5    property—they do not identify how much property is stored on a given date.27
 6            a.    The Documents are Relevant
 7            Documents about the City’s capacity to store property seized pursuant to
 8    LAMC 56.11 is relevant to the question of whether and to what extent the City
 9    actually stores the property it impounds or whether it in fact simply destroys it all,
10    as Plaintiffs allege. In fact, despite the fact that the City argued to this Court that
11    the issue of storage is irrelevant to this case and then objected on this ground in its
12    responses to the RFPs, the City itself has the City’s storage capacity at issue.
13    Defendant raised the City’s capacity to store property, and even used the very
14    documents Plaintiffs seek here, to oppose Plaintiffs’ motion for a Preliminary
15    Injunction. See Myers Decl., ¶ 20, Exh. K. In its opposition, the City relied on
16    contentions that it does not have enough capacity to store all the property it wants
17    to seize. Id. (Declaration of Howard Wong at ¶ 50).And the City relied on
18    evidence about the amount of property stored to support other arguments. Plaintiffs
19    are entitled to whatever evidence the City has on these issues.
20            b.    The City Refuses to State a Date Certain for the Completion of its
                    Production
21
              As with the rest of the City’s written responses addressed here, the City’s
22
      response to this request is not consistent with Rule 34. Specifically here, the City
23
      refuses to provide a “reasonable time” by which it will complete production, and
24
25
26
         27
             The documents Chrysalis provided pursuant to the Third Party Subpoena,
      namely records of when property was discarded, do not include the storage date of
27    the property; they include only the discard date and the time the discard was
      entered in the computer system. As far as Plaintiffs can tell, there is not a way to
28    extrapolate from the chart of discards the total capacity on a given date.
                                                 349
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 358 of 439 Page ID
                                       #:5954



 1    instead, is engaged in an interminable “rolling production,” based on an
 2    investigation that has been ongoing for almost two years. In February 2021, in
 3    response to an interrogatory that sought specific, discrete information about the
 4    City’s storage facility, the City appears to have agreed to produce documents
 5    responsive to this request, stating that “to the extent the City has in its possession
 6    chain of custody forms or other storage related information, it has produced such
 7    documents and intends to procure any additional such document if they are
 8    identified in its investigation or provided to the City by Chrysalis.” The City goes
 9    on to state that it “does not intend to withhold any storage-related documents it
10    identifies during its investigation.” City’s Amended Response to Interrogatory
11    No. 4.
12             This is untenable. Rule 34 requires the City to have identified a start and
13    end time for the production of documents. The City cannot fail to complete the
14    production of documents because it has not yet completed an investigation into a
15    case that was filed almost two years ago. Rule 34 requires the production of all
16    documents in a “reasonable time” that must be identified at the time of the
17    responses, which in this case was seven months ago. Moreover, this case was
18    actually filed 19 months ago, and Defendant has had these requests in its
19    possession since October 2019.A rolling production that drags on for more than six
20    months, with no end in sight, is simply not allowed under Rule 34. See Fed. Rule
21    Civ. Pro. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380, at *2; Fulfillium,
22    2018 WL 6118433, at *3.
23             c.    The Requests are Not Overbroad or Burdensome
24             Defendant asserts that the request is overbroad “in seeking all documents
25    that discuss the City’s storage capacity or the need to obtain additional capacity
26    dating back to April 2016, three years before Plaintiffs’ specific incidents occurred
27    as alleged in the SAC.” As discussed in detail, two years and eight months prior
28
                                                 350
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 359 of 439 Page ID
                                       #:5955



 1    to the Specific Incidents is reasonable, given that the date corresponds to when the
 2    City adopted the provisions of LAMC 56.11 that require the impounding of
 3    property. This is necessary to do an analysis of the extent to which the City’s
 4    expansion of storage space has kept pace with the City’s increased enforcement of
 5    LAMC 56.11. See Thomas, 715 F.Supp.2d at 1032 (granting a request for
 6    information going back nearly thirty years, where “in the context of th[e] action,”
 7    the requested information was “necessary to conduct a comparative analysis of the
 8    operation” at issue in the litigation and such analysis was “clearly relevant to
 9    Petitioner’s claims”). The request identifies a discrete topic and is time-limited.
10    The City has produced documents such as spreadsheets summarizing Chrysalis’
11    storage work for 2018 (CTY 4841) and 2019 (CTY 19492), but not for 2016, 2017,
12    and 2020 and not for the main Towne Street location where property was stored.
13    And as discussed above, the City has produced claim forms for part of 2018 and
14    part of 2019, but not the rest of the relevant time period. Plaintiff requests that this
15    Court set a date certain for production of the documents.
16          d.     The Request is Proportionate to the Needs of the Case
17          Given the City’s interrogatory response, it appears the City is no longer
18    challenging the proportionality of this request; to the extent that it does, Plaintiff
19    reminds the court of the significance of the issues, discussed above, and the
20    inability of the Plaintiffs to access the City’s policies, emails, forms, and storage
21    receipts in any other way.
22                        i.     Importance of the discovery in resolving the issues
23          The question of whether and to what extent the City stores property it seizes
24    pursuant to the impound statute is a central issue in this case, both in terms of the
25    constitutional claims, and Plaintiffs’ claims that the City violates Civil Code
26    Section 2080, which is a state law that requires the storage of any property the City
27    takes into its possession. The District Court already ruled that the Civil Code is
28
                                                 351
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 360 of 439 Page ID
                                       #:5956



 1    applicable to Plaintiffs claims, and denied Defendant’s motion to dismiss this
 2    claim. See Myers Decl., Exh. I, February Order. The City’s capacity to store
 3    property is therefore critical to resolving this claim.
 4          Moreover, Monell liability is also a central issue, especially
 5    because Plaintiffs did not bring claims against individual LA Sanitation workers or
 6    LAPD officers and primarily seek injunctive relief. And as discussed above, the
 7    City itself raised the issue of storage and specifically, the City’s capacity to store
 8    property in defending against Plaintiffs’ facial challenge. The documents may
 9    contain important impeachment evidence, related to the City’s contention that, for
10    example, it seizes property only when there is storage available, or that the City
11    stores property it impounds. See Estate of Ernesto Flores, 2017 WL 3297507, at
12    *6; Paulsen, 168 F.R.D. at 289.
13                        ii.    Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
14
            Defendant argues that it would be burdensome to produce documents
15
      responsive to this request. Yet this document request is very straightforward,
16
      seeking very specific documents related to a discrete topic that is highly relevant to
17
      this case. The City has no excuse for what it articulates is a burden to respond to
18
      this request: “[L]arge corporations and institutions are expected to have the means
19
      for locating documents requested in legal matters.” In re Citimortgage, 2012 WL
20
      10450139, at *4 (quoting Herring, 2011 WL 2433672, at *9).
21
            In fact, the process the City describes is no more burdensome than the
22
      burden associated with producing any documents at all. The City spends nearly
23
      two pages laying out what is, in essence nothing more than the routine obligation
24
      of a party to identify responsive discovery: 1) identifying custodians; 2)
25
      formulating searches; 3) running those searches; 4) exporting data; and 5)
26
      screening for privilege. This objection applies only to ESI, not to paper documents
27
      the City may have that are responsive to these requests, but even as to ESI, the
28
                                                 352
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 361 of 439 Page ID
                                       #:5957



 1    steps laid out by the City are “common in litigation,” Sung Gon Kang, 2020 WL
 2    1689708, at *5.
 3          It is simply untenable for the City to suggest these steps render this request
 4    burdensome. For example, one of the steps Defendant would need to take is to
 5    “determine whether a City department utilizes systems-based network servers.”
 6    This is the City of Los Angeles, which has a substantial Information Technology
 7    Department, and moreover, is represented by the City Attorney’s office in all of the
 8    cases. This information should be readily available, as it would be implicated in
 9    every single discovery request ever made to the City (to say nothing of the City’s
10    obligation to produce documents responsive to the California Public Records Act).
11    “A recipient that is a large or complex organization or that has received a lengthy
12    or complex document request should be able to demonstrate a procedure for
13    systemic compliance with the document request.” In re Citimortgage, 2012 WL
14    10450139, at *4 (quoting Meeks v. Parsons, 2009 WL 3003718 at 4 (describing the
15    steps that would constitute a “reasonable inquiry” in response to routine
16    discovery)).
17          Here, the City refuses to conduct even this “reasonable inquiry” to identify
18    responsive documents. There is no basis for this refusal and as such, the City
19    cannot “show grounds for failing to provide the requested discovery,” which the
20    City must do to prevail here. In re: Citymortgage, 2012 WL 10450139, at *4.
21          e.       The Request is not Cumulative
22          Defendant objects that “the proposed discovery is unreasonably cumulative
23    and can be obtained through less burdensome and less expensive means to
24    determine the capacity of the City’s storage facilities.” However, in response to
25    the meet and confer efforts, the City failed to clarify what the request was
26    “cumulative” of or what “less burdensome” and “less expensive means” Plaintiffs
27    could use to obtain the capacity of the storage facility. In fact, Plaintiffs did
28
                                                 353
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 362 of 439 Page ID
                                       #:5958



 1    propound an interrogatory asking for that specific information and the City refused
 2    to respond to the question. Instead, it pointed Plaintiffs back to its RFP responses.
 3    And the request seeks documents that contain more information than simply the
 4    capacity of the storage facilities; it also seeks documents that discuss the City’s
 5    capacity and the need for any additional capacity. The City has provided no
 6    explanation for its objection that the request is cumulative or how Plaintiffs can
 7    otherwise obtain this information, which itself is not a basis for refusing to respond
 8    to this request.
 9           f.     The City has Waived its Other Objections
10           The City objects “to the extent the Request seeks information protected from
11    disclosure by the attorney-client privilege and or attorney work product doctrines”
12    but provides no further details about whether and to what extent the City is
13    withholding documents on the basis of this privilege. The City fails to provide a
14    privilege log, and has refused to produce one in the six months since the City
15    produced written responses and then amended responses. As such, Defendant has
16    waived any objections it might have had that any documents responsive to this
17    request were privileged. See DeSilva, 2020 WL 5947827, at *7; see
18    also Burlington Northern & Santa Fe Ry. Co., 408 F.3d at 1149.
19           Similarly, the City has refused to clarify which of the objections (if any)
20    applied to this request, let alone the facts necessary to support its application, even
21    after months of requests by Plaintiffs for the City to do so as required by Rule
22    34. The City has therefore waived the objection. See e.g., Bosley, 2016 WL
23    1704159, at *5 (Defendant waived blanket objections by failing to provide details
24    of the objections as required by Rule 34(b)(2)(B)).
25           g.     Plaintiffs’ Request for Relief
26           Plaintiffs are entitled to an order compelling the City to produce
27    all documents responsive to RFP No. 43 within 21 days, or if applicable, to compel
28
                                                354
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 363 of 439 Page ID
                                       #:5959



 1    Defendant to provide a complete, explicit response as to the finality of their
 2    production with respect to specific individual Plaintiffs, as required by Rule 34.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 43:
 5          RFP 43 asks for “All DOCUMENTS that identify the CITY’s capacity to
 6    store property seized pursuant to LAMC 56.11 or as part of an ENCAMPMENT
 7    CLEANUP, including but not limited to any documents that discuss the number of
 8    storage spaces/bins/containers available to store property, or the need for additional
 9    capacity [2016 to present]. (Emphasis added).
10          Plaintiffs have not met their burden to show the relevance of the requested
11    documents. Plaintiffs argue that “documents about the City’s capacity to store
12    property seized pursuant to LAMC 56.11 is relevant to the question of whether and
13    to what extent the City actually stores the property it impounds or whether it in fact
14    simply destroys it all, as Plaintiffs allege.” The City’s capacity to store, in the
15    abstract, dating from 2016, has no bearing on whether Plaintiffs’ rights were
16    violated. And even if documents discussing the City’s storage capacity in the
17    abstract were relevant, they would not be probative of “whether and to what extent
18    the City actually stores the property it impounds.” In addition, the Court held that
19    as a matter of law, the City’s capacity to store is not relevant to the constitutional
20    analysis in this case.
21                 Even if Plaintiffs had articulated a valid relevance theory, this request
22    is not properly directed toward the City and not proportional to the needs of the
23    case. Because the law and analysis as to proportionality are equally applicable
24    here, Defendant incorporates by reference its argument as to RFP 2. The primary
25    facility at which items removed during cleanups are stored is the Bin. The Bin is
26    operated by Chrysalis, an independent contractor that provides involuntary and
27    voluntary storage for homeless individuals under an agreement with LAHSA.
28
                                                355
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 364 of 439 Page ID
                                       #:5960



 1    Wong Decl. at ¶14. ECIs deliver non-hazardous property to storage and complete
 2    a chain of custody form transferring custody of property at the storage facility to
 3    Chrysalis. Id. Following the transfer, Chrysalis handles the storage, return and
 4    disposition of the property and maintains its own storage records. Id. LSD does
 5    not track that information following the transfer of custody at the storage facility.
 6    Id.
 7          On December 8, 2020, Plaintiffs served a subpoena on Chrysalis requesting
 8    similar information requested by this RFP. Ursea Decl. ¶44, Ex. 24. Chrysalis
 9    responded and produced documents on February 15, 2021. Ursea Decl. ¶45, Ex.
10    26. See Fed. R. Civ. Proc. 26(b)(2) (A court “must limit the frequency or extent of
11    discovery allowed by these rules or by local rule if it determines that: (i) the
12    discovery sought is unreasonably cumulative or duplicative, or can be obtained
13    through some other source that is more convenient, less burdensome, or less
14    expensive; …); Caballero v. Bodega Latina Corp., Case No. 2:17cv-00236-JAD-
15    VCF, 2017 U.S. Dist. LEXIS 116869, at * 8 (D. Nev. Jul. 25, 2017) (“Courts, thus,
16    have a duty to pare down overbroad discovery requests under Rule 26(b)(2).”).
17          Moreover, despite the fact that the relevance of storage capacity in the
18    abstract since 2016 is far from clear, storage of items removed during encampment
19    cleanups is not tracked by the City, and the City has reasonably compromised on
20    storage-related discovery requests. Before Plaintiffs issued the subpoena to
21    Chrysalis, the City agreed to work with Chrysalis to obtain responsive documents.
22    Ursea Decl. ¶12(d). The City also agreed to search emails for custodians identified
23    by Plaintiffs using search terms proposed by Plaintiffs, including Chrysalis, the
24    Bin, and storage. Ursea Decl. ¶¶19, 23, 32, 34, 37, 43. The City collected over
25    500,000 emails using the Plaintiffs’ requested custodians and search terms. The
26    City’s e-discovery vendor recently loaded a data set of 475,000 emails. While the
27    parties had initially agreed to meet and confer regarding this data set, Plaintiffs
28
                                                356
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 365 of 439 Page ID
                                       #:5961



 1    served this stipulation while the City was in the process of producing documents
 2    from the first 70,000 emails. Ursea Decl. ¶¶37-42. Furthermore, the City has
 3    repeatedly told Plaintiffs that it has not withheld non-privileged responsive
 4    documents that were uncovered during its investigation, even if the documents pre-
 5    dated the Plaintiffs’ incidents. Ursea Decl. ¶¶8, 21(d).
 6          Even if abstract storage capacity documents had some minimal probative
 7    value, the request for all such documents, from 2016 to present, is not proportional
 8    to the needs of this case. The City incorporates by reference its responses to RFP 2
 9    and RFP 16, which apply with equal force here.
10
11          REQUEST FOR PRODUCTION NO. 44:
12          All DOCUMENTS that identify or discuss any change in the CITY’s
13    capacity to store property seized pursuant to LAMC 56.11 or as part of
14    ENCAMPMENT CLEANUPS, including but not limited to any documents that
15    discuss any increase/decrease in the number of STORAGE FACILITIES or change
16    in capacity of existing STORAGE FACILITIES.
17          RESPONSE TO REQUEST FOR PRODUCTION NO. 44:
18          Defendant incorporates the General Objections as though fully set forth here.
19    Defendant objects that the Request seeks documents that are not relevant to
20    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
21    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
22    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
23    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
24    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
25    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
26    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
27    SAC as seeking only to obtain a ruling that the City’s policies and practices are
28
                                               357
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 366 of 439 Page ID
                                       #:5962



 1    unconstitutional and not that each past application of those policies and practices to
 2    its members was unconstitutional.”). Defendant also objects that the proposed
 3    discovery is not relevant to establishing Monell liability for the claims alleged in
 4    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
 5    single incident … to hold the City liable under Monell.”). Defendant objects that
 6    the Request is overbroad and burdensome in seeking all documents that discuss the
 7    City’s storage capacity or changes to the storage capacity dating back to April
 8    2016, three years before Plaintiff El-Bey’s specific incidents occurred as alleged in
 9    the SAC. Defendant also objects to the Request to the extent the Request seeks
10    information protected from disclosure by the attorney-client privilege and or
11    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
12    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
13    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
14    15-17 (C.D. Cal. Sep. 9, 2013).
15          Defendant further objects that the Request is burdensome and not
16    proportional to the needs of the case, insofar as the burden of searching for and
17    producing all documents identifying the City’s storage capacity and storage
18    capacity or changes in the storage capacity dating back to April 2016 outweighs
19    the benefit of such information for Plaintiff El Bey’s specific claims and
20    Defendant’s costs or expense in conducting the search and producing documents
21    greatly exceeds the amount in controversy for Plaintiff’s alleged damages.\
22          In order to obtain all documents discussing the City’s storage capacity
23    storage capacity or changes to the storage capacity, Defendant would have to
24    investigate the identity of all potential custodians who may have sent or received
25    communications regarding the City’s storage capacity or changes to the storage
26    capacity dating back to April 1, 2016. Defendant would then have to conduct
27
28
                                                358
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 367 of 439 Page ID
                                       #:5963



 1    search parameters for all communications over a four-year period involving all
 2    identified custodians from different City departments.
 3          Defendant uses an email system known as CityMail that is based on an
 4    implementation of Google Apps Premier Edition and is used by nearly every City
 5    entity, including 40 different departments. Defendant’s CityMail system uses the
 6    Google Vault system for archiving emails. Google Vault is a cloud-based data
 7    storage system; rather than being stored on locally managed servers, the archived
 8    email data is stored on remote servers that are managed by Google, Inc. and are
 9    only accessible to Defendant’s office via the internet. In order to search the email
10    archives, Defendant’s ITA must formulate a search query utilizing the search terms
11    and restrictions provided by the requester. Depending on the number and
12    complexity of search terms, the number of email accounts or document custodians,
13    and the breadth of the search, ITA may need to formulate more than one search
14    query and scan the stored data multiple times. When the search completes, Google
15    Vault provides preliminary information regarding the email data gathered by the
16    search. In order to access the actual emails, however, the entire store of data must
17    first be exported from the cloud-servers to a different “download” server to which
18    ITA can connect via the internet and from which we can then download the data.
19    Depending on the size of the data, the download process the most time-consuming
20    part of gathering the email data. Even when ITA allocates multiple personnel to
21    conduct search queries in order to speed up the archived email search and
22    collection process, ITA is still limited by the speeds at which the data can be
23    transferred from the download server to Defendant’s local data storage devices. As
24    downloads of batches of data become available, ITA begins the process of
25    identifying the email addresses that accompany the data against the list of
26    individuals identified in the data request and thereafter segregates the email stores
27    of matching individuals. ITA would also identify and screen emails of City
28
                                               359
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 368 of 439 Page ID
                                       #:5964



 1    Attorneys begin the process of identifying and screening-out the emails of city
 2    attorneys and may need to conduct subsequent queries to screen out attorneys for
 3    purposes of compiling a list of excluded emails for a privilege log.
 4          In addition, Defendant would need to determine whether a City department
 5    utilizes systems-based network servers that may include network folders used to
 6    store or maintain communications within a particular division or department
 7    section. In order to retrieve systems-based server folders for review, Defendant
 8    would require a technology professional who has administrator privileges to make
 9    a copy of the drive(s), which can range in size by terabytes of data. In order to
10    search certain folders on system-based network drives, a technology professional
11    who has administrator privileges, would use the Microsoft Windows File Explorer
12    search function, the limited search function available by default on Windows. The
13    limited search capabilities of the Windows File Explorer search tool may not be
14    able to accommodate full searches within documents or Boolean searches. The
15    resulting hits might include systems files, applications, downloads, or media which
16    may or may not be viewable. After Defendant has conducted searches for
17    electronically stored information, Defendant would require the use of an e-
18    discovery software and platform for Defendant’s counsel to review, search, and tag
19    documents and electronically stored information for responsiveness or privilege.
20          Defendant objects that the Request seeks documents that are not reasonably
21    accessible based on the undue burden and costs associated with searching for and
22    producing all communications responsive to this Request for the reasons described
23    above. Defendant also objects that the proposed discovery is unreasonably
24    cumulative and can be obtained through less burdensome and less expensive means
25    to determine changes to the City’s storage capacity. Without waiving any, and
26    based on these objections, Defendant will produce documents sufficient to identify
27    the City’s storage capacity, including the number of storage bins for storage
28
                                               360
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 369 of 439 Page ID
                                       #:5965



 1    facilities used for storage of homeless people’s belongings since January 1, 2019,
 2    but no additional documents will be produced in response to this Request.
 3          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 44:
 4          Defendant incorporates the General Objections as though fully set forth here.
 5    Defendant objects that the Request seeks documents that are not relevant to
 6    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 7    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
 8    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 9    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
10    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
11    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
12    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
13    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
14    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
15    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
16    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
17    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
18    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
19    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
20    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
21    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
22    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
23    obtain a ruling that the City’s policies and practices are unconstitutional and not
24    that each past application of those policies and practices to its members was
25    unconstitutional.”). Defendant also objects that the proposed discovery is not
26    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
27    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
28
                                               361
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 370 of 439 Page ID
                                       #:5966



 1    to hold the City liable under Monell.”). Defendant objects that the Request is
 2    overbroad and burdensome in seeking all documents that discuss the City’s storage
 3    capacity or changes to the storage capacity dating back to April 2016, three years
 4    before Plaintiffs’ specific incidents occurred as alleged in the SAC. Defendant also
 5    objects to the Request to the extent the Request seeks information protected from
 6    disclosure by the attorney-client privilege and or attorney work product doctrines.
 7    F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219 F.R.D. 503,
 8    *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-7181
 9    DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
10          Defendant further objects that the Request is burdensome and not
11    proportional to the needs of the case, insofar as the burden of searching for and
12    producing all documents identifying the City’s storage capacity and storage
13    capacity or changes in the storage capacity dating back to April 2016 outweighs
14    the benefit of such information for Plaintiffs’ specific claims and Defendant’s costs
15    or expense in conducting the search and producing documents greatly exceeds the
16    amount in controversy for Plaintiff’s alleged damages.
17          In order to obtain all documents discussing the City’s storage capacity
18    storage capacity or changes to the storage capacity, Defendant would have to
19    investigate the identity of all potential custodians who may have sent or received
20    communications regarding the City’s storage capacity or changes to the storage
21    capacity dating back to April 1, 2016. Defendant would then have to conduct
22    search parameters for all communications over a four-year period involving all
23    identified custodians from different City departments.
24          Defendant uses an email system known as CityMail that is based on an
25    implementation of Google Apps Premier Edition and is used by nearly every City
26    entity, including 40 different departments. Defendant’s CityMail system uses the
27    Google Vault system for archiving emails. Google Vault is a cloud-based data
28
                                               362
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 371 of 439 Page ID
                                       #:5967



 1    storage system; rather than being stored on locally managed servers, the archived
 2    email data is stored on remote servers that are managed by Google, Inc. and are
 3    only accessible to Defendant’s office via the internet. In order to search the email
 4    archives, Defendant’s ITA must formulate a search query utilizing the search terms
 5    and restrictions provided by the requester. Depending on the number and
 6    complexity of search terms, the number of email accounts or document custodians,
 7    and the breadth of the search, ITA may need to formulate more than one search
 8    query and scan the stored data multiple times. When the search completes, Google
 9    Vault provides preliminary information regarding the email data gathered by the
10    search. In order to access the actual emails, however, the entire store of data must
11    first be exported from the cloud-servers to a different “download” server to which
12    ITA can connect via the internet and from which we can then download the data.
13    Depending on the size of the data, the download process the most time-consuming
14    part of gathering the email data. Even when ITA allocates multiple personnel to
15    conduct search queries in order to speed up the archived email search and
16    collection process, ITA is still limited by the speeds at which the data can be
17    transferred from the download server to Defendant’s local data storage devices. As
18    downloads of batches of data become available, ITA begins the process of
19    identifying the email addresses that accompany the data against the list of
20    individuals identified in the data request and thereafter segregates the email stores
21    of matching individuals. ITA would also identify and screen emails of City
22    Attorneys begin the process of identifying and screening-out the emails of city
23    attorneys and may need to conduct subsequent queries to screen out attorneys for
24    purposes of compiling a list of excluded emails for a privilege log.
25          In addition, Defendant would need to determine whether a City department
26    utilizes systems-based network servers that may include network folders used to
27    store or maintain communications within a particular division or department
28
                                               363
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 372 of 439 Page ID
                                       #:5968



 1    section. In order to retrieve systems-based server folders for review, Defendant
 2    would require a technology professional who has administrator privileges to make
 3    a copy of the drive(s), which can range in size by terabytes of data. In order to
 4    search certain folders on system-based network drives, a technology professional
 5    who has administrator privileges, would use the Microsoft Windows File Explorer
 6    search function, the limited search function available by default on Windows. The
 7    limited search capabilities of the Windows File Explorer search tool may not be
 8    able to accommodate full searches within documents or Boolean searches. The
 9    resulting hits might include systems files, applications, downloads, or media which
10    may or may not be viewable. After Defendant has conducted searches for
11    electronically stored information, Defendant would require the use of an e-
12    discovery software and platform for Defendant’s counsel to review, search, and tag
13    documents and electronically stored information for responsiveness or privilege.
14          Defendant objects that the Request seeks documents that are not reasonably
15    accessible based on the undue burden and costs associated with searching for and
16    producing all communications responsive to this Request for the reasons described
17    above. Defendant also objects that the proposed discovery is unreasonably
18    cumulative and can be obtained through less burdensome and less expensive means
19    to determine changes to the City’s storage capacity. Without waiving any, and
20    based on these objections, Defendant produced documents at CTY004627- 4851
21    and CTY007476-7477 addressing the City’s storage and capacity.
22          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
23          NO. 44:
24          Plaintiffs seek the production of communications and other policy
25    documents regarding any increase in the City’s capacity to store property seized
26    pursuant to LAMC 56.11 or as part of an encampment cleanup. These documents
27    are highly relevant because they pertain to one of the central issues in the case
28
                                               364
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 373 of 439 Page ID
                                       #:5969



 1    against the City, namely the City’s ability to adequately store seized property, and
 2    what City officials knew about the storage capacity that was available.Defendants
 3    have stated in response to later interrogatories that they are not withholding any
 4    storage-related documents that they have found, and that they are producing all
 5    documents related to capacity. But they have not transmitted, or withheld as
 6    privileged, any emails discussing the City’s capacity or any policy reports or
 7    documents that identify the City’s capacity. Plaintiffs are seeking information
 8    about when changes in capacity were made, relative to decisions to increase
 9    enforcement of LAMC 56.11.
10          The documents the City has produced in response to date are wholly
11    inadequate. Nor do Plaintiffs have an alternative source for this information.
12    While Plaintiffs received some documents from the storage operator, Chrysalis,
13    Chrysalis has represented to Plaintiffs that they have not retained emails with the
14    City regarding capacity, and the databases they have provided are all either of
15    picked up property or of destroyed property—they do not identify how much
16    property is stored on a given date. But the City has relied on contentions that it
17    does not have enough capacity to store all the property it wants to seize. See See
18    e.g., Myers Decl., ¶ 20, Exh. K at ¶ 47.
19          The issue of emails is addressed above in, inter alia, RFPs 16, 23, 26, and
20    29, and is incorporated here. Communications that discuss the City’s increase in
21    capacity for storage and those showing the City’s storage capacity are relevant for
22    the same reasons as the other documents such as storage receipts and data
23    underlying the assertion by the City’s personnel that it would be impossible to
24    store bulky items and allegedly hazardous items.
25          a.     The Documents are Relevant
26          The City itself concedes that the capacity and storage documents are
27    relevant, as it relied upon them previously in this case. In its opposition to
28
                                                 365
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 374 of 439 Page ID
                                       #:5970



 1    Plaintiff’s preliminary injunction, the City included quantitative summaries of data.
 2    See e.g., Myers Decl., ¶ 20, Exh. K at ¶ 53. At a conference call on November 16,
 3    2020, to meet and confer, Plaintiffs requested that the City produce the raw data
 4    that was used to create the spreadsheets used by the City and filed with the Court.
 5    See Fed. Rule Evid. 1006 (requiring a party using a summary to produce the
 6    underlying data). The City indicated it was unaware of the source of the data used
 7    by the City in its opposition and would reach out to Chrysalis, the likely custodian
 8    of this data. The City indicated it would be willing to track down and gather the
 9    location of all such responsive qualitative and quantitative data for production to
10    Plaintiffs. To date, the City has failed to produce the requested information.
11          b.     The City Refuses to State a Date Certain for the Completion of its
                   Production
12
            As with the rest of the City’s written responses addressed here, the City’s
13
      response to this request is not consistent with Rule 34. See Plaintiffs’ Argument re:
14
      RFP No. 2. Specifically, here, the City refuses to provide a “reasonable time” by
15
      which it will complete production, and instead, is engaged in an interminable
16
      “rolling production,” based on an investigation that has been ongoing for almost
17
      two years. In February 2021, in response to an interrogatory that sought specific,
18
      discrete information about the City’s storage facility, the City appears to have
19
      agreed to produce documents responsive to this request, stating that “to the extent
20
      the City has in its possession chain of custody forms or other storage related
21
      information, it has produced such documents and intends to procure any additional
22
      such document if they are identified in its investigation or provided to the City by
23
      Chrysalis.” The City goes on to state that it “does not intend to withhold any
24
      storage-related documents it identifies during its investigation.” See Myers Decl.,
25
      Exh. AN.
26
            This is untenable. Rule 34 requires the City to have identified a start and
27
      end time for the production of documents. The City cannot fail to complete the
28
                                               366
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 375 of 439 Page ID
                                       #:5971



 1    production of documents because it has not yet completed an investigation into a
 2    case that was filed almost two years ago. Rule 34 requires the production of all
 3    documents in a “reasonable time” that must be identified at the time of the
 4    responses, which in this case was seven months ago. Moreover, this case was
 5    actually filed 19 months ago, and Defendant has had these requests in its
 6    possession since October 2019.A rolling production that drags on for more than six
 7    months, with no end in sight, is simply not allowed under Rule 34. See Fed. R.
 8    Civ. P. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380, at *2; Fulfillium, 2018
 9    WL 6118433, at *3.
10          c.     The Requests are Not Overbroad or Burdensome
11          Defendant asserts that the request is overbroad “in seeking all documents
12    that discuss the City’s storage capacity or changes to the storage capacity dating
13    back to April 2016, three years before Plaintiffs’ specific incidents occurred as
14    alleged in the SAC.” As discussed in detail, two years and eight months prior to
15    the Specific Incidents is reasonable, given that the date corresponds to when the
16    City adopted the provisions of LAMC 56.11 that require the impounding of
17    property. This is necessary to do an analysis of the extent to which the City’s
18    expansion of storage space has kept pace with the City’s increased enforcement of
19    LAMC 56.11. See Thomas, 715 F. Supp. 2d at 1032 (granting a request for
20    information going back nearly thirty years, where “in the context of th[e] action,”
21    the requested information was “necessary to conduct a comparative analysis of the
22    operation” at issue in the litigation and such analysis was “clearly relevant to
23    Petitioner’s claims”). The request identifies a discrete topic and is time-limited.
24    The City has produced documents such as spreadsheets summarizing Chrysalis’
25    storage work for 2018 (CTY 4841) and 2019 (CTY 19492), but not for 2016, 2017,
26    and 2020 and not for the main Towne Street location where property was stored.
27    And as discussed above, the City has produced claim forms for part of 2018 and
28
                                                367
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 376 of 439 Page ID
                                       #:5972



 1    part of 2019, but not the rest of the relevant time period. Plaintiff requests that this
 2    Court set a date certain for production of the documents.
 3          d.     The Request is Proportionate to the Needs of the Case
 4          As discussed in detail above, the issues at stake in this litigation are of
 5    constitutional significance; the amount of controversy is largely irrelevant given
 6    that Plaintiffs primarily seek prospective relief to put an end to the City’s
 7    unconstitutional practices; the City of Los Angeles has far more resources than the
 8    seven unhoused individuals whose belongings were seized and the volunteer
 9    organization whose resources go to replacing those belongings, and the City
10    controls access to this information. See supra Plaintiffs’ Argument re: RFP No. 2.
11    The other factors also weigh heavily in Plaintiffs’ favor. See Fed. R. Civ. P.
12    26(b)(1). As the City intends to use these documents to support its own position,
13    there is no question that it is proportional to provide the documents to Plaintiffs.
14                        i.     Importance of the discovery in resolving the issues
15          The question of whether and to what extent the City stores property it seizes
16    pursuant to the impound statute is a central issue in this case. It is important both in
17    terms of the constitutional claims and Plaintiffs’ claims that the City violates Civil
18    Code Section 2080, which is a state law that requires the storage of any property
19    the City takes into its possession, and which the District Court already ruled is at
20    issue in this case. See Myers Decl., Exh. I, February Order at 29-30.
21          Moreover, Monell liability is also a central issue, especially
22    because Plaintiffs did not bring claims against individual LA Sanitation workers or
23    LAPD officers and primarily seek injunctive relief. And as discussed above, the
24    City itself raised the issue of storage and specifically, the City’s capacity to store
25    property in defending against Plaintiffs’ facial challenge. The documents may
26    contain important impeachment evidence, related to the City’s contention that, for
27    example, it seizes property only when there is storage available, or that the City
28
                                                 368
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 377 of 439 Page ID
                                       #:5973



 1    stores property it impounds. See Estate of Ernesto Flores, 2017 WL 3297507, at
 2    *6; Paulsen,168 F.R.D. at 289.
 3                       ii.    Whether the burden or expense of the proposed
                                discovery outweighs its likely benefit
 4
            Defendant argues that it would be burdensome to produce documents
 5
      responsive to this request. Yet this document request is very straightforward,
 6
      seeking very specific documents related to a discrete topic that is highly relevant to
 7
      this case. The City has no excuse for what it articulates is a burden to respond to
 8
      this request: “[L]arge corporations and institutions are expected to have the means
 9
      for locating documents requested in legal matters.” In re Citimortgage, 2012 WL
10
      10450139, at *4 (quoting Herring, 2011 WL 2433672, at *9).
11
            In fact, the process the City describes is no more burdensome than the
12
      burden associated with producing any documents at all. The City spends nearly
13
      two pages laying out what are, in essence nothing more than the routine obligation
14
      of a party to identify responsive discovery: 1) identifying custodians; 2)
15
      formulating searches; 3) running those searches; 4) exporting data; and 5)
16
      screening for privilege. This objection applies only to ESI, not to paper documents
17
      the City may have that are responsive to these requests, but even as to ESI, the
18
      steps laid out by the City are “common in litigation,” Sung Gon Kang, 2020 WL
19
      1689708, at *5.
20
            It is simply untenable for the City to suggest these steps render this request
21
      burdensome. For example, one of the steps Defendant would need to take is to
22
      “determine whether a City department utilizes systems-based network servers.”
23
      This is the City of Los Angeles, which has a substantial Information Technology
24
      Department, and moreover, is represented by the City Attorney’s office in all of the
25
      cases. This information should be readily available, as it would be implicated in
26
      every single discovery request ever made to the City (to say nothing of the City’s
27
      obligation to produce documents responsive to the California Public Records Act).
28
                                               369
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 378 of 439 Page ID
                                       #:5974



 1    “A recipient that is a large or complex organization or that has received a lengthy
 2    or complex document request should be able to demonstrate a procedure for
 3    systemic compliance with the document request.” In re Citimortgage, 2012 WL
 4    10450139, at *4 (quoting Meeks v. Parsons, 2009 WL 3003718 at 4 (describing the
 5    steps that would constitute a “reasonable inquiry” in response to routine
 6    discovery)).
 7           Here, the City refuses to conduct even this “reasonable inquiry” to identify
 8    responsive documents. There is no basis for this refusal and as such, the City
 9    cannot “show grounds for failing to provide the requested discovery,” which the
10    City must do to prevail here. In re: Citymortgage, 2012 WL 10450139, at *4.
11           e.      The Request is not Cumulative
12           Defendant objects that “the proposed discovery is unreasonably cumulative
13    and can be obtained through less burdensome and less expensive means to
14    determine the capacity of the City’s storage facilities.” However, in response to
15    the meet and confer efforts, the City failed to clarify what the request was
16    “cumulative” of or what “less burdensome” and “less expensive means” Plaintiffs
17    could use to obtain the capacity of the storage facility. In fact, Plaintiffs did
18    propound an interrogatory asking for that specific information and the City refused
19    to respond to the question. Instead, it pointed Plaintiffs back to its RFP responses.
20    And the request seeks documents that contain more information than simply the
21    capacity of the storage facilities; it also seeks documents that discuss the City’s
22    capacity and the need for any additional capacity. The City has provided no
23    explanation for its objection that the request is cumulative or how Plaintiffs can
24    otherwise obtain this information, which itself is not a basis for refusing to respond
25    to this request.
26
27
28
                                                 370
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 379 of 439 Page ID
                                       #:5975


            f.     The City has Waived its Other Objections
 1
            The City objects “to the extent the Request seeks information protected from
 2
      disclosure by the attorney-client privilege and or attorney work product doctrines”
 3
      but provides no further details about whether and to what extent the City is
 4
      withholding documents on the basis of this privilege. The City fails to provide a
 5
      privilege log, and has refused to produce one in the six months since the City
 6
      produced written responses and then amended responses. As such, Defendant has
 7
      waived any objections it might have had that any documents responsive to this
 8
      request were privileged. See DeSilva, 2020 WL 5947827, at *7; see
 9
      also Burlington Northern & Santa Fe Ry. Co., 48 F.3d at 1149.
10
            Similarly, with the City’s boilerplate general objections, the City has refused
11
      to clarify which of the objections (if any) applied to this request, let alone the facts
12
      necessary to support its application, even after months of requests by Plaintiffs for
13
      the City to do so as required by Rule 34. The City has therefore waived
14
      the objection. See e.g., Bosley, 2016 WL 1704159, at *5, n. 3 (Defendant waived
15
      blanket objections by failing to provide details of the objections as required by
16
      Rule 34(b)(2)(B)).
17
            g.     Plaintiffs’ Request for Relief
18
            Plaintiffs are entitled to an order compelling the City to produce
19
      all documents responsive to RFP No. 44 within 21 days or where applicable, to
20
      compel Defendant to provide a complete, explicit response as to the finality of
21
      their production with respect to specific individual Plaintiffs, as required by Rule
22
      34.
23
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
24
            NO. 44:
25
            RFP 44 asks for “All DOCUMENTS that identify or discuss any change in
26
      the CITY’s capacity to store property seized pursuant to LAMC 56.11 or as part of
27
      ENCAMPMENT CLEANUPS, including but not limited to any documents that
28
                                                 371
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 380 of 439 Page ID
                                       #:5976



 1    discuss any increase/decrease in the number of STORAGE FACILITIES or change
 2    in capacity of existing STORAGE FACILITIES [2016 to present].” (Emphasis
 3    added).
 4          As with RFP 43, which seeks documents related to abstract storage capacity,
 5    Plaintiffs have not articulated the relevance of such documents, and even if they
 6    did, the request is not proportional to the needs of the case. Plaintiffs make the
 7    same arguments as they did for RFP 43. The City incorporates by reference its
 8    responses to RFP 2, RFP 16, and RFP 43.
 9          REQUEST FOR PRODUCTION NO. 45:
10          All statistics, reports, analysis, or data compilations related to the use or
11    capacity of STORAGE FACILITIES.
12          RESPONSE TO REQUEST FOR PRODUCTION NO. 45:
13          Defendant incorporates the General Objections as though fully set forth here.
14    Defendant objects that the Request seeks documents that are not relevant to
15    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
16    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
17    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
18    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
19    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
20    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
21    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
22    SAC as seeking only to obtain a ruling that the City’s policies and practices are
23    unconstitutional and not that each past application of those policies and practices to
24    its members was unconstitutional.”). Defendant also objects that the proposed
25    discovery is not relevant to establishing Monell liability for the claims alleged in
26    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
27    single incident … to hold the City liable under Monell.”). Defendant objects that
28
                                                372
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 381 of 439 Page ID
                                       #:5977



 1    the Request is overbroad and burdensome in seeking all statistics, reports, analysis,
 2    or data compilations relate to the use of storage capacity dating back to April 2016,
 3    three years before Plaintiff El-Bey’s specific incidents occurred as alleged in the
 4    SAC. Defendant also objects to the Request to the extent the Request seeks
 5    information protected from disclosure by the attorney-client privilege and or
 6    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
 7    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
 8    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 9    15-17 (C.D. Cal. Sep. 9, 2013).
10          Defendant further objects that the Request is burdensome and not
11    proportional to the needs of the case, insofar as the burden of searching for and
12    producing all statistics, reports, analysis, or data compilations relate to the use of
13    storage capacity dating back to April 2016 outweighs the benefit of such
14    information for Plaintiff El Bey’s specific claims. Defendant also objects that the
15    proposed discovery is unreasonably cumulative and can be obtained through less
16    burdensome and less expensive means to determine the use or capacity of storage
17    facilities. Without waiving any, and based on these objections, Defendant will
18    produce documents sufficient to show the use or capacity of storage facilities used
19    for homeless people’s belongings since January 1, 2019, but no additional
20    documents will be produced in response to this Request.
21          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 45:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request seeks documents that are not relevant to
24    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
25    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
26    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
27    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
28
                                                 373
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 382 of 439 Page ID
                                       #:5978



 1    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 2    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
 3    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 4    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 5    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 6    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 7    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 8    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
 9    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
10    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
11    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
12    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
13    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
14    obtain a ruling that the City’s policies and practices are unconstitutional and not
15    that each past application of those policies and practices to its members was
16    unconstitutional.”). Defendant also objects that the proposed discovery is not
17    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
18    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
19    to hold the City liable under Monell.”). Defendant objects that the Request is
20    overbroad and burdensome in seeking all statistics, reports, analysis, or data
21    compilations relate to the use of storage capacity dating back to April 2016, three
22    years before Plaintiffs’ specific incidents occurred as alleged in the SAC.
23    Defendant also objects to the Request to the extent the Request seeks information
24    protected from disclosure by the attorney-client privilege and or attorney work
25    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
26    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
27
28
                                               374
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 383 of 439 Page ID
                                       #:5979



 1    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 2    Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing all statistics, reports, analysis, or data compilations relate to the use of
 6    storage capacity dating back to April 2016 outweighs the benefit of such
 7    information for Plaintiffs’ specific claims. Defendant also objects that the proposed
 8    discovery is unreasonably cumulative and can be obtained through less
 9    burdensome and less expensive means to determine the use or capacity of storage
10    facilities. Without waiving any, and based on these objections, Defendant produced
11    summaries of total amounts of property removed, stored, recovered or discarded
12    for 2019 and 2020 at CTY004627- 4851 and is willing to conduct additional meet-
13    and-confer with Plaintiffs regarding their request for underlying storage data.
14          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
15          NO. 45:
16          Similar to RFPs 35 and 36, Plaintiffs seek reports, statistics, analysis, and
17    other documents related to the use or capacity of the storage facilities used to store
18    property impounded under LAMC 56.11. This would include, for example, any
19    reports analyzing the sufficiency of the capacity of the City’s storage facilities, any
20    utilization rates of the facility, and any reports documenting the need to expand the
21    City’s capacity for storage consistent with its increased enforcement of LAMC
22    56.11. As with all other requests, the City initially objected that the documents
23    sought are neither relevant nor proportionate to the needs of the case. Even after
24    meeting and conferring, Defendant refused to produce any documents responsive
25    to the request. In its Amended Response, Defendant states only that “Defendant
26    produced summaries of total amounts of property removed, stored, recovered or
27    discarded for 2019 and 2020 at CTY004627- 4851 and is willing to conduct
28
                                                 375
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 384 of 439 Page ID
                                       #:5980



 1    additional meet-and-confer with Plaintiffs regarding their request for underlying
 2    storage data.” Since then, Defendant has produced additional documents but has
 3    not provided a response that complies with Rule 34. In response to interrogatories,
 4    the City has essentially withdrawn its objections, stating categorically that it is not
 5    withholding any storage-related documents and will produce them pending an
 6    investigation. See Myers Decl., ¶ 61, Exh. AN. But the City has not set a date for
 7    the conclusion of its investigation, and what it has produced is quite obviously
 8    piecemeal and incomplete. Plaintiffs are entitled to a date certain for the production
 9    of the rest of the documents.
10          a.     Reports and Analysis Regarding the City’s Encampment Cleanup
                   Program are Relevant
11
            Although the City has long objected to the relevance of the City’s storage
12
      facilities, the City itself conceded its relevance when it argued that the City’s
13
      storage capacity was relevant to its defense of Plaintiffs’ motion for a preliminary
14
      injunction. And in fact, the City used documents it had previously refused to
15
      produce, in support of that defense. The City cannot cherry-pick which documents
16
      it will use in its defense and produce only those documents in response to
17
      Plaintiff’’ discovery requests. That is anathema to the discovery process, and a
18
      clear example of why the City’s indefensibly narrow view of what is relevant to
19
      this case is wholly without merit.
20
            b.     Defendant’s Written Response Does Not Comply With Rule 34
21
            The City’s Amended Response to this RFP does not comply in any way with
22
      Federal Rule of Civil Procedure Rule 34(b)(2). In its Amended Response,
23
      Defendant states only that “Defendant produced summaries of total amounts of
24
      property removed, stored, recovered or discarded for 2019 and 2020 at
25
      CTY004627- 4851 and is willing to conduct additional meet-and-confer with
26
      Plaintiffs regarding their request for underlying storage data.”
27
28
                                                376
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 385 of 439 Page ID
                                       #:5981



 1          As an initial matter, the documents produced by the City at CTY004627-
 2    4851, with a two page exception, are not responsive to this request. These
 3    documents include contracts between the city and Chrysalis, chain of custody
 4    forms, and receipts. Only one document, CTY004841, can be described as a
 5    summary of removed and stored property from 2019, and CTY004842 concerns
 6    the number of locations of the storage. The page range identified by the City does
 7    not contain 2020 data.
 8          Second, although the parties met and conferred, the City did not agree to
 9    provide a written response that adheres to the mandates of Rule 34. In February
10    2021, in response to an interrogatory that sought specific, discrete information
11    about the City’s storage facility, the City stated that it “does not intend to withhold
12    any storage-related documents it identifies during its investigation.” But it has not
13    stated when the investigation will conclude or the scope of that investigation, and
14    instead has engaged in piecemeal production.
15          This is insufficient. Plaintiffs are entitled to an unambiguous statement that
16    the City is producing all responsive documents in its possession, custody and
17    control. And the City cannot simply engage in a never ending rolling production
18    and “produce any additional such documents if they are identified in its
19    investigation.” Myers Decl., ¶ 61, Exh. AN. Rule 34 requires the production of all
20    documents in a “reasonable time” that must be identified at the time of the
21    responses, which in this case was seven months ago. Moreover, this case was
22    actually filed 19 months ago, and Defendant has had these requests in its
23    possession since October 2019.A rolling production that drags on for more than six
24    months, with no end in sight, is simply not allowed under Rule 34. See Fed. R.
25    Civ. P. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380, at *2
26
27
28
                                                377
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 386 of 439 Page ID
                                       #:5982


            c.     Plaintiffs’ Request is Not Overbroad
 1
            Defendant asserts that the request is overbroad “in seeking all statistics,
 2
      reports, analysis, or data compilations relate to the use of storage capacity dating
 3
      back to April 2016, three years before Plaintiffs’ specific incidents occurred as
 4
      alleged in the SAC.” As discussed in detail, two years and eight months prior to
 5
      the Specific Incidents is reasonable, given that the date corresponds to when the
 6
      City adopted the provisions of LAMC 56.11 that require the impounding of
 7
      property. This is necessary to do an analysis of the extent to which the City’s
 8
      expansion of storage space has kept pace with the City’s increased enforcement of
 9
      LAMC 56.11. See Thomas, 715 F.Supp.2d at 1032 (granting a request for
10
      information going back nearly thirty years, where “in the context of th[e] action,”
11
      the requested information was “necessary to conduct a comparative analysis of the
12
      operation” at issue in the litigation and such analysis was “clearly relevant to
13
      Petitioner’s claims”). The request not only identifies a discrete topic and is time-
14
      limited, but also relates to a specific type of document related to the discrete topic.
15
      As such, the request is narrow, and there is no basis for the City’s refusal to
16
      produce responsive documents.
17
            d.     Plaintiffs’ Narrow Request is Proportional to the Needs of the
18                 Case
19          To the extent Defendant is withholding any documents on the basis that the
20    request is not proportional to the needs of this case, Defendant’s objection and
21    subsequent meet and confer efforts provided no information “clarifying,
22    explaining, and supporting its objection” that it is not proportional to the needs of
23    the case, based on the factors outlined in Rule 26. Duran v. Cisco Sys., Inc., 258
24    F.R.D. 375, 378 (C.D. Cal. 2009).Applying these factors and the appropriate scope
25    of this litigation, the request is proportional to the needs of the case. As discussed
26    in detail above, the issues at stake in this litigation are of constitutional
27    significance; the amount of controversy is largely irrelevant given that Plaintiffs
28
                                                 378
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 387 of 439 Page ID
                                       #:5983



 1    primarily seek prospective relief to put an end to the City’s unconstitutional
 2    practices; the City of Los Angeles has far more resources than the seven unhoused
 3    individuals whose belongings were seized and the volunteer organization whose
 4    resources go to replacing those belongings; and Defendant has access to
 5    information not publicly available, such as internal analysis and reports. See
 6    supra, Plaintiffs’ Argument re: RFP No. 2. The other factors also weigh heavily in
 7    Plaintiffs’ favor. See Fed. R. Civ. P. 26(b)(1).
 8                        i.     Importance of the discovery in resolving the issues
 9          The documents sought by Plaintiffs are related to one of the matters that is
10    most central to this case: the extent to which the City stores property it seizes
11    pursuant to LAMC 56.11. Reports and analysis related to those issues could
12    provide critical evidence about, for example, the existence of customs, policies or
13    practices or the City’s awareness about and failure to address the issues raised in
14    this case. Those issues are critical to Monell liability and Plaintiffs’ claims for
15    prospective relief, which as noted above, are at the center of this case.
16                        ii.    Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
17
            Defendant objects that the burden of producing documents responsive to
18
      Plaintiffs’ request is too high, yet fails to provide any details whatsoever about
19
      why such a search for responsive documents would be burdensome. As such, the
20
      City has waived the argument that producing documents would be burdensome.
21
      Even if the request was not waived, any burden associated with this request would
22
      simply be the burden that comes from conducting any “reasonable inquiry” for
23
      responsive documents. See Plaintiffs’ Argument re: RFP No. 16.
24
            e.     There is No Merit to the City’s Other Objections
25
                          i.     Claims of privilege
26
            The City incorporates a general objection into the request “insofar as said
27
      Request seeks the disclosure of communications or information protected by the
28
                                                379
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 388 of 439 Page ID
                                       #:5984



 1    attorney-client privilege, the attorney work product doctrine, the official
 2    information privilege or any other privilege.” See page 2 of Amended
 3    Responses. As discussed above, despite numerous requests Defendants have not
 4    produced a privilege log. “Boilerplate objections or blanket refusals inserted into a
 5    response to a Rule 34 request for production of documents are insufficient to assert
 6    a privilege.” Burlington Northern & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist.
 7    of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005); see also DeSilva, 2020 WL
 8    5947827, at *7. Defendant has therefore waived this objection. Burlington
 9    Northern & Santa Fe Ry. Co. at 1149.
10                        ii.    Other boilerplate general objections
11          In addition to the specific objections to relevance and proportionality, the
12    City provides three pages of general boilerplate objections. The City simply
13    incorporates these objections by reference into each of the requests for production,
14    without providing any basis for the specific objection or even an assessment of
15    whether the objection specifically applies to the request. The use of boilerplate
16    objections in this way is inappropriate and an abuse of the discovery process. See
17    Polaris, 2017 U.S. Dist. LEXIS 222261, at *14-17; see also Eisenhower Med. Ctr.,
18    2020 U.S. Dist. LEXIS 218716, at *9. The City refused to clarify which of the
19    objections (if any) applied to this request, let alone the facts necessary to
20    support its application, even after months of requests by Plaintiffs for the City to
21    do so as required by Rule 34. The City has therefore waived the objection. See
22    e.g., Bosley, 2016 WL 1704159, at *5 (Defendant waived blanket objections by
23    failing to provide details of the objections as required by Rule 34(b)(2)(B)).
24          Plaintiffs are entitled to an order compelling the City to produce
25    all documents responsive to RFP No. 45 within 21 days or, if the City asserts it has
26    produced all documents responsive to the request, compelling Defendant to
27    provide a complete, explicit response as to the search conducted to identify and
28
                                                380
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 389 of 439 Page ID
                                       #:5985



 1    produce responsive documents and to attest to the finality of their production, as
 2    required by Rule 34.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 45:
 5          RFP 45 asks for “All statistics, reports, analysis, or data compilations related
 6    to the use or capacity of STORAGE FACILITIES [2016-present].”
 7          As with RFPs 43 and 44, which seek documents related to abstract storage
 8    capacity, Plaintiffs have not articulated the relevance of such documents, and even
 9    if they did, the request is not proportional to the needs of the case. Plaintiffs make
10    the same arguments as they did for RFPs 43 and 44. The City incorporates by
11    reference its responses to RFP 2, RFP 16, and RFP 43.
12
13          REQUEST FOR PRODUCTION NO. 47:
14          All DOCUMENTS that track or document when, where, what, and/or how
15    much property is taken or seized by the CITY pursuant to LAMC 56.11.
16          RESPONSE TO REQUEST FOR PRODUCTION NO. 47:
17          Defendant incorporates the General Objections as though fully set forth here.
18    Defendant objects that the Request seeks documents that are not relevant to
19    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
20    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
21    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
22    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
23    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
24    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
25    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
26    SAC as seeking only to obtain a ruling that the City’s policies and practices are
27    unconstitutional and not that each past application of those policies and practices to
28
                                                381
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 390 of 439 Page ID
                                       #:5986



 1    its members was unconstitutional.”). Defendant also objects that the proposed
 2    discovery is not relevant to establishing Monell liability for the claims alleged in
 3    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
 4    single incident … to hold the City liable under Monell.”). Defendant objects that
 5    the Request is overbroad and burdensome in seeking all documents that show how
 6    much property was seized as part of encampment cleanups conducted since April 1
 7    2016. Defendant also objects to the Request to the extent the Request seeks
 8    information protected from disclosure by the attorney-client privilege and or
 9    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
10    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
11    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
12    15-17 (C.D. Cal. Sep. 9, 2013).
13          Defendant further objects that the Request is burdensome and not
14    proportional to the needs of the case, insofar as the burden of searching for and
15    producing all documents that show all details for how much property was seized
16    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
17    of such information for Plaintiff El Bey’s specific claims. Defendant objects that
18    the Request seeks documents that are not reasonably accessible based on the undue
19    burden and costs associated with searching for and producing all documents
20    relating to storage records for 41,734 encampment cleanups conducted since April
21    1, 2016. Defendant also objects that the proposed discovery is unreasonably
22    cumulative and can be obtained through less burdensome and less expensive means
23    to determine the use or capacity of storage facilities. Without waiving any, and
24    based on these objections, Defendant will produce documents sufficient to show
25    total amounts of property removed and discarded or stored as part of encampment
26    cleanups dating back to January 1, 2019, but no additional documents will be
27    produced in response to this Request.
28
                                                382
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 391 of 439 Page ID
                                       #:5987



 1          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 47:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3    Defendant objects that the Request seeks documents that are not relevant to
 4    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
 5    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
 6    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 7    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
 8    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 9    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
10    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
11    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
12    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
13    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
14    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
15    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
16    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
17    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
18    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
19    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
20    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
21    obtain a ruling that the City’s policies and practices are unconstitutional and not
22    that each past application of those policies and practices to its members was
23    unconstitutional.”). Defendant also objects that the proposed discovery is not
24    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
25    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
26    to hold the City liable under Monell.”). Defendant objects that the Request is
27    overbroad and burdensome in seeking all documents that show how much property
28
                                               383
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 392 of 439 Page ID
                                       #:5988



 1    was seized as part of encampment cleanups conducted since April 1 2016.
 2    Defendant also objects to the Request to the extent the Request seeks information
 3    protected from disclosure by the attorney-client privilege and or attorney work
 4    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
 5    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
 6    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 7    Sep. 9, 2013).
 8          Defendant further objects that the Request is burdensome and not
 9    proportional to the needs of the case, insofar as the burden of searching for and
10    producing all documents that show all details for how much property was seized
11    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
12    of such information for Plaintiffs’ specific claims. Defendant objects that the
13    Request seeks documents that are not reasonably accessible based on the undue
14    burden and costs associated with searching for and producing all documents
15    relating to storage records for 41,734 encampment cleanups conducted since April
16    1, 2016. Defendant also objects that the proposed discovery is unreasonably
17    cumulative and can be obtained through less burdensome and less expensive means
18    to determine the use or capacity of storage facilities. Without waiving any, and
19    based on these objections, Defendant produced summaries of total amounts of
20    property removed, stored, recovered or discarded for 2019 and 2020 at
21    CTY004627-4851 and is willing to conduct additional meet-and-confer with
22    Plaintiffs regarding their request for underlying storage data.
23          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
24          NO. 47:
25          Plaintiff seeks documents from the City that track the City’s seizure of
26    property pursuant to LAMC 56.11. The data related to the City’s Encampment
27
28
                                               384
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 393 of 439 Page ID
                                       #:5989



 1    Cleanups is highly relevant: it shows, among other items, when cleanups were
 2    conducted, and what property was taken.
 3             Although the City initially refused to produce any documents responsive to
 4    this request or even to meet and confer, the City later agreed to meet and confer.
 5    In November, the City represented that it would export raw data from the three
 6    databases it identified as being used to collect Encampment Cleanup data, in
 7    satisfaction of the requests for data related to Encampment Cleanups. Myers Decl.,
 8    ¶ 47, Exh. AA. Specifically, the City represented that for the three databases at
 9    issue:
10             • My311 Database: all data related to encampment cleanups from 1/1/18
                 to the present will be exported into an Excel spreadsheet and produced.
11
               • WPIMS database: all data related to encampment cleanups from 1/1/18 to
12               the present will be exported into an Excel spreadsheet and produced.
13             • AMS: To the extent there is data in AMS that is not stored in MyLA, that
                 data will be produced.
14
15             Id. Despite the City’s explicit representations that it would produce this data,
16    and that these were the only databases used to collect encampment cleanup data,
17    neither are in fact true.
18             a.    The City has withheld Critical Data from the AMS database
19             Counsel for the City represented to Plaintiffs that it intended to produce all
20    data contained in the AMS database related to encampment cleanups, and on
21    December 19 and 29 produced two spreadsheets that purportedly contained all
22    relevant data. In fact, the City withheld highly relevant fields of data, without ever
23    indicating it was doing so. Specifically, the City did not produce at least 12
24    columns of data that contain the names of each of the individuals that authorized
25    the specific encampment cleanups and the dates of those authorizations. See
26    Riskin Decl., ¶ 7, Exh C; Myers Decl., ¶ 78, Exh. AS. This information is highly
27    relevant to even the Specific Incidents, because the data withheld contains the
28
                                                  385
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 394 of 439 Page ID
                                       #:5990



 1    names of the government officials who approved the comprehensive cleanups that
 2    led to the violations of Plaintiffs’ constitutional rights.28 This is relevant to Monell
 3    liability and for other reasons.
 4            The City’s failure to produce the data here is made even more egregious
 5    because the withheld data is some of the same data that populates the “online
 6    authorization forms,” which the City has never produced to Plaintiffs. See
 7    Plaintiffs’ Argument re: RFP 2.
 8            Plaintiffs were able to determine this data was withheld only because they
 9    received a different exported spreadsheet from the AMS database from a third
10    party that obtained this data through a CPRA. See Riskin Decl., ¶ 7. A comparison
11    of the databases indicated that the data produced to Plaintiffs by the City does not
12    contain this data.
13            b.    The City Failed to Identify, Let Alone Produce Data From the
                    Collection Information System, Which is a Fourth Database Used
14                  By LA Sanitation
15            Although the City repeatedly represented that LA Sanitation uses only three
16    databases to store Encampment Cleanup data, the City in fact uses a fourth
17    database, the Collection Information System. The City withheld the existence of
18    this database for months, while the parties were meeting and conferring about data
19    responsive to these requests, and to date, has not produced any data from the
20    database.
21            On December 7, 2020, Plaintiffs propounded an interrogatory requesting the
22    City identify all databases or enterprise systems used by the City to compile data or
23    to document any aspect of any Encampment Cleanup….” Myers Decl., ¶ 61, Exh.
24    AN. On January 20, 2021, the City responded to Plaintiff’s interrogatories, again
25    identifying only these three databases.
26
27
         28
            This is also the evidence that appears on the Online Encampment
      Authorizations, discussed supra, Plaintiffs Argument re: Request No. 2, which the
28    City has simply failed to produce in this case. See Riskin Decl., ¶ 5 & Exh. A.
                                                386
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 395 of 439 Page ID
                                       #:5991



 1          On February 16, 2021, the City supplied Amended Interrogatory Responses,
 2    and in response to Interrogatory 13, the City identified for the first time an
 3    additional database, the Collection Information System. Id. Plaintiff is specifically
 4    seeking this database for the information it contains concerning the discarding of
 5    property. This database is used to produce the City’s tonnage reports, which the
 6    City has identified as responsive to Plaintiffs’ requests and produced reports
 7    relying on this data. Moreover, this data may be more complete than other data
 8    produced by the City, because it shows which cleanups were actually conducted
 9    (as opposed to WPIMS and AMS, which may not be clear about if a scheduled or
10    authorized cleanup took place). Plaintiff intends to use the underlying data to
11    contest and analyze the City’s patterns of removal of property. The City has not
12    made any offer to produce any spreadsheets from this database; Plaintiffs are
13    entitled to access this data in order to contest the summaries put forth by the City
14    and to determine patterns of property seizure and disposal.
15          c.     None of the City’s Objections to Withholding Data has Merit
16                        i.    Data going back to 2016 is relevant
17          Defendant unilaterally decided to produce data going back only to January 1,
18    2018 instead of the requested start date of April 2016. That date, when the City
19    amended LAMC 56.11, provides data that is relevant to analysis related to the
20    City’s expansion of enforcement, trends related to the seizure and destruction of
21    property, whether and to what extent the destruction of property is ratified by
22    official policy makers or whether the City adjusted its practices in response to
23    complaints. All of that data is relevant to Monell liability.
24                        ii.   The request is proportionate to the needs of the case
25          The City has put forth no justification for withholding data going back to the
26    requested April 2016. When Plaintiffs raised this issue with Defendant, counsel
27    for the City responded by stating that “the data at issue is not as straightforward to
28
                                                387
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 396 of 439 Page ID
                                       #:5992



 1    export and prepare for production as Plaintiffs imagine.” She provided no further
 2    details about any alleged burden and instead, simply stated that “beginning the
 3    production on January 1, 2018 is more than reasonable.” Myers Decl., Exh. AF.
 4          Because the City failed to provide any details about any burden associated
 5    with the production of this additional data, there is simply no argument that the
 6    request is not proportionate. Given the dramatic increase in the number of
 7    cleanups that occurred after January 1, 2018, the burden of producing an additional
 8    year and eight months prior to that date is almost certainly minimal. And the City
 9    has recently conceded in response to an interrogatory, that it routinely performs
10    searches and exports data from these databases (in fact, the production of reports is
11    so frequent that “it is not possible to identify all the variants of such reports.” See
12    Myers Decl., ¶ 61, Exh. AN.
13          d.     The City has Waived its Other Objections
14          The City includes a boilerplate objection on the basis of attorney-client
15    privilege and work product doctrine, but fails to identify in any way whether or to
16    what extent it is actually withholding any documents on the basis of privilege. In
17    the seven months since the City produced responsive documents, the City has
18    refused to produce a privilege log, despite repeated requests. It has therefore
19    waived any privilege. Burlington Northern & Santa Fe Ry. Co. at 1149.
20          Likewise, the City provides no information here or anywhere to clarify why
21    or even whether any of its other general objections apply. As such, it has waived
22    them here. See e.g., Bosley, 2016 WL 1704159, at *5.
23          e.     Plaintiffs’ Request for Relief
24          Plaintiffs are entitled to an order compelling the City to produce new
25    spreadsheets with all data contained within any databases identified by Defendant
26    as containing data related to encampment cleanups from April 2016 to the present
27
28
                                                388
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 397 of 439 Page ID
                                       #:5993



 1    and a sworn statement, attesting that these are the only databases used by the City
 2    to collect data related to Encampment Cleanups.
 3          DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
 4          NO. 47:
 5          The request is not relevant and not proportional to the needs of the case. City
 6    incorporates by reference its argument as to RFP 33.
 7
 8          REQUEST FOR PRODUCTION NO. 48:
 9          All DOCUMENTS that track or document when, where, what, and/or how
10    much property that is taken or seized pursuant to LAMC 56.11 is stored.
11          RESPONSE TO REQUEST FOR PRODUCTION NO. 48:
12          Defendant incorporates the General Objections as though fully set forth here.
13    Defendant objects that the Request seeks documents that are not relevant to
14    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
15    on or around January 10, 2019 at 6th Street and Alexandria and on or around June
16    4, 2019 at Oakwood and Western. Defendant further objects that the Request seeks
17    documents that are not relevant to any named-plaintiffs’ claims as alleged in the
18    SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
19    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
20    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
21    SAC as seeking only to obtain a ruling that the City’s policies and practices are
22    unconstitutional and not that each past application of those policies and practices to
23    its members was unconstitutional.”). Defendant also objects that the proposed
24    discovery is not relevant to establishing Monell liability for the claims alleged in
25    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
26    single incident … to hold the City liable under Monell.”). Defendant objects that
27    the Request is overbroad and burdensome in seeking all documents that show how
28
                                                389
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 398 of 439 Page ID
                                       #:5994



 1    much property was stored as part of encampment cleanups conducted since April
 2    1, 2016. Defendant also objects to the Request to the extent the Request seeks
 3    information protected from disclosure by the attorney-client privilege and or
 4    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
 5    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
 6    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 7    15-17 (C.D. Cal. Sep. 9, 2013).
 8          Defendant further objects that the Request is burdensome and not
 9    proportional to the needs of the case, insofar as the burden of searching for and
10    producing all documents that show all details for how much property was stored
11    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
12    of such information for Plaintiff El Bey’s specific claims. Defendant objects that
13    the Request seeks documents that are not reasonably accessible based on the undue
14    burden and costs associated with searching for and producing all documents
15    relating to storage records for 41,734 encampment cleanups conducted since April
16    1, 2016. Defendant also objects that the proposed discovery is unreasonably
17    cumulative and can be obtained through less burdensome and less expensive means
18    to determine the use or capacity of storage facilities. Without waiving any, and
19    based on these objections, Defendant will produce documents sufficient to show
20    total amounts of property removed and discarded or stored as part of encampment
21    cleanups dating back to January 1, 2019, but no additional documents will be
22    produced in response to this Request.
23          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 48:
24          Defendant incorporates the General Objections as though fully set forth here.
25    Defendant objects that the Request seeks documents that are not relevant to
26    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
27    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
28
                                               390
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 399 of 439 Page ID
                                       #:5995



 1    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
 2    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
 3    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 4    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
 5    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 6    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 7    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 8    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 9    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
10    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
11    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
12    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
13    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
14    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
15    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
16    obtain a ruling that the City’s policies and practices are unconstitutional and not
17    that each past application of those policies and practices to its members was
18    unconstitutional.”). Defendant also objects that the proposed discovery is not
19    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
20    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
21    to hold the City liable under Monell.”). Defendant objects that the Request is
22    overbroad and burdensome in seeking all documents that show how much property
23    was stored as part of encampment cleanups conducted since April 1, 2016.
24    Defendant also objects to the Request to the extent the Request seeks information
25    protected from disclosure by the attorney-client privilege and or attorney work
26    product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc.,
27    219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case
28
                                               391
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 400 of 439 Page ID
                                       #:5996



 1    No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal.
 2    Sep. 9, 2013).
 3          Defendant further objects that the Request is burdensome and not
 4    proportional to the needs of the case, insofar as the burden of searching for and
 5    producing all documents that show all details for how much property was stored
 6    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
 7    of such information for Plaintiff El Bey’s specific claims. Defendant objects that
 8    the Request seeks documents that are not reasonably accessible based on the undue
 9    burden and costs associated with searching for and producing all documents
10    relating to storage records for 41,734 encampment cleanups conducted since April
11    1, 2016. Defendant also objects that the proposed discovery is unreasonably
12    cumulative and can be obtained through less burdensome and less expensive means
13    to determine the use or capacity of storage facilities. Without waiving any, and
14    based on these objections, Defendant produced summaries of total amounts of
15    property removed, stored, recovered or discarded for 2019 and 2020 at
16    CTY004627- 4851 and is willing to conduct additional meet-and-confer with
17    Plaintiffs regarding their request for underlying storage data.
18          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
19          NO. 48:
20          Plaintiffs seek documents related to the storage of property seized by the
21    City of Los Angeles pursuant to LAMC 56.11. In response, the City indicated that
22    it produced “summaries of the total amounts of property removed, stored,
23    recovered or discarded for 2019 and 2020” and provided a Bates range of 224
24    pages. In fact, no such document was produced by Defendant, within that
25    document range or otherwise. The City produced a single page of storage data
26    from 2019, again in PDF form, which it used in its opposition to Plaintiffs Motion
27    for Preliminary Injunction. The rest of the PDF consists primarily of contracts
28
                                               392
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 401 of 439 Page ID
                                       #:5997



 1    between the Los Angeles Homeless Services Authority and Chrsyalis and
 2    individual storage sheets.
 3          Thereafter, the City produced PDFs of 2018 and January through June 2020
 4    totals similar to the 2019 totals it previously produced. In addition, the City
 5    produced two spreadsheets that contain data from January through June 2019, July
 6    2018 and June 2019 But the City has refused to identify the source of these data for
 7    these charts, despite numerous requests from Plaintiffs to do so. Counsel for the
 8    City indicated on November 19, 2020 that “[t]he City intends to produce data
 9    tracked by Chrysalis. [It is] waiting to hear back from the Chrysalis coordinator,
10    who is new to the position, on the details of the data and anticipated timeframe.”
11    Myers Decl., ¶ 47, Exh. AA. As with all of the requests to which the City agreed to
12    produce responsive documents, Ms. Ursea reiterated the City’s position that the
13    data sought was “wholly unrelated to Plaintiffs or their belongings.” Id.
14          Since then, the City has not produced any requested data, although as noted
15    regarding RFP 43, the City responded to an interrogatory seeking information
16    about storage that “the City intends to produce any additional such documents if
17    they are identified in its investigation or provided to the City by Chrysalis.” Myers
18    Decl., ¶ 61, Exh. AN.
19          a.     The Documents sought are Relevant
20          Data about what property that is impounded pursuant to LAMC 56.11 is
21    actually stored, is unquestionably relevant to the question of whether and to what
22    extent the City actually stores the property it impounds or whether it in fact simply
23    destroys it all, as Plaintiffs allege. In fact, despite the fact that the City argued to
24    this Court that the issue of storage is irrelevant to this case and then objected on
25    this ground in its responses to the RFPs, the City itself put the storage of property
26    at issue and even used the very data Plaintiffs seek here, to oppose Plaintiffs’
27    motion for a Preliminary Injunction. See Myers Decl., ¶ 20, Exh. K. It is
28
                                                 393
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 402 of 439 Page ID
                                       #:5998



 1    indefensible for the City to claim, as it does here, that evidence it has used itself to
 2    defend against Plaintiffs’ claims, is now not relevant.
 3          b.     The City Refuses to Produce the Data
 4          As with the rest of the City’s written responses addressed here, the City’s
 5    response to this request is not consistent with Rule 34. See e.g., Plaintiffs’
 6    Argument re: RFP 2. Specifically here, the City has agreed to produce the data,
 7    but has inexplicably failed to do so, and this has been ongoing for over seven
 8    months. The City has refused every request to provide a “reasonable time” by
 9    which it will complete production, and instead, is engaged in an interminable
10    “rolling production.” This has been ongoing for almost two years.
11          In February 2021, in response to an interrogatory that sought specific,
12    discrete information about the City’s storage facility, the City appears to have
13    agreed to produce documents responsive to this request, stating that “to the extent
14    the City has in its possession chain of custody forms or other storage related
15    information, it has produced such documents and intends to procure any additional
16    such document if they are identified in its investigation or provided to the City by
17    Chrysalis.” The City goes on to state that it “does not intend to withhold any
18    storage-related documents it identifies during its investigation.” Myers Decl., ¶
19    61, Exh. AN.
20          This is untenable. Rule 34 requires the City to have identified a start and
21    end time for the production of documents. The City cannot fail to complete the
22    production of documents because it has not yet completed an investigation into a
23    case that was filed almost two years ago. Rule 34 requires the production of all
24    documents in a “reasonable time” that must be identified at the time of the
25    responses, which in this case was seven months ago. Moreover, this case was
26    actually filed 19 months ago, and Defendant has had these requests in its
27    possession since October 2019.A rolling production that drags on for more than six
28
                                                 394
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 403 of 439 Page ID
                                       #:5999



 1    months, with no end in sight, is simply not allowed under Rule 34. See Fed. R.
 2    Civ. P. 34(b)(2)(B); see also Maiorano, 2017 WL 4792380, at *2; Fulfillium, 2018
 3    WL 6118433, at *3.
 4          c.     The Requests are Not Overbroad or Burdensome
 5          Defendant asserts that the request is overbroad “in seeking all documents
 6    that show how much property was stored as part of encampment cleanups
 7    conducted since April 1, 2016.” As discussed in detail, two years and eight
 8    months prior to the Specific Incidents is reasonable, given that the date
 9    corresponds to when the City adopted the provisions of LAMC 56.11 that require
10    the impounding of property. This is necessary to do an analysis of the extent to
11    which the City’s expansion of storage space has kept pace with the City’s
12    increased enforcement of LAMC 56.11. See Thomas, 715 F.Supp.2d at 1032
13    (granting a request for information going back nearly thirty years, where “in the
14    context of th[e] action,” the requested information was “necessary to conduct a
15    comparative analysis of the operation” at issue in the litigation and such analysis
16    was “clearly relevant to Petitioner’s claims”). The request identifies a discrete
17    topic and is time-limited, and as such, it is not overbroad. See Fulfillium, 2018 WL
18    6118433, at *5.
19          d.     The Request is Proportionate to the Needs of the Case
20          Given the City’s interrogatory response, it appears the City is no longer
21    challenging the proportionality of this request; to the extent that it does, this
22    request is proportional to the needs of the case.
23                        i.     Importance of the discovery in resolving the issues
24          The question of whether and to what extent the City stores property it seizes
25    pursuant to the impound statute is a central issue in this case. The City alleges it
26    stores property pursuant to LAMC 56.11; Plaintiffs allege they destroy it. The data
27    about what and how much is stored, is directly relevant to this issue. Moreover,
28
                                                 395
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 404 of 439 Page ID
                                       #:6000



 1    the information about what is stored is important to the City’s assertion that it
 2    cannot store property, and therefore, disposes of it. The documents may contain
 3    important impeachment evidence, related to the City’s contention that, for
 4    example, it seizes property only when there is storage available, or that the City
 5    stores property it impounds. See Estate of Ernesto Flores, 2017 WL 3297507, at
 6    *6; Paulsen, 168 F.R.D. at 289.
 7          Although Defendant continues to fight Plaintiffs on this issue, as noted
 8    above, the question of storage was so important to the City’s defense against the
 9    Motion to Dismiss, that it used this data in response to Plaintiffs’’ Motion for a
10    Preliminary Injunction, seeking to enjoin the enforcement of the ordinance on its
11    face. Certainly the data is important then, to Plaintiffs’ as-applied challenge,
12    which specifically challenges the customs, practices, and policies related to the
13    handling of people’s belongings.
14                        ii.    Whether the burden or expense of the proposed
                                 discovery outweighs its likely benefit
15
            Defendant puts forth no explanation why it is burdensome to produce this
16
      data. Absent any explanation for why it is burdensome to export the underlying
17
      data that supports the summary data used by the City already in its defense in this
18
      case, there is no basis for this objection.
19
            e.     The Request is not Cumulative
20
            Defendant objects that “the proposed discovery is unreasonably cumulative
21
      and can be obtained through less burdensome and less expensive means to
22
      determine the capacity of the City’s storage facilities.” However, in response to
23
      the meet and confer efforts, the City failed to clarify what the request was
24
      “cumulative” of or what “less burdensome” and “less expensive means” Plaintiffs
25
      could use to obtain the capacity of the storage facility. In fact, Plaintiffs did
26
      propound an interrogatory asking for that specific information and the City refused
27
      to respond to the question. Instead, it pointed Plaintiffs back to its RFP responses.
28
                                                    396
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 405 of 439 Page ID
                                       #:6001



 1    And the request seeks documents that contain more information than simply the
 2    capacity of the storage facilities; it also seeks documents that discuss the City’s
 3    capacity and the need for any additional capacity. The City has provided no
 4    explanation for its objection that the request is cumulative or how Plaintiffs can
 5    otherwise obtain this information, which itself is not a basis for refusing to respond
 6    to this request.
 7           f.     The City has Waived its Other Objections
 8           The City includes a boilerplate objection on the basis of attorney-client
 9    privilege and work product doctrines, but fails to identify in any way whether or to
10    what extent it is actually withholding any documents on the basis of privilege. In
11    the seven months since the City produced responsive documents, the City has
12    refused to produce a privilege log, despite repeated requests. It has therefore
13    waived any privilege. Burlington Northern & Santa Fe Ry. Co. at 1149.
14           Likewise, the City provides no information here or anywhere to clarify why
15    or even whether any of its other general objections apply. As such, it has waived
16    them here. See e.g., Bosley, 2016 WL 1704159, at *5.
17           g.     Plaintiffs’ Request for Relief
18           Plaintiffs are entitled to an order compelling the City to produce
19    all documents responsive to RFP No. 49 within 21 days or, if the City asserts it has
20    produced all documents responsive to the request, compelling Defendant to
21    provide a complete, explicit response as to the search conducted to identify and
22    produce responsive documents and to attest to the finality of their production, as
23    required by Rule 34.
24           DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
25           NO. 48:
26           Plaintiffs have not articulated the relevance of such documents, and even if
27    they did, the request is not proportional to the needs of the case. The City
28
                                                397
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 406 of 439 Page ID
                                       #:6002



 1    incorporates by reference its responses to RFP 2, RFP 16, RFP 33 and RFP 43. As
 2    to Plaintiffs’ argument that the City has “waived” privilege, the City incorpates by
 3    reference its argument on that issue with respect to RFP 1.
 4
 5          REQUEST FOR PRODUCTION NO. 49:
 6          All DOCUMENTS that track or document when, where, what, how much,
 7    and by whom property is stored in STORAGE FACILITIES has been retrieved or
 8    destroyed.
 9          RESPONSE TO REQUEST FOR PRODUCTION NO. 49:
10          Defendant incorporates the General Objections as though fully set forth here.
11    Defendant objects that the Request seeks documents that are not relevant to
12    Plaintiff El-Bey’s specific claims alleged in the SAC relating to incidents occurring
13    on or around January 10, 2019 at 6th Street and Alexandria and on or around
14    June 4, 2019 at Oakwood and Western. Defendant further objects that the Request
15    seeks documents that are not relevant to any named-plaintiffs’ claims as alleged in
16    the SAC. The Court struck Plaintiff KFA’s claims seeking any declaration that the
17    City unconstitutionally applied LAMC 56.11 or the City’s policies or practices to
18    KFA’s members. Dkt. No. 65 at 7 (“[T]he Court interprets KFA’s claims in the
19    SAC as seeking only to obtain a ruling that the City’s policies and practices are
20    unconstitutional and not that each past application of those policies and practices to
21    its members was unconstitutional.”). Defendant also objects that the proposed
22    discovery is not relevant to establishing Monell liability for the claims alleged in
23    the SAC. Dkt. No. 65 at 7 (accepting plaintiffs’ argument that “it need only raise a
24    single incident … to hold the City liable under Monell.”). Defendant objects that
25    the Request is overbroad and burdensome in seeking all documents that show how
26    much stored property was recovered as part of encampment cleanups conducted
27    since April 1, 2016. Defendant also objects to the Request to the extent the Request
28
                                                398
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 407 of 439 Page ID
                                       #:6003



 1    seeks information protected from disclosure by the attorney-client privilege and or
 2    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
 3    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
 4    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
 5    15-17 (C.D. Cal. Sep. 9, 2013).
 6          Defendant further objects that the Request is burdensome and not
 7    proportional to the needs of the case, insofar as the burden of searching for and
 8    producing all documents that show all details for how much property was stored
 9    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
10    of such information for Plaintiff El Bey’s specific claims. Defendant objects that
11    the Request seeks documents that are not reasonably accessible based on the undue
12    burden and costs associated with searching for and producing all documents
13    relating to storage records for 41,734 encampment cleanups conducted since April
14    1, 2016. Defendant also objects that the proposed discovery is unreasonably
15    cumulative and can be obtained through less burdensome and less expensive means
16    to determine the amount of recovered property. Without waiving any, and based on
17    these objections, Defendant will produce documents sufficient to show total
18    amounts of property that was removed, stored and recovered or discarded as part of
19    encampment cleanups dating back to January 1, 2019, but no additional documents
20    will be produced in response to this Request.
21          AMENDED RESPONSE TO REQUEST FOR PRODUCTION NO. 49:
22          Defendant incorporates the General Objections as though fully set forth here.
23    Defendant objects that the Request seeks documents that are not relevant to
24    Plaintiffs’ specific claims alleged in the Second Amended Complaint (Dkt. No. 42,
25    “SAC”). Plaintiff El-Bey alleges claims for specific incidents occurring on or
26    around January 10, 2019 at 6th Street and Alexandria and on or around June 4,
27    2019 at Oakwood and Western; Plaintiff Garcia alleges claims for specific
28
                                               399
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 408 of 439 Page ID
                                       #:6004



 1    incidents occurring on or around January 29, 2019 at Aetna Street and Tyrone
 2    Avenue, on or around April 29, 2019 at Aetna Street and Van Nuys Boulevard, and
 3    on or around August 14, 2019 at Calvert and Bessemer; Plaintiffs Zamora and
 4    Zepeda allege claims for specific incidents occurring on or around March 21, 2019
 5    at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 6    Harvard; Plaintiff Haugabrook alleges claims for incidents occurring sometime in
 7    March 2019 and a month later by Figueroa Street and 53rd Street and 52nd Place;
 8    Plaintiff Diocson alleges claims for a specific incident on or around April 24, 2019
 9    at Lomita and McCoy; and Plaintiff Ashley alleges claims for a specific incident
10    occurring on or around May 21, 2019 at Lomita and McCoy. The Court struck
11    Plaintiff KFA’s claims seeking any declaration that the City unconstitutionally
12    applied LAMC 56.11 or the City’s policies or practices to KFA’s members. Dkt.
13    No. 65 at 7 (“[T]he Court interprets KFA’s claims in the SAC as seeking only to
14    obtain a ruling that the City’s policies and practices are unconstitutional and not
15    that each past application of those policies and practices to its members was
16    unconstitutional.”). Defendant also objects that the proposed discovery is not
17    relevant to establishing Monell liability for the claims alleged in the SAC. Dkt. No.
18    65 at 7 (accepting plaintiffs’ argument that “it need only raise a single incident …
19    to hold the City liable under Monell.”). Defendant objects that the Request is
20    overbroad and burdensome in seeking all documents that show how much stored
21    property was recovered as part of encampment cleanups conducted since April 1,
22    2016. Defendant also objects to the Request to the extent the Request seeks
23    information protected from disclosure by the attorney-client privilege and or
24    attorney work product doctrines. F.R.Civ.P. Rule 26(b)(3)(A)-(B); Kintera, Inc. v.
25    Convio, Inc., 219 F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers
26    U.S.A., Inc., Case No. CV 10-7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, *
27    15-17 (C.D. Cal. Sep. 9, 2013).
28
                                               400
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 409 of 439 Page ID
                                       #:6005



 1          Defendant further objects that the Request is burdensome and not
 2    proportional to the needs of the case, insofar as the burden of searching for and
 3    producing all documents that show all details for how much property was stored
 4    for all encampment cleanups conducted since April 1, 2016 outweighs the benefit
 5    of such information for Plaintiffs’ specific claims. Defendant objects that the
 6    Request seeks documents that are not reasonably accessible based on the undue
 7    burden and costs associated with searching for and producing all documents
 8    relating to storage records for 41,734 encampment cleanups conducted since
 9    April 1, 2016. Defendant also objects that the proposed discovery is unreasonably
10    cumulative and can be obtained through less burdensome and less expensive means
11    to determine the amount of recovered property. Without waiving any, and based on
12    these objections, Defendant produced summaries of total amounts of property
13    removed, stored, recovered or discarded for 2019 and 2020 at CTY004627- 4851
14    and is willing to conduct additional meet-and-confer with Plaintiffs regarding their
15    request for underlying storage data.
16          PLAINTIFFS’ ARGUMENT RE: REQUEST FOR PRODUCTION
17          NO. 49:
18          Plaintiffs seek documents related to the issue of whether property that is
19    seized and taken to a Storage Facility is retrieved or ultimately destroyed by the
20    Storage Facility. The City puts forth identical objections to the request for storage
21    data in RFP 48. Because the City’s response to RFP 49 is identical to RFP 48, and
22    many of the arguments are the same, except as noted below, Plaintiffs incorporate
23    by reference the arguments regarding RFP 48 here.
24          a.     The Documents sought are Relevant
25          Defendant put the issue of the retrieval of property directly at issue in its
26    opposition to Plaintiffs’ Motion for Preliminary Injunction, in which the City
27
28
                                                401
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 410 of 439 Page ID
                                       #:6006



 1    argued that the fact that people do not pick up their property indicates that the
 2    property is not important. See Myers Decl., ¶ 20, Exh. K at ¶ 52.
 3          The City cannot now contend that this issue is not relevant, which is of
 4    course, liberally construed. Pitkin, 2017 WL 6496565, at *2. The City has raised
 5    it as a defense, and Plaintiffs are entitled to discovery on the issue. Fed. R. Civ.
 6    Pro. 26. The specific documents Plaintiffs seek in this request are directly related
 7    to Defendant’s allegations.
 8          b.     The City Refuses to Produce the Data
 9          The City has agreed to produce at least some documents responsive to this
10    request, but has failed to do so. This is untenable. As discussed in detail in
11    Plaintiffs’ Argument re: RFP No. 48, Rule 34 requires the City to have identified a
12    start and end time for the production of documents. The City cannot fail to
13    complete the production of documents because it has not yet completed an
14    investigation. Rule 34 requires the production of all documents in a “reasonable
15    time” that must be identified at the time of the responses, which in this case was
16    seven months ago. Moreover, this case was actually filed 19 months ago, and
17    Defendant has had these requests in its possession since October 2019.A rolling
18    production that drags on for more than six months, with no end in sight, is simply
19    not allowed under Rule 34. See Fed. Rule Civ. Pro. 34(b)(2)(B); see also
20    Maiorano, 2017 WL 4792380, at *2; Fulfillium, 2018 WL 6118433, at *3.
21          c.     The Requests are not Overbroad or Burdensome
22          Defendant asserts that the request is overbroad “in seeking all documents
23    that show how much stored property was recovered as part of encampment
24    cleanups conducted since April 1, 2016.” As discussed in detail, two years and
25    eight months prior to the Specific Incidents is reasonable, given that the date
26    corresponds to when the City adopted the provisions of LAMC 56.11 that require
27    the impounding of property. See Thomas, 715 F. Supp. 2d at 1032 (granting a
28
                                                402
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 411 of 439 Page ID
                                       #:6007



 1    request for information going back nearly thirty years, where “in the context of
 2    th[e] action,” the requested information was “necessary to conduct a comparative
 3    analysis of the operation” at issue in the litigation and such analysis was “clearly
 4    relevant to Petitioner’s claims”). The request identifies a discrete topic and is
 5    time-limited, and as such, it is not overbroad. See Fulfillium, 2018 WL 6118433,
 6    at *5.
 7                          i.     The Request is Proportionate to the Needs of the Case
 8             Given the City’s interrogatory response, it appears the City is no longer
 9    challenging the proportionality of this request; to the extent that it does, this
10    request is proportional to the needs of the case.
11                          ii.    Importance of the discovery in resolving the issues
12             The question of whether and to what extent property that is seized is
13    retrieved or ultimately destroyed is important to both the reasonableness of the
14    seizure and the due process afforded to individuals whose property is taken. The
15    City is aware of the centrality of this issue—it raised the issue in opposition to a
16    challenge to the ordinance on its face, and it used summary data to make this point.
17    Certainly this issue is important then, to Plaintiffs’ as-applied challenge, which
18    specifically challenges the customs, practices, and policies related to the handling
19    of people’s belongings. In addition, the documents Plaintiffs seek may contain
20    important impeachment evidence, related to the City’s contention that, for
21    example, it seizes property only when there is storage available, or that the City
22    stores property it impounds. See Estate of Ernesto Flores, 2017 WL 3297507, at
23    *6; Paulsen, 168 F.R.D. at 289.
24                          iii.   Whether the burden or expense of the proposed
                                   discovery outweighs its likely benefit
25
               Defendant puts forth no explanation why it is burdensome to produce this
26
      data. The City has already used the summary data in this case; it should not be
27
      burdensome to hand over the underlying data to Plaintiffs.
28
                                                 403
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 412 of 439 Page ID
                                       #:6008


            d.     The Request is not Cumulative
 1
            As discussed in RFP 48, the City failed to clarify what the request was
 2
      “cumulative” of or what “less burdensome” and “less expensive means” Plaintiffs
 3
      could use to obtain the capacity of the storage facility.
 4
            e.     The City has Waived its Other Objections
 5
            The City includes a boilerplate objection on the basis of attorney client
 6
      privilege and work product doctrines, but fails to identify in any way whether or to
 7
      what extent it is actually withholding any documents on the basis of privilege. In
 8
      the seven months since the City produced responsive documents, the City has
 9
      refused to produce a privilege log, despite repeated requests. It has therefore
10
      waived any privilege. Burlington Northern & Santa Fe Ry. Co. at 1149.
11
            Likewise, the City provides no information here or anywhere to clarify why
12
      or even whether any of its other general objections apply. As such, it has waived
13
      them here. See e.g., Bosley, 2016 WL 1704159, at *5.
14
            f.     Plaintiffs’ Request for Relief
15
            Plaintiffs are entitled to an order compelling the City to produce
16
      all documents responsive to RFP No. 49 within 21 days or, if the City asserts it has
17
      produced all documents responsive to the request, compelling Defendant to
18
      provide a complete, explicit response as to the search conducted to identify and
19
      produce responsive documents and to attest to the finality of their production, as
20
      required by Rule 34.
21
            DEFENDANT’S ARGUMENT RE: REQUEST FOR PRODUCTION
22
            NO. 49:
23
            Plaintiffs have not articulated the relevance of such documents, and even if
24
      they did, the request is not proportional to the needs of the case. The City
25
      incorporates by reference its responses to RFP 2, RFP 16, RFP 33 and RFP 43. As
26
      to Plaintiffs’ argument that the City has “waived” privilege, the City incorpates by
27
      reference its argument on that issue with respect to RFP 1.
28
                                                404
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 413 of 439 Page ID
                                       #:6009


      IV.   PLAINTIFFS’ REQUEST FOR ATTORNEYS’ FEES
 1
            a.     Plaintiffs’ Position on Attorneys’ Fees
 2
            Plaintiffs also seek an award of expenses, including reasonable attorneys’
 3
      fees, against the City of Los Angeles, pursuant to Federal Rule of Civil Procedure,
 4
      37(a)(5)(A), which provides that “the court must, after giving an opportunity to be
 5
      heard, require the party or deponent whose conduct necessitated the motion ... to
 6
      pay the movant’s reasonable expenses incurred in making the motion, including
 7
      attorney’s fees.” Fed. R. Civ. Pro. 37(a)(5)(A).
 8
            Far from resulting from a reasonable dispute in which Defendant was
 9
      substantially justified in taking the positions it did in its responses, see Reygo Pac.
10
      Corp. v. Johnston Pump Co., 680 F.2d 647, 649 (9th Cir. 1982), this motion results
11
      from the City’s untenable and completely unsupported legal positions and its
12
      refusal to participate in the discovery process in good faith. Despite numerous
13
      court rulings debunking the City’s limited view of the scope of this case and the
14
      Federal Rules of Civil Procedure that require the participation of the parties in
15
      good faith, the City has maintained its indefensible legal positions through the
16
      course of this litigation, refusing to acknowledge that any discovery is relevant,
17
      and as a result, has taken unsupported positions related to burden and
18
      proportionality.
19
            Defendant’s view of this litigation, which is wholly unsupported in the
20
      pleadings or the significant court rulings in this case, has infected the way in which
21
      it has participated in discovery. The City has repeatedly and consistently withheld
22
      documents responsive to RFPs, even after agreeing to produce those documents.
23
      More than 16 months after stating under penalty of perjury to this Court that the
24
      City had produced documents and went so far as to force a Plaintiff to dismiss his
25
      claims based on that attestation, the City still has not produced these critical
26
      documents. And Plaintiffs have had to engage in considerable work to obtain
27
28
                                                405
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 414 of 439 Page ID
                                       #:6010



 1    documents from third party sources, simply to verify that the City’s production is
 2    incomplete.
 3          Even after the City abruptly changed course and appeared willing to
 4    participate in the discovery process, the City has engaged in interminable delay.
 5    Over 100 days after Plaintiffs provided the City with search terms and custodians
 6    to identify responsive emails, the City has produced only a small number of emails
 7    from one agency, and none of the responsive emails from the main agencies
 8    implicated in this litigation. The City refuses to provide any information about
 9    when that production is forthcoming, or even to commit to producing emails. And
10    the City has also simply stopped communicating about the promised discovery it
11    promised Plaintiffs was forthcoming in December.
12          Finally, the City has provided no written explanations for any of these
13    deficiencies. Its initial written responses and then amended responses utterly fail
14    to provide the information required by Rule 34. The City has not provided a
15    privilege log in more than seven months, even as it continues to assert that it is
16    withholding documents on the basis of privilege.
17          As a result of the City’s deleterious tactics, Plaintiffs have had to expend an
18    incredible amount of resources, first attempting to meet and confer for months,
19    then to chase down documents from other sources to uncover the extent to which
20    the City is withholding responsive, highly relevant documents. The City has
21    shifted the burden onto Plaintiffs to identify missing documents, producing only
22    those documents that Plaintiffs identify, and never attesting to the sufficiency of
23    the search or the end of its rolling production.
24          This is not what is required under Rule 26 and Rule 34, and as such, this is
25    exactly the circumstance in which Plaintiffs are entitled to attorneys fees under
26    Rule 37. Plaintiffs request the Court allow Plaintiffs to submit a separate motion
27    for reasonable attorneys fees, after the Court issues its ruling on this motion.
28
                                                406
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 415 of 439 Page ID
                                       #:6011



 1          b.     Defendant’s Position on Attorneys’ Fees
 2          Plaintiffs are not entitled to any attorneys fees. The City’s objections on
 3    relevance and proportionality are substantially justified. In contrast, Plaintiffs’
 4    position that they need this broad discovery to prove Monell liability and
 5    entitlement to declaratory relief is specious, given that the policy at issue is written,
 6    the City has admitted to adopting and enforcing it, and admits that it continues to
 7    enforce it and given that Plaintiffs have refused the City’s repeated offers to
 8    stipulate to Monell liability. Even so, the City reasonably compromised on every
 9    single one of Plaintiffs’ requests. The record shows that the City did not
10    unreasonably withhold or fail to respond to any of the overbroad discovery
11    propounded by Plaintiffs.
12          In addition, Plaintiffs did not properly meet and conferred before filing this
13    motion. “In order to satisfy their meet and confer obligations, parties must treat
14    the informal negotiation process as a substitute for, and not simply a formalistic
15    prerequisite to, judicial resolution of discovery disputes. Moore v. Superway
16    Logistics, Inc., No. 1:17-cv-01480-DAD-BAM, 2019 U.S. Dist. LEXIS 90111, at
17    *10 (E.D. Cal. May 28, 2019) (internal quotations and citations omitted). Plaintiffs
18    identify specific documents in this stipulation they claim are “missing” from the
19    City’s productions but they never brought those documents to the City’s attention.
20    Plaintiffs also moved to compel the production of emails that the City had agreed
21    to produce and was in the process of producing. In fact, just days after Plaintiffs
22    served their stipulation, the City produced over 19,000 emails, many of which
23    contain the very information Plaintiffs now seek to compel. “Counsel should strive
24    to be cooperative, practical and sensible, and should seek judicial intervention only
25    in extraordinary situations that implicate truly significant interests.” Id. (internal
26    quotations and citations omitted). Plaintiffs have failed to satisfy those obligations
27
28
                                                 407
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 416 of 439 Page ID
                                       #:6012



 1    here. Plaintiffs’ motion should be denied, and if any party is entitled to fees, it is
 2    the City pursuant to Fed. R. Civ. Pro. 37(a)(5)(B).
 3
 4
       Dated: April 7, 2021         Legal Aid Foundation of Los Angeles,
 5                                  Schonbrun Seplow Harris & Hoffman, LLP
                                    Kirkland & Ellis, LLP
 6
 7                                  By:    /s/ Shayla Myers
                                           Shayla Myers
 8                                         Attorney for Plaintiff, Miriam Zamora
 9
10     Dated: April 7, 2021         MICHAEL N. FEUER, City Attorney
                                    KATHLEEN KENEALY, Chief Deputy City
11                                  Attorney
                                    SCOTT MARCUS, Chief, Civil Litigation Branch
12                                  FELIX LEBRON, Deputy City Attorney
                                    A. PATRICIA URSEA, Deputy City Attorney
13
14                                  By:    /s/ Felix Lebron
                                           FELIX LEBRON
15                                         Deputy City Attorney
                                           Attorneys for Defendant
16                                         CITY OF LOS ANGELES
17
18
19
20
21
22
23
24
25
26
27
28
                                                408
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
     Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 417 of 439 Page ID
                                       #:6013


                                   FILER’S ATTESTATION
1
2           Pursuant to the Central District of California Local Rule 5-4.3.4(a)(2)(i), I
3     attest that the other signatory listed, and on whose behalf this filing is submitted,
4     concurs in the filing content and has authorized this filing.
5
6                              /s/ Shayla Myers
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                409
        JOINT STIPULATION REGARDING PLAINTIFF’S MOTION TO COMPEL DEFENDANT’S RESPONSES TO
                          REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 418 of 439 Page ID
                                  #:6014




                   APPENDIX A
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document78
                                      122Filed
                                            Filed 04/07/21Page
                                               07/31/20     Page  419
                                                               1 of 18ofPage
                                                                        439 ID
                                                                             Page ID
                                                                               #:2286
    1                                #:6015
    2
    3
    4
    5
    6                             UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
    7
         JANET GARCIA , et al.                 CASE NO:
    8                                          2:19−cv−06182−DSF−PLA
                         Plaintiffs,
    9                                          ORDER RE JURY TRIAL
               v.
    10                                         I.   DEADLINES
         CITY OF LOS ANGELES , et al.
    11
                                               A.   Motion to Amend Pleadings or Add
    12                                              Parties Cut-off:
                                                    2/1/2021
                       Defendants.
    13                                         B.   Discovery Cut−Off:
                                                    1/25/2021
    14
                                               C.   Expert Witness Exchange Deadline:
                                                    Initial: 2/22/2021;
    15                                              Rebuttal: 3/22/2021;
                                                    Cut−off: 4/19/2021
    16
                                               D.   Motion Hearing Cut−off:
    17                                              6/7/2021

                                               E.   ADR Cut−off:
    18                                              6/21/2021

    19                                         F.   Trial Documents (Set One):
                                                    7/26/2021
    20
                                               G.   Trial Documents (Set Two):
                                                    8/2/2021
    21
                                               H.   Final Pre-Trial Conference:
    22                                              8/16/2021 at 03:00 PM

    23                                         I.   Trial Date:
                                                    9/14/2021 at 08:30 AM
    24
                                               II. TRIAL PREPARATION
    25
                                               III. CONDUCT OF ATTORNEYS
    26                                              AND PARTIES

    27
    28

    revised as of 06−5−20                      1
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document78
                                      122Filed
                                            Filed 04/07/21Page
                                               07/31/20     Page  420
                                                               2 of 18ofPage
                                                                        439 ID
                                                                             Page ID
                                                                               #:2287
    1                                #:6016
                                          I
    2                                      DEADLINES
    3          A.     PARTIES/PLEADINGS
    4          The Court has established a cut−off date for adding parties or amending
    5     pleadings. All motions to add parties or to amend the pleadings must be noticed
    6     to be heard on or before the cut−off date. All unserved parties will be dismissed at
    7     the time of the pretrial conference pursuant to Local Rule 16−8.1.
    8          B.     DISCOVERY AND DISCOVERY CUT−OFF
    9          1. Discovery Cut−off: The Court has established a cut−off date for
    10    discovery and expert discovery if applicable. This is not the date by which
    11    discovery request must be served; it is the date by which all discovery, including
    12    all hearing on any related motions, is to be completed. The parties should review
    13    carefully any motion requirements of the assigned magistrate judge to ensure that
    14    motions are made timely.
    15         2. Discovery Disputes: Counsel are expected to comply with all Local
    16    Rules and the Federal Rules of Civil Procedure concerning discovery. Whenever
    17    possible, the Court expects counsel to resolve discovery problems among
    18    themselves in a courteous, reasonable, and professional manner. The Court
    19    expects that counsel will adhere strictly to the Civility and Professionalism
    20    Guidelines, which can be found on the Court's website under “Attorney
    21    Information>Attorney Admissions.”
    22         3. Discovery Motions: Any motion challenging the adequacy of discovery
    23    responses must be filed, served, and calendared sufficiently in advance of the
    24    discovery cut-off date to permit the responses to be obtained before that date if the
    25    motion is granted
    26         4. Depositions: All depositions must commence sufficiently in advance of
    27    the discovery cut-off date to permit their completion and to permit the deposing
    28    party enough time to bring any discovery motions concerning the deposition

    revised as of 06−5−20                         2
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                                   Document78
                                            122Filed
                                                  Filed 04/07/21Page
                                                     07/31/20     Page  421
                                                                     3 of 18ofPage
                                                                              439 ID
                                                                                   Page ID
                                                                                     #:2288
    1                                      #:6017
          before the cut-off date.
    2          5. Written Discovery: All interrogatories, requests for production of
    3     documents, and requests for admissions must be served sufficiently in advance of
    4     the discovery cut-off date to permit the discovering party enough time to

    5     challenge (via motion practice) responses deemed to be deficient.
    6          6. Expert Discovery: All disclosures must be made in writing. The parties
    7     should begin expert discovery shortly after the initial designation of experts. The
    8     pretrial conference and trial dates will not be continued merely because expert
    9     discovery is not completed. Failure to comply with these or any other orders
    10    concerning expert discovery may result in the expert being excluded as a witness.
    11         C.     MOTIONS
    12         The Court has established a cuf-off date for the hearing of motions. All

    13    motions must be noticed so that the hearing takes places on or mandatory paper
    14    Chambers copies of all documents. Chambers copies should not be put in
    15    envelopes. Counsel should consult the Court's Standing Order, previously
    16    provided, to determine the Court's requirements concerning motions. A copy of
    17    the Standing Order is also available on the Court's website at

    18    www.cacd.uscourts.gov>Judge's Procedures and Schedules>Hon. Dale S. Fischer.

    19         D.     PRETRIAL CONFERENCE
    20         1.     A pretrial conference date has been set pursuant to Rule 16 of the
    21    Federal Rules of Civil Procedure and Local Rule 16-8. Each party appearing in
    22    this action must be represented at the pretrial conference by the attorney who is to
    23    have charge of the conduct of the trial on behalf of such party, unless excused for
    24    good cause. Counsel should not claim to be co-lead trial counsel for the purpose

    25    of avoiding this requirement. If counsel purport to be co-lead trial counsel, both

    26    must attend the pretrial conference. Counsel should be prepared to discuss
    27    streamlining the trial, including presentation of testimony by deposition excerpts
    28    or summaries, time limits, stipulations to admissions of exhibits and undisputed

    revised as of 06−5−20                         3
 Case2:19-cv-06182-DSF-PLA
Case   2:19-cv-06182-DSF-PLA Document
                              Document78
                                       122Filed
                                             Filed 04/07/21Page
                                                07/31/20     Page  422
                                                                4 of 18ofPage
                                                                         439 ID
                                                                              Page ID
                                                                                #:2289
     1                                #:6018
           facts.
    2          2.       STRICT COMPLIANCE WITH LOCAL RULE 16 IS REQUIRED.
    3     THIS ORDER SETS FORTH SOME DIFFERENT AND SOME ADDITIONAL
    4     REQUIREMENTS. THIS COURT DOES NOT EXEMPT PRO PER PARTIES

    5     FROM THE REQUIREMENTS OF RULE 16. Carefully prepared memoranda of
    6     contentions of fact and law, witness lists, a joint exhibit lists, and a proposed
    7     pretrial conference order must be submitted in accordance with the Rules and this
    8     Order, and the format of the proposed pretrial conference order must conform to
    9     the format set forth in Appendix A to the Local Rules. Failure of documents to
    10    comply with these requirements may result in the pretrial conference being taken
    11    off-calendar or continued, or in other sanctions.
    12         3. The memoranda of contentions of fact and law, witness lists, and the

    13    joint exhibit list must be filed not later than the dates set by the Court.
    14         4. In addition to the requirements of Local Rule 16, the witness lists must
    15    include a brief (one or two paragraph) description of the testimony, and a time
    16    estimate for both direct and cross-examination (separately stated). If two or more
    17    witnesses will testify on the same topics, counsel must explain why more than one

    18    witness is necessary. A separate version of the witness list containing only the

    19    names of the witnesses and a separate column to insert the dates on which the

    20    witness testified, and the joint exhibit list, must be submitted to the Chambers
    21    email box in Word format. Mandatory paper chambers copies must also be
    22    submitted.
    23         5. Other documents to be filed in preparation for, and issues to be
    24    addressed at, the pretrial conference are discussed below.

    25         E.      ALTERNATIVE DISPUTE RESOLUTION (ADR)

    26              PROCEDURES/NOTICE OF SETTLEMENT
    27         1. Counsel must complete an ADR proceeding no later than the date set by
    28    the Court.

    revised as of 06−5−20                           4
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                                Document78 122Filed
                                                 Filed  04/07/21Page
                                                     07/31/20       Page   423
                                                                        5 of 18ofPage
                                                                                 439 IDPage    ID
                                                                                          #:2290
    1                                     #:6019
              2. No case will proceed to trial unless all parties, including an officer of all
     2     corporate parties (with full authority to settle the case), have appeared personally
     3     at an ADR proceeding.
     4          3. If settlement is reached, it must be reported immediately to the

     5     courtroom deputy clerk (CRD) as required by Local Rule 16-15.7 regardless of
     6     the day or time settlement is reached. In addition, counsel must immediately send
     7     a notification of the settlement to the Chambers email box
     8          4. In all cases set for jury trial, the parties must notify the Court no later
     9     than the Wednesday preceding the Tuesday trial date of any settlement so that the
     10    necessary arrangements can be made to schedule a different case for trial or notify
     11    the members of the public who would otherwise be reporting for jury duty that
     12    their services are not needed on that date.

     13         5. Failure to comply with these notification requirements will cause
     14    counsel/parties to be charged for the costs related to proceeding jurors and may
     15    result in the imposition of sanctions on counsel for one or more parties, their
     16    clients, or both.
     17                                            II

     18                        ADDITIONAL TRIAL PREPARATION

     19         A.      MOTIONS IN LIMINE

     20         All motions in limine must be filed by the date established by the Court.
     21    Each side is limited to five motions in limine unless the Court orders otherwise for
     22    good cause shown. Counsel are to meet and confer to determine whether
     23    opposing counsel intends to introduce the disputed evidence, etc. and to attempt to
     24    reach an agreement that would obviate the motion. Opposition must be filed by

     25    the date established by the Court. The Court generally will rule on motions in

     26    limine at the pretrial conference. Motions in limine should address specific issues
     27    (i.e., not “to exclude all hearsay,” etc.). Motions in limine should not be disguised
     28    motions for summary adjudication of issues.

    revised as of 06−5−20                            5
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document78
                                      122Filed
                                            Filed 04/07/21Page
                                               07/31/20     Page  424
                                                               6 of 18ofPage
                                                                        439 ID
                                                                             Page ID
                                                                               #:2291
    1                                #:6020
              B.    JURY INSTRUCTIONS, SPECIAL VERDICT FORMS, VOIR
    2                   DIRE, JURY SELECTION
    3          1. At least fourteen days before the meeting of counsel required by Local
    4     Rule 16−2 (which must occur at least 40 days before the date set for the pretrial

    5     conference), plaintiff(s) counsel must serve on defense counsel proposed jury
    6     instructions and proposed verdict/special verdict forms. Within 7 days, defense
    7     counsel must serve objections, if any, to those instructions and verdict forms, as
    8     well as any proposed alternative or additonal instructions and verdict forms.
    9     Before or at the Rule 16-2 meeting, counsel must attempt to come to agreement on
    10    the proposed jury instructions and verdict forms.
    11         2.       When the Manual of Model Jury Instructions for the Ninth Circuit
    12    provide an applicable jury instructions, the parties should submit the most recent

    13    versions, modified and supplemented to fit the circumstances of this case. Where
    14    language appears in brackets, the appropriate language should be selected. All
    15    blanks should be completed. Where California law applies, counsel should use
    16    the current edition of California Jury Instructions - - Civil (BAJI or CACI). If
    17    neither is applicable, counsel should consult the instructions manuals from other

    18    circuits or states, as applicable. When submitting other than Ninth Circuit or

    19    California instructions, counsel should be sure that the law on which the

    20    instructioins is based is the same as Ninth Circuit law (or California or other state
    21    law, if applicable) on the subject. Counsel may submit alternatives to the Ninth
    22    Circuit model jury instructions, or BAJI or CACI, only if counsel has a reasoned
    23    argument that those instructions do not properly state the law or they are
    24    incomplete.

    25         3. The Court has its own introductory instructions (instructions read before

    26    opening statements). Counsel should provide only instructions to be read after the
    27    evidence has been submitted or that may be appropropriate during trial.
    28         4. Each requested instruction must (a) cite the authority or source of the

    revised as of 06−5−20                          6
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                                   Document78   122Filed
                                                       Filed 04/07/21Page
                                                          07/31/20     Page  425
                                                                          7 of 18ofPage
                                                                                     439 ID
                                                                                          Page ID
                                                                                            #:2292
    1                                         #:6021
          instructions, (b) be set forth in full, (c) be on a separate page, (d) be numbered, (e)
     2     cover only one subject or principle of law, and (f) not repeat principals of law
     3     contained in any other requested instructions.
     4          5. By the date set by the Court, counsel must file with the Court and submit

     5     (electronically to the Chambers email box and in paper form) a JOINT set of jury
     6     instructions on which there is agreement. The Court expects counsel to agree on
     7     the substantial majority of jury instructions, particularly when pattern or model
     8     instructions provide a statement of applicable law. If one party fails to comply
     9     with the provisions of this section, the other party must file a unilateral set of jury
     10    instructions, unless that party wishes to waive jury trial.
     11         6. At the same time, each party must file with the Court and submit
     12    (electronically to the Chambers email box in paper form) its proposed jury

     13    instructions that are objected to by any other party. Each disputed instruction
     14    must have attached a short (one or two paragraph) statement, including points and
     15    authorities in support of the instructionsas well as brief statement, including
     16    points and authorities, in support of any objections. A proposed alternative
     17    instruction must be provided, if applicable. If the Court believes there are so

     18    many disputed instructions that the trial would be unnecessarily interrupted in

     19    order for the Court to resolve disputes, the Court will determine that the matter is

     20    not yet ready to be tried, and will order counsel to continue to meet and confer
     21    until most of the disputes are resolved.
     22         7. Counsel must provide the documents described in paragraphs 5 and 6 to
     23    the Chambers email box in Word format at the time they file their proposed jury
     24    instructions.

     25         8. The Court will send one or more copies of the instructions into the jury

     26    room for the jury's use during deliberations. Therefore, in addition to the copies
     27    described above, the Chambers email versions must contain a “clean” set of jury
     28    instructions, containing only the text of the instructions (one per page) with the

    revised as of 06−5−20                             7
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                                 Document78 122Filed
                                                  Filed 04/07/21Page
                                                     07/31/20      Page  426
                                                                      8 of 18ofPage
                                                                                439 IDPage  ID
                                                                                        #:2293
    1                                      #:6022
          caption “Instruction No. [Leave blank] at the top (eliminating table of contents,
     2    titles, supporting authority, etc.). This document must have page numbers.
     3         9. Counsel must provide an index of all instructions submitted, which must
     4    include the following:

     5                a. The number of the instruction.
     6                b. The title of the instruction;
     7                c. the source of the instruction and any relevant case citations;
     8                d. The page number of the instruction.
     9    For example:
     10        Number                  Title               Source            Page
     11           1                Duty of the Jury       9th Cir. 1.4        1
     12
     13        10. FAILURE TO FOLLOW THE PRECEDING PROVISIONS OF

     14   THIS SECTION WILL SUBJECT THE NON-COMPLYING PARTY AND
     15   ATTORNEY TO SANCTIONS AND WILL BE DEEMED TO
     16   CONSTITUTE A WAIVER OF JURY TRIAL.
     17        11. During the trial and before argument, the Court will meet with counsel

     18   and settle the instructions, and counsel will have an opportunity to make a further

     19   record concerning their objections.

     20        12. At the time of lodging the proposed pretrial conference order, counsel

     21   should file a jointly prepared one or two page statment of the case to be read by
     22   the Court to the prospective panel of jurors before commencement of voir dire.
     23        13. The Court will conduct the voir dire. The Court provides a list of basic
     24   questions, and may provide a list of additional questions to jurors before voir dire.

     25   (This is not a questionnaire to be completed by jurors.) Counsel may, but are not

     26   required to, file and submit (electronically to the Chambers email box and in paper

     27   form in Word format) a list of proposed case-specific voir dire questions at the
     28   time they lodge the proposed pretrial conference order

    revised as of 06−5−20                           8
 Case2:19-cv-06182-DSF-PLA
Case   2:19-cv-06182-DSF-PLA Document
                                 Document78 122Filed
                                                  Filed 04/07/21Page
                                                     07/31/20        Page  427
                                                                        9 of 18ofPage
                                                                                   439 ID
                                                                                        Page ID
                                                                                          #:2294
     1                                     #:6023
                14. In most cases the Court will conduct its initial voir dire of 16
     2     prospective jurors who will be seated in the jury box. Generally the Court will
     3     select eight jurors.
     4          15. Each side will have three peremptory challenges. Once all challenges

     5     for cause and peremptory challenges are exercised, the eight jurors in the lowest

     6     numbered seats will be the jury. If fewer than eight jurors remain, the Court may

     7     decide to proceed with six or seven jurors.
     8          C. GLOSSARY, TRIAL EXHIBITS WITNESS LISTS, ETC.

     9          1. All counsel are to meet not later than ten days before trial and to

     10    stipulate, so far as is possible, to foundation, to waiver of the best evidence rule,

     11    and to those exhbits that may be received into evidence at the start of the trial.

     12         2. At least one week before trial, counsel must send to the Chambers email

     13    box in Word format:

     14                 a. A case-specific glossary for the court reporter that includes

     15    applicable medical, scientific, or technical terms, slang, the names and spellings of

     16    case names likely to be cited, street/city/country names, all parties/entities

     17    involved in the case, names of people interviewed/deposed, names of family

     18    members, friends, or others who might be mentioned, and other case-specific

     19    terminology;

     20                 b. The party’s witness list, with a column to add the date on which

     21    the witness testified;

     22                 c. The joint exhibit list in the form specified in Local Rule 16-6. An

     23    annotated exhibit list identifying the exhibits to be received into evidence at the

     24    start of the trial must also be provided.

     25         3. On the first morning of trial, counsel must submit to the CRD:

     26                 a. All original exhibits (except those to be used for impeachment

     27    only), with official exhibit tags attached and bearing the same number shown on

     28    the exhibit list. Exhibit tags may be obtained from the receptionist in the Public

    revised as of 06−5−20                              9
 Case
Case    2:19-cv-06182-DSF-PLA Document 122           Filed 04/07/21 Page  42818of Page
                                                                                  439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78          Filed
                                             #:6024
                                                        07/31/20  Page 10 of           ID #:2295
           Intake Section, located on the 1st floor of the Edward R. Roybal Federal Building
     2     at 255 East Temple St., Room 180. Digital exhibit tags are also available on the
     3     Court's website under Court forms>General forms>Form G-14A (plaintiff) and
     4     G-14B (defendant). Exhibit must be numbered 1, 2, 3, etc., NOT 1.1, 1.2, etc.

     5     and in accordance with Local Rule 16-6. The defense exhibit numbers must not
     6     duplicate plaintiff's numbers. If a “blow-up” is an enlargement of an existing
     7     exhibit, it must be designated with the number of the original exhibit followed by
     8     an “A.”;
     9                  b. Two sets of the exhibits that can be reproduced (one for the Court
     10    and one for witnesses) placed in three-ring binders with divider tabs containing
     11    the exhibit numbers. The face and spine of the binders must be marked with the
     12    case name and number, the volume number, and the number range of the exhibits

     13    in the binder. Each binder must contain an index of the exhibits included in the

     14    volume.

     15         4. A copy of the exhibit list with all admitted exhibits will be given to the
     16    jury during deliberations. Counsel must review and approve the exhibit list with
     17    the CRD before the list is given to the jury.

     18         5. Where a significant number of exhibits will be admitted, the Court

     19    encourages counsel, preferably by agreement, to consider ways in which

     20    testimony about exhibits may be intelligible to the jury while it is being

     21    presented. Counsel should consider such devices as jury notebooks for admitted

     22    exhibits, or enlargements of important exhibits. The Court has an Elmo and other
     23    equipment available for use during trial. Information concerning training on the
     24    use of electronic equipment is available. Details are posted on the Court's

     25    website. To make reservations for training, call 213-894-3061 The Court does

     26    not permit exhibits to be “published” by passing them up and down the jury box.

     27    Exhibits may be displayed briefly using the screens in the courtroom, unless the

     28    process becomes too time-consuming.

     revised as of 06−5−20                         10
 Case
Case    2:19-cv-06182-DSF-PLA Document 122         Filed 04/07/21 Page   429
                                                                           18of Page
                                                                                439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78        Filed
                                          #:6025
                                                      07/31/20  Page 11 of           ID #:2296
                6. Counsel must not attempt to display or use any charts or enlargements of
     2     exhibits unless all counsel have agreed to their use or objections have been heard
     3     and a ruling has been made.
     4          D. TRIAL
     5          1. On the day of jury selection, trial will begin at 9:00 a.m. Counsel must
     6     be prepared to go on the record at 8:30 a.m. Thereafter, trial days are generally
     7     Tuesday through Friday, 8:00 a.m. to 2:00 p.m., with three fifteen-minute breaks.
     8     When necessary, trials may continue beyond the normal schedule. If counsel
     9     contemplate that this schedule will be problematic due to the availability of
     10    witnesses, counsel should provide details to the Court at the pretrial conference.
     11         2. On the day of jury selection, the Court reserves the time from 8:30 a.m.
     12    to 9:00 a.m. to handle legal and administrative matters. Jury selection will begin
     13    promptly at 9:00 a.m. or as soon as jurors are available. Thereafter, legal and
     14    adminstrative matters must be addressed between 7:45 a.m. and 8:00 a.m. All
     15    counsel are urged to anticipate matters that may need to be addressed outside of
     16    the presence of the jury and to raise them during this period or at the end of the
     17    day. The Court does not make jurors wait while counsel discuss matters that
     18    should have been addressed previously. Counsel are urged to consider any
     19    unusual substantive or evidentiary issues that may arise, and to advise the Court of
     20    such issues as early as possible. Short briefs addressing such disputed issues are
     21    welcome.
     22         3. Before trial begins, the Court will give counsel an opportunity to discuss
     23    administrative matters and anticipated procedural or legal issues. Before trial
     24    begins, and as soon as the information becomes available to counsel, counsel
     25    should advise the court of any concerns or accommodations that are requested for
     26    parties or witnesses. During trial, if there are any matters to be discussed outside
     27    the presence of the jury, counsel must advise the CRD of the request. The Court
     28    discourages sidebars during trial.

     revised as of 06−5−20                         11
 Case
Case    2:19-cv-06182-DSF-PLA Document 122           Filed 04/07/21 Page  43018of Page
                                                                                  439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78          Filed
                                              #:6026
                                                        07/31/20  Page 12 of           ID #:2297
                4. All orders for transcripts must be ordered through the court reporters, Pat
     2     Cuneo, who can be contacted through www.patcuneo.com
     3                                           III
     4                   CONDUCT OF ATTORNEYS AND PARTIES

     5          A. OPENING STATEMENTS, EXAMINIG WITNESSES, AND
     6              SUMMATION
     7          1. Counsel must use the lectern for opening statements, examination of
     8     witnesses, and summation.
     9          2. Counsel must not consume time by writing out words, drawing charts or
     10    diagrams, etc. Counsel may do so in advance and explain that the item was
     11    prepared earlier as ordered by the Court to save time.
     12         3. The Court will establish reasonable time estimates for opening and

     13    closing, arguments, examination of witnesses, etc.

     14         B. OBJECTIONS TO QUESTIONS
     15         1. Counsel must not use objectins for the purpose of making a speech,
     16    recapitulating testimony, or attempting to guide the witness.
     17         2. When objecting, counsel must rise to state the objection and state only

     18    that counsel objects and the legal ground of objection. If counsel wishes to argue

     19    an objection further, counsel must ask for permission to do so.

     20         C. GENERAL DECORUM

     21         1. Counsel should not approach the CRD or the witness box without
     22    specific permission. If permission is given, counsel should return to the lecturn
     23    when the purpose has been accomplished. Counsel should not question a witness
     24    at the witness stand.

     25         2. Counsel and parties should rise when adddressing the Court, and when the

     26    Court or the jury enters or leaves the courtroom.

     27         3. Counsel should address all remarks to the Court. Counsel are not to
     28    address the CRD, the court reporter, persons in the audience, or opposing counsel

     revised as of 06−5−20                        12
 Case
Case   2:19-cv-06182-DSF-PLADocument
     2:19-cv-06182-DSF-PLA         Document78122    Filed
                                                Filed     04/07/21
                                                       07/31/20    Page
                                                                 Page    431
                                                                      13 of 18of Page
                                                                                 439 Page   ID
                                                                                      ID #:2298
     1                                      #:6027
           while on the record. If counsel wish to speak with opposing counsel, counsel
     2     must ask permission to do so. Any requset for the re-reading of questions or
     3     answers must be addressed to the Court. Such requests should be limited and are
     4     not likely to be granted.

     5          4. Counsel should not address or refer to witnesses or parties by first name
     6     alone. Young witnesses (under 14) may, however, be addressed and referred to by
     7     first name.
     8          5. Counsel must not offer a stipulation unless counsel has conferred with
     9     opposing counsel and has verified that the stipulation will be acceptable.
     10         6. While Court is in session, counsel must not leave counsel table to confer
     11    with any personnel or witnesses unless permission has been granted in advance.
     12         7. Counsel should not be facial expression, nodding, or other conduct

     13    exhibit any opinion, adverse or favorable, concerning any testimony being given

     14    by a witness, statements or arguments by opposing counsel, or rulings by the
     15    Court. Counsel should admonish counsel's own clients and witnesses to avoid
     16    such conduct.
     17         8. Counsel should not talk to jurors at all, and should not talk to co-

     18    counsel, opposing counsel, witnesses, or clients where the conversation can be

     19    overheard by jurors. Each counsel should admonish counsel's own clients and

     20    witnesses to avoid such conduct.

     21         9. Where a party has more than one lawyers, only one may conduct the
     22    direct or cross-examination of a particular witness, or make objections as to that
     23    witness.
     24         D. PROMPTNESS OF COUNSEL AND WITNESSES

     25         1. The Court makes every effort to begin proceedins at the time set.

     26    Promptness is expected from counsel and witnesses. Once counsel are engaged in

     27    trial, the trial is counsel's first priority. The Court will not delay the trial or
     28    inconvenience jurors except under extraordinary circumstances. The Court will

     revised as of 06−5−20                           13
 Case
Case    2:19-cv-06182-DSF-PLA Document 122           Filed 04/07/21   Page  43218of Page
                                                                                    439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78          Filed
                                             #:6028
                                                        07/31/20  Page   14 of           ID #:2299
           advise other courts that counsel are engaged in trial in this Court on request.
     2          2. If a witness was on the stand at a recess or adjournment, counsel must
     3     have the witness back on the stand, ready to proceed, when the court session
     4     resumes.

     5          3. Counsel must notify the CRD in advance if any witness should be
     6     accommodated based on a disability or for other reasons.
     7          4. No presenting party may be without witnesses. If counsel has no more
     8     witnesses to call and there is more than a brief delay, the Court may deem that
     9     party to have rested.
     10         5. The Court attempts to cooperate with professional witnesses and will,
     11    except in extradinary circumstances, accommodate them by permitting them to
     12    be called out of sequence. Counsel must anticipate any such possibility and

     13    discuss it with opposing counsel. If there is an objection, counsel must confer
     14    with the Court in advance.
     15         E. EXHIBITS
     16         1. Each counsel should keep counsel's own list of exhibits and should note
     17    when each has been admitted into evidence.

     18         2. Each counsel is responsible for any exhibits that counsel secures from

     19    the CRD and must return them before leaving the courtroom at the end of the

     20    session.
     21         3. An exhibit not previously marked should, at the time of its first mention,
     22    be accompanied by a request that the CRD mark it for identification. To save
     23    time, counsel must show a new exhibit to opposing counsel before it is mentioned
     24    in court.

     25         4. Counsel are to advise the CRD of any agreements they have with respect

     26    to the proposed exhibits and as to those exhibits that may be received so that no
     27    further motion to admit need be made.
     28         5. When referring to an exhibit, counsel should refer to its exhibit number

     revised as of 06−5−20                         14
 Case
Case   2:19-cv-06182-DSF-PLADocument
     2:19-cv-06182-DSF-PLA      Document 78122   Filed
                                             Filed     04/07/21
                                                    07/31/20     Page
                                                              Page     433
                                                                    15 of 18of Page
                                                                               439 Page   ID
                                                                                    ID #:2300
     1                                    #:6029
           whenever possible. Witnesses should be asked to do the same.
     2          6. Counsel must not ask witnesses to draw charts or diagrams or ask the
     3     Court's permission for a witness to do so. If counsel wishes to question a witness
     4     in connection with graphic aids, the material must be fully prepared before the

     5     court session starts.
     6          F. DEPOSITIONS
     7          1. All depositions to be used at trial, either as evidence or potentially for
     8     impeachment, must be lodged with the CRD on the first day of trial or such earlier
     9     date as the Court may order. Counsel should verify with the CRD that the
     10    relevant deposition is in the CRD's possession.
     11         2. In using depositions of an adverse party for impeachment, either one of
     12    the following procedures may be used:

     13                 a. If counsel wishes to read the questions and answers as alleged
     14    impeachment and ask the witness no further questions on that subject, counsel
     15    must first state the page and line where the reading begins and the page and line
     16    where the reading ends, and allow time for any objection. Counsel may then read
     17    the portions of the deposition into the record.

     18                 b. If counsel wishes to ask the witness further questions on the

     19    subject matter, the deposition is placed in front of the witness and the witness is

     20    told to read silently the pages and lines involved. Counsel may either ask the
     21    witness further questions on the matter and then read the quotations, or read the
     22    quotations and then ask further questions. Counsel should have an extra copy of
     23    the deposition for this purpose.
     24         3. Where a witness is absent and the witness's testimony is offered by

     25    deposition, counsel may (a) have a reader occupy the witness chair and read the

     26    testimony of the witness while the examining layer asks the questions, or (b)
     27    have counsel read both the questions and answers.
     28         G. USING NUMEROUS ANSWERS AND INTERROGATORIES AND

     revised as of 06−5−20                         15
 Case
Case    2:19-cv-06182-DSF-PLA Document 122   Filed 04/07/21 Page  43418of Page
                                                                          439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78  Filed
                                      #:6030
                                                07/31/20  Page 16 of           ID #:2301
                    REQUESTS FOR ADMISSIONS
     2          Whenever counsel expects to offer a group of answers to interrogatories or
     3     requests for admission extracted from one or more lengthy documents, counsel
     4     should prepare a new document listing each question and answer, and identifying

     5     the document from which it has been extracted. Copies of this new document
     6     should be given to the Court and opposing counsel.
     7          H. ADVANCE NOTICE OF DIFFICULT OR UNUSUAL ISSUES
     8          If any counsel has reason to anticipate that a difficult question of law or
     9     evidence will necessitate legal argument requiring research or briefing, counsel
     10    must give the Court advance notice. Counsel are directed to notify the CRD at the
     11    day's adjournment if an unexpected legal issue arises. Counsel must also advise
     12    the CRD at the end of each trial day of any issues that must be addressed outside

     13    the presence of the jury, so that there is no interruption of the trial. THE COURT
     14    WILL NOT KEEP JURORS WAITING.
     15
     16    N.B. “COUNSEL,” AS USED IN THIS ORDER, INCLUDES PARTIES
     17    APPEARING IN PROPRIA PERSONA.

     18
              IT IS SO ORDERED.
     19
          DATED: July 31, 2020                        /s/ Dale S. Fischer
     20                                              Dale S. Fischer
                                                     United States District Judge
     21
     22
     23
     24
     25
     26
     27
     28

    revised as of 06−5−20                          16
 Case
Case    2:19-cv-06182-DSF-PLA Document 122   Filed 04/07/21 Page  43518of Page
                                                                          439 Page   ID
     12:19-cv-06182-DSF-PLA Document 78  Filed
                                      #:6031
                                                07/31/20  Page 17 of           ID #:2302

    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
    10                                                )   CASE NO. CV     DSF( x)
                                                      )
    11                                                )
                                                      )
    12                                                )
                                 Plaintiff(s),        )
    13                                                )
                                                      )   EXHIBIT LIST
    14     vs.                                        )
                                                      )
    15                                                )
                                                      )   SAMPLE FORMAT
    16                                                )
                                 Defendant(s).        )
    17                                                )
    18
           EX. No.           DESCRIPTION                    IDENTIFIED    ADMITTED
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

    revised as of 06−5−20                        17
                   Case 2:19-cv-06182-DSF-PLA Document 78 Filed 07/31/20 Page 18 of 18 Page ID #:2303

                                                                   FINAL JOINT TRIAL WITNESS ESTIMATE FORM

CASE: ___________________________                                                                                                           TRIAL DATE: ___________________________


                                                    PARTY CALLING                X−EXAMINER’S
                 WITNESS NAME                        WITNESS AND                   ESTIMATE              DESCRIPTION OF TESTIMONY                         COMMENTS
                                                      ESTIMATE

  1

  2

  3

  4

  5

  6

  7
                                                                                                                                                                                                                                  #:6032




  8

  9

  10

        TOTAL ESTIMATES THIS PAGE:


                                                                                         Instructions:

(1) List witnesses (last name first); (2) For description, be extremely brief, e.g., “eyewitness to accident” or “expert on standard of care;” (3) Use estimates within fractions of an hour,
rounded off to closest quarter of an hour, e.g., if you estimate 20 minutes, make it .25. An estimate of one and one−half hours would be 1.5. An estimate of three−quarters of an hour
would be .75; (4) Note special factors in “Comments” column, e.g., “Needs interpreter;” (5) Entries may be in handwriting if very neat and legible.
                                                                                                                                                                                                Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 436 of 439 Page ID




revised as of 06−5−20                                                                         18
Case 2:19-cv-06182-DSF-PLA Document 122 Filed 04/07/21 Page 437 of 439 Page ID
                                  #:6033




                   APPENDIX B
Case
 Case2:19-cv-06182-DSF-PLA
      2:19-cv-06182-DSF-PLA Document
                             Document112
                                      122 Filed
                                           Filed12/09/20
                                                 04/07/21 Page
                                                           Page1438
                                                                 of 2ofPage
                                                                       439 ID #:4057
                                                                            Page ID
                                     #:6034




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11   JANET GARCIA, et at.,                   )   CASE NO. 2:19-cv-06182-DSF-PLA
                                              )   Assigned to Honorable Dale S. Fischer
 12                     Plaintiff(s),         )
                                              )
 13                                           )   ORDER GRANTING THE JOINT
                 vs.                          )   STIPULATION TO CONTINUE
 14                                           )   TRIAL AND ALL OTHER
      CITY OF LOS ANGELES, et al.,            )   PRETRIAL RELATED DATES
 15                                           )
                        Defendant(s).         )
 16                                           )
                                              )
 17                                           )
                                              )
 18                                           )
                                              )
 19                                           )
                                              )
 20                                           )
                                              )
 21
 22
 23
 24
 25
 26
 27
 28
Case
 Case2:19-cv-06182-DSF-PLA
      2:19-cv-06182-DSF-PLA Document
                             Document112
                                      122 Filed
                                           Filed12/09/20
                                                 04/07/21 Page
                                                           Page2439
                                                                 of 2ofPage
                                                                       439 ID #:4058
                                                                            Page ID
                                     #:6035




  1                                             ORDER
  2
  3         GOOD CAUSE APPEARING, the Court hereby approves this Joint
  4   Stipulation by and between the parties and continues the trial and all requisite pre-trial
  5   dates, as set forth in the table below:
  6
  7             EVENT                   CURRENT DATE                   NEW DATE
  8    Motion to Amend               February 1, 2021             Monday, August 2, 2021
       Pleadings or Add
  9    Parties Cut-Off
 10    Discovery Cut-Off             January 25, 2021             Monday, July 26, 2021
 11
       Expert Witness Exchange       February 22, 2021            Monday, August 23, 2021
       Deadline (Initial)
 12    Expert Witness Exchange       March 22, 2021               Monday, September 20,
 13    Deadline (Rebuttal)                                        2021
       Expert Witness Cut-Off        April 19, 2021               Monday, October 18, 2021
 14
       Motion Hearing Cut-Off        June 7, 2021                 Monday, December 6, 2021
 15    ADR Cut-Off:                  June 21, 2021                Monday, December 20,
 16                                                               2021
       Trial Documents (Set One)     July 26, 2021                Monday, January 25, 2022
 17    Trial Documents (Set          August 2, 2021               Monday, January 31, 2022
 18    Two)
       Final Pre-trial               August 16, 2021 at 3:00      Monday, February 14, 2022
 19
       Conference                    p.m.                         at 3:00 p.m.
 20    Trial Date                    September 14, 2021 at        Monday, March 15, 2022 at
 21                                  8:30 a.m.                    8:30 a.m.
 22
            IT IS SO ORDERED.

 23
      DATED: December 9, 2020

 24
                                                 Honorable Dale S. Fischer
 25                                              UNITED STATES DISTRICT JUDGE
 26
 27
 28

                                                 1
